UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2009 Date of reporting period: September 30, 2009 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 9/30/09 (Unaudited) MORTGAGE-BACKED SECURITIES (34.1%)(a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 $62,000 $61,347 Ser. 04-3, Class A5, 5.578s, 2039 30,000 29,717 Ser. 05-6, Class A2, 5.165s, 2047 152,000 152,631 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.626s, 2035 1,195,518 121,046 Ser. 06-R1, Class AS, IO, 5.61s, 2036 123,045 12,151 FRB Ser. 06-R2, Class AS, IO, 5.452s, 2036 551,770 53,453 IFB Ser. 05-R2, Class 1AS, IO, 5.283s, 2035 3,298,053 321,560 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.003s, 2039 57,000 57,532 CS First Boston Mortgage Securities Corp. Ser. 04-C2, Class A2, 5.416s, 2036 40,000 40,756 Fannie Mae IFB Ser. 07-75, Class JS, 50.39s, 2037 134,400 213,651 IFB Ser. 06-62, Class PS, 38.423s, 2036 177,034 264,448 IFB Ser. 07-30, Class FS, 28.687s, 2037 73,818 101,637 IFB Ser. 06-49, Class SE, 28.015s, 2036 144,353 199,870 IFB Ser. 05-25, Class PS, 27.077s, 2035 65,553 90,121 IFB Ser. 06-115, Class ES, 25.575s, 2036 82,506 112,579 IFB Ser. 05-74, Class CP, 23.847s, 2035 216,960 289,550 IFB Ser. 06-8, Class HP, 23.664s, 2036 177,778 238,369 IFB Ser. 05-99, Class SA, 23.664s, 2035 125,554 164,912 IFB Ser. 05-106, Class JC, 19.36s, 2035 164,320 204,803 IFB Ser. 05-83, Class QP, 16.754s, 2034 90,693 108,036 FRB Ser. 03-W6, Class PT1, 10.195s, 2042 217,659 249,967 IFB Ser. 03-44, Class SI, IO, 7.754s, 2033 309,293 51,238 IFB Ser. 06-90, Class SE, IO, 7.554s, 2036 81,428 14,326 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 63,177 70,482 Ser. 02-14, Class A2, 7 1/2s, 2042 40,569 45,260 Ser. 02-T4, Class A3, 7 1/2s, 2041 80,737 90,072 Ser. 01-T12, Class A2, 7 1/2s, 2041 114,866 128,147 Ser. 01-T3, Class A1, 7 1/2s, 2040 572 624 Ser. 99-T2, Class A1, 7 1/2s, 2039 44,864 49,982 Ser. 02-33, Class A2, 7 1/2s, 2032 151,548 169,070 Ser. 00-T6, Class A1, 7 1/2s, 2030 156,858 172,249 IFB Ser. 08-7, Class SA, IO, 7.304s, 2038 101,945 15,028 Ser. 02-26, Class A1, 7s, 2048 228,759 250,491 Ser. 04-W12, Class 1A3, 7s, 2044 116,107 126,324 Ser. 04-T2, Class 1A3, 7s, 2043 84,352 92,366 Ser. 03-W3, Class 1A2, 7s, 2042 77,661 85,039 Ser. 02-14, Class A1, 7s, 2042 271,777 297,595 Ser. 01-T10, Class A1, 7s, 2041 159,241 174,369 Ser. 01-W3, Class A, 7s, 2041 63,815 69,878 IFB Ser. 06-125, Class SM, IO, 6.954s, 2037 278,434 34,863 IFB Ser. 06-43, Class SU, IO, 6.954s, 2036 124,525 16,148 IFB Ser. 06-34, Class SK, IO, 6.954s, 2036 1,319,361 161,384 IFB Ser. 06-24, Class QS, IO, 6.954s, 2036 441,856 68,978 IFB Ser. 06-79, Class DI, IO, 6.904s, 2036 298,404 39,124 IFB Ser. 06-60, Class SI, IO, 6.904s, 2036 541,257 73,963 IFB Ser. 06-60, Class UI, IO, 6.904s, 2036 96,980 14,086 IFB Ser. 04-40, Class KS, IO, 6.804s, 2034 1,969,421 301,459 IFB Ser. 05-65, Class KI, IO, 6.754s, 2035 3,326,228 431,844 IFB Ser. 08-20, Class SA, IO, 6.744s, 2038 270,807 34,301 IFB Ser. 08-41, Class S, IO, 6.554s, 2036 263,294 28,749 IFB Ser. 05-48, Class SM, IO, 6.554s, 2034 164,989 19,452 IFB Ser. 07-50, Class SK, IO, 6.514s, 2037 762,244 86,667 IFB Ser. 07-54, Class CI, IO, 6.514s, 2037 163,307 22,434 IFB Ser. 07-30, Class WI, IO, 6.514s, 2037 312,640 34,884 IFB Ser. 08-34, Class SM, IO, 6.504s, 2038 326,908 36,244 IFB Ser. 07-28, Class SE, IO, 6.504s, 2037 157,457 21,359 IFB Ser. 07-24, Class SD, IO, 6.504s, 2037 158,686 18,395 IFB Ser. 06-79, Class SI, IO, 6.504s, 2036 278,162 32,077 IFB Ser. 05-90, Class GS, IO, 6.504s, 2035 71,057 9,517 IFB Ser. 05-90, Class SP, IO, 6.504s, 2035 378,844 40,928 IFB Ser. 05-12, Class SC, IO, 6.504s, 2035 198,847 24,483 IFB Ser. 05-18, Class SK, IO, 6.504s, 2035 71,432 6,752 IFB Ser. 07-30, Class IE, IO, 6.494s, 2037 477,021 72,789 IFB Ser. 06-123, Class CI, IO, 6.494s, 2037 352,056 43,461 IFB Ser. 07-57, Class SC, IO, 6.484s, 2037 3,373,291 361,575 IFB Ser. 05-82, Class SY, IO, 6.484s, 2035 981,691 111,936 IFB Ser. 06-127, Class SG, IO, 6.474s, 2036 6,368,783 675,067 IFB Ser. 06-43, Class JS, IO, 6.454s, 2036 1,869,543 251,940 IFB Ser. 06-31, Class SX, IO, 6.454s, 2036 372,003 55,149 IFB Ser. 06-32, Class SI, IO, 6.454s, 2036 4,032,044 471,088 IFB Ser. 06-33, Class JS, IO, 6.454s, 2036 233,450 28,537 IFB Ser. 06-36, Class SP, IO, 6.454s, 2036 160,634 18,228 IFB Ser. 06-16, Class SM, IO, 6.454s, 2036 139,128 21,003 IFB Ser. 06-8, Class HL, IO, 6.454s, 2036 1,344,406 206,178 IFB Ser. 05-95, Class CI, IO, 6.454s, 2035 296,286 40,902 IFB Ser. 05-84, Class SG, IO, 6.454s, 2035 466,347 61,707 IFB Ser. 05-57, Class NI, IO, 6.454s, 2035 84,645 11,292 IFB Ser. 06-3, Class SB, IO, 6.454s, 2035 882,817 122,685 IFB Ser. 05-29, Class SX, IO, 6.454s, 2035 68,216 8,334 IFB Ser. 05-104, Class SI, IO, 6.454s, 2033 3,703,192 439,272 IFB Ser. 05-83, Class QI, IO, 6.444s, 2035 82,101 14,019 IFB Ser. 06-128, Class GS, IO, 6.434s, 2037 177,408 23,840 IFB Ser. 05-73, Class SD, IO, 6.434s, 2035 60,661 10,366 IFB Ser. 06-114, Class IS, IO, 6.404s, 2036 182,522 23,402 IFB Ser. 06-115, Class IE, IO, 6.394s, 2036 142,771 18,088 IFB Ser. 06-117, Class SA, IO, 6.394s, 2036 215,038 27,526 IFB Ser. 06-109, Class SG, IO, 6.384s, 2036 111,348 11,810 IFB Ser. 06-109, Class SH, IO, 6.374s, 2036 187,553 28,590 IFB Ser. 06-116, Class S, IO, 6.354s, 2036 310,938 35,815 IFB Ser. 06-104, Class IC, IO, 6.354s, 2036 916,037 123,683 IFB Ser. 06-103, Class SB, IO, 6.354s, 2036 229,139 27,582 IFB Ser. 06-43, Class SI, IO, 6.354s, 2036 96,886 11,516 IFB Ser. 06-8, Class JH, IO, 6.354s, 2036 668,052 85,818 IFB Ser. 09-12, Class CI, IO, 6.354s, 2036 299,964 40,900 IFB Ser. 05-122, Class SG, IO, 6.354s, 2035 142,398 18,066 IFB Ser. 05-122, Class SW, IO, 6.354s, 2035 190,743 23,171 IFB Ser. 06-101, Class SA, IO, 6.334s, 2036 634,146 73,149 IFB Ser. 06-92, Class LI, IO, 6.334s, 2036 212,141 27,948 IFB Ser. 06-96, Class ES, IO, 6.334s, 2036 92,391 10,985 IFB Ser. 06-17, Class SI, IO, 6.334s, 2036 263,131 30,631 IFB Ser. 06-60, Class YI, IO, 6.324s, 2036 438,883 64,722 IFB Ser. 06-95, Class SH, IO, 6.304s, 2036 359,148 40,284 IFB Ser. 06-42, Class CI, IO, 6.304s, 2036 5,544,234 593,732 IFB Ser. 07-92, Class KS, IO, 6.254s, 2037 1,690,226 181,065 IFB Ser. 09-12, Class AI, IO, 6.254s, 2037 715,374 87,397 IFB Ser. 07-15, Class NI, IO, 6.254s, 2022 242,996 25,698 IFB Ser. 07-109, Class XI, IO, 6.204s, 2037 167,698 26,545 IFB Ser. 07-30, Class LI, IO, 6.194s, 2037 240,466 27,767 IFB Ser. 07-30, Class OI, IO, 6.194s, 2037 584,640 71,367 IFB Ser. 07-89, Class SA, IO, 6.184s, 2037 376,822 42,468 IFB Ser. 07-54, Class IA, IO, 6.164s, 2037 206,926 26,155 IFB Ser. 07-54, Class IB, IO, 6.164s, 2037 206,926 26,155 IFB Ser. 07-54, Class IC, IO, 6.164s, 2037 206,926 26,155 IFB Ser. 07-54, Class ID, IO, 6.164s, 2037 206,926 26,155 IFB Ser. 07-54, Class IE, IO, 6.164s, 2037 206,926 26,155 IFB Ser. 07-54, Class IF, IO, 6.164s, 2037 308,107 35,389 IFB Ser. 07-54, Class UI, IO, 6.164s, 2037 257,306 33,692 IFB Ser. 07-15, Class CI, IO, 6.134s, 2037 654,760 75,291 IFB Ser. 06-124, Class SC, IO, 6.134s, 2037 199,981 21,752 IFB Ser. 06-115, Class JI, IO, 6.134s, 2036 467,090 54,276 IFB Ser. 06-123, Class LI, IO, 6.074s, 2037 317,541 35,406 IFB Ser. 07-81, Class IS, IO, 6.054s, 2037 269,031 29,402 IFB Ser. 08-11, Class SC, IO, 6.034s, 2038 86,515 10,081 IFB Ser. 07-39, Class AI, IO, 5.874s, 2037 359,941 36,973 IFB Ser. 07-32, Class SD, IO, 5.864s, 2037 244,568 26,931 IFB Ser. 07-30, Class UI, IO, 5.854s, 2037 202,879 21,813 IFB Ser. 07-32, Class SC, IO, 5.854s, 2037 326,839 39,015 IFB Ser. 07-1, Class CI, IO, 5.854s, 2037 228,403 28,043 IFB Ser. 05-74, Class NI, IO, 5.834s, 2035 1,307,884 190,105 IFB Ser. 09-12, Class DI, IO, 5.784s, 2037 407,909 45,494 IFB Ser. 04-46, Class PJ, IO, 5.754s, 2034 564,381 64,661 Ser. 06-W2, Class 1AS, IO, 5.707s, 2036 515,674 52,857 IFB Ser. 07-75, Class ID, IO, 5.624s, 2037 205,029 23,793 Ser. 383, Class 18, IO, 5 1/2s, 2038 97,890 13,879 Ser. 383, Class 19, IO, 5 1/2s, 2038 89,006 12,634 Ser. 383, Class 6, IO, 5 1/2s, 2037 75,747 11,326 Ser. 383, Class 7, IO, 5 1/2s, 2037 74,471 10,392 Ser. 383, Class 20, IO, 5 1/2s, 2037 74,167 11,067 Ser. 363, Class 2, IO, 5 1/2s, 2035 7,301,508 1,343,934 Ser. 356, Class 14, IO, 5 1/2s, 2035 808,506 118,812 Ser. 348, Class 7, IO, 5 1/2s, 2033 770,774 128,852 Ser. 334, Class 5, IO, 5 1/2s, 2033 757,447 117,304 IFB Ser. 09-3, Class SE, IO, 5.254s, 2037 256,286 22,956 Ser. 385, Class 3, IO, 5s, 2038 112,478 16,018 Ser. 359, Class 7, IO, 5s, 2036 1,495,811 234,819 Ser. 353, Class 2, IO, 5s, 2034 2,194,991 421,219 Ser. 339, Class 1, IO, 5s, 2033 1,735,032 222,391 Ser. 337, Class 2, IO, 5s, 2033 1,690,135 313,203 Ser. 03-W12, Class 1IO2, IO, 1.983s, 2043 800,519 42,528 Ser. 03-T2, Class 2, IO, 0.808s, 2042 3,494,575 68,875 Ser. 03-W6, Class 51, IO, 0.67s, 2042 1,059,542 20,257 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 6,646,034 106,957 Ser. 03-W10, Class 1A, IO, 0.515s, 2043 5,635,340 77,703 FRB Ser. 07-95, Class A1, 0.496s, 2036 1,047,731 1,032,885 FRB Ser. 07-95, Class A2, 0.496s, 2036 7,512,000 7,076,905 FRB Ser. 07-95, Class A3, 0.496s, 2036 2,308,000 1,995,451 FRB Ser. 07-101, Class A2, 0.496s, 2036 1,413,637 1,372,401 Ser. 06-37, Class ON, PO, zero %, 2036 64,239 58,535 Ser. 06-59, Class QC, PO, zero %, 2033 38,686 37,180 Ser. 04-61, Class JO, PO, zero %, 2032 42,897 38,259 Ser. 326, Class 1, PO, zero %, 2032 70,621 62,087 Ser. 318, Class 1, PO, zero %, 2032 26,626 23,601 Ser. 04-61, Class CO, PO, zero %, 2031 247,911 244,067 Ser. 314, Class 1, PO, zero %, 2031 127,335 114,231 FRB Ser. 06-115, Class SN, zero %, 2036 117,111 113,667 FRB Ser. 05-79, Class FE, zero %, 2035 17,676 16,091 FRB Ser. 06-54, Class CF, zero %, 2035 19,676 19,280 FRB Ser. 05-45, Class FG, zero %, 2035 66,967 60,379 FRB Ser. 05-77, Class HF, zero %, 2034 13,129 12,970 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.854s, 2043 114,833 18,660 Ser. T-55, Class 1A2, 7s, 2043 187,612 205,845 Freddie Mac IFB Ser. 3408, Class EK, 24.814s, 2037 82,345 106,194 IFB Ser. 2979, Class AS, 23.381s, 2034 60,391 76,152 IFB Ser. 3065, Class DC, 19.13s, 2035 178,894 224,192 IFB Ser. 3105, Class SI, IO, 18.993s, 2036 85,685 36,918 IFB Ser. 3031, Class BS, 16.117s, 2035 232,995 285,687 IFB Ser. 3489, Class SD, IO, 7.557s, 2032 182,815 24,244 IFB Ser. 3184, Class SP, IO, 7.107s, 2033 243,679 28,864 IFB Ser. 3110, Class SP, IO, 7.057s, 2035 410,282 65,165 IFB Ser. 3156, Class PS, IO, 7.007s, 2036 256,968 38,489 IFB Ser. 3149, Class LS, IO, 6.957s, 2036 585,008 98,000 IFB Ser. 3119, Class PI, IO, 6.957s, 2036 196,265 32,572 IFB Ser. 2882, Class NS, IO, 6.957s, 2034 229,119 27,297 IFB Ser. 2882, Class LS, IO, 6.957s, 2034 50,681 7,030 IFB Ser. 3200, Class SB, IO, 6.907s, 2036 314,743 38,742 IFB Ser. 3149, Class SE, IO, 6.907s, 2036 198,305 30,297 IFB Ser. 3151, Class SI, IO, 6.907s, 2036 1,884,493 287,753 IFB Ser. 3157, Class SA, IO, 6.907s, 2036 529,587 79,115 IFB Ser. 2752, Class XS, IO, 6.907s, 2030 3,036,533 243,624 IFB Ser. 3203, Class SH, IO, 6.897s, 2036 144,410 21,986 IFB Ser. 3208, Class PS, IO, 6.857s, 2036 4,702,226 670,986 IFB Ser. 2835, Class AI, IO, 6.857s, 2034 112,399 16,142 IFB Ser. 2594, Class SE, IO, 6.807s, 2030 226,184 17,944 IFB Ser. 2828, Class TI, IO, 6.807s, 2030 140,771 15,987 IFB Ser. 3410, Class SD, IO, 6.757s, 2038 1,181,371 152,515 IFB Ser. 3397, Class GS, IO, 6.757s, 2037 140,075 18,135 IFB Ser. 3287, Class SD, IO, 6.507s, 2037 224,991 30,108 IFB Ser. 3281, Class BI, IO, 6.507s, 2037 115,810 14,609 IFB Ser. 3249, Class SI, IO, 6.507s, 2036 79,491 10,672 IFB Ser. 3028, Class ES, IO, 6.507s, 2035 757,868 107,862 IFB Ser. 3042, Class SP, IO, 6.507s, 2035 171,294 23,361 IFB Ser. 3316, Class SA, IO, 6.487s, 2037 238,785 28,490 IFB Ser. 2981, Class AS, IO, 6.477s, 2035 183,815 21,413 IFB Ser. 3287, Class SE, IO, 6.457s, 2037 440,344 58,487 IFB Ser. 3136, Class NS, IO, 6.457s, 2036 264,468 34,209 IFB Ser. 3122, Class DS, IO, 6.457s, 2036 196,088 29,049 IFB Ser. 3123, Class LI, IO, 6.457s, 2036 253,535 37,118 IFB Ser. 3107, Class DC, IO, 6.457s, 2035 2,536,145 371,677 IFB Ser. 3001, Class IH, IO, 6.457s, 2035 128,598 16,507 IFB Ser. 2935, Class SX, IO, 6.457s, 2035 1,971,262 199,472 IFB Ser. 2950, Class SM, IO, 6.457s, 2016 85,413 9,094 IFB Ser. 3256, Class S, IO, 6.447s, 2036 265,526 31,204 IFB Ser. 3031, Class BI, IO, 6.447s, 2035 164,748 28,145 IFB Ser. 3244, Class SB, IO, 6.417s, 2036 160,731 18,637 IFB Ser. 3249, Class SM, IO, 6.407s, 2036 258,726 32,320 IFB Ser. 3236, Class IS, IO, 6.407s, 2036 296,130 40,903 IFB Ser. 3240, Class SM, IO, 6.407s, 2036 257,988 30,820 IFB Ser. 3147, Class SD, IO, 6.407s, 2036 574,715 66,070 IFB Ser. 3067, Class SI, IO, 6.407s, 2035 774,032 109,839 IFB Ser. 3114, Class TS, IO, 6.407s, 2030 943,769 114,007 IFB Ser. 3128, Class JI, IO, 6.387s, 2036 275,596 32,823 IFB Ser. 3240, Class S, IO, 6.377s, 2036 516,569 60,599 IFB Ser. 3065, Class DI, IO, 6.377s, 2035 122,715 16,271 IFB Ser. 3210, Class S, IO, 6.357s, 2036 93,500 9,563 IFB Ser. 3145, Class GI, IO, 6.357s, 2036 232,492 30,331 IFB Ser. 3114, Class GI, IO, 6.357s, 2036 172,441 22,975 IFB Ser. 3114, Class IP, IO, 6.357s, 2036 432,049 49,331 IFB Ser. 3510, Class IB, IO, 6.357s, 2036 287,478 42,918 IFB Ser. 3218, Class AS, IO, 6.337s, 2036 202,747 24,755 IFB Ser. 3221, Class SI, IO, 6.337s, 2036 230,448 28,488 IFB Ser. 3485, Class SI, IO, 6.307s, 2036 317,691 42,771 IFB Ser. 3153, Class QI, IO, 6.307s, 2036 855,336 125,238 IFB Ser. 3346, Class SC, IO, 6.307s, 2033 22,448,138 2,770,325 IFB Ser. 3346, Class SB, IO, 6.307s, 2033 10,222,121 1,256,810 IFB Ser. 3201, Class SG, IO, 6.257s, 2036 314,688 36,416 IFB Ser. 3203, Class SE, IO, 6.257s, 2036 269,411 29,765 IFB Ser. 3171, Class PS, IO, 6.242s, 2036 258,901 30,419 IFB Ser. 3171, Class ST, IO, 6.242s, 2036 452,619 53,183 IFB Ser. 3510, Class CI, IO, 6.237s, 2037 657,359 76,937 IFB Ser. 3152, Class SY, IO, 6.237s, 2036 265,606 34,141 IFB Ser. 3510, Class DI, IO, 6.237s, 2035 471,263 57,112 IFB Ser. 3181, Class PS, IO, 6.227s, 2036 169,388 22,598 IFB Ser. 3284, Class BI, IO, 6.207s, 2037 188,661 22,797 IFB Ser. 3284, Class LI, IO, 6.197s, 2037 284,046 32,353 IFB Ser. 3281, Class AI, IO, 6.187s, 2037 335,621 39,553 IFB Ser. 3261, Class SA, IO, 6.187s, 2037 501,808 57,969 IFB Ser. 3012, Class UI, IO, 6.177s, 2035 278,653 33,091 IFB Ser. 3311, Class IA, IO, 6.167s, 2037 285,985 33,226 IFB Ser. 3311, Class IB, IO, 6.167s, 2037 285,985 33,226 IFB Ser. 3311, Class IC, IO, 6.167s, 2037 285,985 33,226 IFB Ser. 3311, Class ID, IO, 6.167s, 2037 285,985 33,226 IFB Ser. 3311, Class IE, IO, 6.167s, 2037 407,153 47,303 IFB Ser. 3510, Class AS, IO, 6.167s, 2037 376,385 46,077 IFB Ser. 3265, Class SC, IO, 6.167s, 2037 226,123 25,016 IFB Ser. 3240, Class GS, IO, 6.137s, 2036 324,900 36,239 IFB Ser. 3257, Class SI, IO, 6.077s, 2036 148,162 17,438 IFB Ser. 3225, Class EY, IO, 6.047s, 2036 1,036,329 103,591 IFB Ser. 3225, Class JY, IO, 6.047s, 2036 644,142 69,722 IFB Ser. 3502, Class DS, IO, 5.907s, 2039 192,971 14,384 IFB Ser. 3339, Class TI, IO, 5.897s, 2037 307,947 32,710 IFB Ser. 3284, Class CI, IO, 5.877s, 2037 500,315 53,304 IFB Ser. 3012, Class IG, IO, 5.837s, 2035 1,115,394 162,329 IFB Ser. 3309, Class SG, IO, 5.827s, 2037 362,568 37,743 IFB Ser. 2965, Class SA, IO, 5.807s, 2032 193,616 19,851 IFB Ser. 3510, Class BI, IO, 5.787s, 2037 491,054 53,289 IFB Ser. 3397, Class SQ, IO, 5.727s, 2037 92,899 9,280 IFB Ser. 248, IO, 5 1/2s, 2037 461,851 73,824 FRB Ser. 3291, Class DF, 1.343s, 2037 626,104 609,261 Ser. 3327, Class IF, IO, zero %, 2037 100,423 1,056 Ser. 246, PO, zero %, 2037 75,460 68,221 Ser. 3439, Class AO, PO, zero %, 2037 62,272 53,200 Ser. 3300, PO, zero %, 2037 69,547 59,147 Ser. 3226, Class YO, PO, zero %, 2036 27,604 27,517 Ser. 3008, PO, zero %, 2034 50,338 47,650 Ser. 2684, Class TO, PO, zero %, 2033 101,000 69,859 Ser. 2663, Class CO, PO, zero %, 2033 39,497 34,639 Ser. 2587, Class CO, PO, zero %, 2032 61,089 58,671 Ser. 201, PO, zero %, 2029 78,261 67,942 FRB Ser. 3349, Class DO, zero %, 2037 67,668 66,750 FRB Ser. 3326, Class YF, zero %, 2037 34,025 33,606 FRB Ser. 3231, Class X, zero %, 2036 34,577 34,228 FRB Ser. 3047, Class BD, zero %, 2035 48,453 45,305 FRB Ser. 3326, Class WF, zero %, 2035 136,589 130,641 FRB Ser. 3030, Class CF, zero %, 2035 65,323 57,861 FRB Ser. 3251, Class TP, zero %, 2035 52,951 48,426 FRB Ser. 2963, Class TW, zero %, 2035 25,202 24,031 FRB Ser. 3006, Class TE, zero %, 2034 20,215 20,059 Government National Mortgage Association IFB Ser. 07-44, Class SP, 35.133s, 2036 350,324 462,365 IFB Ser. 07-16, Class PS, 22.413s, 2037 271,495 337,340 IFB Ser. 07-19, Class AS, 22.361s, 2033 327,801 382,265 IFB Ser. 08-47, Class S, IO, 7.459s, 2038 247,343 31,660 IFB Ser. 04-59, Class SC, IO, 6.959s, 2034 128,248 18,369 IFB Ser. 04-26, Class IS, IO, 6.959s, 2034 46,595 3,874 IFB Ser. 05-68, Class SN, IO, 6.958s, 2034 86,785 9,602 IFB Ser. 04-47, Class SY, IO, 6.819s, 2034 86,071 10,239 IFB Ser. 06-16, Class GS, IO, 6.744s, 2036 52,108 5,837 IFB Ser. 04-5, Class PS, IO, 6.704s, 2033 221,000 35,669 IFB Ser. 07-36, Class SW, IO, 6.654s, 2035 1,104,406 61,320 IFB Ser. 04-70, Class SP, IO, 6.654s, 2034 48,825 6,469 IFB Ser. 07-22, Class S, IO, 6.554s, 2037 185,079 21,343 IFB Ser. 07-14, Class SB, IO, 6.554s, 2037 2,018,677 202,009 IFB Ser. 07-8, Class SH, IO, 6.554s, 2037 301,045 38,684 IFB Ser. 07-6, Class SB, IO, 6.554s, 2037 3,358,132 333,812 IFB Ser. 05-84, Class AS, IO, 6.554s, 2035 79,479 9,420 IFB Ser. 05-18, Class S, IO, 6.554s, 2035 79,742 10,484 IFB Ser. 07-35, Class PY, IO, 6.509s, 2037 6,674,990 899,622 IFB Ser. 05-3, Class SC, IO, 6.509s, 2035 1,064,190 136,100 IFB Ser. 07-51, Class SJ, IO, 6.504s, 2037 221,533 22,791 IFB Ser. 04-104, Class IS, IO, 6.504s, 2034 72,711 8,482 IFB Ser. 07-53, Class SY, IO, 6.489s, 2037 195,928 20,206 IFB Ser. 07-58, Class PS, IO, 6.454s, 2037 295,414 26,840 IFB Ser. 04-88, Class S, IO, 6.454s, 2032 45,566 2,864 IFB Ser. 07-37, Class SU, IO, 6.449s, 2037 98,123 12,773 IFB Ser. 07-40, Class SG, IO, 6.434s, 2037 1,892,020 173,763 IFB Ser. 07-40, Class SN, IO, 6.434s, 2037 1,621,803 148,946 IFB Ser. 07-37, Class YS, IO, 6.429s, 2037 85,519 9,842 IFB Ser. 07-59, Class PS, IO, 6.424s, 2037 164,495 13,446 IFB Ser. 07-59, Class SP, IO, 6.424s, 2037 279,354 23,265 IFB Ser. 07-68, Class PI, IO, 6.404s, 2037 81,441 7,758 IFB Ser. 07-16, Class KU, IO, 6.404s, 2037 1,611,256 193,592 IFB Ser. 06-29, Class SN, IO, 6.404s, 2036 52,878 5,303 IFB Ser. 06-38, Class SG, IO, 6.404s, 2033 2,775,848 211,381 IFB Ser. 06-36, Class SN, IO, 6.364s, 2036 286,227 26,559 IFB Ser. 09-61, Class YS, IO, 6.359s, 2039 (F) 14,062,800 1,841,639 IFB Ser. 08-6, Class TI, IO, 6.359s, 2032 149,047 10,576 IFB Ser. 03-110, Class SP, IO, 6.359s, 2030 165,011 14,694 IFB Ser. 04-22, Class SE, IO, 6.354s, 2034 205,173 20,107 IFB Ser. 07-17, Class AI, IO, 6.309s, 2037 677,548 95,887 IFB Ser. 08-2, Class SM, IO, 6.259s, 2038 179,834 18,112 IFB Ser. 07-9, Class AI, IO, 6.259s, 2037 244,111 25,580 IFB Ser. 06-26, Class S, IO, 6.254s, 2036 378,182 38,752 IFB Ser. 06-49, Class SA, IO, 6.214s, 2036 1,312,462 111,533 IFB Ser. 09-35, Class SP, IO, 6.159s, 2037 837,458 96,902 IFB Ser. 05-71, Class SA, IO, 6.119s, 2035 64,919 7,616 IFB Ser. 05-65, Class SI, IO, 6.104s, 2035 1,154,758 120,614 IFB Ser. 06-16, Class SX, IO, 6.044s, 2036 127,731 12,467 IFB Ser. 08-47, IO, 6.009s, 2037 1,346,171 156,913 IFB Ser. 07-17, Class IC, IO, 6.009s, 2037 142,562 17,056 IFB Ser. 07-17, Class IB, IO, 6.004s, 2037 126,105 16,775 IFB Ser. 06-10, Class SM, IO, 6.004s, 2036 819,607 79,281 IFB Ser. 06-14, Class S, IO, 6.004s, 2036 225,188 21,478 IFB Ser. 06-11, Class ST, IO, 5.994s, 2036 136,963 12,890 IFB Ser. 07-25, Class KS, IO, 5.959s, 2037 84,171 7,751 IFB Ser. 07-21, Class S, IO, 5.959s, 2037 334,216 30,726 IFB Ser. 07-30, Class SH, IO, 5.954s, 2037 3,732,206 323,209 IFB Ser. 07-23, Class ST, IO, 5.954s, 2037 1,136,562 95,755 IFB Ser. 07-7, Class JI, IO, 5.954s, 2037 413,218 43,169 IFB Ser. 05-39, Class AS, IO, 5.954s, 2035 2,312,188 262,734 IFB Ser. 07-31, Class AI, IO, 5.939s, 2037 208,141 27,608 IFB Ser. 05-17, Class S, IO, 5.934s, 2035 71,874 8,064 IFB Ser. 08-57, Class BI, IO, 5.924s, 2038 986,699 82,182 IFB Ser. 07-62, Class S, IO, 5.909s, 2037 79,312 7,455 IFB Ser. 07-43, Class SC, IO, 5.859s, 2037 199,775 19,753 IFB Ser. 06-16, Class SJ, IO, 5.854s, 2036 123,497 11,126 IFB Ser. 05-27, Class SP, IO, 5.854s, 2035 114,920 12,161 IFB Ser. 05-3, Class SN, IO, 5.854s, 2035 181,504 19,281 IFB Ser. 04-87, Class SD, IO, 5.854s, 2034 113,048 12,603 IFB Ser. 04-83, Class CS, IO, 5.834s, 2034 172,093 18,662 IFB Ser. 07-28, Class SB, IO, 5.804s, 2037 129,172 13,650 IFB Ser. 04-89, Class HS, IO, 5.754s, 2034 467,895 49,087 IFB Ser. 04-41, Class SG, IO, 5.754s, 2034 159,293 8,578 Ser. 08-30, PO, zero %, 2038 25,662 25,570 Ser. 06-36, Class OD, PO, zero %, 2036 29,553 24,826 Ser. 07-18, PO, zero %, 2035 58,345 52,496 Ser. 07-18, Class CO, PO, zero %, 2035 81,351 73,737 FRB Ser. 07-49, Class UF, zero %, 2037 15,297 15,254 FRB Ser. 07-35, Class UF, zero %, 2037 43,727 42,301 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 156,000 157,078 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 66,203 55,348 Ser. 05-RP3, Class 1A3, 8s, 2035 226,645 183,652 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 177,831 142,252 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.946s, 2035 608,534 66,178 Ser. 05-RP2, Class 1AS, IO, 5.714s, 2035 2,376,184 243,559 Ser. 06-RP2, Class 1AS1, IO, 5.69s, 2036 3,191,434 327,122 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.815s, 2035 144,407 111,193 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.26s, 2051 19,000 13,062 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 129,000 120,403 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.742s, 2040 712,000 391,600 Ser. 07-SL1, Class A1, 5.479s, 2040 388,251 310,601 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 40,000 39,993 Ser. 04-C7, Class A6, 4.786s, 2029 163,000 152,886 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 89,000 86,627 Ser. 05-HQ6, Class A4A, 4.989s, 2042 233,000 223,237 Ser. 04-HQ4, Class A7, 4.97s, 2040 193,000 188,739 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 3.991s, 2035 342,651 198,738 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 700,375 434,232 FRB Ser. 05-18, Class 6A1, 5.23s, 2035 203,933 161,107 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.004s, 2037 4,064,292 436,911 Ser. 07-4, Class 1A4, IO, 1s, 2037 4,275,315 127,319 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.371s, 2037 782,508 75,316 Terwin Mortgage Trust 144A FRB Ser. 06-9HGA, Class A1, 0.326s, 2037 57,953 53,709 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 99,000 94,808 Ser. 04-C15, Class A4, 4.803s, 2041 288,000 277,925 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.425s, 2049 1,207,741 845,418 Total Mortgage-backed securities (cost $46,308,037) ASSET-BACKED SECURITIES (0.2%)(a) Principal amount Value GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.396s, 2036 25,000 $6,867 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 0.456s, 2037 48,046 17,815 Residential Asset Mortgage Products, Inc. FRB Ser. 06-RZ2, Class A2, 0.416s, 2036 394,959 249,681 FRB Ser. 07-RZ1, Class A2, 0.406s, 2037 25,000 13,469 Soundview Home Equity Loan Trust FRB Ser. 06-3, Class A3, 0.406s, 2036 25,000 13,351 Total asset-backed securities (cost $514,192) PURCHASED OPTIONS OUTSTANDING (2.3%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $7,253,000 $73 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,253,000 1,149,093 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,253,000 1,149,093 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,253,000 73 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 10,145,000 650,407 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.23 10,145,000 646,866 Total purchased options outstanding (cost $1,731,867) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (25.6%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (11.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to October 20, 2037 $2,091,444 $2,234,029 6s, April 15, 2028 94,343 100,850 4 1/2s, TBA, October 1, 2039 15,000,000 15,222,657 U.S. Government Agency Mortgage Obligations (14.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 160,530 176,399 7 1/2s, October 1, 2014 16,528 17,704 7s, with due dates from November 1, 2026 to May 1, 2032 1,320,774 1,446,483 6s, with due dates from May 1, 2021 to August 1, 2021 198,969 213,286 5 1/2s, December 1, 2033 401,361 424,220 5 1/2s, October 1, 2018 259,260 277,935 5s, with due dates from May 1, 2018 to November 1, 2018 3,427,942 3,649,821 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from October 1, 2029 to November 1, 2030 127,179 140,027 7s, with due dates from December 1, 2028 to December 1, 2035 2,858,118 3,135,818 6 1/2s, September 1, 2036 361,656 387,905 6 1/2s, TBA, October 1, 2039 4,000,000 4,273,750 6s, July 1, 2021 1,135,796 1,217,165 5 1/2s, with due dates from July 1, 2037 to October 1, 2037 858,874 900,576 5 1/2s, with due dates from June 1, 2014 to January 1, 2021 2,135,729 2,286,711 5s, February 1, 2039 520,080 538,039 4 1/2s, April 1, 2039 288,696 292,846 4 1/2s, TBA, November 1, 2039 1,000,000 1,009,414 4 1/2s, TBA, October 1, 2039 2,000,000 2,025,625 Total U.S. government and agency mortgage obligations (cost $39,030,805) U.S. GOVERNMENT AGENCY OBLIGATIONS (8.0%)(a) Principal amount Value Fannie Mae 4 1/4s, August 15, 2010 $1,700,000 $1,755,691 Federal Farm Credit Bank 5 3/4s, January 18, 2011 10,000,000 10,674,885 Total U.S. government agency obligations (cost $11,559,709) U.S. TREASURY OBLIGATIONS (11.6%)(a) Principal amount Value U.S. Treasury Bonds 8s, November 15, 2021 $4,260,000 $6,032,892 6 1/4s, May 15, 2030 6,505,000 8,517,992 U.S. Treasury Notes 1 3/8s, September 15, 2012 3,643,000 3,636,881 Total U.S. treasury obligations (cost $15,945,848) SHORT-TERM INVESTMENTS (43.6%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 23,115,726 $23,115,726 Interest in $175,000,000 joint triparty repurchase agreement dated September 30, 2009 with Deutsche Bank Securities, Inc. due October 1, 2009 maturity value of $5,058,011 for an effective yield of 0.08% (collateralized by various mortgage backed securities with a coupon rate of 7.0% and due dates from May 1, 2037 to February 1, 2038 valued at $178,500,001) $5,058,000 5,058,000 Federal Home Loan Bank, for an effective yield of 0.21%, October 23, 2009 (SEGSF) 4,000,000 3,999,487 Federal Home Loan Bank, for an effective yield of 0.20%, October 22, 2009 5,000,000 4,999,417 Federal Home Loan Mortgage Corporation, for an effective yield of 0.20%, October 26, 2009 (SEGSF) 3,000,000 2,999,583 Federal National Mortgage Association, for an effective yield of 0.21%, October 13, 2009 (SEGSF) 15,000,000 14,998,950 SSgA Prime Money Market Fund (i) 20,000 20,000 Straight-A Funding, LLC, for an effective yield of 0.23%, December 14, 2009 4,000,000 3,998,108 Straight-A Funding, LLC, for an effective yield of 0.23%, December 8, 2009 2,000,000 1,999,132 U.S. Treasury Bills, for effective yields ranging from 0.36% to 0.44%, December 17, 2009 (SEG) (SEGSF) 6,960,000 6,949,623 U.S. Treasury Bills, for an effective yield of 0.38%, November 19, 2009 (SEG) 5,000 4,997 Total short-term investments (cost $68,147,365) TOTAL INVESTMENTS Total investments (cost $183,237,823) (b) FUTURES CONTRACTS OUTSTANDING at 9/30/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 20 yr (Long) 307 $37,262,125 Dec-09 $642,953 U.S. Treasury Note 2 yr (Short) 19 4,122,406 Dec-09 (25,927) U.S. Treasury Note 5 yr (Long) 24 2,786,250 Dec-09 18,489 U.S. Treasury Note 10 yr (Long) 108 12,779,438 Dec-09 209,244 Total WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $10,631,958) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $4,542,000 Aug-11/4.475 $339,515 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,542,000 Aug-11/4.475 224,556 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,018,000 Aug-11/4.55 394,565 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 5,018,000 Aug-11/4.55 236,850 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 4,214,000 Aug-11/4.4765 380,103 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 4,214,000 Aug-11/4.4765 174,839 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,603,000 Aug-11/4.7 312,416 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 3,603,000 Aug-11/4.7 153,992 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 10,036,000 Aug-11/4.49 758,019 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 10,036,000 Aug-11/4.49 490,760 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,062,000 Jul-11/4.52 468,290 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,062,000 Jul-11/4.52 283,217 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,031,000 Jul-11/4.5475 238,509 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,031,000 Jul-11/4.5475 139,305 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.525 497,675 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 9,696,000 Jul-11/4.745 861,882 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 9,696,000 Jul-11/4.745 395,405 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.46 475,955 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.46 312,538 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,464,000 Jul-11/4.525 300,519 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 10,145,000 Jun-10/5.235 87,653 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 09, 2022. 28,847,000 Jan-12/5.32 3,445,940 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 10,145,000 Jun-10/5.23 86,943 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January 9, 2022. 28,847,000 Jan-12/5.32 995,688 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/09 (proceeds receivable $1,011,641) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, October 1, 2039 $1,000,000 10/14/09 $1,012,813 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $5,012,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $140,814 3,500,000 7/18/13 4.14688% 3 month USD-LIBOR-BBA (268,570) 29,317,000 9/10/10 3 month USD-LIBOR-BBA 3.22969% 780,063 5,404,000 9/18/38 4.36125% 3 month USD-LIBOR-BBA (422,752) 86,405,000 9/18/10 3 month USD-LIBOR-BBA 2.86667% 1,978,656 31,015,000 96,812 10/1/18 3 month USD-LIBOR-BBA 4.30% 3,017,328 33,914,000 (30,830) 10/20/10 3.00% 3 month USD-LIBOR-BBA (1,284,715) 18,232,000 555,164 7/15/19 5.89% 3 month USD-LIBOR-BBA (3,440,393) 20,931,000 10/26/12 4.6165% 3 month USD-LIBOR-BBA (2,083,363) 6,287,000 7/22/10 3 month USD-LIBOR-BBA 3.5375% 190,020 6,734,000 9/16/38 4.66% 3 month USD-LIBOR-BBA (882,078) 795,000 5/8/28 4.95% 3 month USD-LIBOR-BBA (133,959) Barclays Bank PLC 6,164,000 12/9/20 3 month USD-LIBOR-BBA 2.91875% (314,229) 2,000,000 5/28/19 3 month USD-LIBOR-BBA 3.632% 58,856 Citibank, N.A. 2,096,000 7/17/19 3.8675% 3 month USD-LIBOR-BBA (90,663) 7,770,000 7/28/19 3.895% 3 month USD-LIBOR-BBA (345,455) 6,400,000 8/6/19 3.8425% 3 month USD-LIBOR-BBA (249,590) 5,500,000 8/12/14 3 month USD-LIBOR-BBA 3.1925% 167,795 56,500,000 8/14/11 1.61125% 3 month USD-LIBOR-BBA (494,600) 18,600,000 8/14/14 3 month USD-LIBOR-BBA 3.10% 482,254 26,085,000 9/17/13 3 month USD-LIBOR-BBA 3.4975% 1,209,719 5,224,000 9/18/38 4.45155% 3 month USD-LIBOR-BBA (491,642) 42,050,000 9/18/10 3 month USD-LIBOR-BBA 2.92486% 987,368 32,175,000 2/24/16 2.77% 3 month USD-LIBOR-BBA 342,102 14,547,000 8/17/19 3.8475% 3 month USD-LIBOR-BBA (556,750) 10,033,000 8/18/39 3 month USD-LIBOR-BBA 4.24% 603,281 25,156,000 (59,883) 8/27/14 3 month USD-LIBOR-BBA 2.97% 408,913 2,037,000 8/27/19 3 month USD-LIBOR-BBA 3.6875% 47,876 25,896,800 9/22/11 1.3675% 3 month USD-LIBOR-BBA (51,264) 3,192,000 9/30/19 3 month USD-LIBOR-BBA 3.425% (8,116) 19,033,000 3/27/14 3 month USD-LIBOR-BBA 2.335% (126,741) 31,388,000 3/30/11 3 month USD-LIBOR-BBA 1.535% 274,795 5,993,000 5/11/39 3.8425% 3 month USD-LIBOR-BBA 4,257 Credit Suisse International 17,281,000 9/18/10 3 month USD-LIBOR-BBA 2.91916% 404,872 5,024,000 9/23/10 3 month USD-LIBOR-BBA 3.32% 136,720 15,419,000 10/9/10 3 month USD-LIBOR-BBA 2.81% 531,977 11,845,000 8,310 10/31/13 3.80% 3 month USD-LIBOR-BBA (839,310) 11,550,000 8/5/19 3 month USD-LIBOR-BBA 3.903% 512,291 3,709,000 8/25/19 3.8475% 3 month USD-LIBOR-BBA (139,100) 5,614,000 8/28/19 3 month USD-LIBOR-BBA 3.6825% 129,596 3,780,000 (40,402) 12/10/38 2.69% 3 month USD-LIBOR-BBA 751,364 11,280,000 120,566 12/10/38 3 month USD-LIBOR-BBA 2.69% (2,242,165) 8,619,000 6/30/38 2.71% 3 month USD-LIBOR-BBA 1,766,960 32,765,000 1/22/14 2.03719% 3 month USD-LIBOR-BBA 453,512 15,572,000 2/5/14 2.475% 3 month USD-LIBOR-BBA (58,907) 5,065,000 2/5/29 3 month USD-LIBOR-BBA 3.35% (336,448) 10,902,000 9/24/24 3.975% 3 month USD-LIBOR-BBA (278,954) 2,930,000 4/28/39 3.50375% 3 month USD-LIBOR-BBA 178,745 2,000,000 5/28/19 3 month USD-LIBOR-BBA 3.592% 51,863 2,000,000 5/28/19 3 month USD-LIBOR-BBA 3.632% 58,856 2,000,000 6/23/19 3 month USD-LIBOR-BBA 4.054% 126,923 Deutsche Bank AG 14,453,000 4/21/14 2.51% 3 month USD-LIBOR-BBA (140,455) 6,819,000 4/30/19 3.145% 3 month USD-LIBOR-BBA 70,700 85,204,000 5/12/11 1.43% 3 month USD-LIBOR-BBA (942,717) 2,000,000 5/28/19 3 month USD-LIBOR-BBA 3.592% 51,863 1,000,000 6/9/19 3 month USD-LIBOR-BBA 4.195% 77,262 6,063,000 7/27/19 3.755% 3 month USD-LIBOR-BBA (196,453) 2,720,000 7/28/19 3.895% 3 month USD-LIBOR-BBA (120,931) 5,300,000 8/11/19 4.18% 3 month USD-LIBOR-BBA (358,768) 2,000,000 8/12/19 3 month USD-LIBOR-BBA 4.147% 129,475 20,612,000 9/24/10 3 month USD-LIBOR-BBA 3.395% 575,994 22,531,000 19,296 11/21/10 2.25% 3 month USD-LIBOR-BBA (543,711) 54,933,000 11/25/13 3 month USD-LIBOR-BBA 2.95409% 1,780,555 3,006,000 12/16/28 3 month USD-LIBOR-BBA 2.845% (396,356) 3,916,000 12/30/13 2.15633% 3 month USD-LIBOR-BBA 20,117 4,204,000 1/9/14 3 month USD-LIBOR-BBA 2.165% (30,070) 10,125,000 1/22/29 3 month USD-LIBOR-BBA 2.8875% (1,319,607) 6,553,000 1/22/14 2.055% 3 month USD-LIBOR-BBA 85,695 6,797,000 1/28/29 3 month USD-LIBOR-BBA 3.1785% (611,076) 5,444,000 8/26/19 3 month USD-LIBOR-BBA 3.73% 148,346 55,199,000 2/3/14 2.44% 3 month USD-LIBOR-BBA (134,648) 24,105,000 2/3/24 3 month USD-LIBOR-BBA 3.27% (1,178,818) 15,989,000 2/5/29 3 month USD-LIBOR-BBA 3.324% (1,120,613) 44,799,000 2/5/14 2.44661% 3 month USD-LIBOR-BBA (114,627) 7,974,000 2/6/14 2.5529% 3 month USD-LIBOR-BBA (56,202) 4,347,000 2/6/29 3 month USD-LIBOR-BBA 3.42575% (242,860) 14,000,000 2/6/14 2.5675% 3 month USD-LIBOR-BBA (107,527) 14,000,000 2/9/14 2.525% 3 month USD-LIBOR-BBA (76,668) 13,000,000 2/10/14 2.55% 3 month USD-LIBOR-BBA (85,172) 1,000,000 3/10/16 3 month USD-LIBOR-BBA 2.845% (7,427) 189,000,000 3/16/11 1.6725% 3 month USD-LIBOR-BBA (2,159,128) 90,000,000 3/16/16 3 m onth USD-LIBOR-BBA 2.85% (697,088) 23,000,000 3/16/29 3.29% 3 month USD-LIBOR-BBA 1,797,498 55,609,000 3/20/11 3 month USD-LIBOR-BBA 1.43% 421,858 29,400,000 3/23/11 3 month USD-LIBOR-BBA 1.45% 229,259 1,000,000 3/24/14 2.297% 3 month USD-LIBOR-BBA 7,949 55,000,000 3/30/14 2.36% 3 month USD-LIBOR-BBA 325,176 25,000,000 3/30/21 3 month USD-LIBOR-BBA 3.125% (1,080,276) 5,179,400 9/22/19 3.6875% 3 month USD-LIBOR-BBA (108,402) 2,913,600 9/28/19 3 month USD-LIBOR-BBA 3.5525% 25,122 7,269,000 19,570 10/2/39 3 month USD-LIBOR-BBA 3.91% 31,168,000 (49,095) 10/2/29 3.85% 3 month USD-LIBOR-BBA 23,577,000 8,216 10/2/19 3 month USD-LIBOR-BBA 3.45% 54,746,000 11,891 10/2/11 3 month USD-LIBOR-BBA 1.29% Goldman Sachs International 12,397,000 3/29/38 4.665% 3 month USD-LIBOR-BBA (1,609,071) 1,404,000 7/31/14 3 month USD-LIBOR-BBA 3.075% 36,730 34,000,000 8/12/11 1.735% 3 month USD-LIBOR-BBA (385,369) 10,000,000 8/12/14 3 month USD-LIBOR-BBA 3.2575% 335,967 16,185,500 9/22/14 2.83% 3 month USD-LIBOR-BBA (155,950) 5,847,900 9/29/14 3 month USD-LIBOR-BBA 2.6925% 14,292 JPMorgan Chase Bank, N.A. 724,000 3/11/38 5.0025% 3 month USD-LIBOR-BBA (137,953) 2,936,000 3/11/38 5.03% 3 month USD-LIBOR-BBA (573,514) 31,014,000 3/22/10 3 month USD-LIBOR-BBA 2.23% 295,513 12,011,000 3/26/10 3 month USD-LIBOR-BBA 2.33375% 118,439 8,353,000 5/23/10 3 month USD-LIBOR-BBA 3.16% 235,160 2,000,000 5/28/19 3 month USD-LIBOR-BBA 3.592% 51,863 29,717,000 5/28/11 3 month USD-LIBOR-BBA 1.3375% 253,741 7,375,000 (E) 6/9/20 4.73% 3 month USD-LIBOR-BBA (596,711) 2,000,000 6/9/19 3 month USD-LIBOR-BBA 4.207% 156,620 18,903,000 6/9/11 3 month USD-LIBOR-BBA 1.7675% 315,495 18,701,000 6/10/11 3 month USD-LIBOR-BBA 1.81% 327,169 13,758,000 7/16/10 3 month USD-LIBOR-BBA 3.384% 395,989 5,035,000 7/22/10 3 month USD-LIBOR-BBA 3.565% 153,552 28,571,000 7/28/10 3 month USD-LIBOR-BBA 3.5141% 853,802 7,375,000 (E) 6/11/20 4.735% 3 month USD-LIBOR-BBA (598,260) 5,507,000 6/16/19 4.09% 3 month USD-LIBOR-BBA (370,931) 4,341,000 6/19/19 3 month USD-LIBOR-BBA 3.8725% 208,893 14,800,000 7/30/11 1.46% 3 month USD-LIBOR-BBA (97,446) 8,145,000 8/3/14 3 month USD-LIBOR-BBA 3.061% 204,275 29,000,000 11/24/10 3 month USD-LIBOR-BBA 2.0075% 613,669 8,100,000 8/4/14 3 month USD-LIBOR-BBA 2.89% 136,756 4,100,000 8/7/19 4.015% 3 month USD-LIBOR-BBA (220,733) 5,800,000 8/10/19 4.02% 3 month USD-LIBOR-BBA (312,819) 34,000,000 8/12/11 1.735% 3 month USD-LIBOR-BBA (385,369) 10,000,000 8/12/14 3 month USD-LIBOR-BBA 3.26% 337,201 73,700,000 8/13/11 1.67589% 3 month USD-LIBOR-BBA (741,869) 20,100,000 8/13/14 3 month USD-LIBOR-BBA 3.1475% 568,593 2,201,000 1/27/29 3 month USD-LIBOR-BBA 3.135% (211,186) 2,010,000 3/6/39 3.48% 3 month USD-LIBOR-BBA 154,383 8,217,300 9/10/19 3.66% 3 month USD-LIBOR-BBA (163,022) 7,500,000 9/14/19 3 month USD-LIBOR-BBA 3.505% 44,877 3,700,000 9/21/19 3 month USD-LIBOR-BBA 3.575% 41,817 25,896,800 9/22/11 1.335% 3 month USD-LIBOR-BBA (34,738) 9,000,000 3/24/11 3 month USD-LIBOR-BBA 1.4625% 71,540 44,110,000 4/3/11 3 month USD-LIBOR-BBA 1.365% 499,344 15,060,000 4/3/13 3 month USD-LIBOR-BBA 1.963% 54,067 16,690,000 4/3/14 2.203% 3 month USD-LIBOR-BBA 57,516 17,028,000 4/9/11 3 month USD-LIBOR-BBA 1.5025% 236,765 Total (E) See Interest rate swap contracts note regarding extended effective dates. Key to holding's abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments NOTES (a) Percentages indicated are based on net assets of $156,138,710. (b) The aggregate identified cost on a tax basis is $184,454,046, resulting in gross unrealized appreciation and depreciation of $14,361,843 and $2,944,622, respectively, or net unrealized appreciation of $11,417,221. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at September 30, 2009. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at September 30, 2009. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $24,650 for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $35,737,848 and $12,622,122, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820"), based on the securities valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. At September 30, 2009, liquid assets totaling $74,195,313 have been segregated to cover open forward commitments and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB are the current interest rates at September 30, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at September 30, 2009. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on Purchased options and Futures contracts at period ended September 30, 2009 are indicative of the volume of activity during the period end. The fund had an average contract amount of approximately $130,900,000 on Written option contracts for the period ended September 30, 2009. Interest rate swap contracts: The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding contracts at period end are indicative of the volume of activity during the period. The fund had an average notional amount of approximately $2,008,700,000 on interest rate swap contracts for the period ended September 30, 2009. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $1,309,476 at September 30, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At September 30, 2009, the fund had a net liability position of $15,485,097 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $8,828,588. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $251,354 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $301,183 $ Mortgage-backed securities 51,400,216 1,841,639 Purchased options outstanding 3,595,605 U.S. Government Agency Obligations 12,430,576 U.S. Government and agency mortgage obligations 39,971,260 U.S Treasury obligations 18,187,765 Short-term investments 23,135,726 45,007,297 Totals by level Level 1 Level 2 Level 3 Other financial instruments: Other financial instruments include futures, written options, TBA sale commitments, swaps, and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of September 30, 2009: Investments in securities: Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of December discounts/ Realized appreciation/ purchases/ and/or out September 31, 2008 premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009 Mortgage-backed securities Totals: $ $  Includes $198,520 related to Level 3 securities still held at period end. Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of December discounts/ Realized appreciation/ purchases/ and/or out September 31, 2008  premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009  Other financial instruments: $  Includes $1,989 related to Level 3 securities still held at period end.   Includes amount payable under receivable purchase agreement. Market Values of Derivative Instruments as of September 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $32,837,532 $46,357,549 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Capital Opportunities Fund The fund's portfolio 9/30/09 (Unaudited) COMMON STOCKS (96.1%)(a) Shares Value Advertising and marketing services (0.6%) Clear Channel Outdoor Holdings, Inc. Class A (NON) 4,000 $28,000 inVentiv Health, Inc. (NON) 3,700 61,901 ValueClick, Inc. (NON) 3,800 50,122 Aerospace and defense (0.7%) Alliant Techsystems, Inc. (NON) 869 67,652 Teledyne Technologies, Inc. (NON) 2,725 98,073 Automotive (1.7%) BorgWarner, Inc. 2,200 66,572 Harley-Davidson, Inc. 6,700 154,100 Oshkosh Corp. 7,000 216,510 Banking (3.5%) City Holding Co. 825 24,593 City National Corp. 2,200 85,646 Commerce Bancshares, Inc. 945 35,192 Cullen/Frost Bankers, Inc. 700 36,148 First Citizens BancShares, Inc. Class A 452 71,913 International Bancshares Corp. 2,000 32,620 PacWest Bancorp 2,413 45,968 Seacoast Banking Corp. of Florida 17,685 44,566 Smithtown Bancorp, Inc. 2,223 25,653 SVB Financial Group (NON) 6,096 263,774 Union Bankshares Corp. 2,064 25,697 Webster Financial Corp. 4,587 57,200 Whitney Holding Corp. 6,278 59,892 Wilmington Trust Corp. 6,069 86,180 Biotechnology (0.3%) Cubist Pharmaceuticals, Inc. (NON) 3,461 69,912 Building materials (0.4%) AAON, Inc. 2,178 43,734 Apogee Enterprises, Inc. 3,638 54,643 Chemicals (4.0%) Ashland, Inc. 1,700 73,474 CF Industries Holdings, Inc. 300 25,869 Compass Minerals International, Inc. 1,100 67,782 Cytec Industries, Inc. 1,800 58,446 Eastman Chemical Co. 1,589 85,075 FMC Corp. 1,716 96,525 Innophos Holdings, Inc. 3,400 62,900 International Flavors & Fragrances, Inc. 2,300 87,239 Lubrizol Corp. (The) 1,695 121,125 Methanex Corp. (Canada) 4,200 72,702 Olin Corp. 4,341 75,707 OM Group, Inc. (NON) 1,800 54,702 Spartech Corp. 3,000 32,310 Valspar Corp. 4,200 115,542 Commercial and consumer services (2.2%) Alliance Data Systems Corp. (NON) 1,900 116,052 Bowne & Co., Inc. 10,749 82,767 Brink's Home Security Holdings, Inc. (NON) 2,200 67,738 Chemed Corp. 2,133 93,617 Deluxe Corp. 3,183 54,429 Dun & Bradstreet Corp. (The) 1,200 90,384 Global Cash Access, Inc. (NON) 2,900 21,199 Pre-Paid Legal Services, Inc. (NON) 303 15,392 Sotheby's Holdings, Inc. Class A 1,600 27,568 Communications equipment (1.3%) F5 Networks, Inc. (NON) 4,700 186,261 Netgear, Inc. (NON) 3,400 62,390 Syniverse Holdings, Inc. (NON) 5,300 92,750 Computers (4.4%) ANSYS, Inc. (NON) 4,300 161,121 Blackbaud, Inc. 4,800 111,360 Brocade Communications Systems, Inc. (NON) 23,700 186,282 Cogent, Inc. (NON) 2,100 21,210 Emulex Corp. (NON) 16,700 171,843 Jack Henry & Associates, Inc. 3,315 77,803 Logitech International SA (Switzerland) (NON) 8,100 148,878 Polycom, Inc. (NON) 3,700 98,975 Quest Software, Inc. (NON) 4,500 75,825 Silicon Graphics International Corp. (NON) 8,300 55,693 Conglomerates (0.9%) AMETEK, Inc. 3,993 139,396 Harsco Corp. 2,700 95,607 Construction (1.0%) Chicago Bridge & Iron Co., NV (Netherlands) 5,235 97,790 Tutor Perini Corp. (NON) 6,857 146,054 Consumer (0.7%) CSS Industries, Inc. 2,000 39,540 Helen of Troy, Ltd. (Bermuda) (NON) 6,539 127,053 Hooker Furniture Corp. 1,700 22,950 Consumer goods (1.0%) Bare Escentuals, Inc. (NON) 9,000 107,010 Blyth, Inc. 1,005 38,924 Church & Dwight Co., Inc. 1,777 100,827 Consumer services (1.3%) Brink's Co. (The) 2,200 59,202 TrueBlue, Inc. (NON) 18,754 263,869 Electric utilities (2.0%) Alliant Energy Corp. 2,300 64,055 Avista Corp. 4,100 82,902 El Paso Electric Co. (NON) 5,400 95,418 Northwestern Corp. 3,500 85,505 Pinnacle West Capital Corp. 2,700 88,614 Westar Energy, Inc. 4,400 85,844 Electrical equipment (0.6%) Hubbell, Inc. Class B 3,511 147,462 Electronics (2.6%) International Rectifier Corp. (NON) 5,800 113,042 Intersil Corp. Class A 7,500 114,825 Omnivision Technologies, Inc. (NON) 5,500 89,540 QLogic Corp. (NON) 7,100 122,120 Semtech Corp. (NON) 5,205 88,537 Synopsys, Inc. (NON) 4,057 90,958 Zoran Corp. (NON) 4,700 54,144 Energy (oil field) (2.2%) Basic Energy Services, Inc. (NON) 5,200 44,148 Cal Dive International, Inc. (NON) 3,900 38,571 CARBO Ceramics, Inc. 1,400 72,170 Complete Production Services, Inc. (NON) 7,800 88,140 Core Laboratories NV (Netherlands) 600 61,854 Hercules Offshore, Inc. (NON) 12,400 60,884 ION Geophysical Corp. (NON) 5,700 20,064 Key Energy Services, Inc. (NON) 11,600 100,920 Rowan Cos., Inc. 1,400 32,298 Superior Energy Services (NON) 2,300 51,796 Energy (other) (0.3%) Headwaters, Inc. (NON) 18,715 72,427 Financial (0.2%) MGIC Investment Corp. (NON) 5,834 43,230 Forest products and packaging (0.9%) Packaging Corp. of America 3,012 61,445 Sealed Air Corp. 4,900 96,187 Sonoco Products Co. 2,600 71,604 Health-care services (4.9%) Amedisys, Inc. (NON) (S) 1,500 65,445 AMERIGROUP Corp. (NON) 5,462 121,093 Gentiva Health Services, Inc. (NON) 3,900 97,539 IMS Health, Inc. 6,210 95,324 LifePoint Hospitals, Inc. (NON) 2,300 62,238 Lincare Holdings, Inc. (NON) 10,536 329,250 Medcath Corp. (NON) 4,004 35,115 Molina Healthcare, Inc. (NON) 4,000 82,760 Omega Healthcare Investors, Inc. (R) 6,963 111,547 RehabCare Group, Inc. (NON) 2,400 52,056 Universal Health Services, Inc. Class B 1,100 68,123 Warner Chilcott PLC Class A (Ireland) (NON) 3,437 74,308 WellCare Health Plans, Inc. (NON) 2,200 54,230 Homebuilding (0.3%) NVR, Inc. (NON) 125 79,671 Household furniture and appliances (0.8%) American Woodmark Corp. 1,285 24,852 Whirlpool Corp. 2,500 174,900 Insurance (5.1%) American Financial Group, Inc. 2,405 61,328 American Physicians Capital, Inc. 788 22,702 Amerisafe, Inc. (NON) 1,482 25,565 Aspen Insurance Holdings, Ltd. (Bermuda) 2,271 60,113 CNA Surety Corp. (NON) 3,901 63,196 Delphi Financial Group Class A 3,577 80,948 Endurance Specialty Holdings, Ltd. (Bermuda) 2,427 88,513 Hanover Insurance Group, Inc. (The) 2,027 83,776 Harleysville Group, Inc. 1,017 32,188 HCC Insurance Holdings, Inc. 2,853 78,030 Odyssey Re Holdings Corp. 873 56,579 RenaissanceRe Holdings, Ltd. 1,400 76,664 Safety Insurance Group, Inc. 2,721 89,575 SeaBright Insurance Holdings, Inc. (NON) 3,789 43,270 Selective Insurance Group 5,914 93,027 Stancorp Financial Group 2,791 112,673 Validus Holdings, Ltd. (Bermuda) 2,169 55,960 W.R. Berkley Corp. 3,275 82,792 Zenith National Insurance Corp. 2,596 80,216 Investment banking/Brokerage (4.9%) Affiliated Managers Group (NON) 1,028 66,830 Eaton Vance Corp. (S) 3,954 110,672 FBR Capital Markets Corp. (NON) 4,400 26,092 Federated Investors, Inc. 7,700 203,049 Jefferies Group, Inc. (NON) 2,800 76,244 Legg Mason, Inc. 2,600 80,678 optionsXpress Holdings, Inc. 7,100 122,688 SEI Investments Co. 8,400 165,312 TradeStation Group, Inc. (NON) 28,900 235,535 Waddell & Reed Financial, Inc. Class A 5,589 159,007 Leisure (0.4%) Polaris Industries, Inc. 2,500 101,950 Machinery (2.1%) AGCO Corp. (NON) (S) 1,730 47,800 Applied Industrial Technologies, Inc. 6,918 146,385 Gardner Denver, Inc. (NON) 1,767 61,633 Kennametal, Inc. 4,600 113,206 Manitowoc Co., Inc. (The) 14,165 134,143 Regal-Beloit Corp. 645 29,483 Manufacturing (2.1%) Actuant Corp. Class A 24,200 388,652 EnPro Industries, Inc. (NON) 3,350 76,581 Roper Industries, Inc. 1,476 75,246 Medical technology (1.8%) Conmed Corp. (NON) 5,500 105,435 Hill-Rom Holdings, Inc. 4,500 98,010 Invacare Corp. 2,600 57,928 Sirona Dental Systems, Inc. (NON) 4,300 127,925 SurModics, Inc. (NON) 2,300 56,580 Metals (1.7%) Carpenter Technology Corp. 1,700 39,763 Century Aluminum Co. (NON) (S) 10,520 98,362 Cliffs Natural Resources, Inc. 1,900 61,484 Reliance Steel & Aluminum Co. 2,509 106,783 Schnitzer Steel Industries, Inc. Class A 1,100 58,575 United States Steel Corp. 1,600 70,992 Natural gas utilities (1.7%) AGL Resources, Inc. 2,400 84,648 Atmos Energy Corp. 3,400 95,812 Energen Corp. 2,200 94,820 Southwest Gas Corp. 3,000 76,740 UGI Corp. 3,400 85,204 Office equipment and supplies (0.3%) Ennis Inc. 3,156 50,906 Steelcase, Inc. 5,763 35,788 Oil and gas (4.4%) Berry Petroleum Co. Class A 2,461 65,906 Cabot Oil & Gas Corp. Class A 3,000 107,250 Clayton Williams Energy, Inc. (NON) 1,400 42,168 Comstock Resources, Inc. (NON) 2,300 92,184 Encore Acquisition Co. (NON) 2,800 104,720 Oil States International, Inc. (NON) 2,300 80,799 Patterson-UTI Energy, Inc. 4,700 70,970 Penn Virginia Corp. 2,800 64,148 Petroleum Development Corp. (NON) 3,074 57,361 St. Mary Land & Exploration Co. 1,500 48,690 Swift Energy Co. (NON) 3,400 80,512 Unit Corp. (NON) 2,500 103,125 Vaalco Energy, Inc. (NON) 4,100 18,860 W&T Offshore, Inc. 4,900 57,379 Whiting Petroleum Corp. (NON) 2,043 117,636 Pharmaceuticals (4.3%) Biovail Corp. (Canada) 12,800 197,504 Endo Pharmaceuticals Holdings, Inc. (NON) 4,349 98,418 King Pharmaceuticals, Inc. (NON) (S) 27,943 300,946 Medicis Pharmaceutical Corp. Class A 7,927 169,241 Par Pharmaceutical Cos., Inc. (NON) 4,200 90,342 Watson Pharmaceuticals, Inc. (NON) 6,624 242,703 Publishing (0.3%) Gannett Co., Inc. 5,500 68,805 Real estate (4.6%) DiamondRock Hospitality Co. (NON)(R) 9,144 74,066 Entertainment Properties Trust (R) 894 30,521 Hospitality Properties Trust (R) 8,370 170,497 Kimco Realty Corp. (R) 3,100 40,424 LaSalle Hotel Properties (R) 5,800 114,028 LTC Properties, Inc. (R) 3,216 77,313 Macerich Co. (The) (R) 1,672 50,712 National Health Investors, Inc. (R) 6,214 196,673 National Retail Properties, Inc. (R) 9,499 203,944 Nationwide Health Properties, Inc. (R) 2,377 73,663 Taubman Centers, Inc. (R) 3,900 140,712 Restaurants (0.6%) Red Robin Gourmet Burgers, Inc. (NON) 5,300 108,226 Sonic Corp. (NON) 4,300 47,558 Retail (7.8%) Abercrombie & Fitch Co. Class A 3,500 115,080 Aeropostale, Inc. (NON) 3,800 165,186 AnnTaylor Stores Corp. (NON) 14,125 224,446 Books-A-Million, Inc. 8,218 98,945 Brown Shoe Co., Inc. 3,097 24,838 Buckle, Inc. (The) (S) 1,887 64,422 Cabela's, Inc. (NON) (S) 9,200 122,728 Cato Corp. (The) Class A 1,598 32,423 Dollar Tree, Inc. (NON) 2,090 101,741 Jos. A. Bank Clothiers, Inc. (NON) 1,385 62,006 Kenneth Cole Productions, Inc. Class A 5,100 51,153 Nash Finch Co. 3,373 92,218 NBTY, Inc. (NON) 2,219 87,828 Regis Corp. 1,600 24,800 Saks, Inc. (NON) 24,578 167,622 Systemax, Inc. (NON) 7,717 93,607 Timberland Co. (The) Class A (NON) 9,400 130,848 Toro Co. (The) (S) 6,909 274,771 Wolverine World Wide, Inc. 2,103 52,239 Schools (0.6%) Career Education Corp. (NON) 5,977 145,719 Semiconductor (1.6%) Hittite Microwave Corp. (NON) 1,300 47,814 KLA-Tencor Corp. 2,000 71,720 Lam Research Corp. (NON) 1,900 64,904 MKS Instruments, Inc. (NON) 4,000 77,160 Novellus Systems, Inc. (NON) 3,280 68,814 Verigy, Ltd. (Singapore) (NON) 5,600 65,072 Shipping (0.9%) Arkansas Best Corp. 4,534 135,748 Overseas Shipholding Group (S) 900 33,633 Ship Finance International, Ltd. (Bermuda) 4,824 59,287 Software (3.5%) Akamai Technologies, Inc. (NON) 7,300 143,664 Autodesk, Inc. (NON) 4,100 97,580 Citrix Systems, Inc. (NON) 3,236 126,948 MicroStrategy, Inc. (NON) 1,300 93,002 Omnicell, Inc. (NON) 3,100 34,534 Red Hat, Inc. (NON) 4,500 124,380 Shanda Interactive Entertainment, Ltd. ADR (China) (NON) (S) 1,100 56,320 THQ, Inc. (NON) 4,000 27,360 TIBCO Software, Inc. (NON) 9,700 92,053 Websense, Inc. (NON) 5,000 84,000 Staffing (0.6%) Administaff, Inc. 1,903 49,992 CDI Corp. 346 4,861 Heidrick & Struggles International, Inc. 3,700 86,062 Technology services (2.8%) Acxiom Corp. (NON) 5,475 51,794 FactSet Research Systems, Inc. 2,035 134,798 Fair Isaac Corp. 4,600 98,854 Global Payments, Inc. 2,800 130,760 IHS, Inc. Class A (NON) 1,900 97,147 Perfect World Co., Ltd. ADR (China) (NON) 2,800 134,680 Sohu.com, Inc. (China) (NON) 1,100 75,658 Telecommunications (1.0%) ADTRAN, Inc. 3,127 76,768 CenturyTel, Inc. 1,100 36,960 NeuStar, Inc. Class A (NON) 6,400 144,640 Textiles (0.8%) Maidenform Brands, Inc. (NON) 3,324 53,383 Mohawk Industries, Inc. (NON) 2,400 114,457 Perry Ellis International, Inc. (NON) 2,136 34,261 Tobacco (0.3%) Universal Corp. 1,619 67,707 Toys (0.9%) Hasbro, Inc. 7,000 194,250 Jakks Pacific, Inc. (NON) 1,708 24,459 Transportation (0.4%) GATX Corp. 3,915 109,424 Transportation services (0.2%) HUB Group, Inc. Class A (NON) 1,821 41,610 Pacer International, Inc. 4,461 17,219 Trucks and parts (1.8%) Autoliv, Inc. (Sweden) 6,386 214,570 Superior Industries International, Inc. 3,900 55,380 WABCO Holdings, Inc. 8,800 184,800 Total common stocks (cost $23,488,136) INVESTMENT COMPANIES (1.5%)(a) Shares Value iShares Russell 2000 Index Fund 3,155 $190,026 iShares Russell Midcap Index Fund 996 77,917 S&P Midcap 400 Index Depository Receipts (MidCap SPDR Trust Series 1) 922 115,508 Total investment companies (cost $344,354) SHORT-TERM INVESTMENTS (6.9%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) $773,291 $773,291 Short-term investments held as collateral for loaned securities with yields ranging from 0.45% to 0.47% and due dates ranging from October 1, 2009 to October 9, 2009 (d) 990,785 990,771 Total short-term investments (cost $1,764,062) TOTAL INVESTMENTS Total investments (cost $25,596,552)(b) Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $25,456,652. (b) The aggregate identified cost on a tax basis is $25,807,947, resulting in unrealized appreciation and depreciation of $4,112,626 and $3,319,320, respectively, or net unrealized appreciation of $793,306. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2009, the value of securities loaned amounted to $966,011. The fund received cash collateral of $990,771 which is pooled with collateral of other Putnam funds into 2 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $565 for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,488,035 and $1,714,744, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,938,437 $ $ Capital goods 1,927,760 Communication services 258,368 Conglomerates 235,003 Consumer cyclicals 4,199,942 Consumer staples 1,172,175 Energy 1,754,980 Financial 4,644,047 Health care 2,863,972 Technology 4,122,573 Transportation 396,921 Utilities and power 939,562 Total common stocks Investment companies 383,451 Short-term investments 773,291 990,771 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Diversified Income Fund The fund's portfolio 9/30/09 (Unaudited) MORTGAGE-BACKED SECURITIES (54.4%)(a) Principal amount Value Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 $3,804,000 $2,853,000 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.837s, 2049 148,000 141,172 Ser. 07-2, Class A2, 5.634s, 2049 439,000 434,373 Ser. 07-1, Class A4, 5.451s, 2049 1,321,000 1,168,108 Ser. 05-6, Class A2, 5.165s, 2047 980,000 984,070 Ser. 07-5, Class XW, IO, 0.606s, 2051 44,272,243 748,201 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 125,000 49,963 Ser. 01-1, Class K, 6 1/8s, 2036 282,000 141,666 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.885s, 2036 2,565,916 1,513,890 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.243s, 2022 476,000 241,343 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 814,449 60,758 Ser. 07-1, Class S, IO, 2.477s, 2037 2,858,274 173,211 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 1,861,850 883,071 FRB Ser. 05-10, Class 25A1, 5.862s, 2036 1,702,265 893,689 FRB Ser. 06-6, Class 2A1, 5.82s, 2036 919,681 490,551 FRB Ser. 05-7, Class 23A1, 5.637s, 2035 1,695,563 1,084,174 FRB Ser. 07-1, Class 21A1, 5.619s, 2047 1,988,855 1,034,205 Bear Stearns Alternate Trust II FRB Ser. 07-1, Class 1A1, 6.029s, 2047 8,154,775 4,576,525 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.452s, 2032 189,000 115,000 Ser. 07-PW17, Class A3, 5.736s, 2050 1,832,000 1,777,040 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.095s, 2050 52,439,010 427,420 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.182s, 2036 1,177,900 614,304 FRB Ser. 05-10, Class 1A4A, 5.728s, 2035 1,913,723 1,071,685 FRB Ser. 06-AR7, Class 2A2A, 5.607s, 2036 3,187,244 2,007,964 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.077s, 2044 30,582,652 151,715 Countrywide Alternative Loan Trust FRB Ser. 07-HY4, Class 3A1, 5.812s, 2047 2,440,254 1,390,945 FRB Ser. 06-23CBC, Class 2A5, 0.646s, 2036 4,440,839 1,998,378 FRB Ser. 06-OC10, Class 2A2A, 0.426s, 2036 2,699,000 1,319,244 FRB Ser. 06-OC11, Class 2A2A, 0.416s, 2037 1,526,000 682,766 FRB Ser. 07-HY7C, Class A1, 0.386s, 2037 2,772,861 1,330,973 Ser. 06-45T1, Class 2A2, 6s, 2037 2,904,304 1,902,319 Ser. 06-J8, Class A4, 6s, 2037 1,970,485 1,123,177 Ser. 05-80CB, Class 2A1, 6s, 2036 2,694,297 1,986,202 Ser. 07-2CB, Class 1A9, 5 3/4s, 2037 10,080,656 7,274,201 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,576,327 1,271,653 Ser. 07-8CB, Class A1, 5 1/2s, 2037 1,506,761 1,090,518 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.661s, 2035 2,990,811 2,093,567 FRB Ser. 05-HYB4, Class 2A1, 4.864s, 2035 6,365,735 3,819,441 Countrywide Home Loans 144A FRB Ser. 06-R2, Class AS, IO, 5.452s, 2036 1,929,067 186,878 IFB Ser. 05-R1, Class 1AS, IO, 5.626s, 2035 1,437,281 145,525 Ser. 06-R1, Class AS, IO, 5.61s, 2036 3,746,553 369,972 Ser. 05-R3, Class AS, IO, 5.557s, 2035 398,423 39,593 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A3, 6.423s, 2041 1,458,000 1,283,623 FRB Ser. 06-C3, Class A3, 6.02s, 2038 5,218,000 4,352,603 FRB Ser. 07-C4, Class A2, 6.003s, 2039 711,000 717,637 Ser. 07-1, Class 1A1A, 5.942s, 2037 598,520 359,890 Ser. 07-3, Class 1A1A, 5.837s, 2037 714,862 414,620 Ser. 07-C5, Class A3, 5.694s, 2040 9,180,000 8,318,144 Ser. 06-C4, Class A3, 5.467s, 2039 1,974,000 1,709,681 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class C, 0.846s, 2017 179,000 98,450 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class L, 2.093s, 2020 534,000 347,100 Ser. 98-C2, Class F, 6 3/4s, 2030 1,198,000 871,300 Ser. 98-C1, Class F, 6s, 2040 758,000 682,200 Ser. 02-CP5, Class M, 5 1/4s, 2035 275,000 21,250 CWCapital Cobalt Ser. 06-C1, Class A2, 5.174s, 2048 2,044,000 2,041,239 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR3, Class A1, 0.436s, 2036 2,127,481 925,787 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.765s, 2031 2,237,583 48,143 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 226,150 180,920 European Loan Conduit 144A FRB Ser. 22A, Class D, 1.764s, 2014 (United Kingdom) (F) GBP 371,000 89,096 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.764s, 2014 (United Kingdom) (F) GBP 198,415 15,881 Fannie Mae FRB Ser. 05-91, Class EF, zero %, 2035 $24,343 23,751 FRB Ser. 06-54, Class CF, zero %, 2035 49,977 48,971 FRB Ser. 05-77, Class HF, zero %, 2034 25,996 25,681 IFB Ser. 06-62, Class PS, 38.423s, 2036 336,166 502,154 IFB Ser. 05-25, Class PS, 27.077s, 2035 500,169 687,623 IFB Ser. 05-74, Class CP, 23.847s, 2035 292,424 390,263 IFB Ser. 06-8, Class HP, 23.664s, 2036 499,121 669,231 IFB Ser. 05-99, Class SA, 23.664s, 2035 337,613 443,448 IFB Ser. 05-95, Class OP, 19.595s, 2035 226,049 281,646 IFB Ser. 05-83, Class QP, 16.754s, 2034 122,060 145,402 IFB Ser. 03-44, Class SI, IO, 7.754s, 2033 1,149,590 190,445 IFB Ser. 06-90, Class SE, IO, 7.554s, 2036 1,503,913 264,586 IFB Ser. 03-W6, Class 5S, IO, 7.354s, 2042 3,591,853 520,819 IFB Ser. 08-7, Class SA, IO, 7.304s, 2038 3,449,140 508,438 IFB Ser. 05-113, Class AI, IO, 6.984s, 2036 472,032 74,407 IFB Ser. 06-125, Class SM, IO, 6.954s, 2037 802,894 100,530 IFB Ser. 06-43, Class SU, IO, 6.954s, 2036 267,670 34,711 IFB Ser. 06-24, Class QS, IO, 6.954s, 2036 718,387 112,147 IFB Ser. 06-79, Class DI, IO, 6.904s, 2036 1,278,686 167,650 IFB Ser. 06-60, Class SI, IO, 6.904s, 2036 2,109,341 288,241 IFB Ser. 06-60, Class UI, IO, 6.904s, 2036 365,850 53,138 IFB Ser. 04-24, Class CS, IO, 6.904s, 2034 232,553 33,361 IFB Ser. 03-130, Class BS, IO, 6.804s, 2033 1,934,356 249,896 IFB Ser. 03-34, Class WS, IO, 6.754s, 2029 1,813,090 194,327 IFB Ser. 08-20, Class SA, IO, 6.744s, 2038 440,062 55,739 IFB Ser. 08-41, Class S, IO, 6.554s, 2036 3,450,114 376,711 IFB Ser. 05-48, Class SM, IO, 6.554s, 2034 577,187 68,050 IFB Ser. 07-54, Class CI, IO, 6.514s, 2037 896,274 123,122 IFB Ser. 08-34, Class SM, IO, 6.504s, 2038 1,214,001 134,594 IFB Ser. 07-28, Class SE, IO, 6.504s, 2037 159,644 21,655 IFB Ser. 07-22, Class S, IO, 6.504s, 2037 13,897,030 1,687,238 IFB Ser. 07-24, Class SD, IO, 6.504s, 2037 555,402 64,382 IFB Ser. 06-79, Class SI, IO, 6.504s, 2036 451,682 52,087 IFB Ser. 05-90, Class SP, IO, 6.504s, 2035 444,142 47,983 IFB Ser. 05-12, Class SC, IO, 6.504s, 2035 536,600 66,068 IFB Ser. 07-30, Class IE, IO, 6.494s, 2037 1,794,431 273,812 IFB Ser. 06-123, Class CI, IO, 6.494s, 2037 1,462,759 180,578 IFB Ser. 06-126, Class CS, IO, 6.454s, 2037 1,181,389 155,155 IFB Ser. 06-31, Class SX, IO, 6.454s, 2036 1,593,283 236,203 IFB Ser. 06-33, Class JS, IO, 6.454s, 2036 420,831 51,443 IFB Ser. 06-36, Class SP, IO, 6.454s, 2036 655,816 74,418 IFB Ser. 06-22, Class QM, IO, 6.454s, 2036 8,532,054 1,254,479 IFB Ser. 06-23, Class SP, IO, 6.454s, 2036 631,683 81,538 IFB Ser. 06-16, Class SM, IO, 6.454s, 2036 1,627,792 245,733 IFB Ser. 05-95, Class CI, IO, 6.454s, 2035 798,627 110,250 IFB Ser. 05-84, Class SG, IO, 6.454s, 2035 1,266,512 167,585 IFB Ser. 05-57, Class NI, IO, 6.454s, 2035 318,713 42,518 IFB Ser. 06-3, Class SB, IO, 6.454s, 2035 3,983,495 553,586 IFB Ser. 05-29, Class SX, IO, 6.454s, 2035 1,045,403 127,725 IFB Ser. 05-57, Class DI, IO, 6.454s, 2035 563,780 62,409 IFB Ser. 04-92, Class S, IO, 6.454s, 2034 2,413,482 279,626 IFB Ser. 06-104, Class EI, IO, 6.444s, 2036 965,343 123,818 IFB Ser. 05-83, Class QI, IO, 6.444s, 2035 221,894 37,889 IFB Ser. 06-128, Class GS, IO, 6.434s, 2037 976,092 131,169 IFB Ser. 05-73, Class SD, IO, 6.434s, 2035 959,652 163,994 IFB Ser. 06-114, Class IS, IO, 6.404s, 2036 675,199 86,572 IFB Ser. 04-92, Class SQ, IO, 6.404s, 2034 1,039,268 138,354 IFB Ser. 06-115, Class IE, IO, 6.394s, 2036 538,083 68,173 IFB Ser. 06-117, Class SA, IO, 6.394s, 2036 811,835 103,919 IFB Ser. 06-109, Class SG, IO, 6.384s, 2036 231,211 24,523 IFB Ser. 05-51, Class WS, IO, 6.384s, 2035 58,079 7,683 IFB Ser. 06-109, Class SH, IO, 6.374s, 2036 711,138 108,403 IFB Ser. 06-111, Class SA, IO, 6.374s, 2036 5,722,406 716,789 IFB Ser. 06-116, Class S, IO, 6.354s, 2036 1,350,306 155,535 IFB Ser. 06-103, Class SB, IO, 6.354s, 2036 1,298,657 156,321 IFB Ser. 06-43, Class SI, IO, 6.354s, 2036 1,291,808 153,544 IFB Ser. 06-48, Class QB, IO, 6.354s, 2036 1,509,856 166,643 IFB Ser. 06-50, Class IP, IO, 6.354s, 2036 6,287,826 876,743 IFB Ser. 06-36, Class PS, IO, 6.354s, 2036 81,141 10,086 IFB Ser. 06-8, Class JH, IO, 6.354s, 2036 2,733,219 351,109 IFB Ser. 05-122, Class SG, IO, 6.354s, 2035 800,172 101,518 IFB Ser. 05-122, Class SW, IO, 6.354s, 2035 778,542 94,577 IFB Ser. 06-101, Class SA, IO, 6.334s, 2036 2,730,513 314,965 IFB Ser. 06-92, Class LI, IO, 6.334s, 2036 799,351 105,307 IFB Ser. 06-99, Class AS, IO, 6.334s, 2036 352,076 41,546 IFB Ser. 06-17, Class SI, IO, 6.334s, 2036 759,055 88,362 IFB Ser. 06-98, Class SQ, IO, 6.324s, 2036 10,007,851 1,168,617 IFB Ser. 06-60, Class YI, IO, 6.324s, 2036 1,838,583 271,136 IFB Ser. 06-95, Class SH, IO, 6.304s, 2036 1,560,864 175,074 IFB Ser. 06-98, Class SB, IO, 6.304s, 2036 922,032 99,443 IFB Ser. 06-86, Class SB, IO, 6.304s, 2036 398,173 54,008 IFB Ser. 07-76, Class SA, IO, 6.294s, 2037 1,055,208 113,277 IFB Ser. 07-91, Class SA, IO, 6.264s, 2037 2,060,560 215,267 IFB Ser. 07-15, Class NI, IO, 6.254s, 2022 1,457,977 154,186 IFB Ser. 07-109, Class XI, IO, 6.204s, 2037 670,794 106,180 IFB Ser. 06-79, Class SH, IO, 6.204s, 2036 1,675,219 246,064 IFB Ser. 07-30, Class LI, IO, 6.194s, 2037 1,662,669 191,988 IFB Ser. 07-89, Class SA, IO, 6.184s, 2037 1,398,832 157,648 IFB Ser. 07-48, Class SG, IO, 6.184s, 2037 7,212,352 821,126 IFB Ser. 07-54, Class IA, IO, 6.164s, 2037 775,974 98,081 IFB Ser. 07-54, Class IB, IO, 6.164s, 2037 775,974 98,081 IFB Ser. 07-54, Class IC, IO, 6.164s, 2037 775,974 98,081 IFB Ser. 07-54, Class ID, IO, 6.164s, 2037 775,974 98,081 IFB Ser. 07-54, Class IE, IO, 6.164s, 2037 775,974 98,081 IFB Ser. 07-54, Class IF, IO, 6.164s, 2037 1,249,926 143,567 IFB Ser. 07-54, Class UI, IO, 6.164s, 2037 1,161,923 152,142 IFB Ser. 07-15, Class CI, IO, 6.134s, 2037 2,742,078 315,312 IFB Ser. 06-124, Class SC, IO, 6.134s, 2037 867,192 94,323 IFB Ser. 06-115, Class JI, IO, 6.134s, 2036 1,940,114 225,441 IFB Ser. 08-12, Class SG, IO, 6.104s, 2038 20,985,338 2,036,234 IFB Ser. 09-43, Class SB, IO, 6.084s, 2039 1,093,764 155,913 IFB Ser. 06-123, Class LI, IO, 6.074s, 2037 1,319,175 147,088 IFB Ser. 07-81, Class IS, IO, 6.054s, 2037 1,151,545 125,852 IFB Ser. 09-71, Class XS, IO, 5.954s, 2036 2,022,092 198,418 IFB Ser. 07-39, Class AI, IO, 5.874s, 2037 1,439,763 147,892 IFB Ser. 07-32, Class SD, IO, 5.864s, 2037 922,927 101,630 IFB Ser. 09-84, Class SL, IO, 5.856s, 2037 4,021,000 378,225 IFB Ser. 07-30, Class UI, IO, 5.854s, 2037 760,796 81,798 IFB Ser. 07-32, Class SC, IO, 5.854s, 2037 1,322,313 157,846 IFB Ser. 07-32, Class SG, IO, 5.854s, 2037 10,897,676 1,187,095 IFB Ser. 07-1, Class CI, IO, 5.854s, 2037 856,337 105,139 IFB Ser. 04-46, Class PJ, IO, 5.754s, 2034 751,932 86,149 IFB Ser. 07-75, Class ID, IO, 5.624s, 2037 1,128,062 130,908 IFB Ser. 09-3, Class SE, IO, 5.254s, 2037 1,098,115 98,358 Ser. 02-T4, Class A3, 7 1/2s, 2041 471 525 Ser. 01-T3, Class A1, 7 1/2s, 2040 96,165 104,880 Ser. 01-T1, Class A1, 7 1/2s, 2040 287,952 321,247 Ser. 99-T2, Class A1, 7 1/2s, 2039 113,543 126,494 Ser. 383, Class 18, IO, 5 1/2s, 2038 575,193 81,551 Ser. 383, Class 19, IO, 5 1/2s, 2038 522,642 74,189 Ser. 383, Class 6, IO, 5 1/2s, 2037 444,750 66,504 Ser. 383, Class 7, IO, 5 1/2s, 2037 438,474 61,184 Ser. 383, Class 20, IO, 5 1/2s, 2037 331,524 49,471 Ser. 367, Class 2, IO, 5 1/2s, 2036 1,391,029 247,339 Ser. 364, Class 12, IO, 5 1/2s, 2035 3,245,081 502,375 Ser. 346, Class 2, IO, 5 1/2s, 2033 1,872,278 332,910 Ser. 338, Class 2, IO, 5 1/2s, 2033 7,688,974 1,385,217 Ser. 333, Class 2, IO, 5 1/2s, 2033 2,839,677 520,016 Ser. 385, Class 3, IO, 5s, 2038 144,162 20,530 Ser. 359, Class 7, IO, 5s, 2036 5,517,688 866,191 Ser. 360, Class 2, IO, 5s, 2035 10,018,326 1,806,404 Ser. 356, Class 5, IO, 5s, 2035 5,558,508 923,935 Ser. 03-W17, Class 12, IO, 1.143s, 2033 1,491,651 41,856 Ser. 00-T6, IO, 0.777s, 2030 2,421,543 52,187 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 2,539,639 40,871 Ser. 03-W10, Class 1A, IO, 0.515s, 2043 2,153,437 29,693 Ser. 02-T18, IO, 0.513s, 2042 4,059,604 54,858 Ser. 06-56, Class XF, zero %, 2036 64,950 54,174 Ser. 06-47, Class VO, PO, zero %, 2036 90,737 77,667 Ser. 06-37, Class ON, PO, zero %, 2036 97,142 88,517 Ser. 05-117, Class MO, PO, zero %, 2036 27,492 26,700 Ser. 05-110, Class KO, PO, zero %, 2035 52,283 46,522 Ser. 05-63, PO, zero %, 2035 13,638 13,114 Ser. 08-37, Class DO, PO, zero %, 2033 184,739 145,894 Ser. 06-59, Class QC, PO, zero %, 2033 92,073 88,487 Ser. 04-61, Class JO, PO, zero %, 2032 153,689 137,070 Ser. 326, Class 1, PO, zero %, 2032 140,842 123,822 Ser. 318, Class 1, PO, zero %, 2032 53,102 47,069 Ser. 314, Class 1, PO, zero %, 2031 254,133 227,981 Ser. 99-51, Class N, PO, zero %, 2029 43,012 33,561 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.854s, 2043 511,072 83,049 Ser. T-57, Class 1AX, IO, 0.44s, 2043 1,184,285 11,075 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.232s, 2020 3,376,244 99,971 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7.744s, 2039 38,529 38,143 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 39,361 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 447,000 388,890 Freddie Mac FRB Ser. 3006, Class FA, 0.643s, 2034 123,153 122,079 FRB Ser. 3345, Class TY, zero %, 2037 123,523 96,800 FRB Ser. 3326, Class XF, zero %, 2037 34,584 33,841 FRB Ser. 3235, Class TP, zero %, 2036 25,171 24,408 FRB Ser. 3283, Class KF, zero %, 2036 20,740 19,710 FRB Ser. 3226, Class YW, zero %, 2036 85,533 82,886 FRB Ser. 3332, Class UA, zero %, 2036 28,171 27,212 FRB Ser. 3251, Class TC, zero %, 2036 282,900 278,006 FRB Ser. 3130, Class JF, zero %, 2036 90,318 89,571 FRB Ser. 3047, Class BD, zero %, 2035 73,648 68,864 FRB Ser. 3326, Class WF, zero %, 2035 88,783 84,916 FRB Ser. 3030, Class EF, zero %, 2035 48,749 44,985 FRB Ser. 3412, Class UF, zero %, 2035 183,477 172,187 FRB Ser. 2980, Class TY, zero %, 2035 11,706 11,401 FRB Ser. 3112, Class XM, zero %, 2034 12,108 12,026 FRB Ser. 2947, Class GF, zero %, 2034 66,887 63,983 IFB Ser. 3182, Class PS, 27.626s, 2032 247,659 352,531 IFB Ser. 3182, Class SP, 27.626s, 2032 324,326 422,087 IFB Ser. 3211, Class SI, IO, 26.642s, 2036 282,077 156,604 IFB Ser. 3408, Class EK, 24.814s, 2037 224,865 289,990 IFB Ser. 3077, Class ST, IO, 23.674s, 2035 3,756,214 1,923,886 IFB Ser. 2979, Class AS, 23.381s, 2034 124,405 156,872 IFB Ser. 3065, Class DC, 19.13s, 2035 485,160 608,008 IFB Ser. 3105, Class SI, IO, 18.993s, 2036 201,396 86,774 IFB Ser. 3489, Class SD, IO, 7.557s, 2032 638,653 84,695 IFB Ser. 2684, Class SP, IO, 7.257s, 2033 1,437,000 252,876 IFB Ser. 3184, Class SP, IO, 7.107s, 2033 1,339,537 158,672 IFB Ser. 3110, Class SP, IO, 7.057s, 2035 1,166,444 185,266 IFB Ser. 3156, Class PS, IO, 7.007s, 2036 10,959,745 1,641,551 IFB Ser. 3149, Class LS, IO, 6.957s, 2036 2,450,792 410,557 IFB Ser. 3119, Class PI, IO, 6.957s, 2036 1,967,772 326,571 IFB Ser. 2882, Class NS, IO, 6.957s, 2034 1,345,861 160,346 IFB Ser. 2882, Class LS, IO, 6.957s, 2034 443,965 61,581 IFB Ser. 3200, Class SB, IO, 6.907s, 2036 906,506 111,582 IFB Ser. 3149, Class SE, IO, 6.907s, 2036 762,191 116,448 IFB Ser. 2779, Class YS, IO, 6.907s, 2033 107,888 12,173 IFB Ser. 3203, Class SH, IO, 6.897s, 2036 792,558 120,664 IFB Ser. 3208, Class PS, IO, 6.857s, 2036 8,957,621 1,278,211 IFB Ser. 2835, Class AI, IO, 6.857s, 2034 296,610 42,596 IFB Ser. 2594, Class SE, IO, 6.807s, 2030 220,793 17,517 IFB Ser. 2828, Class TI, IO, 6.807s, 2030 382,445 43,434 IFB Ser. 3397, Class GS, IO, 6.757s, 2037 596,539 77,233 IFB Ser. 3287, Class SD, IO, 6.507s, 2037 873,077 116,836 IFB Ser. 3281, Class BI, IO, 6.507s, 2037 436,408 55,051 IFB Ser. 3281, Class CI, IO, 6.507s, 2037 427,731 52,597 IFB Ser. 3249, Class SI, IO, 6.507s, 2036 397,455 53,360 IFB Ser. 3028, Class ES, IO, 6.507s, 2035 1,277,986 181,887 IFB Ser. 3042, Class SP, IO, 6.507s, 2035 665,137 90,710 IFB Ser. 3316, Class SA, IO, 6.487s, 2037 1,035,457 123,542 IFB Ser. 2981, Class AS, IO, 6.477s, 2035 787,422 91,727 IFB Ser. 3287, Class SE, IO, 6.457s, 2037 1,541,204 204,703 IFB Ser. 3136, Class NS, IO, 6.457s, 2036 545,115 70,511 IFB Ser. 3122, Class DS, IO, 6.457s, 2036 838,335 124,194 IFB Ser. 3123, Class LI, IO, 6.457s, 2036 455,918 66,746 IFB Ser. 3108, Class SV, IO, 6.457s, 2036 15,482,242 1,934,506 IFB Ser. 3117, Class SC, IO, 6.457s, 2036 9,776,586 1,249,350 IFB Ser. 3139, Class SE, IO, 6.457s, 2036 14,895,153 1,682,259 IFB Ser. 3107, Class DC, IO, 6.457s, 2035 501,924 73,558 IFB Ser. 3001, Class IH, IO, 6.457s, 2035 2,563,230 329,016 IFB Ser. 2950, Class SM, IO, 6.457s, 2016 316,230 33,669 IFB Ser. 3256, Class S, IO, 6.447s, 2036 1,459,354 171,499 IFB Ser. 3031, Class BI, IO, 6.447s, 2035 438,666 74,940 IFB Ser. 3244, Class SB, IO, 6.417s, 2036 607,510 70,441 IFB Ser. 3249, Class SM, IO, 6.407s, 2036 1,467,002 183,258 IFB Ser. 3236, Class IS, IO, 6.407s, 2036 1,210,184 167,159 IFB Ser. 3240, Class SM, IO, 6.407s, 2036 1,462,819 174,754 IFB Ser. 3147, Class SD, IO, 6.407s, 2036 2,010,546 231,134 IFB Ser. 3398, Class SI, IO, 6.407s, 2036 2,047,479 235,644 IFB Ser. 3067, Class SI, IO, 6.407s, 2035 883,686 125,399 IFB Ser. 3033, Class SG, IO, 6.407s, 2035 644,374 76,984 IFB Ser. 3114, Class TS, IO, 6.407s, 2030 2,387,441 288,403 IFB Ser. 3128, Class JI, IO, 6.387s, 2036 256,278 30,523 IFB Ser. 3240, Class S, IO, 6.377s, 2036 2,167,603 254,282 IFB Ser. 3229, Class BI, IO, 6.377s, 2036 82,877 9,270 IFB Ser. 3065, Class DI, IO, 6.377s, 2035 332,890 44,139 IFB Ser. 3210, Class S, IO, 6.357s, 2036 219,199 22,420 IFB Ser. 3145, Class GI, IO, 6.357s, 2036 215,596 28,127 IFB Ser. 3114, Class IP, IO, 6.357s, 2036 3,842,254 438,709 IFB Ser. 3510, Class IB, IO, 6.357s, 2036 815,140 121,692 IFB Ser. 3218, Class AS, IO, 6.337s, 2036 781,842 95,461 IFB Ser. 3221, Class SI, IO, 6.337s, 2036 940,428 116,256 IFB Ser. 3424, Class XI, IO, 6.327s, 2036 1,643,376 209,207 IFB Ser. 3485, Class SI, IO, 6.307s, 2036 516,248 69,502 IFB Ser. 3346, Class SC, IO, 6.307s, 2033 7,113,572 877,886 IFB Ser. 3346, Class SB, IO, 6.307s, 2033 2,608,903 320,765 IFB Ser. 3201, Class SG, IO, 6.257s, 2036 1,286,281 148,848 IFB Ser. 3203, Class SE, IO, 6.257s, 2036 1,101,675 121,713 IFB Ser. 3238, Class LI, IO, 6.247s, 2036 769,693 86,744 IFB Ser. 3171, Class PS, IO, 6.242s, 2036 1,019,421 119,775 IFB Ser. 3171, Class ST, IO, 6.242s, 2036 815,737 95,849 IFB Ser. 3449, Class SL, IO, 6.237s, 2037 7,385,697 804,926 IFB Ser. 3152, Class SY, IO, 6.237s, 2036 2,056,414 264,331 IFB Ser. 3510, Class DI, IO, 6.237s, 2035 1,287,331 156,012 IFB Ser. 3181, Class PS, IO, 6.227s, 2036 676,791 90,291 IFB Ser. 3361, Class SI, IO, 6.207s, 2037 8,087,980 913,373 IFB Ser. 3284, Class BI, IO, 6.207s, 2037 712,089 86,046 IFB Ser. 3199, Class S, IO, 6.207s, 2036 1,743,296 202,292 IFB Ser. 3200, Class PI, IO, 6.207s, 2036 11,673,910 1,414,178 IFB Ser. 3284, Class LI, IO, 6.197s, 2037 2,121,197 241,604 IFB Ser. 3281, Class AI, IO, 6.187s, 2037 1,901,371 224,077 IFB Ser. 3261, Class SA, IO, 6.187s, 2037 669,077 77,292 IFB Ser. 3311, Class IA, IO, 6.167s, 2037 1,161,251 134,914 IFB Ser. 3311, Class IB, IO, 6.167s, 2037 1,161,251 134,914 IFB Ser. 3311, Class IC, IO, 6.167s, 2037 1,161,251 134,914 IFB Ser. 3311, Class ID, IO, 6.167s, 2037 1,161,251 134,914 IFB Ser. 3311, Class IE, IO, 6.167s, 2037 1,747,521 203,027 IFB Ser. 3311, Class PI, IO, 6.167s, 2037 1,132,611 130,640 IFB Ser. 3265, Class SC, IO, 6.167s, 2037 452,980 50,113 IFB Ser. 3240, Class GS, IO, 6.137s, 2036 1,353,073 150,922 IFB Ser. 3331, Class SP, IO, 6.107s, 2037 13,406,801 1,563,367 IFB Ser. 3257, Class SI, IO, 6.077s, 2036 580,188 68,285 IFB Ser. 3225, Class EY, IO, 6.047s, 2036 6,171,564 616,910 IFB Ser. 3225, Class JY, IO, 6.047s, 2036 2,520,960 272,869 IFB Ser. 3502, Class DS, IO, 5.907s, 2039 556,538 41,484 IFB Ser. 3339, Class TI, IO, 5.897s, 2037 1,693,708 179,906 IFB Ser. 3284, Class CI, IO, 5.877s, 2037 3,424,732 364,871 IFB Ser. 3309, Class SG, IO, 5.827s, 2037 1,345,916 140,110 IFB Ser. 3530, Class CS, IO, 5.807s, 2039 20,190,171 2,159,944 IFB Ser. 2965, Class SA, IO, 5.807s, 2032 828,368 84,933 IFB Ser. 3397, Class SQ, IO, 5.727s, 2037 1,664,098 166,227 IFB Ser. 3424, Class UI, IO, 5.517s, 2037 1,141,300 116,933 Ser. 3300, PO, zero %, 2037 364,503 309,998 Ser. 3226, Class YI, IO, zero %, 2036 918,503 2,891 Ser. 3176, Class YO, PO, zero %, 2036 95,220 93,515 Ser. 3142, PO, zero %, 2036 30,577 29,833 Ser. 3106, PO, zero %, 2036 45,794 45,356 Ser. 3084, Class ON, PO, zero %, 2035 46,420 43,886 Ser. 3078, PO, zero %, 2035 239,216 216,696 Ser. 3084, PO, zero %, 2035 51,680 51,341 Ser. 2971, Class KO, PO, zero %, 2035 61,922 56,721 Ser. 2980, PO, zero %, 2035 23,889 22,922 Ser. 2587, Class CO, PO, zero %, 2032 115,457 110,888 Ser. 201, PO, zero %, 2029 156,216 135,618 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 00-1, Class F, 7.789s, 2033 134,000 116,944 Ser. 00-1, Class G, 6.131s, 2033 468,000 130,489 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 356,795 274,732 Government National Mortgage Association FRB Ser. 06-56, Class YF, zero %, 2036 31,961 31,847 FRB Ser. 98-2, Class EA, PO, zero %, 2028 40,426 33,081 IFB Ser. 07-41, Class SA, 38.723s, 2037 72,233 103,500 IFB Ser. 07-35, Class KS, 26.387s, 2037 599,387 756,707 IFB Ser. 08-47, Class S, IO, 7.459s, 2038 1,474,465 188,730 IFB Ser. 08-42, Class AI, IO, 7.449s, 2038 5,692,644 892,607 IFB Ser. 05-68, Class PU, IO, 7.054s, 2032 792,266 109,984 IFB Ser. 04-59, Class SC, IO, 6.959s, 2034 510,986 73,188 IFB Ser. 04-26, Class IS, IO, 6.959s, 2034 791,196 65,787 IFB Ser. 05-68, Class SN, IO, 6.958s, 2034 1,769,344 195,760 IFB Ser. 04-27, Class S, IO, 6.954s, 2032 1,898,176 145,685 IFB Ser. 07-47, Class SA, IO, 6.859s, 2036 1,357,163 169,035 IFB Ser. 04-47, Class SY, IO, 6.819s, 2034 949,550 112,958 IFB Ser. 04-96, Class KS, IO, 6.754s, 2034 818,181 114,545 IFB Ser. 04-5, Class PS, IO, 6.704s, 2033 929,000 149,941 IFB Ser. 07-35, Class NY, IO, 6.659s, 2035 1,472,470 151,163 IFB Ser. 04-70, Class SH, IO, 6.604s, 2034 3,317,640 455,678 IFB Ser. 07-18, Class S, IO, 6.559s, 2037 9,834,154 1,483,974 IFB Ser. 07-22, Class S, IO, 6.554s, 2037 703,462 81,123 IFB Ser. 07-11, Class SA, IO, 6.554s, 2037 2,235,198 221,620 IFB Ser. 07-14, Class SB, IO, 6.554s, 2037 5,129,406 513,300 IFB Ser. 07-8, Class SH, IO, 6.554s, 2037 61,313 7,879 IFB Ser. 05-84, Class AS, IO, 6.554s, 2035 2,109,546 250,014 IFB Ser. 05-77, Class CS, IO, 6.554s, 2032 865,760 77,783 IFB Ser. 04-106, Class SI, IO, 6.509s, 2034 512,356 78,857 IFB Ser. 07-51, Class SJ, IO, 6.504s, 2037 886,133 91,165 IFB Ser. 04-86, Class SW, IO, 6.504s, 2034 1,745,719 191,401 IFB Ser. 07-57, Class SI, IO, 6.494s, 2037 316,565 42,143 IFB Ser. 07-53, Class SY, IO, 6.489s, 2037 2,421,671 249,747 IFB Ser. 07-58, Class PS, IO, 6.454s, 2037 706,760 64,212 IFB Ser. 07-41, Class SM, IO, 6.454s, 2037 249,687 29,488 IFB Ser. 07-41, Class SN, IO, 6.454s, 2037 254,806 30,092 IFB Ser. 06-25, Class SI, IO, 6.454s, 2036 82,457 9,586 IFB Ser. 04-88, Class S, IO, 6.454s, 2032 1,041,172 65,446 IFB Ser. 07-59, Class PS, IO, 6.424s, 2037 671,409 54,882 IFB Ser. 07-59, Class SP, IO, 6.424s, 2037 235,785 19,636 IFB Ser. 07-48, Class SB, IO, 6.409s, 2037 2,377,265 196,956 IFB Ser. 07-16, Class KU, IO, 6.404s, 2037 309,201 37,151 IFB Ser. 08-6, Class TI, IO, 6.359s, 2032 1,601,510 113,643 IFB Ser. 07-45, Class QB, IO, 6.354s, 2037 371,015 33,044 IFB Ser. 04-22, Class SE, IO, 6.354s, 2034 862,038 84,480 IFB Ser. 07-17, Class AI, IO, 6.309s, 2037 2,877,379 407,207 IFB Ser. 07-78, Class SA, IO, 6.289s, 2037 4,288,748 444,838 IFB Ser. 08-2, Class SM, IO, 6.259s, 2038 3,064,519 308,643 IFB Ser. 07-9, Class AI, IO, 6.259s, 2037 1,368,850 143,442 IFB Ser. 06-26, Class S, IO, 6.254s, 2036 6,440,712 659,967 IFB Ser. 08-9, Class SK, IO, 6.234s, 2038 2,251,365 222,930 IFB Ser. 07-37, Class SM, IO, 6.229s, 2037 1,293,034 139,759 IFB Ser. 09-35, Class SP, IO, 6.159s, 2037 2,551,615 295,247 IFB Ser. 05-71, Class SA, IO, 6.119s, 2035 2,561,472 300,514 IFB Ser. 05-65, Class SI, IO, 6.104s, 2035 822,389 85,899 IFB Ser. 06-7, Class SB, IO, 6.074s, 2036 199,719 18,547 IFB Ser. 06-16, Class SX, IO, 6.044s, 2036 2,174,573 212,238 IFB Ser. 07-17, Class IB, IO, 6.004s, 2037 630,526 83,873 IFB Ser. 06-10, Class SM, IO, 6.004s, 2036 985,511 95,328 IFB Ser. 06-14, Class S, IO, 6.004s, 2036 892,452 85,119 IFB Ser. 05-57, Class PS, IO, 6.004s, 2035 1,598,440 164,190 IFB Ser. 06-11, Class ST, IO, 5.994s, 2036 547,851 51,558 IFB Ser. 07-25, Class KS, IO, 5.959s, 2037 1,536,308 141,479 IFB Ser. 07-21, Class S, IO, 5.959s, 2037 60,988 5,607 IFB Ser. 07-19, Class SJ, IO, 5.954s, 2037 3,360,560 276,339 IFB Ser. 07-7, Class EI, IO, 5.954s, 2037 4,042,134 326,079 IFB Ser. 07-7, Class JI, IO, 5.954s, 2037 1,649,603 172,334 IFB Ser. 07-1, Class S, IO, 5.954s, 2037 4,533,631 366,317 IFB Ser. 07-3, Class SA, IO, 5.954s, 2037 4,300,325 349,100 IFB Ser. 07-17, Class SI, IO, 5.947s, 2037 1,562,069 168,344 IFB Ser. 07-31, Class AI, IO, 5.939s, 2037 885,022 117,390 IFB Ser. 05-17, Class S, IO, 5.934s, 2035 1,219,670 136,847 IFB Ser. 07-62, Class S, IO, 5.909s, 2037 1,346,364 126,558 IFB Ser. 07-43, Class SC, IO, 5.859s, 2037 993,909 98,272 IFB Ser. 05-3, Class SN, IO, 5.854s, 2035 3,258,473 346,148 IFB Ser. 09-66, IO, 5.849s, 2039 9,876,733 955,604 IFB Ser. 07-28, Class SB, IO, 5.804s, 2037 924,225 97,663 IFB Ser. 04-41, Class SG, IO, 5.754s, 2034 2,712,128 146,056 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 472,473 84,881 Ser. 06-36, Class OD, PO, zero %, 2036 29,553 24,826 Ser. 99-31, Class MP, PO, zero %, 2029 117,175 98,848 Greenwich Capital Commercial Funding Corp. FRB Ser. 06-GG7, Class A2, 6.032s, 2038 1,589,000 1,611,109 Ser. 05-GG5, Class A2, 5.117s, 2037 1,463,000 1,459,425 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.999s, 2045 295,000 284,898 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.296s, 2039 113,256,621 1,855,221 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.946s, 2035 5,324,974 579,091 Ser. 06-RP2, Class 1AS1, IO, 5.69s, 2036 8,129,820 833,307 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default) (NON) 62,310 1,122 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.051s, 2037 2,890,402 1,705,337 Impac CMB Trust FRB Ser. 05-4, Class 1A1A, 0.516s, 2035 2,356,916 1,520,211 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.356s, 2037 (F) 2,529,167 1,277,229 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 5.957s, 2036 700,096 399,157 FRB Ser. 07-AR15, Class 1A1, 5.939s, 2037 1,717,626 961,871 FRB Ser. 07-AR9, Class 2A1, 5.89s, 2037 1,783,858 945,445 FRB Ser. 07-AR7, Class 2A1, 5.518s, 2037 1,109,753 585,395 FRB Ser. 05-AR31, Class 3A1, 5.512s, 2036 2,985,757 1,731,739 FRB Ser. 07-AR11, Class 1A1, 5.126s, 2037 940,396 498,410 FRB Ser. 06-AR27, Class 2A2, 0.446s, 2036 3,314,954 1,922,673 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.048s, 2036 1,078,661 543,642 FRB Ser. 06-A1, Class 5A1, 5.93s, 2036 1,240,518 769,121 FRB Ser. 06-A6, Class 1A1, 0.406s, 2036 1,017,922 486,256 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.26s, 2051 261,000 179,425 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 2,582,000 2,409,921 FRB Ser. 07-LD11, Class A3, 6.006s, 2049 368,000 349,997 Ser. 07-CB20, Class A3, 5.863s, 2051 739,000 707,008 Ser. 07-LD12, Class A2, 5.827s, 2051 3,735,000 3,745,316 Ser. 07-CB20, Class A4, 5.794s, 2051 1,830,000 1,586,538 Ser. 06-CB17, Class A4, 5.429s, 2043 1,772,000 1,662,962 Ser. 06-LDP9, Class A3, 5.336s, 2047 4,377,000 3,750,529 Ser. 08-C2, Class X, IO, 0.643s, 2051 54,424,889 728,134 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.112s, 2051 53,092,665 426,828 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 199,915 111,540 Ser. 98-C4, Class J, 5.6s, 2035 379,000 291,830 LB-UBS Commercial Mortgage Trust Ser. 07-C2, Class A3, 5.43s, 2040 5,222,000 4,237,476 Ser. 07-C1, Class A4, 5.424s, 2040 6,872,000 5,763,055 Ser. 07-C2, Class A2, 5.303s, 2040 3,020,000 3,010,861 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 463,000 37,040 Ser. 04-1A, Class K, 5.45s, 2040 167,000 11,690 Ser. 04-1A, Class L, 5.45s, 2040 76,000 4,560 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 968,816 655,162 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.148s, 2049 43,362,382 487,129 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 05-A9, Class 3A1, 5.259s, 2035 247,407 195,152 Ser. 96-C2, Class JS, IO, 2.261s, 2028 776,962 27,194 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 196,000 169,930 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 6.119s, 2049 241,000 234,011 Ser. 07-7, Class A2, 5.693s, 2050 1,127,000 1,120,701 Ser. 06-3, Class A4, 5.414s, 2046 1,296,000 1,217,374 Ser. 06-4, Class A2, 5.112s, 2049 1,611,000 1,601,772 Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, IO, 4.85s, 2017 2,087,293 125,238 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 915,000 557,651 FRB Ser. 08-T29, Class A3, 6.458s, 2043 611,000 594,711 FRB Ser. 07-IQ15, Class A2, 6.036s, 2049 2,378,000 2,391,186 Ser. 07-HQ13, Class A2, 5.649s, 2044 1,639,000 1,622,580 Ser. 07-IQ13, Class A3, 5.331s, 2044 2,828,000 2,540,234 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,380,000 96,600 Ser. 07-HQ13, Class X1, IO, 0.817s, 2044 23,380,269 534,239 Morgan Stanley Mortgage Loan Trust FRB Ser. 07-11AR, Class 2A1, 6.343s, 2037 3,935,204 1,908,574 FRB Ser. 07-14AR, Class 6A1, 6.233s, 2037 1,079,397 636,844 Ser. 06-6AR, Class 2A, 5.411s, 2036 3,740,100 2,281,461 Ser. 05-5AR, Class 2A1, 3.991s, 2035 745,793 432,560 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.988s, 2012 1,947 49 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 157,000 97,340 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 2,287,252 1,440,969 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 133,000 73,150 Ser. 03-1A, Class N, 5s, 2018 158,000 80,580 Ser. 04-1A, Class M, 5s, 2018 143,000 70,070 Ser. 04-1A, Class N, 5s, 2018 137,000 56,170 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 499,850 289,249 FRB Ser. 06-9, Class 1A1, 5.653s, 2036 813,220 430,680 FRB Ser. 06-12, Class 1A1, 0.406s, 2037 5,985,462 3,292,004 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.004s, 2037 2,421,834 260,347 Ser. 05-RF7, Class A, IO, 5.65s, 2035 671,305 69,648 Ser. 07-4, Class 1A4, IO, 1s, 2037 2,597,686 77,359 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.951s, 2035 651,511 69,223 Ser. 05-RF3, Class 1A, IO, 5.717s, 2035 575,550 59,713 Ser. 07-RF1, Class 1A, IO, 5.371s, 2037 3,481,857 335,129 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.095s, 2014 (United Kingdom) GBP 165,399 175,510 FRB Ser. 05-CT1A, Class D, 7.095s, 2014 (United Kingdom) GBP 328,253 170,745 Ursus EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) (F) GBP 178,573 57,171 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.1s, 2051 $3,618,000 3,483,415 Ser. 07-C31, Class A3, 5.483s, 2047 566,000 526,037 Ser. 07-C31, Class A2, 5.421s, 2047 3,246,000 3,179,808 Ser. 07-C30, Class A3, 5.246s, 2043 4,186,000 4,008,754 Ser. 07-C34, IO, 0.52s, 2046 14,052,865 202,709 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.543s, 2018 363,000 108,900 Wells Fargo Alternative Loan Trust FRB Ser. 07-PA6, Class A1, 6.558s, 2037 9,048,086 5,139,030 Total Mortgage-backed securities (cost $232,772,191) CORPORATE BONDS AND NOTES (20.3%)(a) Principal amount Value Basic materials (1.5%) Beverage Packaging Holdings Luxembourg II SA company guaranty sr. notes Ser. REGS, 8s, 2016 (Luxembourg) EUR 186,000 $275,102 Builders FirstSource, Inc. company guaranty sr. notes FRN 4.69s, 2012 $220,000 190,300 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.299s, 2013 (Netherlands) 255,000 207,825 Cognis GmbH company guaranty sr. bonds FRB Ser. REGS, 2.773s, 2013 (Netherlands) EUR 186,000 237,424 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 $149,000 164,831 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 999,000 1,061,438 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 311,000 330,438 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 66,000 70,290 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 40,000 41,500 Grief, Inc. 144A sr. notes 7 3/4s, 2019 70,000 72,100 Hanson PLC, Ltd. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 (United Kingdom) 120,000 123,450 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 185,000 159,100 International Paper Co. sr. unsec. notes 9 3/8s, 2019 114,000 132,810 Lecta S.A. company guaranty sr. sec. notes FRN Ser. REGS, 3.498s, 2014 (Luxembourg) EUR 218,000 257,521 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 $165,000 176,008 Nalco Co. 144A sr. notes 8 1/4s, 2017 52,000 54,600 NewPage Holding Corp. sr. unsec. unsub. notes FRN 8.579s, 2013 (PIK) 74,717 13,823 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 86,000 74,390 Novelis, Inc. 144A sr. unsec. notes 11 1/2s, 2015 90,000 90,900 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 55,000 85,340 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $100,000 108,000 Rhodia SA sr. unsec. notes FRN Ser. REGS, 3.746s, 2013 (France) EUR 366,000 476,344 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 50,000 73,220 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.123s, 2015 (Germany) EUR 182,000 234,538 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $320,000 281,600 Smurfit-Stone Container Corp. sr. unsec. unsub. notes 8 3/8s, 2012 (In default) (NON) 310,000 221,263 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 155,000 148,413 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 253,000 254,265 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 197,000 229,013 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 334,000 377,420 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 431,000 474,100 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 120,000 88,800 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 11 1/2s, 2014 226,000 231,650 Weyerhaeuser Co. sr. unsec. notes 7 3/8s, 2019 130,000 129,239 Capital goods (1.0%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 72,000 69,480 Ardagh Glass Finance B.V. company guaranty sr. notes Ser. REGS, 8 7/8s, 2013 (Netherlands) EUR 144,000 216,145 Ball Corp. company guaranty sr. unsec. notes 7 3/8s, 2019 $30,000 30,450 Ball Corp. company guaranty sr. unsec. notes 7 1/8s, 2016 45,000 45,900 BBC Holding Corp. sr. notes 8 7/8s, 2014 410,000 390,525 Belden CDT, Inc. 144A company guaranty sr. sub. notes 9 1/4s, 2019 102,000 106,080 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 75,000 63,750 Bombardier, Inc. 144A sr. unsec. notes FRN 3.998s, 2013 (Canada) EUR 94,000 130,518 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $383,000 386,830 General Cable Corp. company guaranty sr. unsec. notes FRN 2.972s, 2015 155,000 136,013 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/2s, 2012 116,000 117,160 Impress Holdings BV company guaranty sr. sec. bonds FRB Ser. REGS, 4.121s, 2013 (Netherlands) EUR 163,000 224,375 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 $528,000 531,960 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015 408,000 405,960 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 469,000 438,586 RBS Global, Inc./Rexnord Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2014 379,000 367,630 Rexam PLC jr. unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 50,000 65,217 Ryerson Tull, Inc. company guaranty sr. sec. notes 12 1/4s, 2015 $428,000 406,600 Spirit Aerosystems Inc. 144A company guaranty sr. notes 7 1/2s, 2017 65,000 64,675 Titan International, Inc. company guaranty sr. unsec. notes 8s, 2012 119,000 115,133 Transdigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 373,000 370,203 Transdigm, Inc. 144A company guaranty sr. sub. notes 7 3/4s, 2014 (FWC) 85,000 82,556 Communication services (2.4%) American Tower Corp. sr. unsec. notes 7s, 2017 325,000 333,125 Cablecom SCA sr. notes Ser. REGS, 8s, 2016 (Netherlands) EUR 93,000 129,380 CCH I Holdings, LLC company guaranty sr. unsec. unsub. notes 12 1/8s, 2015 (In default) (NON) $15,000 150 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default) (NON) 47,000 52,875 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default) (NON) 548,000 613,760 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 195,000 200,850 Centennial Communications Corp. sr. unsec. notes FRN 6.346s, 2013 55,000 53,625 Cincinnati Bell, Inc. company guaranty 7s, 2015 442,000 428,740 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 215,000 218,225 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 500,000 513,750 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 904,000 931,120 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 200,000 186,000 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 412,000 417,150 Global Crossing UK Finance PLC company guaranty 11 3/4s, 2014 (United Kingdom) GBP 182,000 288,378 Global Crossing, Ltd. 144A sr. sec. notes 12s, 2015 (United Kingdom) $30,000 31,500 iesy Hessen GmbH & Co. company guaranty FRN Ser. REGS, 3.778s, 2013 (Germany) EUR 325,000 455,308 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) $581,000 601,335 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 7/8s, 2015 (Bermuda) 457,000 464,998 iPCS, Inc. company guaranty sr. notes FRN 2.608s, 2013 105,000 88,725 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 530,000 467,063 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 70,000 71,575 NII Capital Corp. 144A company guaranty sr. notes 10s, 2016 85,000 88,400 Nordic Telephone Co. Holdings ApS sec. notes Ser. REGS, 8 1/4s, 2016 (Denmark) EUR 255,000 393,960 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 $170,000 154,275 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 273,000 269,588 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 55,550 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 947,000 996,718 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 127,650 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 290,000 295,800 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 120,000 123,600 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 220,000 224,950 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,305,000 1,298,475 UPC Holdings BV sr. notes Ser. REGS, 8 5/8s, 2014 (Netherlands) EUR 69,000 102,054 West Corp. company guaranty 9 1/2s, 2014 $290,000 284,200 Wind Acquisition Finance SA sr. notes Ser. REGS, 11 3/4s, 2017 (Netherlands) EUR 232,000 378,811 Consumer cyclicals (3.9%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 $30,000 32,250 Affinion Group, Inc. company guaranty 11 1/2s, 2015 300,000 308,250 Affinion Group, Inc. company guaranty 10 1/8s, 2013 345,000 354,488 Affinity Group, Inc. sr. sub. notes 9s, 2012 394,000 274,815 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 252,000 234,360 AMC Entertainment, Inc. company guaranty 11s, 2016 208,000 221,520 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 171,000 165,015 American Casino & Entertainment Properties LLC 144A sr. notes 11s, 2014 225,000 200,250 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 130,000 94,900 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 121,000 108,295 Building Materials Corp. company guaranty notes 7 3/4s, 2014 315,000 303,188 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) (In default) (NON) 238,256 187,031 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 220,000 206,800 Cirsa Capital Luxembourg SA company guaranty Ser. REGS, 7 7/8s, 2012 (Luxembourg) EUR 93,000 131,423 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 $240,000 130,800 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 218,000 183,120 Codere Finance Luxembourg SA sr. sec. notes Ser. REGS, 8 1/4s, 2015 (Luxembourg) EUR 272,000 358,485 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 $640,000 672,000 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 110,000 117,700 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 860,000 870,750 Echostar DBS Corp. company guaranty 6 5/8s, 2014 1,506,000 1,464,585 Europcar Groupe SA company guaranty sr. sub. bond FRB Ser. REGS, 4.373s, 2013 (France) EUR 193,000 248,714 Fiat Finance Lux, Ltd. SA company guaranty Ser. EMTN, 7 5/8s, 2014 (Italy) EUR 273,000 412,638 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 $523,000 534,768 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 711,000 730,553 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 490,000 531,650 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 265,000 266,235 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 45,000 39,488 Harrah's Operating Co., Inc. 144A sr. sec. notes 11 1/4s, 2017 225,000 227,250 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 615,000 620,381 Interpublic Group of Companies, Inc. (The) 144A sr. unsec. notes 10s, 2017 205,000 221,400 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 353,000 465,240 Jarden Corp. company guaranty 7 1/2s, 2017 $340,000 330,650 Lamar Media Corp. company guaranty 7 1/4s, 2013 230,000 226,263 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 120,000 129,900 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 749,000 778,960 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 75,000 75,938 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 502,000 522,080 Liberty Media, LLC sr. notes 5.7s, 2013 116,000 109,910 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 180,000 254,366 Masco Corp. sr. unsec. unsub. notes 6 1/8s, 2016 $306,000 290,054 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 320,000 116,000 Meritage Homes Corp. company guaranty 6 1/4s, 2015 90,000 82,800 Meritage Homes Corp. sr. notes 7s, 2014 32,000 30,000 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 51,000 50,618 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 136,000 113,730 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 362,000 363,810 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 318,000 250,425 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 576,000 622,080 Penn National Gaming, Inc. 144A sr. unsec. sub. notes 8 3/4s, 2019 60,000 60,150 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 240,000 212,400 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 331,000 331,000 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 65,000 65,325 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 55,000 50,875 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 315,000 321,300 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 149,000 130,375 Station Casinos, Inc. sr. notes 6s, 2012 (In default) (NON) 290,000 85,550 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 186,000 193,440 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 108,000 110,160 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 (In default) (NON) 214,000 147,660 Travelport LLC company guaranty 9 7/8s, 2014 221,000 213,818 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default) (NON) 166,000 19,920 TUI AG sr. unsec. notes 7 3/8s, 2011 (Germany) EUR 41,000 56,738 TVN Finance Corp. PLC notes 9 1/2s, 2013 (United Kingdom) EUR 109,000 140,465 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) $221,025 170,189 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (PIK) 164,013 13,121 Visant Corp. Company guaranty sr. unsec. sub. notes company guaranty 7 5/8s, 2012 454,000 454,568 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 85,000 88,400 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default) (NON) 61,000 115 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default) (NON) 177,000 221 Consumer staples (0.2%) Archibald Candy Corp. company guaranty 10s, 2009 (In default) (F)(NON) 77,746 1,201 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 205,000 178,350 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 120,000 121,500 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 262,000 267,240 Rite Aid Corp. company guaranty 9 1/2s, 2017 241,000 195,210 Rite Aid Corp. sec. notes 7 1/2s, 2017 230,000 202,400 Energy (3.9%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 1,110,000 1,091,963 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 235,000 189,175 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 903,000 897,356 Complete Production Services, Inc. company guaranty 8s, 2016 380,000 345,800 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 420,000 416,850 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 175,000 142,625 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 65,000 69,225 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 405,000 401,963 Dong Energy A/S jr. unsec. sub. notes FRN 5 1/2s, 2035 (Denmark) EUR 156,000 218,027 Empresa Nacional del Petroleo 144A sr. unsec. notes 6 1/4s, 2019 (Chile) $700,000 747,395 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 520,000 494,650 Forest Oil Corp. sr. notes 8s, 2011 485,000 492,275 Gaz Capital for Gazprom 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 224,400 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 313,225 Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 149,000 157,199 Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 325,000 362,508 Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 207,000 189,674 Harvest Operations Corp. sr. notes 7 7/8s, 2011 456,000 440,040 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 530,000 530,000 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 395,000 366,363 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 150,000 142,500 Lukoil International Finance 144A company guaranty 6.656s, 2022 (Russia) 430,000 399,900 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 294,000 288,855 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 193,871 196,524 Peabody Energy Corp. company guaranty 7 3/8s, 2016 550,000 555,500 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 367,056 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 75,000 70,500 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 900,000 1,035,000 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 120,000 123,300 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,965,000 2,428,563 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 265,000 123,888 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 126,538 Petroleos de Venezuela SA sr. unsec. bonds zero %, 2011 (Venezuela) 665,000 502,075 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 275,000 311,438 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) 433,000 405,128 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 280,000 275,800 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 60,000 59,550 Plains Exploration & Production Co. company guaranty 7s, 2017 60,000 57,150 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 365,000 393,288 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 450,000 479,250 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 420,000 430,500 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 262,000 260,690 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 425,000 409,063 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 115,000 108,100 Williams Cos., Inc. (The) notes 7 3/4s, 2031 150,000 157,287 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 460,000 496,639 Financials (4.2%) Banco Do Brasil 144A sr. unsec. 5.113s, 2017 (Brazil) BRL 393,000 218,484 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.24s, 2012 $679,375 598,614 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 44,000 40,920 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 298,000 274,160 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 44,000 41,580 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 322,000 296,240 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.561s, 2014 31,000 24,025 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 160,000 166,153 HSBC Capital Funding LP/ Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (United Kingdom) EUR 208,000 267,392 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $70,000 65,188 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 48,250 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 500,000 339,650 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 10.82s, 2011 RUB 18,000,000 567,629 JPMorgan Chase & Co. 144A unsec. unsub. notes 0.163s, 2012 INR 14,000,000 313,836 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 $225,000 229,500 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 184,000 176,640 Liberty Mutual Insurance 144A notes 7.697s, 2097 480,000 368,715 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 0.704s, 2011 265,000 257,908 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) 2,210,000 2,105,975 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 9s, 2014 (Russia) 390,000 427,362 Russian Agricultural Bank 144A notes 7 3/4s, 2018 (Russia) 370,000 380,508 Russian Agricultural Bank 144A notes 7 1/8s, 2014 (Russia) 1,295,000 1,331,001 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 208,000 218,462 UBS Luxembourg SA for Sberbank sub. bonds stepped-coupon 6.23s (7.429s, 2/11/10), 2015 (Russia) (STP) 920,000 919,402 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.315s, 2014 45,000 37,406 VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 373,000 VTB Capital SA 144A bonds 6 1/4s, 2035 (Russia) 2,640,000 2,461,800 VTB Capital SA 144A notes 7 1/2s, 2011 (Russia) 639,000 658,969 VTB Capital SA 144A notes 6 7/8s, 2018 (Russia) 2,591,000 2,552,135 VTB Capital SA 144A sec. notes 6.609s, 2012 (Russia) 3,676,000 3,654,679 Health care (1.2%) Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 213,019 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 $223,000 228,575 DaVita, Inc. company guaranty 6 5/8s, 2013 119,000 117,810 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 165,000 168,300 HCA, Inc. company guaranty 9 5/8s, 2016 (PIK) 336,000 349,440 HCA, Inc. sr. sec. notes 9 1/4s, 2016 124,000 128,185 HCA, Inc. sr. sec. notes 9 1/8s, 2014 205,000 211,663 Omnicare, Inc. company guaranty 6 3/4s, 2013 170,000 164,475 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 460,000 442,750 Select Medical Corp. company guaranty 7 5/8s, 2015 522,000 488,723 Service Corporation International debs. 7 7/8s, 2013 63,000 61,740 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 542,000 527,095 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 145,000 144,275 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 335,000 268,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 167,700 133,322 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 120,000 132,300 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 536,000 560,120 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 537,000 547,740 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 260,000 273,000 Ventas Realty LP/Capital Corp. company guaranty sr. unsec. notes 7 1/8s, 2015 (R) 250,000 248,125 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 135,000 130,613 Technology (0.9%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 253,000 227,700 Avago Technologies Finance company guaranty sr. unsec. notes 10 1/8s, 2013 (Singapore) 90,000 94,725 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 372,000 333,405 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 125,000 116,563 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 165,000 152,419 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 195,000 165,750 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 193,000 165,980 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 803,000 614,295 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 10,000 6,650 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 140,000 135,100 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 444,400 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 155,000 159,650 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default) (NON) 11,000 14 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 111,000 103,785 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 370,000 377,400 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 746,000 753,460 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 385,000 398,475 Transportation (0.2%) British Airways PLC sr. unsec. 8 3/4s, 2016 (United Kingdom) GBP 189,000 273,252 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 $245,000 234,281 RailAmerica, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 200,000 209,500 Utilities and power (0.9%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 105,000 105,656 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 528,000 537,900 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 164,000 180,659 CMS Energy Corp. sr. unsec. unsub. notes 6.3s, 2012 115,000 117,144 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 290,000 297,296 Dynegy-Roseton Danskamme sec. bonds 7.27s, 2010 168,669 168,247 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 109,000 95,375 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 48,000 45,000 Edison Mission Energy sr. unsec. notes 7.2s, 2019 109,000 88,290 Edison Mission Energy sr. unsec. notes 7s, 2017 17,000 14,195 El Paso Natural Gas Co. debs. 8 5/8s, 2022 160,000 194,394 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 95,000 95,238 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 300,000 320,250 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 110,000 111,650 NRG Energy, Inc. sr. notes 7 3/8s, 2016 170,000 164,475 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 550,000 569,250 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 309,000 317,884 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 150,000 156,794 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7s, 2012 255,000 272,419 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 65,000 69,261 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 15,000 15,762 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 156,000 222,434 Total corporate bonds and notes (cost $94,300,318) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (9.3%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.9%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, October 1, 2039 $2,000,000 $2,127,500 4 1/2s, TBA, October 1, 2039 16,000,000 16,237,501 U.S. Government Agency Mortgage Obligations (5.4%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, October 1, 2039 6,000,000 6,410,625 6s, TBA, October 1, 2024 1,000,000 1,065,000 5 1/2s, TBA, October 1, 2024 1,000,000 1,057,188 5s, February 1, 2037 596,901 617,513 4 1/2s, August 1, 2039 666,782 676,367 4 1/2s, TBA, November 1, 2039 3,000,000 3,028,242 4 1/2s, TBA, October 1, 2039 12,000,000 12,153,750 Total U.S. government and agency mortgage obligations (cost $43,052,397) ASSET-BACKED SECURITIES (8.5%)(a) Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 0.936s, 2035 $69,508 $27,804 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.396s, 2036 94,000 25,223 FRB Ser. 06-HE3, Class A2C, 0.396s, 2036 100,000 28,811 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 38,139 30,893 Ameriquest Mortgage Securities, Inc. FRB Ser. 03-8, Class M2, 1.996s, 2033 187,630 39,670 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 (F) 326,000 58,680 Ser. 04-1A, Class E, 6.42s, 2039 (F) 175,000 31,500 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.516s, 2033 22,925 3,532 FRB Ser. 06-W4, Class A2C, 0.406s, 2036 178,000 54,594 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.246s, 2033 144,894 95,738 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.436s, 2036 26,017 13,493 FRB Ser. 06-HE4, Class A5, 0.406s, 2036 98,335 61,553 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 0.946s, 2033 194,137 93,186 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 70,000 98,645 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.121s, 2034 42,732 5,856 FRB Ser. 05-HE1, Class M3, 1.176s, 2035 210,000 41,391 Bombardier Capital Mortgage Securitization Corp. FRB Ser. 00-A, Class A1, 0.403s, 2030 105,555 17,559 Ser. 00-A, Class A4, 8.29s, 2030 661,391 376,993 Ser. 00-A, Class A2, 7.575s, 2030 1,526,154 840,128 Ser. 99-B, Class A-5, 7.44s, 2020 44,448 23,335 Ser. 99-B, Class A4, 7.3s, 2016 483,372 250,030 Ser. 99-B, Class A3, 7.18s, 2015 808,706 424,973 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.666s, 2035 41,642 23,365 FRB Ser. 07-OPX1, Class A1A, 0.316s, 2037 1,202,086 721,252 Conseco Finance Securitizations Corp. FRB Ser. 02-1, Class M1A, 2.311s, 2033 1,609,000 718,847 FRB Ser. 01-4, Class M1, 2.011s, 2033 241,000 90,164 Ser. 00-2, Class A5, 8.85s, 2030 851,313 660,039 Ser. 00-4, Class A6, 8.31s, 2032 2,225,290 1,694,955 Ser. 00-5, Class A7, 8.2s, 2032 214,000 172,931 Ser. 00-1, Class A5, 8.06s, 2031 626,716 448,100 Ser. 00-4, Class A5, 7.97s, 2032 134,631 100,030 Ser. 00-5, Class A6, 7.96s, 2032 358,077 284,866 Ser. 02-1, Class M1F, 7.954s, 2033 12,000 8,665 Ser. 01-3, Class M2, 7.44s, 2033 20,788 896 Ser. 01-4, Class A4, 7.36s, 2033 134,687 123,722 Ser. 00-6, Class A5, 7.27s, 2031 445,762 402,176 Ser. 01-1, Class A5, 6.99s, 2032 79,121 70,276 Ser. 01-3, Class A4, 6.91s, 2033 2,088,043 1,860,438 Ser. 02-1, Class A, 6.681s, 2033 579,000 550,506 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.766s, 2035 41,000 28,709 FRB Ser. 05-14, Class 3A2, 0.486s, 2036 18,396 15,235 Countrywide Asset-Backed Certificates FRB Ser. 06-4, Class 2A2, 0.426s, 2036 1,483,486 1,033,397 Credit-Based Asset Servicing and Securitization FRB Ser. 07-CB1, Class AF1A, 0.316s, 2037 1,223,152 600,813 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 361,000 119,130 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 0.916s, 2035 68,804 6,584 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.396s, 2036 154,000 55,962 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.576s, 2036 217,000 88,040 FRB Ser. 06-2, Class 2A3, 0.416s, 2036 309,000 126,104 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 502,000 502,602 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 7.589s, 2043 (F) GBP 588,814 167,683 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 (F) EUR 1,225,000 348,856 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $652,901 571,288 Ser. 94-4, Class B2, 8.6s, 2019 275,485 145,406 Ser. 93-1, Class B, 8.45s, 2018 210,726 183,133 Ser. 99-5, Class A5, 7.86s, 2030 2,777,869 2,303,767 Ser. 96-8, Class M1, 7.85s, 2027 304,000 246,495 Ser. 95-8, Class B1, 7.3s, 2026 285,417 201,989 Ser. 95-4, Class B1, 7.3s, 2025 289,077 232,963 Ser. 97-6, Class M1, 7.21s, 2029 182,000 124,849 Ser. 95-F, Class B2, 7.1s, 2021 19,804 15,111 Ser. 96-1, Class M1, 7s, 2027 320,307 280,162 Ser. 93-3, Class B, 6.85s, 2018 15,460 12,550 Ser. 98-3, Class A6, 6.76s, 2030 611,331 536,086 Ser. 99-3, Class A7, 6.74s, 2031 449,053 368,224 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 3,240,022 2,332,816 Ser. 99-5, Class M1A, 8.3s, 2026 119,000 94,390 Ser. 99-5, Class A4, 7.59s, 2028 26,338 25,435 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 (F) 21,535 21,320 GSAA Home Equity Trust FRB Ser. 07-4, Class A1, 0.346s, 2037 (F) 6,344,049 2,887,703 FRB Ser. 06-19, Class A1, 0.336s, 2036 3,745,421 1,928,892 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.396s, 2036 460,000 126,352 FRB Ser. 07-HE2, Class A2A, 0.366s, 2047 1,708,400 1,292,405 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.246s, 2030 290,693 14,535 FRB Ser. 05-1A, Class E, 2.046s, 2030 63,492 3,175 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.576s, 2036 108,000 41,444 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class A4, 5.27s, 2018 36,764 30,772 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 0.456s, 2037 920,767 341,407 Ser. 07-6, Class 3A6, 6 1/2s, 2037 1,181,025 713,768 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.246s, 2036 660,000 46,200 FRB Ser. 02-1A, Class FFL, 2.996s, 2037 1,135,000 170,250 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 (F) 1,382,530 663,614 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.866s, 2035 240,000 81,791 FRB Ser. 06-4, Class 2A4, 0.506s, 2036 103,000 35,546 FRB Ser. 06-1, Class 2A3, 0.436s, 2036 106,847 49,359 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.496s, 2032 925,076 744,104 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.396s, 2036 54,000 23,554 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 89,976 73,785 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 3.446s, 2034 58,282 4,953 FRB Ser. 05-HE2, Class M5, 0.926s, 2035 138,580 85,877 FRB Ser. 05-HE1, Class M3, 0.766s, 2034 150,000 107,351 FRB Ser. 06-NC4, Class M2, 0.546s, 2036 210,000 850 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 2.246s, 2039 500,000 100,000 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 24,081 22,865 New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 3.321s, 2033 11,453 5,008 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.406s, 2036 130,000 70,993 FRB Ser. 06-2, Class A2C, 0.396s, 2036 130,000 66,617 Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 1,093,502 546,751 Ser. 99-D, Class A1, 7.84s, 2029 624,865 540,112 Ser. 00-A, Class A2, 7.765s, 2017 89,651 51,956 Ser. 95-B, Class B1, 7.55s, 2021 116,041 64,692 Ser. 00-D, Class A4, 7.4s, 2030 709,000 481,447 Ser. 02-B, Class A4, 7.09s, 2032 260,823 203,712 Ser. 99-B, Class A4, 6.99s, 2026 653,244 534,158 Ser. 00-D, Class A3, 6.99s, 2022 166,176 162,870 Ser. 01-D, Class A4, 6.93s, 2031 361,593 260,141 Ser. 98-A, Class M, 6.825s, 2028 43,000 20,382 Ser. 01-E, Class A4, 6.81s, 2031 597,366 400,235 Ser. 01-C, Class A2, 5.92s, 2017 798,121 336,826 Ser. 01-D, Class A3, 5.9s, 2022 17,380 9,113 Ser. 02-C, Class A1, 5.41s, 2032 833,882 612,903 Ser. 01-E, Class A2, 5.05s, 2019 574,999 350,749 Ser. 02-A, Class A2, 5.01s, 2020 76,851 40,036 Oakwood Mortgage Investors, Inc. 144A FRB Ser. 01-B, Class A2, 0.618s, 2018 44,431 31,678 Ser. 01-B, Class A4, 7.21s, 2030 118,056 103,013 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.076s, 2036 98,000 16,058 People's Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.376s, 2036 190,245 63,684 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.436s, 2036 101,342 57,669 FRB Ser. 07-RZ1, Class A2, 0.406s, 2037 154,000 82,969 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.896s, 2035 150,000 748 FRB Ser. 07-NC2, Class A2B, 0.386s, 2037 144,000 48,839 FRB Ser. 07-BR5, Class A2A, 0.376s, 2037 29,544 19,647 FRB Ser. 07-BR4, Class A2A, 0.336s, 2037 37,541 23,276 FRB Ser. 07-BR3, Class A2A, 0.316s, 2037 3,755,217 2,515,995 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.456s, 2036 219,000 76,797 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.416s, 2036 104,000 66,684 FRB Ser. 06-3, Class A3, 0.406s, 2036 461,000 246,197 South Coast Funding 144A FRB Ser. 3A, Class A2, 1.664s, 2038 120,000 1,200 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.506s, 2036 104,000 9,060 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 395,000 23,700 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 351,000 26,325 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.356s, 2037 1,082,300 671,026 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 1.404s, 2044 (United Kingdom) 189,615 22,754 Total asset-backed securities (cost $53,191,487) FOREIGN GOVERNMENT BONDS AND NOTES (7.3%)(a) Principal amount/Units Value Argentina (Republic of) bonds Ser. VII, zero %, 2013 $281,000 $223,114 Argentina (Republic of) bonds FRB zero %, 2013 2,362,000 948,343 Argentina (Republic of) sr. unsec. unsub. bonds 10 1/2s, 2012 ARS 1,080,000 210,600 Argentina (Republic of) sr. unsec. unsub. bonds zero %, 2015 $2,951,000 2,195,544 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.943s, 2012 17,784,000 5,351,206 Argentina (Republic of) sr. unsec. unsub. notes Ser. $dis, 8.28s, 2033 990,008 667,265 Banco Nacional de Desenvolvimento Economico e Social 144A notes 6 1/2s, 2019 (Brazil) 620,000 658,750 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. unsub. notes 6.369s, 2018 (Brazil) 160,000 168,200 Brazil (Federal Republic of) notes zero %, 2017 BRL 1,350 687,409 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 $905,000 972,875 Brazil (Federal Republic of) sr. unsec. bonds 6s, 2017 740,000 796,921 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 585,000 681,565 Ecuador (Republic of) regs notes Ser. REGS, 9 3/8s, 2015 $100,000 87,280 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 755,000 1,057,982 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 607,750 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 425,000 456,875 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 280,000 299,737 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 575,000 564,719 Industrial Bank Of Korea 144A sr. notes 7 1/8s, 2014 (South Korea) 1,190,000 1,305,919 Iraq (Republic of) 144A bonds 5.8s, 2028 695,000 531,675 Peru (Republic of) sr. unsec. unsub. bonds 8 3/4s, 2033 575,000 761,179 Peru (Republic of) sr. unsec. unsub. notes 7 1/8s, 2019 675,000 771,188 Russia (Federation of) 144A unsec. unsub. bonds 5s, 2030 1,618,281 1,743,811 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 515,000 574,225 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 26,845,000 4,532,852 Turkey (Republic of) bonds 16s, 2012 TRY 190,000 145,319 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $1,210,000 1,323,934 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,530,000 1,670,944 Venezuela (Republic of) bonds 8 1/2s, 2014 855,000 765,943 Venezuela (Republic of) unsec. note FRN Ser. REGS, 1.505s, 2011 690,000 614,473 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,410,000 1,397,211 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,215,000 1,244,840 Total foreign government bonds and notes (cost $31,398,813) SENIOR LOANS (4.1%)(a)(c) Principal amount Value Basic materials (0.2%) Georgia-Pacific Corp. bank term loan FRN Ser. C, 3.597s, 2014 $56,082 $55,650 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.369s, 2012 101,845 97,835 Novelis, Inc. bank term loan FRN Ser. B, 2.422s, 2014 369,628 337,814 Novelis, Inc. bank term loan FRN Ser. B, 2.27s, 2014 168,008 153,547 Rockwood Specialties Group, Inc. bank term loan FRN Ser. H, 6s, 2014 45,017 45,467 Capital goods (0.4%) Graham Packaging Co., LP bank term loan FRN Ser. B, 2.563s, 2011 96,537 94,093 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.598s, 2014 35,048 26,636 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.372s, 2014 684,760 520,418 Manitowoc Co., Inc. (The) bank term loan FRN Ser. A, 4.807s, 2013 267,000 247,643 Mueller Water Products, Inc. bank term loan FRN Ser. B, 6s, 2014 98,437 95,483 Polypore, Inc. bank term loan FRN Ser. B, 2.52s, 2014 188,736 176,232 Sensata Technologies BV bank term loan FRN 2.246s, 2013 (Netherlands) 250,884 214,035 Sequa Corp. bank term loan FRN 3.844s, 2014 257,268 221,893 Wesco Aircraft Hardware Corp. bank term loan FRN 2.52s, 2013 64,000 59,440 Communication services (0.7%) Cebridge Connections, Inc. bank term loan FRN 4.788s, 2014 187,000 174,845 Charter Communications Operating, LLC bank term loan FRN 9 1/4s, 2014 187,150 188,273 Charter Communications, Inc. bank term loan FRN 6 3/4s, 2014 150,000 130,594 Charter Communications, Inc. bank term loan FRN 6 1/4s, 2014 664,249 632,698 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 278,203 208,235 Insight Midwest, LP bank term loan FRN Ser. B, 2.26s, 2014 96,576 91,712 Intelsat Corp. bank term loan FRN Ser. B2, 2.753s, 2011 146,494 138,986 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.753s, 2013 146,538 139,028 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.753s, 2013 146,494 138,986 Intelsat, Ltd. bank term loan FRN 3.253s, 2014 (Bermuda) 375,000 335,937 Level 3 Communications, Inc. bank term loan FRN 2.683s, 2014 60,000 52,920 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 55,000 58,163 Mediacom Communications Corp. bank term loan FRN Ser. C, 1 3/4s, 2015 367,205 338,441 Mediacom Communications Corp. bank term loan FRN Ser. D2, 2s, 2015 87,525 81,179 MetroPCS Wireless, Inc. bank term loan FRN 2.683s, 2013 243,096 231,586 PAETEC Holding Corp. bank term loan FRN Ser. B1, 2.761s, 2013 47,158 44,682 TW Telecom, Inc. bank term loan FRN Ser. B, 2.02s, 2013 134,185 129,433 West Corp. bank term loan FRN 2.623s, 2013 62,775 59,143 Consumer cyclicals (1.6%) Affinion Group, Inc. bank term loan FRN Ser. B, 2.761s, 2013 348,992 333,811 Allison Transmission, Inc. bank term loan FRN Ser. B, 3s, 2014 344,390 299,810 Building Materials Holdings Corp. bank term loan FRN 3.005s, 2014 173,131 157,453 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 283,183 264,068 Cenveo, Inc. bank term loan FRN Ser. C, 4.792s, 2014 170,287 164,679 Cenveo, Inc. bank term loan FRN Ser. DD, 4.792s, 2014 5,674 5,487 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.84s, 2016 255,000 192,313 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 221,287 188,426 GateHouse Media, Inc. bank term loan FRN 2 1/2s, 2014 160,000 49,867 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 440,598 137,320 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2 1/4s, 2014 164,402 51,239 Golden Nugget, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 72,999 47,449 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.269s, 2014 41,557 27,012 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 860,990 858,407 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.504s, 2015 94,402 76,135 Jarden Corp. bank term loan FRN Ser. B1, 2.348s, 2012 73,125 70,968 Jarden Corp. bank term loan FRN Ser. B2, 2.348s, 2012 36,567 35,440 Jarden Corp. bank term loan FRN Ser. B4, 3.848s, 2015 124,888 122,993 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.538s, 2013 88,698 79,126 National Bedding Co. bank term loan FRN 2.255s, 2011 50,227 45,205 Navistar Financial Corp. bank term loan FRN 2.057s, 2012 193,867 187,081 Navistar International Corp. bank term loan FRN 3.496s, 2012 533,133 514,474 QVC, Inc. bank term loan FRN 5.746s, 2014 240,000 239,496 R.H. Donnelley, Inc. bank term loan FRN 6 3/4s, 2011 384,673 326,972 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6 3/4s, 2011 203,881 173,468 Realogy Corp. bank term loan FRN 0.166s, 2013 123,399 104,712 Realogy Corp. bank term loan FRN Ser. B, 3.254s, 2013 458,340 388,934 Six Flags Theme Parks bank term loan FRN 2.595s, 2015 451,574 439,833 Thomas Learning bank term loan FRN Ser. B, 2.76s, 2014 119,695 107,665 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 696,187 346,136 TRW Automotive, Inc. bank term loan FRN Ser. B, 6 1/4s, 2014 407,605 406,395 United Components, Inc. bank term loan FRN Ser. D, 2.72s, 2012 316,667 292,125 Universal City Development Partners, Ltd. bank term loan FRN Ser. B, 6s, 2011 462,727 454,051 Univision Communications, Inc. bank term loan FRN Ser. B, 2.511s, 2014 367,000 309,733 Yankee Candle Co., Inc. bank term loan FRN 2 1/4s, 2014 65,352 61,235 Consumer staples (0.3%) Claire's Stores, Inc. bank term loan FRN 3.114s, 2014 129,668 96,441 Dole Food Co., Inc. bank term loan FRN Ser. B, 7.973s, 2013 38,764 39,182 Dole Food Co., Inc. bank term loan FRN Ser. C, 7.939s, 2013 146,224 147,800 Dole Food Co., Inc. bank term loan FRN Ser. C, 0.505s, 2013 22,449 22,691 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.009s, 2014 706,330 663,655 Revlon Consumer Products bank term loan FRN Ser. B, 4.337s, 2012 125,000 120,104 Rite-Aid Corp. bank term loan FRN Ser. B, 2.01s, 2014 78,800 68,786 Spectrum Brands, Inc. bank term loan FRN 1 1/2s, 2013 21,751 20,691 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 8.003s, 2013 387,332 368,450 Energy (0.2%) EPCO Holding, Inc. bank term loan FRN Ser. A, 1.246s, 2012 185,000 166,500 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7.559s, 2013 218,187 212,732 MEG Energy Corp. bank term loan FRN 2.6s, 2013 (Canada) 72,375 68,756 MEG Energy Corp. bank term loan FRN Ser. DD, 2.6s, 2013 (Canada) 73,781 70,092 Petroleum Geo-Services ASA bank term loan FRN 2.35s, 2015 (Norway) 104,867 99,536 Targa Resources, Inc. bank term loan FRN 2.263s, 2012 33,340 32,590 Targa Resources, Inc. bank term loan FRN Ser. C, 0.473s, 2012 24,363 23,815 Financials (%) Hub International, Ltd. bank term loan FRN Ser. B, 2.761s, 2014 103,819 93,827 Hub International, Ltd. bank term loan FRN Ser. DD, 2.761s, 2014 23,336 21,090 Health care (0.4%) Community Health Systems, Inc. bank term loan FRN Ser. B, 2.612s, 2014 385,947 362,211 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.511s, 2014 19,863 18,641 Health Management Associates, Inc. bank term loan FRN 2.348s, 2014 910,159 852,933 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.261s, 2014 74,796 70,308 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 20,198 18,986 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.738s, 2014 304,099 259,245 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.261s, 2014 216,133 203,165 Select Medical Corp. bank term loan FRN Ser. B, 2.413s, 2012 14,961 14,369 Sun Healthcare Group, Inc. bank term loan FRN 0.498s, 2014 19,507 18,141 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 2.683s, 2014 96,801 90,025 Technology (0.1%) Compucom Systems, Inc. bank term loan FRN 3.77s, 2014 99,818 93,829 First Data Corp. bank term loan FRN Ser. B1, 2.998s, 2014 266,847 229,711 First Data Corp. bank term loan FRN Ser. B3, 3.034s, 2014 150,242 128,998 Freescale Semiconductor, Inc. bank term loan FRN 12 1/2s, 2014 79,443 79,641 Utilities and power (0.2%) Dynegy Holdings, Inc. bank term loan FRN 4.02s, 2013 143,000 137,325 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.754s, 2014 202,029 159,451 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 3.754s, 2014 162,134 127,316 NRG Energy, Inc. bank term loan FRN 2.252s, 2014 222,572 210,910 NRG Energy, Inc. bank term loan FRN 0.498s, 2014 119,790 113,513 Reliant Energy, Inc. bank term loan FRN 0.241s, 2014 335,000 313,644 Total senior loans (cost $20,735,788) PURCHASED OPTIONS OUTSTANDING (2.3%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $15,663,000 $157 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 15,663,000 2,481,489 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 15,663,000 157 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 25,080,000 83,766 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 15,663,000 2,481,489 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 20,596,000 1,320,431 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.23 20,596,000 1,313,248 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 25,080,000 3,069,792 Total purchased options outstanding (cost $5,985,775) CONVERTIBLE BONDS AND NOTES (0.2%)(a) Principal amount Value General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 $510,000 $436,050 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 455,000 307,125 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 235,000 277,006 TUI AG cv. sr. unsec. notes 2 3/4s, 2012 (Germany) EUR 50,000 56,746 Total convertible bonds and notes (cost $1,170,241) PREFERRED STOCKS (%)(a) Shares Value Preferred Blocker, Inc. 144A 7.00% cum. pfd. 163 $94,790 Total preferred stocks (cost $54,831) COMMON STOCKS (%)(a) Shares Value AboveNet, Inc. (NON) 530 $25,843 Bohai Bay Litigation, LLC (F)(NON) 842 2,627 Vertis Holdings, Inc. (F)(NON) 8,044 8 Total common stocks (cost $592) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value AboveNet, Inc. 9/8/10 $24.00 102 $7,421 New ASAT (Finance), Ltd. (Cayman Islands) (F) 2/1/11 0.01 2,860 1 Smurfit Kappa Group PLC 144A (Ireland) 10/1/13 EUR 0.001 422 17,275 Vertis Holdings, Inc. (F) 10/18/15 $0.01 535 1 Total warrants (cost $16,054) CONVERTIBLE PREFERRED STOCKS (%)(a) Shares Value Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. (acquired various dates from 12/2/04 to 12/22/04, cost $694,008) (RES) 1,987 $18,479 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 627 3,950 Total convertible preferred stocks (cost $682,165) SHORT-TERM INVESTMENTS (15.5%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 50,399,667 $50,399,667 U.S. Treasury Bills for effective yields ranging from 0.45% to 0.48%, November 19, 2009 (SEG) $200,000 199,874 U.S. Treasury Cash Management Bills for effective yields ranging from 0.30% to 0.47%, April 1, 2010 (SEG) (SEGSF) 6,760,000 6,746,535 U.S. Treasury Cash Management Bills for effective yields ranging from 0.32% to 0.35%, July 15, 2010 (SEG) (SEGSF) 10,574,000 10,544,964 U.S. Treasury Cash Management Bills for effective yields ranging from 0.34% to 0.40%, June 10, 2010 (SEG) (SEGSF) 4,208,000 4,196,748 Total short-term investments (cost $72,087,974) TOTAL INVESTMENTS Total investments (cost $555,448,626) (b) FORWARD CURRENCY CONTRACTS TO BUY at 9/30/09 (aggregate face value $66,219,151) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $12,335,921 $11,644,307 10/21/09 $691,614 British Pound 2,008,317 2,014,648 10/21/09 (6,331) Canadian Dollar 3,171,726 3,151,607 10/21/09 20,119 Danish Krone 348,190 346,305 10/21/09 1,885 Euro 9,950,428 9,962,843 10/21/09 (12,415) Japanese Yen 20,141,392 19,533,094 10/21/09 608,298 Malaysian Ringgit 102,142 101,095 10/21/09 1,047 Mexican Peso 150,735 153,084 10/21/09 (2,349) Norwegian Krone 9,239,879 8,840,435 10/21/09 399,444 Polish Zloty 3,914,315 3,974,283 10/21/09 (59,968) South African Rand 1,088,896 1,081,318 10/21/09 7,578 Swedish Krona 4,955,628 4,817,022 10/21/09 138,606 Swiss Franc 615,293 599,110 10/21/09 16,183 Total FORWARD CURRENCY CONTRACTS TO SELL at 9/30/09 (aggregate face value $43,474,215) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $557,347 $549,966 10/21/09 $(7,381) Brazilian Real 934,507 904,039 10/21/09 (30,468) British Pound 8,816,869 8,993,315 10/21/09 176,446 Canadian Dollar 3,211,705 3,181,512 10/21/09 (30,193) Czech Koruna 1,998,850 1,971,186 10/21/09 (27,664) Euro 7,784,691 7,691,611 10/21/09 (93,080) Japanese Yen 252,488 252,711 10/21/09 223 Norwegian Krone 246,465 234,933 10/21/09 (11,532) Polish Zloty 2,093,757 2,127,108 10/21/09 33,351 South African Rand 1,050,297 1,045,180 10/21/09 (5,117) Swedish Krona 7,267,608 6,974,462 10/21/09 (293,146) Swiss Franc 9,479,527 9,408,384 10/21/09 (71,143) Turkish Lira 140,693 139,808 10/21/09 (885) Total FUTURES CONTRACTS OUTSTANDING at 9/30/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 2 $1,252,012 Dec-09 $(1,067) Euro-Bobl 5 yr (Long) 141 23,858,810 Dec-09 25,841 Euro-Bund 10 yr (Short) 44 7,853,167 Dec-09 (45,904) Euro-Schatz 2 yr (Short) 481 76,185,351 Dec-09 (11,790) Japanese Government Bond 10 yr (Long) 12 18,657,443 Dec-09 1,395 Japanese Government Bond 10 yr Mini (Long) 25 3,886,409 Dec-09 25,340 U.K. Gilt 10 yr (Short) 60 11,385,317 Dec-09 (7,349) U.S. Treasury Bond 20 yr (Long) 1,036 125,744,500 Dec-09 2,251,003 U.S. Treasury Note 2 yr (Short) 212 45,997,375 Dec-09 (287,427) U.S. Treasury Note 5 yr (Short) 447 51,893,906 Dec-09 (431,737) U.S. Treasury Note 10 yr (Short) 5 591,641 Dec-09 (2,280) Total WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $34,251,629) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $13,021,000 Aug-11/4.475 $973,320 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,320,000 Aug-11/4.55 968,722 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 11,485,000 Aug-11/4.70 995,864 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 22,280,000 Aug-11/4.765 2,009,656 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 13,021,000 Aug-11/4.475 643,758 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,320,000 Aug-11/4.55 581,504 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 11,485,000 Aug-11/4.70 490,869 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 22,280,000 Aug-11/4.765 924,397 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 24,640,000 Aug-11/4.49 1,861,059 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 24,066,000 Jul-11/4.52 1,859,099 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 12,033,000 Jul-11/4.5475 946,877 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 24,640,000 Aug-11/4.49 1,204,896 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 24,066,000 Jul-11/4.52 1,124,364 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 12,033,000 Jul-11/4.5475 553,037 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 47,455,000 Nov-09/4.40 3,671,120 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,661,000 Jul-11/4.46 1,889,460 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,661,000 Jul-11/4.525 1,975,687 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 38,491,500 Jul-11/4.745 3,421,528 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 3,985,000 Sep-13/4.82 211,508 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,678,500 May-12/5.51 2,522,650 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.40% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 47,455,000 Nov-09/4.40 27,049 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,661,000 Jul-11/4.46 1,240,722 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 25,661,000 Jul-11/4.525 1,193,010 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 38,491,500 Jul-11/4.745 1,569,692 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 3,985,000 Sep-13/4.82 134,494 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 20,596,000 Jun-10/5.23 176,508 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 20,596,000 Jun-10/5.235 177,949 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,678,500 May-12/5.51 680,579 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/09 (proceeds receivable $3,034,922) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, October 1, 2039 $3,000,000 10/14/09 $3,038,438 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $25,016,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $702,834 19,200,000 7/18/13 4.14688% 3 month USD-LIBOR-BBA (1,473,301) 180,330,000 9/10/10 3 month USD-LIBOR-BBA 3.22969% 4,798,201 5,053,000 9/18/38 4.36125% 3 month USD-LIBOR-BBA (395,294) 13,317,000 (56,115) 10/8/38 3 month USD-LIBOR-BBA 4.30% 1,080,886 14,167,000 12,878 10/20/10 3 month USD-LIBOR-BBA 3.00% 536,668 470,841,000 12/22/10 3 month USD-LIBOR-BBA 1.515% 6,240,482 36,123,000 10/26/12 4.6165% 3 month USD-LIBOR-BBA (3,595,496) 20,192,000 5/19/10 3.2925% 3 month USD-LIBOR-BBA (598,640) 22,126,000 7/22/10 3 month USD-LIBOR-BBA 3.5375% 668,741 7,819,000 5/8/28 4.95% 3 month USD-LIBOR-BBA (1,317,515) Barclays Bank PLC 28,712,000 12/9/10 3 month USD-LIBOR-BBA 2.005% 602,639 32,163,000 12/9/20 3 month USD-LIBOR-BBA 2.91875% (1,639,609) 4,000,000 5/28/19 3 month USD-LIBOR-BBA 3.632% 117,712 Citibank, N.A. JPY 812,000,000 9/11/16 1.8675% 6 month JPY-LIBOR-BBA (492,572) $6,857,000 7/17/19 3.8675% 3 month USD-LIBOR-BBA (296,602) 20,040,000 7/28/19 3.895% 3 month USD-LIBOR-BBA (890,980) 18,700,000 8/6/19 3.8425% 3 month USD-LIBOR-BBA (729,270) 17,800,000 8/12/14 3 month USD-LIBOR-BBA 3.1925% 543,046 189,200,000 8/14/11 1.61125% 3 month USD-LIBOR-BBA (1,656,255) 61,450,000 8/14/14 3 month USD-LIBOR-BBA 3.10% 1,593,253 MXN 31,880,000 7/18/13 1 month MXN-TIIE-BANXICO 9.175% 154,634 MXN 9,565,000 7/22/13 1 month MXN-TIIE-BANXICO 9.21% 48,107 $82,885,000 9/17/13 3 month USD-LIBOR-BBA 3.4975% 3,843,879 4,884,000 9/18/38 4.45155% 3 month USD-LIBOR-BBA (459,644) 258,788,000 9/18/10 3 month USD-LIBOR-BBA 2.92486% 6,076,549 45,571,000 2/24/16 2.77% 3 month USD-LIBOR-BBA 484,535 2,165,000 8/18/39 3 month USD-LIBOR-BBA 4.24% 130,181 14,523,000 8/20/14 3 month USD-LIBOR-BBA 2.8425% 191,144 6,727,000 8/27/19 3 month USD-LIBOR-BBA 3.6875% 158,106 EUR 52,640,000 (E) 8/28/24 6 month EUR-EURIBOR-REUTERS 4.835% (182,694) $62,532,800 9/22/11 1.3675% 3 month USD-LIBOR-BBA (123,786) EUR 18,600,000 9/29/19 3.501% 6 month EUR-EURIBOR-REUTERS (103,700) $37,962,000 9/30/19 3 month USD-LIBOR-BBA 3.425% (96,526) 31,910,000 3/27/14 3 month USD-LIBOR-BBA 2.335% (212,489) MXN 22,700,000 3/28/13 1 month MXN-TIIE-BANXICO 6.9425% (11,432) $8,599,000 4/6/39 3.295% 3 month USD-LIBOR-BBA 835,292 14,024,000 5/11/39 3.8425% 3 month USD-LIBOR-BBA 9,962 Citibank, N.A., London JPY 960,000,000 2/10/16 6 month JPY-LIBOR-BBA 1.755% 510,518 Credit Suisse International $9,974,900 9/16/10 3.143% 3 month USD-LIBOR-BBA (255,524) 106,351,000 9/18/10 3 month USD-LIBOR-BBA 2.91916% 2,491,670 13,912,000 9/23/10 3 month USD-LIBOR-BBA 3.32% 378,594 7,865,000 10/9/10 3 month USD-LIBOR-BBA 2.81% 271,353 9,000,000 12/5/20 3 month USD-LIBOR-BBA 3.01% (375,588) 4,200,000 7/30/19 3 month USD-LIBOR-BBA 3.87% 176,811 10,880,000 8/5/19 3 month USD-LIBOR-BBA 3.903% 482,574 12,700,000 8/13/19 3 month USD-LIBOR-BBA 3.9675% 623,463 17,913,000 8/25/19 3.8475% 3 month USD-LIBOR-BBA (671,799) GBP 13,940,000 8/25/11 1.98% 6 month GBP-LIBOR-BBA (100,794) $16,246,000 8/28/19 3 month USD-LIBOR-BBA 3.6825% 375,029 3,540,000 (37,837) 12/10/38 2.69% 3 month USD-LIBOR-BBA 703,658 86,630,000 570,411 12/10/28 3 month USD-LIBOR-BBA 2.81% (11,235,692) 23,865,000 6/30/38 2.71% 3 month USD-LIBOR-BBA 4,892,506 16,946,000 1/13/14 2.095% 3 month USD-LIBOR-BBA 177,834 19,560,000 2/5/14 2.475% 3 month USD-LIBOR-BBA (73,993) 6,834,000 2/5/29 3 month USD-LIBOR-BBA 3.35% (453,956) EUR 68,310,000 9/18/11 1.6875% 6 month EUR-EURIBOR-REUTERS (67) EUR 18,020,000 9/18/14 6 month EUR-EURIBOR-REUTERS 2.755% 88,713 $31,927,000 9/24/24 3.975% 3 month USD-LIBOR-BBA (816,928) EUR 20,540,000 7/4/15 3.93163% 6 month EUR-EURIBOR-Telerate (1,866,773) $4,430,000 4/28/39 3.50375% 3 month USD-LIBOR-BBA 270,253 4,000,000 5/28/19 3 month USD-LIBOR-BBA 3.592% 103,726 4,000,000 5/28/19 3 month USD-LIBOR-BBA 3.632% 117,712 SEK 91,590,000 (E) 6/8/11 2.11% 3 month SEK-STIBOR-SIDE (20,931) SEK 91,590,000 (E) 6/8/12 3 month SEK-STIBOR-SIDE 3.275% (14,744) $14,359,000 6/5/39 4.29417% 3 month USD-LIBOR-BBA (1,133,584) SEK 30,530,000 (E) 6/8/11 2.22% 3 month SEK-STIBOR-SIDE (11,672) SEK 30,530,000 (E) 6/8/12 3 month SEK-STIBOR-SIDE 3.37% (965) $11,000,000 6/23/19 3 month USD-LIBOR-BBA 4.054% 698,077 Deutsche Bank AG 41,713,000 4/21/14 2.51% 3 month USD-LIBOR-BBA (405,369) 209,623,000 5/12/11 1.43% 3 month USD-LIBOR-BBA (2,319,318) 4,000,000 5/28/19 3 month USD-LIBOR-BBA 3.592% 103,726 9,000,000 6/9/19 3 month USD-LIBOR-BBA 4.195% 695,362 23,185,000 7/27/19 3.755% 3 month USD-LIBOR-BBA (751,241) 7,014,000 7/28/19 3.895% 3 month USD-LIBOR-BBA (311,843) 21,600,000 8/11/19 4.18% 3 month USD-LIBOR-BBA (1,462,150) 6,000,000 8/12/19 3 month USD-LIBOR-BBA 4.147% 388,424 9,065,000 9/23/38 4.75% 3 month USD-LIBOR-BBA (1,323,683) 109,887,000 10/24/10 3 month USD-LIBOR-BBA 2.604% 3,402,585 77,621,000 11/25/13 3 month USD-LIBOR-BBA 2.95409% 2,515,946 ZAR 8,620,000 7/6/11 3 month ZAR-JIBAR-SAFEX 9.16% 33,653 $47,098,000 11/28/13 3 month USD-LIBOR-BBA 2.8725% 1,354,687 58,876,000 12/5/13 2.590625% 3 month USD-LIBOR-BBA (941,234) 10,767,000 12/9/13 3 month USD-LIBOR-BBA 2.5225% 136,085 58,989,000 12/15/18 3 month USD-LIBOR-BBA 2.80776% (2,260,199) 14,639,000 12/16/28 3 month USD-LIBOR-BBA 2.845% (1,930,225) 230,738,000 12/19/10 3 month USD-LIBOR-BBA 1.53429% 3,150,976 5,000,000 12/22/13 2.008% 3 month USD-LIBOR-BBA 54,502 11,715,000 12/24/13 2.165% 3 month USD-LIBOR-BBA 49,696 33,851,000 12/30/13 2.15633% 3 month USD-LIBOR-BBA 173,897 14,324,000 1/28/29 3 month USD-LIBOR-BBA 3.1785% (1,287,782) 20,203,000 8/26/19 3 month USD-LIBOR-BBA 3.73% 550,522 215,194,000 2/3/14 2.44% 3 month USD-LIBOR-BBA (524,926) 92,386,000 2/3/24 3 month USD-LIBOR-BBA 3.27% (4,517,995) 21,575,000 2/5/29 3 month USD-LIBOR-BBA 3.324% (1,512,116) 56,273,000 2/5/14 2.44661% 3 month USD-LIBOR-BBA (143,985) 51,085,000 2/6/14 2.5529% 3 month USD-LIBOR-BBA (360,056) 20,125,000 2/6/29 3 month USD-LIBOR-BBA 3.42575% (1,124,350) 36,000,000 2/6/14 2.5675% 3 month USD-LIBOR-BBA (276,497) 16,000,000 2/9/14 2.525% 3 month USD-LIBOR-BBA (87,621) 16,000,000 2/10/14 2.55% 3 month USD-LIBOR-BBA (104,828) 35,330,000 2/10/14 2.5825% 3 month USD-LIBOR-BBA (280,795) 11,249,000 2/10/29 3 month USD-LIBOR-BBA 3.4725% (558,866) 22,010,000 2/25/14 2.4675% 3 month USD-LIBOR-BBA (37,713) 152,000,000 3/4/14 2.54% 3 month USD-LIBOR-BBA (659,300) 183,000,000 3/4/19 3 month USD-LIBOR-BBA 3.20087% (2,656,583) 58,000,000 3/4/39 3.37174% 3 month USD-LIBOR-BBA 5,551,684 1,000,000 3/10/16 3 month USD-LIBOR-BBA 2.845% (7,427) 1,000,000 3/11/16 3 month USD-LIBOR-BBA 2.892% (4,699) 1,000,000 3/11/16 3 month USD-LIBOR-BBA 2.938% (1,944) 202,562,000 3/20/11 3 month USD-LIBOR-BBA 1.43% 1,536,665 33,800,000 3/23/11 3 month USD-LIBOR-BBA 1.45% 263,570 187,000,000 3/30/14 2.36% 3 month USD-LIBOR-BBA 1,105,599 86,000,000 3/30/21 3 month USD-LIBOR-BBA 3.125% (3,716,150) 12,506,600 9/22/19 3.6875% 3 month USD-LIBOR-BBA (261,757) 52,269,000 (140,721) 10/2/39 3.91% 3 month USD-LIBOR-BBA 18,993,000 (29,917) 10/2/29 3.85% 3 month USD-LIBOR-BBA 61,861,000 (21,558) 10/2/19 3.45% 3 month USD-LIBOR-BBA 202,299,000 (43,941) 10/2/11 1.29% 3 month USD-LIBOR-BBA Goldman Sachs International JPY 549,700,000 6/10/16 1.953% 6 month JPY-LIBOR-BBA (384,678) $104,190,000 7/31/14 3 month USD-LIBOR-BBA 3.075% 2,725,697 67,000,000 8/12/11 1.735% 3 month USD-LIBOR-BBA (759,403) 24,000,000 8/12/14 3 month USD-LIBOR-BBA 3.2575% 806,320 GBP 27,580,000 8/20/11 2.0225% 6 month GBP-LIBOR-BBA (244,420) GBP 99,980,000 8/24/11 2.035% 6 month GBP-LIBOR-BBA (904,379) GBP 35,820,000 8/24/14 6 month GBP-LIBOR-BBA 3.4825% 816,286 GBP 7,300,000 8/24/29 6 month GBP-LIBOR-BBA 4.29% 293,910 $6,392,000 6,989 10/24/13 3 month USD-LIBOR-BBA 3.50% 384,513 32,787,000 202,948 11/18/18 4.10% 3 month USD-LIBOR-BBA (2,170,582) AUD 16,900,000 (E) 2/14/12 3 month AUD-BBR-BBSW 4.39% (210,491) EUR 58,940,000 9/22/11 6 month EUR-EURIBOR-REUTERS 1.718% 45,834 $39,083,000 9/22/14 2.83% 3 month USD-LIBOR-BBA (376,571) EUR 66,860,000 9/25/11 6 month EUR-EURIBOR-REUTERS 1.718% 41,636 GBP 60,510,000 9/23/11 1.9475% 6 month GBP-LIBOR-BBA (270,375) $34,573,300 9/29/14 3 month USD-LIBOR-BBA 2.6925% 84,493 JPMorgan Chase Bank, N.A. 3,098,000 3/7/18 4.45% 3 month USD-LIBOR-BBA (275,373) 12,762,000 3/11/38 5.0025% 3 month USD-LIBOR-BBA (2,431,713) 26,583,000 3/20/13 3 month USD-LIBOR-BBA 3.145% 972,660 56,404,000 3/26/10 3 month USD-LIBOR-BBA 2.33375% 556,193 21,924,000 4/7/13 3 month USD-LIBOR-BBA 3.58406% 1,456,089 41,694,000 5/23/10 3 month USD-LIBOR-BBA 3.16% 1,173,800 20,604,000 5/22/19 3 month USD-LIBOR-BBA 3.3225% 59,672 4,000,000 5/28/19 3 month USD-LIBOR-BBA 3.592% 103,726 13,812,000 5/28/11 3 month USD-LIBOR-BBA 1.3375% 117,935 14,973,000 (E) 6/9/20 4.73% 3 month USD-LIBOR-BBA (1,211,466) 8,000,000 6/9/19 3 month USD-LIBOR-BBA 4.207% 626,478 47,461,000 6/9/11 3 month USD-LIBOR-BBA 1.7675% 792,134 79,783,000 6/10/11 3 month USD-LIBOR-BBA 1.81% 1,395,783 6,137,000 7/16/10 3 month USD-LIBOR-BBA 3.384% 176,638 2,660,000 7/17/18 4.52% 3 month USD-LIBOR-BBA (265,246) 17,719,000 7/22/10 3 month USD-LIBOR-BBA 3.565% 540,375 47,526,000 7/28/10 3 month USD-LIBOR-BBA 3.5141% 1,420,243 CAD 19,210,000 6/9/12 6 month CAD-BA-CDOR 1.95% 128,024 CAD 6,140,000 6/9/14 2.725% 6 month CAD-BA-CDOR (79,375) $14,973,000 (E) 6/11/20 4.735% 3 month USD-LIBOR-BBA (1,214,610) CAD 30,650,000 6/9/10 0.57% 1 month CAD-BA-CDOR (25,861) $24,891,000 6/16/19 4.09% 3 month USD-LIBOR-BBA (1,676,564) 10,898,000 6/19/19 3 month USD-LIBOR-BBA 3.8725% 524,423 AUD 7,160,000 6/26/19 6 month AUD-BBR-BBSW 6.05% 42,029 CAD 7,160,000 6/25/19 3.626% 6 month CAD-BA-CDOR (198,250) JPY 3,090,500,000 9/18/15 6 month JPY-LIBOR-BBA 1.19% 477,619 JPY 7,230,000 9/18/38 2.17% 6 month JPY-LIBOR-BBA (856) $17,170,000 9/23/38 4.70763% 3 month USD-LIBOR-BBA (2,379,278) 3,663,000 10/22/10 3 month USD-LIBOR-BBA 2.78% 123,195 12,764,000 10/23/13 3 month USD-LIBOR-BBA 3.535% 774,729 EUR 23,610,000 11/4/18 6 month EUR-EURIBOR-REUTERS 4.318% 3,577,551 JPY 424,200,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (25,797) JPY 570,400,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 36,024 $64,500,000 7/30/11 1.46% 3 month USD-LIBOR-BBA (424,681) 25,609,000 8/3/14 3 month USD-LIBOR-BBA 3.061% 642,269 83,000,000 11/24/10 3 month USD-LIBOR-BBA 2.0075% 1,756,363 EUR 12,180,000 12/11/13 6 month EUR-EURIBOR-REUTERS 3.536% 1,101,939 EUR 17,400,000 12/16/10 6 month EUR-EURIBOR-REUTERS 2.994% 959,338 PLN 10,480,000 1/26/11 6 month PLN-WIBOR-WIBO 4.177% 44,170 $25,600,000 8/4/14 3 month USD-LIBOR-BBA 2.89% 432,218 HUF 415,000,000 8/6/14 6 month HUF-BUBOR-REUTERS 7.08% (7,851) $15,300,000 8/7/19 4.015% 3 month USD-LIBOR-BBA (823,711) 28,000,000 8/10/19 4.02% 3 month USD-LIBOR-BBA (1,510,158) 67,000,000 8/12/11 1.735% 3 month USD-LIBOR-BBA (759,403) 24,000,000 8/12/14 3 month USD-LIBOR-BBA 3.26% 809,282 144,000,000 8/13/11 1.67589% 3 month USD-LIBOR-BBA (1,449,512) 39,300,000 8/13/14 3 month USD-LIBOR-BBA 3.1475% 1,111,726 HUF 109,100,000 8/27/14 6 month HUF-BUBOR-REUTERS 6.94% (3,901) JPY 3,880,000,000 6/6/13 1.83% 6 month JPY-LIBOR-BBA (1,892,497) $9,040,000 1/27/24 3.1% 3 month USD-LIBOR-BBA 613,205 AUD 13,520,000 (E) 1/27/12 3 month AUD-BBR-BBSW 4.21% (182,388) $4,520,000 2/3/24 3 month USD-LIBOR-BBA 3.2825% (214,534) 186,477,000 2/6/11 1.6966% 3 month USD-LIBOR-BBA (2,414,865) 19,809,000 2/6/29 3 month USD-LIBOR-BBA 3.4546% (1,026,190) 45,033,000 3/3/11 3 month USD-LIBOR-BBA 1.68283% 542,593 8,122,000 3/6/39 3.48% 3 month USD-LIBOR-BBA 623,831 16,445,200 9/10/19 3.66% 3 month USD-LIBOR-BBA (326,255) EUR 8,720,000 (E) 9/17/29 6 month EUR-EURIBOR-REUTERS 4.944% 78,533 $16,500,000 9/14/19 3 month USD-LIBOR-BBA 3.505% 98,730 EUR 68,310,000 9/18/11 1.662% 6 month EUR-EURIBOR-REUTERS 45,417 EUR 18,020,000 9/18/14 6 month EUR-EURIBOR-REUTERS 2.72% 45,629 $10,100,000 9/21/19 3 month USD-LIBOR-BBA 3.575% 114,150 EUR 23,000,000 9/22/19 6 month EUR-EURIBOR-REUTERS 3.549% 282,906 $33,010,000 9/22/19 3.645% 3 month USD-LIBOR-BBA (569,716) 62,532,800 9/22/11 1.335% 3 month USD-LIBOR-BBA (83,882) GBP 1,100,000 9/24/29 6 month GBP-LIBOR-BBA 4.1975% 18,486 GBP 8,770,000 9/28/19 3.9225% 6 month GBP-LIBOR-BBA (54,045) EUR 11,500,000 10/1/19 3.481% 6 month EUR-EURIBOR-REUTERS (31,997) CAD 8,690,000 3/16/11 0.98% 3 month CAD-BA-CDOR (1,488) CAD 1,910,000 3/16/19 3 month CAD-BA-CDOR 2.7% (92,999) CAD 8,950,000 3/17/13 1.56% 3 month CAD-BA-CDOR 175,624 CAD 2,850,000 3/17/24 3 month CAD-BA-CDOR 3.46% (121,353) $57,000,000 3/20/19 3.20875% 3 month USD-LIBOR-BBA 885,196 131,000,000 3/24/11 3 month USD-LIBOR-BBA 1.4625% 1,041,297 3,900,000 4/1/24 3 month USD-LIBOR-BBA 3.17% (200,481) 85,070,000 4/3/11 3 month USD-LIBOR-BBA 1.365% 963,028 17,340,000 4/3/13 1.963% 3 month USD-LIBOR-BBA (62,253) 84,290,000 4/3/14 2.203% 3 month USD-LIBOR-BBA 290,475 109,260,000 4/3/10 3 month USD-LIBOR-BBA 1.168% 921,757 52,620,000 4/9/11 3 month USD-LIBOR-BBA 1.5025% 731,652 11,000,000 5/11/19 3 month USD-LIBOR-BBA 3.4% 116,917 Merrill Lynch Capital Services, Inc. JPY 549,700,000 6/10/16 1.99625% 6 month JPY-LIBOR-BBA (402,757) Merrill Lynch Derivative Products AG JPY 274,800,000 6/11/17 2.05625% 6 month JPY-LIBOR-BBA (215,418) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/09 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by or appreciation/ Notional amount date fund per annum paid by fund (depreciation) Deutsche Bank AG EUR 5,454,000 3/27/14 1.785% Eurostat $39,934 Eurozone HICP excluding tobacco Goldman Sachs International EUR 9,090,000 4/30/13 2.375% French Consumer 552,955 Price Index excluding tobacco EUR 9,090,000 4/30/13 (2.41%) Eurostat (574,520) Eurozone HICP excluding tobacco EUR 9,090,000 5/6/13 2.34% French Consumer 534,319 Price Index excluding tobacco EUR 9,090,000 5/6/13 (2.385%) Eurostat (560,144) Eurozone HICP excluding tobacco $6,860,000 7/9/14 (1.70%) USA Non Revised 40,680 Consumer Price Index- Urban (CPI-U) 5,488,000 7/13/14 (1.60%) USA Non Revised 58,941 Consumer Price Index- Urban (CPI-U) EUR 7,150,000 4/23/14 1.67% Eurostat (70,780) Eurozone HICP excluding tobacco EUR 5,454,000 4/14/14 1.835% Eurostat 8,786 Eurozone HICP excluding tobacco $21,620,000 5/18/10 (0.25%) USA Non Revised 368,189 Consumer Price Index- Urban (CPI-U) GBP 7,110,000 8/21/12 (2.66%) GBP Non-revised 15,590 UK Retail Price Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 Baa1 $ $460,000 12/20/12 95 bp $(70,668) Ford Motor Co., 7.45%, 7/16/31 340,000 3/20/12 (525 bp) 21,951 Ford Motor Credit Co., 7%, 10/1/13 Caa1 1,020,000 3/20/12 285 bp (48,674) Nalco Co., 7.75%, 11/15/11 Ba2 65,000 9/20/12 350 bp 353 Barclays Bank PLC DJ ABX HE PEN AAA Series 6 Version 1 Index A+ 215,636 1,186,456 7/25/45 18 bp 76,501 DJ ABX HE PEN AAA Series 6 Version 1 Index A+ 170,599 889,722 7/25/45 18 bp 66,262 DJ ABX HE PEN AAA Series 6 Version 1 Index A+ 178,864 847,639 7/25/45 18 bp 79,461 DJ ABX HE PEN AAA Series 6 Version 1 Index A+ 180,509 851,943 7/25/45 18 bp 80,601 DJ ABX HE PEN AAA Series 7 Version 1 Index BB- 756,757 1,284,000 8/25/37 9 bp (37,377) DJ CDX NA IG Series 12 Version 1 Index (353,710) 9,379,000 6/20/14 (100 bp) (315,141) Citibank, N.A. DJ ABX HE AAA Index BBB- 681,158 3,292,554 5/25/46 11 bp (248,928) DJ ABX HE PEN AAA Index BBB- 592,401 3,830,752 5/25/46 11 bp (489,716) DJ ABX HE PEN AAA Series 6 Version 1 Index BBB- 140,868 662,521 5/25/46 11 bp (46,282) DJ ABX HE PEN AAA Series 6 Version 1 Index A+ 139,690 686,241 7/25/45 18 bp 59,215 DJ ABX HE PEN AAA Series 6 Version 2 Index BBB- 557,816 3,038,293 5/25/46 11 bp (300,446) Lighthouse International Co., SA, 8%, 4/30/14 B3 EUR 400,000 3/20/13 815 bp (100,078) Republic of Argentina, 8.28%, 12/31/33 $245,000 9/20/13 (1,170 bp) (4,493) Republic of Argentina, 8.28%, 12/31/33 245,000 9/20/13 (945 bp) 12,364 Credit Suisse First Boston International Ukraine (Government of), 7.65%, 6/11/13 B2 795,000 10/20/11 194 bp (156,036) Credit Suisse International DJ ABX HE PEN AAA Series 6 Version 1 Index A+ 779,004 3,797,759 7/25/45 18 bp 333,640 DJ ABX HE PEN AAA Series 6 Version 2 Index BBB- 1,718,678 3,759,366 5/25/46 11 bp 656,726 DJ ABX HE PEN AAA Series 7 Version 1 Index BB- 965,438 1,626,000 8/25/37 9 bp (38,593) DJ CMB NA CMBX AAA Index AA+ 7,989 48,000 12/13/49 8 bp (1,010) DJ CMBX NA AAA Series 4 Version 1 Index AA+ 1,133,316 2,743,500 2/17/51 35 bp 582,307 Deutsche Bank AG DJ ABX HE PEN AAA Index BBB- 589,697 3,830,752 5/25/46 11 bp (492,421) DJ ABX HE PEN AAA Series 6 Version 1 Index A+ 96,580 442,829 7/25/45 18 bp 44,650 DJ ABX HE PEN AAA Series 6 Version 2 Index BBB- 559,166 1,484,657 5/25/46 11 bp 139,777 DJ iTraxx Europe Series 8 Version 1 (44,201) EUR 460,800 12/20/12 (375 bp) 1,723 DJ iTraxx Europe Series 9 Version 1 130,174 EUR 1,905,600 6/20/13 (650 bp) 85,667 Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa3 $700,000 10/20/17 105 bp (16,504) General Electric Capital Corp., 6%, 6/15/12 Aa2 280,000 9/20/13 109 bp (8,600) India Government Bond, 5 7/8%, 1/2/10 Ba2 3,410,000 1/11/10 170 bp 29,926 Korea Monetary STAB Bond, 5.15%, 2/12/10 A2 1,240,000 2/19/10 153 bp 4,603 Korea Monetary STAB Bond, 5.45%, 1/23/10 A 480,000 2/1/10 139 bp 1,809 Nalco Co., 7.75%, 11/15/11 Ba2 60,000 12/20/12 363 bp 503 Republic of Argentina, 8.28%, 12/31/33 187,500 4/20/13 (565 bp) 22,507 Republic of Argentina, 8.28%, 12/31/33 490,000 8/20/12 (380 bp) 79,797 Republic of Argentina, 8.28%, 12/31/33 1,755,000 3/20/13 (551 bp) 255,234 Russian Federation, 7 1/2%, 3/31/30 187,500 4/20/13 (112 bp) 3,962 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 EUR 405,000 9/20/13 715 bp 20,111 Thomson SA, 5 3/4%, 9/25/49 EUR 9,600 12/20/12 (375 bp) 2,902 Thomson SA, 5 3/4%, 9/25/49 EUR 39,700 6/20/13 (650 bp) 10,400 United Mexican States, 7.5%, 4/8/33 Baa1 $1,095,000 3/20/14 56 bp (43,849) Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2 EUR 375,000 9/20/13 477 bp 6,050 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2 EUR 375,000 9/20/13 535 bp 17,062 Goldman Sachs International DJ ABX HE PEN AAA Series 6 Version 2 Index BBB- 751,826 $1,742,126 5/25/46 11 bp 259,708 DJ CDX NA CMBX AAA Index AAA 40,233 1,100,000 3/15/49 7 bp (94,506) DJ CDX NA IG Series 12 Version 1 Index (1,258,040) 28,941,000 6/20/14 (100 bp) (1,139,028) DJ CDX NA IG Series 12 Version 1 Index (100,770) 2,293,000 6/20/14 (100 bp) (91,341) Lighthouse International Co, SA, 8%, 4/30/14 B3 EUR 350,000 3/20/13 680 bp (88,397) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 EUR 375,000 9/20/13 720 bp 17,378 JPMorgan Chase Bank, N.A. Claire's Stores, 9 5/8%, 6/1/15 Caa1 $50,000 6/20/12 230 bp (13,853) DJ ABX HE PEN AAA Series 6 Version 1 Index A+ 119,283 556,166 7/25/45 18 bp 54,044 DJ ABX HE PEN AAA Series 6 Version 2 Index BBB- 155,185 710,646 5/25/46 11 bp (45,560) DJ ABX HE PEN AAA Series 6 Version 2 Index BBB- 562,059 1,471,022 5/25/46 11 bp 146,523 DJ CDX NA EM Series 10 Index Ba2 28,017 485,000 12/20/13 335 bp 36,460 DJ iTraxx Europe Crossover Series 8 Version 1 (128,274) EUR 960,000 12/20/12 (375 bp) (32,598) Freeport-McMoRan Copper & Gold, Inc., bank term loan $883,300 3/20/12 (85 bp) (5,597) Republic of Argentina, 8.28%, 12/31/33 B- 520,000 6/20/14 235 bp (151,432) Republic of Hungary, 4 3/4%, 2/3/15 495,000 4/20/13 (171.5 bp) 1,602 Russian Federation, 7 1/2%, 3/31/30 Baa1 590,000 5/20/17 60 bp (58,882) Russian Federation, 7 1/2%, 3/31/30 Baa1 95,000 9/20/13 276 bp 2,630 Russian Federation, 7.5%, 3/31/30 Baa1 825,000 8/20/12 65 bp (25,850) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 170,000 6/20/13 595 bp (7,594) Thomson SA, 5 3/4%, 9/25/49 EUR 20,000 12/20/12 (375 bp) 6,046 Merrill Lynch Capital Services, Inc. D.R. Horton Inc., 7 7/8%, 8/15/11 $615,000 9/20/11 (426 bp) (34,079) Morgan Stanley Capital Services, Inc. DJ ABX CMBX BBB Index 40 55,165 10/12/52 (134 bp) 40,074 DJ CMB NA CMBX AAA Index AA+ 210,259 1,937,500 2/17/51 35 bp (178,891) Dominican Republic, 8 5/8%, 4/20/27 850,000 11/20/11 (170 bp) 66,000 Freeport-McMoRan Copper & Gold, Inc., T/L Bank Loan Baa3 884,900 3/20/12 44 bp (8,982) Nalco Co., 7.75%, 11/15/11 Ba2 65,000 9/20/12 330 bp (92) Nalco Co., 7.75%, 11/15/11 Ba2 95,000 3/20/13 460 bp 3,543 Republic of Venezuela, 9 1/4%, 9/15/27 B2 680,000 10/12/12 339 bp (78,861) UBS, AG Meritage Homes Corp., 7%, 5/1/14 45,000 (F) 9/20/13 (760 bp) (5,661) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2009. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for ASC 820 disclosures based on securities valuation inputs. Key to holding's currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound HUF Hungarian Forint INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD / $ United States Dollar ZAR South African Rand Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments NOTES (a) Percentages indicated are based on net assets of $466,270,136. (b) The aggregate identified cost on a tax basis is $564,611,517, resulting in gross unrealized appreciation and depreciation of $44,492,277 and $40,719,938, respectively, or net unrealized appreciation of $3,772,339. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at September 30, 2009 was $18,479, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at September 30, 2009. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at September 30, 2009. (FWC) Forward commitments, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at September 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $86,101 for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $218,415,540 and $168,015,873, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") disclosures based on the securities valuation inputs. (R) Real Estate Investment Trust. At September 30, 2009, liquid assets totaling $228,058,686 have been segregated to cover open forward commitments, swap contracts, and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at September 30, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at September 30, 2009. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at September 30, 2009 (as a percentage of Portfolio Value): United States 87.5% Russia 3.2 Argentina 1.7 Venezuela 1.3 Sweden 0.8 Brazil 0.8 Indonesia 0.6 Turkey 0.6 Canada 0.5 Other 3.0 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $137,500,000 on Purchase options contracts for the period ended September 30, 2009. The fund had an average contract amount of approximately $292,700,000 on Written options contracts for the period ended September 30, 2009. Outstanding contracts on Futures contracts at the period ended September 30, 2009 are indicative of the volume of activity during the period. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on Forward currency contract at the period ended September 30, 2009 are indicative of the volume of activity during the period. Total return swap contracts: The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $150,500,000 on Total return swap contracts for the period ended September 30, 2009. Interest rate swap contracts: The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $7,172,500,000 on Interest rate swap contracts for the period ended September 30, 2009. Credit default contracts: The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $145,600,000 on Credit default swap contracts for the period ended September 30, 2009. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $1,918,221 at September 30, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At September 30, 2009, the fund had a net liability position of $28,137,347 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $14,260,457. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $648,551 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. In September 2006, ASC 820 was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $38,640,333 $1,180,153 Common stocks: Conglomerates 2,627 Communication services 25,843 Consumer cyclicals 8 Total common stocks Convertible bonds and notes 1,076,927 Convertible preferred stocks 22,429 Corporate bonds and notes 94,726,905 1,201 Foreign government bonds and notes 34,019,648 Mortgage-backed securities 253,436,646 Preferred stocks 94,790 Purchased options outstanding 10,750,529 Senior loans 18,919,645 U.S. Government and agency mortgage obligations 43,373,686 Warrants 7,421 17,275 2 Short-term investments 50,399,667 21,688,121 Totals by level Level 1 Level 2 Level 3 Other financial instruments: Other financial instruments include futures, written options, TBA sale commitments, swaps, forward currency contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of September 30, 2009: Investments in securities: Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of December discounts/ Realized appreciation/ purchases/ and/or out September 31, 2008 premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009 Asset-backed securities $ Common stocks: Conglomerates $ 2,627 $2,627 Consumer cyclicals $8 $8 Energy $39,161 44,608 (27,318) (55,859) (592) $ Total common stocks 44,608 (27,318) (55,859) 2,035 Corporate bonds and notes 3,844 1,059 (3,274) (1,654) (12,361) Senior loans 11,531 (907,746) 614,065 (267,300) $ Warrants (16,842) 16,122 $2 Totals:  Includes $(233,542) related to Level 3 securities still held at period end. Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of December discounts/ Realized appreciation/ purchases/ and/or out September 31, 2008  premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009  Other financial instruments: $  Includes $5,133 related to Level 3 securities still held at period end.   Includes amount payable under receivable purchase agreement. Market Values of Derivative Instruments as of September 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $943,820 $11,670,015 Foreign exchange contracts 2,145,570 702,448 Interest rate contracts 111,951,385 125,912,825 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Equity Income Fund The fund's portfolio 9/30/09 (Unaudited) COMMON STOCKS (94.5%)(a) Shares Value Aerospace and defense (2.2%) Lockheed Martin Corp. 69,270 $5,408,602 Raytheon Co. (S) 68,910 3,305,613 Banking (11.0%) Bank of America Corp. (S) 794,200 13,437,864 Bank of New York Mellon Corp. (The) 106,230 3,079,608 JPMorgan Chase & Co. 60,190 2,637,526 State Street Corp. 280,280 14,742,728 SunTrust Banks, Inc. 190,430 4,294,197 Wells Fargo & Co. (S) 200,862 5,660,291 Zions Bancorp. (S) 25,920 465,782 Biotechnology (3.2%) Amgen, Inc. (NON) 150,540 9,067,024 Genzyme Corp. (NON) 65,990 3,743,613 Building materials (0.3%) Owens Corning, Inc. (NON) 59,490 1,335,551 Cable television (1.3%) Comcast Corp. Special Class A 122,990 1,977,679 DIRECTV Group, Inc. (The) (NON) (S) 86,610 2,388,704 DISH Network Corp. Class A (NON) 53,710 1,034,455 Chemicals (2.6%) FMC Corp. (S) 80,530 4,529,813 Lubrizol Corp. (The) (S) 85,490 6,109,115 Commercial and consumer services (0.2%) Equifax, Inc. 27,860 811,840 Communications equipment (0.4%) Cisco Systems, Inc. (NON) 64,960 1,529,158 Computers (1.7%) Dell, Inc. (NON) (S) 106,550 1,625,953 EMC Corp. (NON) (S) 153,420 2,614,277 IBM Corp. 12,798 1,530,769 NetApp, Inc. (NON) 35,020 934,334 Conglomerates (0.7%) Honeywell International, Inc. 30,930 1,149,050 Tyco International, Ltd. 49,105 1,693,140 Consumer goods (4.1%) Clorox Co. 9,668 568,672 Energizer Holdings, Inc. (NON) 122,220 8,108,075 Kimberly-Clark Corp. 133,020 7,845,520 Distribution (0.3%) SYSCO Corp. 54,380 1,351,343 Electric utilities (6.9%) Alliant Energy Corp. 85,010 2,367,529 Edison International 220,200 7,394,316 Great Plains Energy, Inc. (S) 317,220 5,694,099 NV Energy, Inc. 366,550 4,248,315 Pepco Holdings, Inc. 542,671 8,074,944 Electrical equipment (0.6%) Hubbell, Inc. Class B 59,670 2,506,140 Electronics (0.6%) Texas Instruments, Inc. 110,400 2,615,376 Engineering and construction (0.3%) KBR, Inc. 45,240 1,053,640 Financial (5.1%) Assurant, Inc. 227,940 7,307,756 Discover Financial Services 812,301 13,183,645 Food (0.2%) Campbell Soup Co. 18,650 608,363 Kraft Foods, Inc. Class A 4,680 122,944 Forest products and packaging (0.5%) Sonoco Products Co. 79,710 2,195,213 Health-care services (2.8%) AmerisourceBergen Corp. 171,370 3,835,261 IMS Health, Inc. (S) 128,210 1,968,024 McKesson Corp. 93,180 5,548,869 Insurance (5.3%) Aflac, Inc. 27,670 1,182,616 Allied World Assurance Company Holdings, Ltd. (Bermuda) 51,940 2,489,484 Arch Capital Group, Ltd. (NON) 17,350 1,171,819 Assured Guaranty, Ltd. (Bermuda) 122,230 2,373,707 Axis Capital Holdings, Ltd. 88,550 2,672,439 Fidelity National Title Group, Inc. Class A 101,350 1,528,358 MetLife, Inc. 110,220 4,196,075 PartnerRe, Ltd. 18,760 1,443,394 Platinum Underwriters Holdings, Ltd. (Bermuda) 41,870 1,500,621 RenaissanceRe Holdings, Ltd. 30,190 1,653,204 Validus Holdings, Ltd. (Bermuda) 50,240 1,296,192 Investment banking/Brokerage (2.2%) Morgan Stanley (S) 289,990 8,954,891 Media (0.9%) Time Warner, Inc. 19,510 561,498 Viacom, Inc. Class B (NON) (S) 103,610 2,905,224 Medical technology (0.7%) Boston Scientific Corp. (NON) 129,170 1,367,910 Covidien PLC (Ireland) 19,912 861,393 Medtronic, Inc. 13,360 491,648 Metals (%) Nucor Corp. 4,000 188,040 Oil and gas (14.6%) Anadarko Petroleum Corp. 7,060 442,874 BP PLC ADR (United Kingdom) (S) 182,330 9,705,426 Chevron Corp. (S) 252,270 17,767,376 Exxon Mobil Corp. 55,960 3,839,416 Marathon Oil Corp. (S) 277,000 8,836,300 Occidental Petroleum Corp. 42,610 3,340,624 Total SA (France) 231,690 13,776,742 Total SA ADR (France) 10 593 Valero Energy Corp. 64,731 1,255,134 Pharmaceuticals (6.4%) Abbott Laboratories 109,660 5,424,880 Johnson & Johnson 126,420 7,697,714 Pfizer, Inc. (S) 756,790 12,524,875 Power producers (2.1%) AES Corp. (The) (NON) 558,740 8,280,527 Real estate (2.1%) Annaly Capital Management, Inc. (R) 372,870 6,763,862 MFA Mortgage Investments, Inc. (R) 223,570 1,779,617 Regional Bells (2.8%) AT&T, Inc. 134,840 3,642,028 Verizon Communications, Inc. 255,620 7,737,617 Retail (5.5%) CVS Caremark Corp. 214,480 7,665,515 Foot Locker, Inc. 203,260 2,428,957 Gap, Inc. (The) 155,500 3,327,700 Kroger Co. 162,320 3,350,285 TJX Cos., Inc. (The) 91,538 3,400,637 Wal-Mart Stores, Inc. 44,750 2,196,778 Semiconductor (0.4%) Atmel Corp. (NON) 407,451 1,707,220 Software (3.6%) Microsoft Corp. 347,411 8,994,471 Parametric Technology Corp. (NON) 241,640 3,339,465 Symantec Corp. (NON) 132,390 2,180,463 Tire and rubber (0.7%) Goodyear Tire & Rubber Co. (The) (NON) 163,960 2,792,239 Tobacco (1.8%) Lorillard, Inc. 54,300 4,034,490 Philip Morris International, Inc. 65,940 3,213,916 Waste Management (0.4%) IESI-BFC, Ltd. (Canada) 118,822 1,535,180 Total common stocks (cost $290,898,615) CONVERTIBLE PREFERRED STOCKS (3.3%)(a) Shares Value Bank of America Corp. Ser. L, 7.25% cv. pfd. 1,159 $985,150 Great Plains Energy, Inc. $6.00 cv. pfd. 68,505 4,333,626 Mylan, Inc. 6.50% cv. pfd. 3,750 3,874,575 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,148 1,025,164 XL Capital, Ltd. $2.687 cv. pfd. 110,190 3,046,754 Total convertible preferred stocks (cost $10,766,973) CONVERTIBLE BONDS AND NOTES (1.7%)(a) Principal amount Value Alexandria Real Estate Equities, Inc. 144A cv. sr. unsec. notes 8s, 2029 (R) $830,000 $1,256,454 Alliance Data Systems Corp. 144A cv. sr. notes 4 3/4s, 2014 3,655,000 5,271,978 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 295,000 347,731 Total convertible bonds and notes (cost $4,959,034) INVESTMENT COMPANIES (%)(a) Shares Value Apollo Investment Corp. 10,192 $97,736 Total investment companies (cost $98,028) SHORT-TERM INVESTMENTS (17.8%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 1,681,035 $1,681,035 Short-term investments held as collateral for loaned securities with yields ranging from 0.45% to 0.47% and due dates ranging from October 1, 2009 to October 9, 2009 (d) $69,997,452 69,996,433 Total short-term investments (cost $71,677,468) TOTAL INVESTMENTS Total investments (cost $378,400,118) (b) Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $403,562,408. (b) The aggregate identified cost on a tax basis is $381,723,131, resulting in gross unrealized appreciation and depreciation of $97,154,973 and $5,435,304, respectively, or net unrealized appreciation of $91,719,669. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2009, the value of securities loaned amounted to $67,772,207. The fund received cash collateral of $69,996,433 which is pooled with collateral of other Putnam funds into 2 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,701 for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $32,485,077 and $30,804,042, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at September 30, 2009. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $13,022,181 $ $ Capital goods 13,809,175 Communication services 16,780,483 Conglomerates 2,842,190 Consumer cyclicals 19,760,424 Consumer staples 36,869,123 Energy 58,964,485 Financial 103,815,676 Health care 52,531,211 Technology 27,071,486 Utilities and power 36,059,730 Total common stocks Convertible bonds and notes 6,876,163 Convertible preferred stocks 13,265,269 Investment companies 97,736 Short-term investments 1,681,035 69,996,433 Totals by level $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT The George Putnam Fund of Boston The fund's portfolio 9/30/09 (Unaudited) COMMON STOCKS (57.5%)(a) Shares Value Banking (5.9%) Bank of America Corp. 100,230 $1,695,892 Bank of New York Mellon Corp. (The) 54,300 1,574,157 JPMorgan Chase & Co. 114,900 5,034,918 PNC Financial Services Group, Inc. 22,000 1,068,980 SunTrust Banks, Inc. 11,500 259,325 U.S. Bancorp 12,400 271,064 Wells Fargo & Co. 117,400 3,308,332 Basic materials (1.9%) Alcoa, Inc. 51,000 669,120 Dow Chemical Co. (The) 12,900 336,303 E.I. du Pont de Nemours & Co. 27,400 880,636 Nucor Corp. 22,700 1,067,127 PPG Industries, Inc. 16,100 937,181 Weyerhaeuser Co. 7,500 274,875 Capital goods (3.3%) Avery Dennison Corp. 8,300 298,883 Boeing Co. (The) 7,150 387,173 Caterpillar, Inc. 10,500 538,965 Deere (John) & Co. 8,500 364,820 Emerson Electric Co. 9,600 384,768 Lockheed Martin Corp. 29,700 2,318,976 Northrop Grumman Corp. 6,900 357,075 Parker-Hannifin Corp. 12,800 663,552 Raytheon Co. 15,400 738,738 United Technologies Corp. 22,000 1,340,460 Communication services (4.1%) AT&T, Inc. 123,900 3,346,539 Comcast Corp. Class A 60,800 1,026,912 DIRECTV Group, Inc. (The) (NON) 22,100 609,518 DISH Network Corp. Class A (NON) 14,100 271,566 Motorola, Inc. 81,700 701,803 Telefonica SA ADR (Spain) 3,100 257,021 Verizon Communications, Inc. 70,940 2,147,354 Vodafone Group PLC ADR (United Kingdom) 33,000 742,500 Conglomerates (1.6%) 3M Co. 8,500 627,300 General Electric Co. 128,200 2,105,044 Honeywell International, Inc. 19,700 731,855 Consumer cyclicals (3.7%) D.R. Horton, Inc. 14,700 167,727 Gap, Inc. (The) 16,800 359,520 Home Depot, Inc. (The) 43,500 1,158,840 Lowe's Cos., Inc. 37,400 783,156 Marriott International, Inc. Class A 10,981 302,966 Staples, Inc. 22,400 520,128 Target Corp. 14,000 653,520 Time Warner, Inc. 23,200 667,696 TJX Cos., Inc. (The) 34,100 1,266,815 Viacom, Inc. Class B (NON) 31,600 886,064 Wal-Mart Stores, Inc. 9,300 456,537 Walt Disney Co. (The) 29,100 799,086 Whirlpool Corp. 3,500 244,860 Consumer staples (5.6%) Campbell Soup Co. 15,600 508,872 Clorox Co. 20,900 1,229,338 Coca-Cola Co. (The) 2,700 144,990 CVS Caremark Corp. 37,800 1,350,972 General Mills, Inc. 14,500 933,510 Kimberly-Clark Corp. 22,300 1,315,254 Kraft Foods, Inc. Class A 26,102 685,700 Kroger Co. 33,700 695,568 Lorillard, Inc. 7,800 579,540 Newell Rubbermaid, Inc. 64,500 1,012,005 Philip Morris International, Inc. 57,380 2,796,701 Procter & Gamble Co. (The) 13,700 793,504 SYSCO Corp. 14,700 365,295 Energy (8.9%) Anadarko Petroleum Corp. 15,000 940,950 Chevron Corp. 65,600 4,620,208 ConocoPhillips 18,400 830,944 Devon Energy Corp. 7,300 491,509 EOG Resources, Inc. 4,200 350,742 Exxon Mobil Corp. 65,700 4,507,677 Halliburton Co. 15,300 414,936 Marathon Oil Corp. 38,300 1,221,770 Newfield Exploration Co. (NON) 13,200 561,792 Noble Corp. 12,700 482,092 Noble Energy, Inc. 5,100 336,396 Occidental Petroleum Corp. 23,800 1,865,920 Total SA ADR (France) 32,800 1,943,728 Valero Energy Corp. 24,100 467,299 Weatherford International, Ltd. (Switzerland) (NON) 21,300 441,549 Williams Cos., Inc. (The) 18,100 323,447 Financials (4.4%) Chubb Corp. (The) 34,100 1,718,981 Goldman Sachs Group, Inc. (The) 14,680 2,706,258 MetLife, Inc. 37,800 1,439,046 Morgan Stanley 67,650 2,089,032 Travelers Cos., Inc. (The) 35,700 1,757,511 Health care (8.4%) Abbott Laboratories 13,900 687,633 Aetna, Inc. 24,900 692,967 Amgen, Inc. (NON) 6,500 391,495 Baxter International, Inc. 10,400 592,904 Boston Scientific Corp. (NON) 97,700 1,034,643 Bristol-Myers Squibb Co. 24,100 542,732 Covidien PLC (Ireland) 32,925 1,424,336 Genzyme Corp. (NON) 2,800 158,844 Hospira, Inc. (NON) 38,200 1,703,720 Johnson & Johnson 38,400 2,338,176 McKesson Corp. 23,800 1,417,290 Medtronic, Inc. 12,300 452,640 Merck & Co., Inc. 47,300 1,496,099 Pfizer, Inc. 212,800 3,521,840 WellPoint, Inc. (NON) 13,900 658,304 Wyeth 32,900 1,598,282 Insurance (1.7%) ACE, Ltd. 23,600 1,261,656 Allstate Corp. (The) 19,700 603,214 Everest Re Group, Ltd. 7,400 648,980 Marsh & McLennan Cos., Inc. 29,000 717,170 RenaissanceRe Holdings, Ltd. 10,600 580,456 Real estate (0.7%) Digital Realty Trust, Inc. (R) 8,200 374,822 Equity Residential Properties Trust (R) 18,652 572,616 Simon Property Group, Inc. (R) 7,303 507,047 Technology (3.5%) Applied Materials, Inc. 23,500 314,900 Atmel Corp. (NON) 158,100 662,439 Cisco Systems, Inc. (NON) 34,600 814,484 Electronic Arts, Inc. (NON) 15,000 285,750 EMC Corp. (NON) 66,900 1,139,976 IBM Corp. 5,500 657,855 Intel Corp. 11,800 230,926 Microsoft Corp. 49,200 1,273,788 Nokia OYJ ADR (Finland) 21,500 314,330 Oracle Corp. 15,800 329,272 Symantec Corp. (NON) 12,900 212,463 Texas Instruments, Inc. 35,300 836,257 Yahoo!, Inc. (NON) 44,400 790,764 Transportation (0.6%) Burlington Northern Santa Fe Corp. 11,200 894,096 United Parcel Service, Inc. Class B 6,200 350,114 Utilities and power (3.2%) American Electric Power Co., Inc. 18,500 573,315 Dominion Resources, Inc. 8,100 279,450 Duke Energy Corp. 20,700 325,818 Edison International 38,100 1,279,398 El Paso Corp. 32,700 337,464 Entergy Corp. 17,520 1,399,147 Exelon Corp. 8,900 441,618 FPL Group, Inc. 9,900 546,777 Great Plains Energy, Inc. 5,000 89,750 PG&E Corp. 34,640 1,402,574 Wisconsin Energy Corp. 10,100 456,217 Total common stocks (cost $113,873,696) CORPORATE BONDS AND NOTES (11.0%)(a) Principal amount Value Basic materials (0.7%) ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (Luxembourg) $50,000 $58,947 Bemis Co., Inc. sr. unsec. unsub. notes 6.8s, 2019 15,000 16,740 Dow Chemical Co. (The) notes 9.4s, 2039 35,000 43,105 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 127,000 140,494 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 275,000 282,255 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 209,000 222,063 Holcim, Ltd. 144 company guaranty 6s, 2019 (China) 40,000 40,487 International Paper Co. sr. unsec. notes 9 3/8s, 2019 134,000 156,110 International Paper Co. sr. unsec. unsub. notes 7 1/2s, 2021 20,000 21,191 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 17,000 18,134 Potash Corp. of Saskatchewan, Inc. sr. unsec. notes 6 1/2s, 2019 (Canada) 16,000 17,931 Potash Corp. of Saskatchewan, Inc. sr. unsec. notes 5 1/4s, 2014 (Canada) 4,000 4,327 Potash Corp. of Saskatchewan, Inc. sr. unsec. notes 4 7/8s, 2020 (Canada) 70,000 69,920 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 9s, 2019 (Australia) 40,000 49,103 Sealed Air Corp. 144A notes 5 5/8s, 2013 25,000 25,318 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 6,000 6,975 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 7,000 7,910 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 6,000 6,600 Vale Overseas, Ltd. company guaranty unsec. unsub. notes 5 5/8s, 2019 287,000 291,930 Westvaco Corp. unsec. notes 7 1/2s, 2027 21,000 17,628 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 95,000 93,404 Capital goods (0.2%) Allied Waste North America, Inc. sec. notes 6 1/2s, 2010 20,000 20,650 Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 15,000 15,574 Allied Waste North America, Inc. sr. unsec. notes 6 3/8s, 2011 30,000 31,295 Boeing Co. (The) sr. unsec. unsub. notes 5 7/8s, 2040 45,000 49,095 Eaton Corp. notes 5.6s, 2018 20,000 20,817 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 104,000 97,256 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 138,621 Republic Services, Inc. 144A sr. unsec. notes 5 1/2s, 2019 40,000 41,206 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 65,000 74,883 Communication services (0.9%) AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 40,000 52,986 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 355,000 385,258 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 15,000 15,651 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 37,000 39,375 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 42,000 50,349 CenturyTel, Inc. sr. unsec. notes 5 1/2s, 2013 10,000 10,444 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 105,000 129,493 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 22,323 Cox Communications, Inc. notes 7 1/8s, 2012 145,000 161,751 Cox Communications, Inc. 144A notes 5 7/8s, 2016 34,000 35,646 France Telecom notes 8 1/2s, 2031 (France) 50,000 69,134 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 27,000 29,806 TCI Communications, Inc. company guaranty 7 7/8s, 2026 50,000 58,528 TCI Communications, Inc. debs. 9.8s, 2012 24,000 27,643 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 50,000 51,764 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Italy) 55,000 57,857 Telecom Italia Capital SA company guaranty 4s, 2010 (Italy) 15,000 15,089 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 55,000 60,715 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 35,000 36,955 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Spain) 30,000 38,849 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 103,212 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 25,000 28,720 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 64,886 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 60,000 75,202 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 126,036 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 156,627 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 50,000 51,921 Conglomerates (%) Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 100,000 109,934 Consumer cyclicals (0.6%) Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 41,000 42,230 DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 (Germany) 155,000 166,990 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 64,000 67,223 DIRECTV Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 120,000 119,250 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 40,000 40,413 News America Holdings, Inc. company guaranty 7 3/4s, 2024 135,000 141,980 News America Holdings, Inc. debs. 7 3/4s, 2045 112,000 119,190 Omnicom Group, Inc. sr. notes 5.9s, 2016 90,000 94,955 Target Corp. bonds 6 1/2s, 2037 230,000 257,337 Time Warner Entertainment Co., LP debs. Ser. *, 8 3/8s, 2023 20,000 23,991 Time Warner, Inc. debs. 9.15s, 2023 85,000 106,796 Time Warner, Inc. debs. 9 1/8s, 2013 50,000 58,061 Viacom, Inc. company guaranty 5 5/8s, 2012 21,000 21,846 Viacom, Inc. company guaranty sr. unsec. notes 8 5/8s, 2012 4,000 4,363 Viacom, Inc. unsec. sr. Company guaranty 7 7/8s, 2030 75,000 71,497 Whirlpool Corp. sr. unsec. notes 8.6s, 2014 15,000 16,779 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 42,768 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 35,000 40,684 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 25,000 32,966 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 235,000 278,066 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 149,914 CVS Caremark, Corp. sr. unsec. FRN 6.302s, 2037 117,000 100,035 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 124,138 130,702 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 75,000 81,625 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 5,000 5,358 Diageo PLC company guaranty 8s, 2022 (Canada) 230,000 282,296 General Mills, Inc. sr. unsec. notes 5.65s, 2019 20,000 21,646 HJ Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 55,000 65,097 Kraft Foods, Inc. notes 6 1/8s, 2018 110,000 117,086 Kroger Co. company guaranty 6 3/4s, 2012 60,000 65,989 Kroger Co. company guaranty 6.4s, 2017 55,000 60,855 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 87,435 McDonald's Corp. sr. unsec. notes 5.7s, 2039 90,000 97,440 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 70,000 77,695 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 100,000 107,009 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 45,000 47,250 Energy (0.5%) Amerada Hess Corp. unsub. notes 6.65s, 2011 25,000 26,828 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 140,000 139,125 ConocoPhillips company guaranty sr. unsec. bond 5.9s, 2038 15,000 15,975 ConocoPhillips company guaranty sr. unsec. notes 5.2s, 2018 10,000 10,452 ConocoPhillips notes 6 1/2s, 2039 100,000 115,275 Devon Energy Corp. sr. notes 6.3s, 2019 40,000 44,131 EnCana Corp. sr. unsec. notes 6 1/2s, 2019 (Canada) 25,000 27,754 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 32,842 Forest Oil Corp. sr. notes 8s, 2011 80,000 81,200 Halliburton Co. sr. unsec. notes 7.45s, 2039 35,000 44,055 Husky Energy, Inc. sr. notes 5.9s, 2014 (Canada) 25,000 27,001 Kerr-McGee Corp. sec. notes 6.95s, 2024 20,000 21,413 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 50,000 52,620 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 90,000 88,425 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 50,000 54,313 Peabody Energy Corp. sr. notes 5 7/8s, 2016 110,000 104,775 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 30,000 31,544 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 35,000 37,234 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (China) 65,000 66,188 Williams Cos., Inc. (The) sr. unsec. notes 8 3/4s, 2020 45,000 51,734 XTO Energy, Inc. sr. unsec. notes 6 3/4s, 2037 30,000 33,468 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 25,000 27,599 Financials (3.6%) Aflac, Inc. sr. notes 8 1/2s, 2019 25,000 29,802 AGFC Capital Trust I 144A company guaranty 6s, 2067 100,000 40,000 Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 62,000 65,993 American Express Co. sr. unsec. notes 8 1/8s, 2019 150,000 177,404 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.461s, 2011 100,000 95,887 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 1.079s, 2027 193,000 112,002 Barclays Bank PLC 144A sub. notes 10.179s, 2021 120,000 160,029 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 45,000 50,093 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 223,309 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 50,250 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.24s, 2012 249,375 219,730 Capital One Capital III company guaranty 7.686s, 2036 41,000 34,645 Chubb Corp. (The) sr. notes 6 1/2s, 2038 100,000 117,897 Chubb Corp. (The) sr. notes 5 3/4s, 2018 50,000 54,845 Citigroup, Inc. sr. unsec. notes 6s, 2017 110,000 108,488 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 130,000 129,071 Citigroup, Inc. sr. unsec. unsub. notes 5 1/4s, 2012 180,000 184,878 Citigroup, Inc. sr. unsec. unsub. notes FRN 0.604s, 2010 135,000 134,162 Citigroup, Inc. sub. notes 5s, 2014 205,000 195,075 CNA Financial Corp. unsec. notes 6s, 2011 100,000 100,434 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (United Kingdom) 46,000 34,960 Credit Suisse USA, Inc. sr. unsec. notes 5.3s, 2019 100,000 102,535 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 95,000 96,172 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 40,000 29,200 Dresdner Funding Trust I 144A bonds 8.151s, 2031 190,000 129,200 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 15,000 14,096 Federal Realty Investment Trust sr. unsec. unsub. notes 5.95s, 2014 (R) 100,000 100,226 Fleet Capital Trust V bank guaranty FRN 1.292s, 2028 114,000 64,146 Fund American Cos., Inc. notes 5 7/8s, 2013 46,000 43,975 GATX Financial Corp. notes 5.8s, 2016 80,000 71,752 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.613s, 2012 530,000 490,234 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 215,000 177,913 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 200,000 228,802 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 40,000 42,998 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 39,000 36,423 Health Care REIT, Inc. sr. notes 6s, 2013 (R) 55,000 55,613 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 (R) 135,000 118,899 HSBC Finance Capital Trust IX FRN 5.911s, 2035 300,000 225,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 170,000 183,876 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 18,000 17,262 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 280,000 281,782 Liberty Mutual Group 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 92,000 88,423 Liberty Mutual Insurance 144A notes 7.697s, 2097 300,000 230,447 Loews Corp. notes 5 1/4s, 2016 35,000 35,447 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 70,000 85,787 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 295,000 332,441 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 0.704s, 2011 110,000 107,056 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2067 300,000 282,000 MetLife, Inc. sr. unsec. notes Ser. A, 6.817s, 2018 35,000 38,955 Morgan Stanley sr. unsec. notes FRN Ser. MTN, 0.333s, 2010 115,000 114,939 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 50,000 45,749 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 90,000 92,768 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 75,000 75,683 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 57,356 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 44,825 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 50,000 55,801 Prudential Financial, Inc. sr. notes 6.2s, 2015 50,000 52,898 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 100,000 52,000 Simon Property Group LP sr. unsec. notes 6 3/4s, 2014 (R) 245,000 262,547 Simon Property Group LP unsub. bonds 5 3/4s, 2015 (R) 50,000 51,146 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 47,000 45,668 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 100,000 102,928 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.299s, 2037 120,000 76,933 Travelers Cos., Inc. (The) sr. unsec. notes 5.9s, 2019 20,000 22,411 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 309,516 WEA Finance LLC /WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2014 135,000 145,490 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 135,000 136,552 Wells Fargo Capital XV jr. sub. unsec. company guaranty FRN 9 3/4s, 2049 55,000 57,200 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2049 (Australia) 140,000 121,841 Government (0.5%) European Investment Bank sr. unsec. unsub. notes 4 7/8s, 2036 (Supra-Nation) 500,000 506,495 International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 667,000 Health care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 50,654 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 59,000 66,014 Eli Lilly & Co. sr. unsec. unsub. notes 5.95s, 2037 5,000 5,687 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 16,000 18,806 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 39,000 42,706 GlaxoSmith Kline Capital, Inc. company guaranty sr. notes 5.65s, 2018 59,000 64,634 Hospira, Inc. sr. notes 6.05s, 2017 5,000 5,236 Hospira, Inc. sr. notes 5.55s, 2012 60,000 63,670 Merck & Co., Inc. sr. unsec. unsub. notes 5.85s, 2039 18,000 20,057 Merck & Co., Inc. sr. unsec. unsub. notes 5s, 2019 17,000 18,078 Novartis Securities Investment, Ltd. company guaranty sr. unsec. notes 5 1/8s, 2019 70,000 74,353 Pfizer, Inc. sr. unsec. notes 7.2s, 2039 68,000 85,586 Pfizer, Inc. sr. unsec. notes 6.2s, 2019 22,000 24,799 Roche Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2039 20,000 25,218 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 30,000 29,140 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 95,000 101,729 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 60,000 58,800 Watson Pharmaceuticals, Inc. sr. unsec. notes 6 1/8s, 2019 45,000 47,326 WellPoint, Inc. notes 7s, 2019 90,000 102,029 Technology (0.6%) Dell, Inc. sr. unsec. notes 5 7/8s, 2019 210,000 225,131 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 100,000 110,416 IBM Corp. sr. unsec. notes 5.7s, 2017 245,000 269,785 Nokia Corp. sr. unsec. notes 6 5/8s, 2039 (Finland) 17,000 19,369 Nokia Corp. sr. unsec. notes 5 3/8s, 2019 (Finland) 238,000 253,326 Xerox Corp. sr. notes 8 1/4s, 2014 114,000 128,793 Xerox Corp. sr. notes 6.4s, 2016 145,000 151,923 Xerox Corp. sr. unsec. notes 6.35s, 2018 60,000 62,376 Transportation (0.3%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 5,000 4,675 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 35,000 40,087 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 50,000 50,560 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 2,968 2,775 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 54,810 51,521 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 194,897 166,637 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 112,185 111,749 Union Pacific Corp. sr. unsec. bond 5.7s, 2018 50,000 53,553 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 140,000 150,081 Utilities and power (1.8%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 60,000 63,581 Allegheny Energy Supply sr. unsec. notes 7.8s, 2011 40,000 42,378 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 54,280 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 120,000 130,160 Beaver Valley II Funding debs. 9s, 2017 78,000 79,721 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 120,000 121,843 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 162,649 159,622 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 30,000 33,151 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 215,000 232,270 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 70,000 74,165 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 248,000 198,400 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 98,742 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 54,000 59,271 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 15,000 15,496 El Paso Natural Gas Co. sr. unsec. unsub. bonds Ser. *, 8 3/8s, 2032 75,000 90,044 Electricite de France 144A notes 6.95s, 2039 (France) 100,000 123,896 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 135,000 134,756 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 2,000 2,163 Illinois Power Co. 1st mtge. sr. bond 9 3/4s, 2018 130,000 163,204 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 60,000 64,809 Indiantown Cogeneration LP 1st mtge. Ser. A-10, 9.77s, 2020 100,000 98,000 ITC Holdings Corp. 144A notes 5 7/8s, 2016 36,000 36,755 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 41,419 Kansas Gas & Electric bonds 5.647s, 2021 48,714 49,444 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 10,000 11,555 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 45,000 51,366 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 365,000 383,985 Northwestern Corp. sec. notes 5 7/8s, 2014 36,000 37,938 Oncor Electric Delivery Co. debs. 7s, 2022 82,000 93,590 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 52,046 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 20,000 21,839 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 37,000 38,604 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 62,204 63,504 Public Service Co. of Colorado 1st mtge. sec. bonds 5 1/8s, 2019 20,000 21,440 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 59,000 47,390 Southern Natural Gas. Co. 144A notes 5.9s, 2017 60,000 61,794 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 85,130 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 130,369 Teco Energy, Inc. sr. notes FRN 2.483s, 2010 95,000 95,000 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 165,000 172,474 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 125,000 153,659 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada) 95,000 99,597 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 70,000 61,330 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 125,000 141,077 Total corporate bonds and notes (cost $23,757,713) MORTGAGE-BACKED SECURITIES (4.5%)(a) Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 $149,882 $165,125 Banc of America Commercial Mortgage, Inc. 144A Ser. 05-1, Class XW, IO, 0.144s, 2042 40,297,769 60,447 Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 1.193s, 2018 26,000 16,900 FRB Ser. 04-BBA4, Class G, 0.943s, 2018 61,000 42,700 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.243s, 2022 111,000 56,280 FRB Ser. 05-MIB1, Class J, 1.293s, 2022 244,000 97,600 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 37,293 37,363 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 1,154,986 86,162 Ser. 04-2, IO, 2.97s, 2034 717,455 24,106 Ser. 05-3A, IO, 2.15s, 2035 1,718,640 91,088 Ser. 05-1A, IO, 2.15s, 2035 555,779 21,453 Ser. 04-3, IO, 2.15s, 2035 358,588 12,407 Ser. 06-2A, IO, 1.798s, 2036 339,099 20,414 FRB Ser. 05-1A, Class A1, 0.546s, 2035 126,144 78,209 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.452s, 2032 151,000 91,878 Ser. 04-PR3I, Class X1, IO, 0.219s, 2041 (F) 819,687 11,288 Ser. 05-PWR9, Class X1, IO, 0.126s, 2042 6,749,239 48,999 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.13s, 2038 2,271,285 31,889 Ser. 07-PW15, Class X1, IO, 0.108s, 2044 8,807,296 88,513 Ser. 05-PW10, Class X1, IO, 0.079s, 2040 16,951,456 48,312 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 (F) 467,600 2,992 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 63,704 65,858 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.558s, 2049 3,571,085 43,210 Ser. 06-CD2, Class X, IO, 0.127s, 2046 10,594,085 26,820 Ser. 07-CD4, Class XC, IO, 0.088s, 2049 11,944,082 52,554 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.756s, 2019 131,000 48,470 Ser. 06-CN2A, Class J, 5.756s, 2019 105,000 28,350 FRB Ser. 01-J2A, Class A2F, 0.741s, 2034 211,000 179,429 Ser. 03-LB1A, Class X1, IO, 0.548s, 2038 (F) 1,127,933 38,910 Ser. 05-LP5, Class XC, IO, 0.181s, 2043 10,512,842 57,445 Ser. 06-C8, Class XS, IO, 0.085s, 2046 6,379,941 33,722 Ser. 05-C6, Class XC, IO, 0.064s, 2044 12,170,506 45,643 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 105,194 99,573 IFB Ser. 05-R1, Class 1AS, IO, 5.626s, 2035 937,140 94,885 IFB Ser. 05-R2, Class 1AS, IO, 5.283s, 2035 562,423 54,836 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.139s, 2039 (F) 4,088,996 43,659 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.279s, 2049 (F) 16,042,719 91,956 Ser. 07-C1, Class AX, IO, 0.097s, 2040 (F) 11,175,410 65,558 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class J, 1.193s, 2020 25,000 16,750 FRB Ser. 04-TF2A, Class J, 1.193s, 2016 189,000 141,750 FRB Ser. 05-TF2A, Class J, 1.143s, 2020 91,320 77,622 FRB Ser. 04-TF2A, Class H, 0.943s, 2019 81,000 68,850 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 176,903 180,254 Fannie Mae IFB Ser. 05-65, Class KI, IO, 6.754s, 2035 1,359,813 176,545 IFB Ser. 05-12, Class SC, IO, 6.504s, 2035 237,176 29,202 IFB Ser. 05-82, Class SY, IO, 6.484s, 2035 685,383 78,150 IFB Ser. 05-45, Class SR, IO, 6.474s, 2035 919,494 107,161 IFB Ser. 05-54, Class SA, IO, 6.454s, 2035 643,924 76,296 Ser. 06-W3, Class 1AS, IO, 5.723s, 2046 1,276,047 131,592 Ser. 03-W12, Class 2, IO, 2.218s, 2043 766,941 50,137 Ser. 03-W10, Class 3, IO, 1.913s, 2043 468,662 24,857 Ser. 03-W10, Class 1, IO, 1.864s, 2043 2,614,533 141,265 Ser. 03-W8, Class 12, IO, 1.637s, 2042 1,845,735 76,645 Ser. 03-W17, Class 12, IO, 1.143s, 2033 722,567 20,275 Ser. 03-T2, Class 2, IO, 0.808s, 2042 2,685,486 52,928 Ser. 03-W3, Class 2IO1, IO, 0.676s, 2042 260,118 4,371 Ser. 03-W6, Class 51, IO, 0.67s, 2042 804,584 15,383 Ser. 01-T12, Class IO, 0.565s, 2041 1,301,866 21,077 Ser. 03-W2, Class 1, IO, 0.466s, 2042 1,370,931 15,086 Ser. 03-W3, Class 1, IO, 0.442s, 2042 2,756,219 29,777 Ser. 02-T1, Class IO, IO, 0.424s, 2031 1,163,370 12,318 Ser. 03-W6, Class 3, IO, 0.368s, 2042 1,115,919 10,107 Ser. 03-W6, Class 23, IO, 0.352s, 2042 1,190,282 10,154 Ser. 03-W4, Class 3A, IO, 0.243s, 2042 1,112,748 12,931 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-56, Class A, IO, 0.524s, 2043 1,115,193 14,658 Ser. T-56, Class 1, IO, 0.234s, 2043 1,023,978 6,499 Ser. T-56, Class 3, IO, 0.141s, 2043 784,565 7,928 Ser. T-56, Class 2, IO, 0.036s, 2043 947,688 5 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.946s, 2033 3,495,818 55,234 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 116,000 100,920 Freddie Mac IFB Ser. 2922, Class SE, IO, 6.507s, 2035 503,626 55,809 IFB Ser. 3118, Class SD, IO, 6.457s, 2036 844,381 102,442 IFB Ser. 3114, Class TS, IO, 6.407s, 2030 1,337,302 161,546 IFB Ser. 3510, Class IB, IO, 6.357s, 2036 425,653 63,546 IFB Ser. 3510, Class IA, IO, 6.257s, 2037 727,380 80,346 IFB Ser. 3510, Class DI, IO, 6.237s, 2035 678,692 82,251 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.117s, 2045 30,548,517 78,904 Ser. 07-C1, Class XC, IO, 0.103s, 2019 24,383,875 90,220 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.216s, 2043 11,157,389 73,008 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 171,427 131,999 Ser. 06-C1, Class XC, IO, 0.07s, 2045 17,598,731 50,680 Government National Mortgage Association IFB Ser. 06-16, Class GS, IO, 6.744s, 2036 66,178 7,413 IFB Ser. 07-35, Class TY, IO, 6.654s, 2035 396,199 29,263 IFB Ser. 04-70, Class SP, IO, 6.654s, 2034 62,894 8,333 IFB Ser. 07-58, Class PS, IO, 6.454s, 2037 181,198 16,463 IFB Ser. 07-59, Class SP, IO, 6.424s, 2037 386,141 32,158 IFB Ser. 07-68, Class PI, IO, 6.404s, 2037 325,763 31,031 IFB Ser. 06-29, Class SN, IO, 6.404s, 2036 63,454 6,363 IFB Ser. 08-2, Class SV, IO, 6.279s, 2038 169,687 19,234 IFB Ser. 07-9, Class AI, IO, 6.259s, 2037 417,429 43,742 IFB Ser. 06-28, Class GI, IO, 6.254s, 2035 431,511 36,179 IFB Ser. 05-65, Class SI, IO, 6.104s, 2035 435,224 45,459 IFB Ser. 07-17, Class IC, IO, 6.009s, 2037 577,187 69,053 IFB Ser. 07-21, Class S, IO, 5.959s, 2037 549,504 50,518 IFB Ser. 05-28, Class SA, IO, 5.954s, 2035 130,121 12,377 IFB Ser. 08-60, Class SH, IO, 5.909s, 2038 115,529 10,735 IFB Ser. 06-16, Class SJ, IO, 5.854s, 2036 157,888 14,224 IFB Ser. 04-87, Class SD, IO, 5.854s, 2034 144,663 16,127 IFB Ser. 04-88, Class SN, IO, 5.854s, 2034 229,988 24,616 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 173,000 162,620 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 31,359 26,218 Ser. 05-RP3, Class 1A3, 8s, 2035 107,002 86,704 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 83,761 67,003 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 101,854 83,607 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 112,849 91,542 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default) (NON) 45,816 825 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 05-LDP2, Class AM, 4.78s, 2042 250,000 206,713 Ser. 07-LDPX, Class X, IO, 0.525s, 2049 7,178,431 82,539 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 152,000 151,018 Ser. 05-CB12, Class X1, IO, 0.149s, 2037 7,237,873 48,753 Ser. 06-LDP6, Class X1, IO, 0.092s, 2043 4,710,117 16,525 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 90,000 62,599 Ser. 99-C1, Class G, 6.41s, 2031 97,000 54,120 Ser. 98-C4, Class G, 5.6s, 2035 84,000 80,010 Ser. 98-C4, Class H, 5.6s, 2035 (F) 143,000 100,788 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 1.193s, 2017 137,000 92,605 FRB Ser. 05-LLFA, Class J, 1.043s, 2018 57,000 26,890 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 84,542 65,013 Ser. 05-1, Class 1A4, 7 1/2s, 2034 146,834 120,495 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.866s, 2027 378,754 241,310 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.743s, 2022 99,963 69,974 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.985s, 2030 82,000 63,476 FRB Ser. 05-A9, Class 3A1, 5.259s, 2035 600,147 473,389 Merrill Lynch Mortgage Trust Ser. 05-MCP1, Class XC, IO, 0.262s, 2043 9,140,047 68,550 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.384s, 2039 993,894 19,282 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C2, Class X, IO, 6.004s, 2040 312,992 27,387 Ser. 05-C3, Class X, IO, 5.555s, 2044 382,143 27,705 Ser. 06-C4, Class X, IO, 5.454s, 2016 1,086,890 73,365 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.635s, 2043 1,253,704 35,994 Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 6s, 2039 220,000 19,800 Ser. 04-RR, Class F6, 6s, 2039 230,000 18,400 Ser. 05-HQ5, Class X1, IO, 0.185s, 2042 2,824,096 14,318 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.183s, 2030 124,000 88,040 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 6.281s, 2035 49,570 36,941 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 42,363 40,106 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 146,000 90,520 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.596s, 2036 2,642,870 90,386 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 100,000 73,000 Ser. 03-1A, Class M, 5s, 2018 62,000 34,100 Ser. 04-1A, Class L, 5s, 2018 41,000 22,960 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.596s, 2034 68,143 54,514 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.004s, 2037 5,520,347 593,437 Ser. 07-4, Class 1A4, IO, 1s, 2037 5,942,392 176,964 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.371s, 2037 1,244,278 119,762 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, IO, 0.53s, 2048 10,603,543 149,434 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.543s, 2018 100,000 30,000 Ser. 06-C27, Class XC, IO, 0.156s, 2045 5,814,745 35,518 Ser. 06-C23, Class XC, IO, 0.08s, 2045 8,290,414 25,245 Ser. 06-C26, Class XC, IO, 0.066s, 2045 3,266,144 6,926 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 30,000 9,573 Ser. 06-SL1, Class X, IO, 0.934s, 2043 862,145 30,848 Ser. 07-SL2, Class X, IO, 0.85s, 2049 1,955,170 58,792 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.187s, 2031 186,000 117,943 Total Mortgage-backed securities (cost $9,082,397) INVESTMENT COMPANIES (1.7%)(a) Shares Value Financial Select Sector SPDR Fund 136,700 $2,042,298 Utilities Select Sector SPDR Fund 60,800 1,783,264 Total investment companies (cost $3,085,096) ASSET-BACKED SECURITIES (1.4%)(a) Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 0.936s, 2035 $23,169 $9,268 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 (In default) (NON) 7,867 1 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 0.656s, 2029 192,724 84,447 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 2.746s, 2036 47,215 123 FRB Ser. 03-8, Class M2, 1.996s, 2033 62,771 13,271 Arcap REIT, Inc. 144A Ser. 04-1A, Class E, 6.42s, 2039 (F) 137,110 24,680 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.516s, 2033 7,642 1,177 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.246s, 2033 48,298 31,913 FRB Ser. 05-WMC1, Class M1, 0.686s, 2035 108,000 64,800 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.436s, 2036 35,043 18,174 FRB Ser. 06-HE7, Class A4, 0.386s, 2036 70,000 22,488 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 0.946s, 2033 81,112 38,934 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 114,000 112,260 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.246s, 2039 553,814 265,831 FRB Ser. 04-D, Class A, 0.831s, 2044 104,644 90,197 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 1.596s, 2038 44,816 27,338 FRB Ser. 03-SSRA, Class A, 0.946s, 2038 44,816 30,699 FRB Ser. 04-SSRA, Class A1, 0.846s, 2039 100,442 68,301 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 05-HE1, Class M3, 1.176s, 2035 70,000 13,797 FRB Ser. 03-1, Class A1, 0.746s, 2042 45,599 33,163 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.666s, 2035 42,547 23,873 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 401,861 21,098 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.766s, 2035 43,000 30,109 FRB Ser. 05-14, Class 3A2, 0.486s, 2036 18,396 15,235 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 188,000 52,640 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 (In default) (NON) 10,726 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 0.916s, 2035 23,201 2,220 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 1.056s, 2035 69,213 63,717 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 14,822 13,954 GE Corporate Aircraft Financing, LLC 144A FRB Ser. 05-1A, Class C, 1.546s, 2019 169,000 101,400 Ser. 04-1A, Class B, 1.096s, 2018 8,767 7,364 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 266,000 266,319 GEBL 144A Ser. 04-2, Class D, 2.993s, 2032 (F) 83,653 3,759 Ser. 04-2, Class C, 1.093s, 2032 (F) 83,653 8,359 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 (F) 10,153 10,051 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 1.796s, 2030 251,176 25,118 FRB Ser. 05-1A, Class D, 1.776s, 2030 65,752 6,575 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.964s, 2036 231,820 127,501 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.246s, 2036 270,000 18,900 FRB Ser. 02-1A, Class FFL, 2.996s, 2037 460,000 69,000 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 (F) 635,734 305,152 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.866s, 2035 80,000 27,264 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.496s, 2032 338,443 272,234 Ser. 02-A IO, 0.3s, 2032 8,914,975 113,844 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 19,640 10,045 FRB Ser. 02-1A, Class A1, 0.946s, 2024 45,841 40,201 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.396s, 2036 56,000 24,427 Merrill Lynch Mortgage Investors, Inc. Ser. 04-WMC3, Class B3, 5s, 2035 8,236 292 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 44,988 36,892 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 0.926s, 2035 46,193 28,626 FRB Ser. 05-HE1, Class M3, 0.766s, 2034 50,000 35,784 FRB Ser. 06-NC4, Class M2, 0.546s, 2036 70,000 283 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 0.93s, 2015 24,663 22,453 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 12,993 12,337 New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 3.321s, 2033 4,772 2,087 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 148,995 91,337 Ser. 02-C, Class A1, 5.41s, 2032 376,615 276,812 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 57,010 49,746 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.076s, 2036 33,000 5,407 Residential Asset Securities Corp. 144A Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default) (NON) 9,910 50 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (In default) (NON) 36,851 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.896s, 2035 50,000 249 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 184,000 11,040 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 1.404s, 2044 (United Kingdom) 90,076 10,809 Total asset-backed securities (cost $6,252,165) MUNICIPAL BONDS AND NOTES (0.2%)(a) Rating(RAT) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $32,984 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 208,000 166,548 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 61,808 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 285,000 225,808 Total municipal bonds and notes (cost $517,063) CONVERTIBLE PREFERRED STOCKS (0.2%)(a) Shares Value Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 4,499 $460,023 Total convertible preferred stocks (cost $347,904) SENIOR LOANS (0.1%)(a)(c) Principal amount Value Level 3 Communications, Inc. bank term loan FRN 2.683s, 2014 $78,000 $68,796 MetroPCS Wireless, Inc. bank term loan FRN 2.683s, 2013 30,647 29,196 Sun Healthcare Group, Inc. bank term loan FRN 0.498s, 2014 13,004 12,094 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 2.683s, 2014 44,949 41,803 TW Telecom, Inc. bank term loan FRN Ser. B, 2.02s, 2013 38,310 36,953 Total senior loans (cost $188,671) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.3%)(a) Principal amount Value U.S. Government Agency Mortgage Obligations (7.3%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, October 1, 2039 $2,000,000 $2,109,688 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 3,622,066 3,802,506 5 1/2s, TBA, October 1, 2039 4,000,000 4,184,062 5s, with due dates from August 1, 2033 to March 1, 2039 5,920,787 6,129,570 Total U.S. government and agency mortgage obligations (cost $16,066,783) U.S. GOVERNMENT AGENCY OBLIGATIONS (6.2%)(a) Principal amount Value Fannie Mae 7 1/4s, May 15, 2030 $2,140,000 $2,932,012 2 3/4s, March 13, 2014 6,350,000 6,435,966 Freddie Mac 3 3/4s, March 27, 2019 800,000 800,500 General Electric Capital Corp. FDIC guaranteed notes 1 5/8s, 2011 1,000,000 $1,010,745 Goldman Sachs Group, Inc (The) FDIC guaranteed notes 1 5/8s, 2011 1,000,000 1,009,968 JPMorgan Chase & Co. FDIC guaranteed 2 5/8s, 2010 1,000,000 1,022,148 Morgan Stanley FDIC guaranteed notes 2s, 2011 300,000 304,859 Wells Fargo & Co. FDIC guaranteed notes 3s, 2011 132,000 136,701 Wells Fargo & Co. FDIC guaranteed notes 2 1/8s, 2012 168,000 170,410 Total U.S. government agency obligations (cost $13,611,774) U.S. TREASURY OBLIGATIONS (4.7%)(a) Principal amount Value U.S. Treasury Bonds 7 1/4s, August 15, 2022 $2,520,000 $3,401,409 U.S. Treasury Notes 1 3/4s, January 31, 2014 2,400,000 2,370,281 1 1/8s, June 30, 2011 4,730,000 4,757,715 Total U.S. treasury obligations (cost $10,393,610) SHORT-TERM INVESTMENTS (12.2%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 17,610,581 $17,610,581 U.S. Treasury Cash Management Bills for an effective yield of 0.47%, April 1, 2010 $462,000 461,080 U.S. Treasury Bills with effective yields ranging from 0.44% to 0.70%, December 17, 2009 7,810,000 7,798,355 U.S. Treasury Bills with effective yields ranging from 0.62% to 0.66%, November 19, 2009 1,162,000 1,160,992 Total short-term investments (cost $27,031,631) TOTAL INVESTMENTS Total investments (cost $224,208,503) (b) Key to holding's abbreviations ADR American Depository Receipts EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A TBA To Be Announced Commitments NOTES (a) Percentages indicated are based on net assets of $222,242,466. (b) The aggregate identified cost on a tax basis is $230,695,674, resulting in gross unrealized appreciation and depreciation of $22,380,264 and $15,082,797, respectively, or net unrealized appreciation of $7,297,467. (NON) Non-income-producing security. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at September 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $40,236 for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $87,858,038 and $70,247,457, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") disclosures based on the securities valuation inputs. (R) Real Estate Investment Trust. At September 30, 2009, liquid assets totaling $6,261,719 have been designated as collateral for open forward commitments. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRB and FRN are the current interest rates at September 30, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at September 30, 2009. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Seller) managed by Putnam Management. Under the Agreements, the Seller sold to the fund the right to receive, in the aggregate, $538,710 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF of $10,358,902. Future payments under the Agreements are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreements will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $2,890,273 $305,152 Common stocks: Basic materials 4,165,242 Capital goods 7,393,410 Communication services 9,103,213 Conglomerates 3,464,199 Consumer cyclicals 8,266,915 Consumer staples 12,411,249 Energy 19,800,959 Financial 28,189,457 Health care 18,711,905 Technology 7,863,204 Transportation 1,244,210 Utilities and power 7,131,528 Total common stocks Convertible preferred stocks 460,023 Corporate bonds and notes 24,400,787 Investment Companies 3,825,562 Mortgage-backed securities 9,825,952 254,363 Municipal bonds and notes 487,148 Senior loans 188,842 U.S. Government Agency Obligations 13,823,309 U.S. Government and Agency Mortgage Obligations 16,225,826 U.S. Treasury Obligations 10,529,405 Short-term investments 17,610,581 9,420,427 Totals by level Level 1 Level 2 Level 3 Other financial instruments: $ $ Other financial instruments include receivable purchase agreements. The following is a reconciliation of Level 3 assets as of September 30, 2009: Investments in securities: Change in net Net Balance Accrued unrealized Net transfers in Balance as of as of December discounts/ Realized appreciation/ purchases/ and/or out September 31, 2008 premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009 Asset-backed securities $ $ Mortgage-backed securities (58,678) 194,126 (584,467) 254,363 Totals: $  Includes $(103,996) related to Level 3 securities still held at period end. Change in net Net Balance Accrued unrealized Net transfers in Balance as of as of December discounts/ Realized appreciation/ purchases/ and/or out September 31, 2008 premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009  Other financial instruments: $  Includes $4,263 related to Level 3 securities still held at period end.   Includes amount payable under receivable purchase agreement. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Asset Allocation Fund The fund's portfolio 9/30/09 (Unaudited) COMMON STOCKS (50.3%)(a) Shares Value Basic materials (3.5%) Acciona SA (Spain) 415 $56,519 Agnico-Eagle Mines, Ltd. (Canada) 377 25,579 Agrium, Inc. (Canada) 1,411 70,702 Air Water, Inc. (Japan) 2,000 23,012 AK Steel Holding Corp. 7,674 151,408 Albemarle Corp. 1,383 47,852 Amcor, Ltd. (Australia) 23,202 112,090 Ameron International Corp. 391 27,362 Ampco-Pittsburgh Corp. 1,401 37,253 Andersons, Inc. (The) 2,355 82,896 AngloGold Ashanti, Ltd. ADR (South Africa) 412 16,793 Antofagasta PLC (United Kingdom) 23,878 290,256 ArcelorMittal (Luxembourg) 14,402 538,857 Archer Daniels Midland Co. 11,060 323,173 Ashland, Inc. 7,200 311,184 Aurizon Mines, Ltd. (Canada) (NON) 12,103 52,769 Austevoll Seafood ASA (Norway) (NON) 3,749 22,240 Balfour Beatty PLC (United Kingdom) 5,910 30,458 Barrick Gold Corp. (Canada) 828 31,381 BASF SE (Germany) 1,465 77,683 BHP Billiton, Ltd. (Australia) 5,540 183,155 BlueScope Steel, Ltd. (Australia) 132,623 339,874 Broadwind Energy, Inc. (NON) 1,711 13,500 Bway Holding Co. (NON) 1,010 18,695 Cambrex Corp. (NON) 106 668 Cameco Corp. (Canada) 1,662 46,230 Cameco Corp. (Canada) 697 19,377 Celanese Corp. Ser. A 6,737 168,425 Century Aluminum Co. (NON) 2,671 24,974 CF Industries Holdings, Inc. 4,060 350,094 China Green Holdings, Ltd. (China) 57,000 48,346 Cia de Minas Buenaventura SA ADR (Peru) 592 20,844 Cliffs Natural Resources, Inc. 1,295 41,906 Coeur d'Alene Mines Corp. (NON) 2,592 53,136 CRH PLC (Ireland) 1,312 36,322 Crystallex International Corp. (Canada) (NON) 10,800 2,700 Denison Mines Corp. (Canada) (NON) 2,800 5,217 Dow Chemical Co. (The) 8,077 210,567 Eastman Chemical Co. 2,000 107,080 Eldorado Gold Corp. (Canada) (NON) 1,512 17,237 Energy Resources of Australia, Ltd. (Australia) 527 11,667 Fletcher Building, Ltd. (New Zealand) 10,864 65,416 FMC Corp. 4,470 251,438 Gammon Gold, Inc. (Canada) (NON) 1,365 11,616 Gold Fields, Ltd. ADR (South Africa) 639 8,805 Goldcorp, Inc. (Toronto Exchange) (Canada) 915 36,939 Golden Star Resources, Ltd. (NON) 4,161 14,023 Great Basin Gold, Ltd. (South Africa) (NON) 4,854 7,427 Grupo Ferrovial SA (Spain) (S) 1,563 74,823 Harmony Gold Mining Co., Ltd. ADR (South Africa) 789 8,632 Hawkins, Inc. 1,389 32,447 Hecla Mining Co. (NON) 8,125 35,669 HeidelbergCement AG (Germany) 503 32,587 HeidelbergCement AG (Rights) (Germany) (NON) 318 1,700 HeidelbergCement AG 144A (Germany) (NON) 449 29,088 Hitachi Chemical Co., Ltd. (Japan) 9,300 188,956 Horsehead Holding Corp. (NON) 4,625 54,205 HQ Sustainable Maritime Industries, Inc. (NON) 3,021 26,585 Iamgold Corp. (Canada) 1,494 21,125 Impregilo SpA (Italy) 10,140 44,399 Innophos Holdings, Inc. 2,743 50,746 Innospec, Inc. 1,710 25,223 Insituform Technologies, Inc. (NON) 1,239 23,714 JFE Holdings, Inc. (Japan) 1,500 51,060 KapStone Paper and Packaging Corp. (NON) 4,316 35,132 Kazakhmys PLC (United Kingdom) 3,439 59,114 Kinross Gold Corp. (Canada) 1,216 26,387 Koninklijke DSM NV (Netherlands) 1,831 76,552 Koppers Holdings, Inc. 1,919 56,898 Korea Zinc Co., Ltd. (South Korea) 189 27,988 Lafarge SA (France) 450 40,297 Layne Christensen Co. (NON) 1,485 47,594 MeadWestvaco Corp. 3,842 85,715 Minefinders Corp. (Canada) (NON) 1,348 13,130 Mitsui Mining & Smelting Co., Ltd. (Japan) (NON) 33,000 84,350 Monsanto Co. 3,083 238,624 Mosaic Co. (The) 1,266 60,857 New Gold, Inc. (Canada) (NON) 3,868 14,811 Newmont Mining Corp. 710 31,254 Nireus Aquaculture SA (Greece) (NON) 9,270 10,996 Nitto Denko Corp. (Japan) 1,600 48,743 Noble Group, Ltd. (Hong Kong) 71,000 122,360 Northgate Minerals Corp. (Canada) (NON) 5,187 13,901 Northwest Pipe Co. (NON) 503 16,866 Nucor Corp. 2,000 94,020 Obrascon Huarte Lain SA (Spain) 484 13,499 OJI Paper Co., Ltd. (Japan) 4,000 18,036 OM Group, Inc. (NON) 1,475 44,825 Paladin Energy, Ltd. (Australia) (NON) 3,169 12,486 PAN American Silver Corp. (Canada) (NON) 669 15,253 Pescanova SA (Spain) 423 15,436 Plum Creek Timber Company, Inc. (R) 1,700 52,088 Rangold Resources, Ltd. ADR (United Kingdom) 384 26,834 Rayonier, Inc. 2,100 85,911 Rock-Tenn Co. Class A 623 29,350 Royal Gold, Inc. 300 13,680 Schnitzer Steel Industries, Inc. Class A 1,914 101,921 Seabridge Gold, Inc. (Canada) (NON) 565 16,159 Sealed Air Corp. 5,900 115,817 Silver Standard Resources, Inc. (Canada) (NON) 557 11,898 Silver Wheaton Corp. (Canada) (NON) 4,448 56,000 Southern Copper Corp. (Peru) 2,245 68,899 Terra Industries, Inc. 9,037 313,313 Thompson Creek Metals Co., Inc. (Canada) (NON) 5,405 65,238 UEX Corp. (Canada) (NON) 4,000 4,382 Umicore NV/SA (Belgium) 1,023 30,651 Uranium One, Inc. (Canada) (NON) 2,809 6,759 Vedanta Resources PLC (United Kingdom) 1,919 58,417 Voestalpine AG (Austria) 5,512 196,871 W.R. Grace & Co. (NON) 6,447 140,158 Xstrata PLC (United Kingdom) 7,117 105,080 Yamana Gold, Inc. (Canada) 2,112 22,620 Yingde Gases Group Co. 144A (China) (NON) 3,000 2,710 Capital goods (3.7%) Abengoa SA (Spain) 1,213 35,136 Aecom Technology Corp. (NON) 1,638 44,455 AEP Industries, Inc. (NON) 516 20,588 AGCO Corp. (NON) (S) 6,926 191,365 Aisin Seiki Co., Ltd. (Japan) 4,700 113,734 Alstom SA (France) 1,277 93,259 Altra Holdings, Inc. (NON) 4,367 48,867 Argon ST, Inc. (NON) 538 10,249 ATC Technology Corp. (NON) 1,950 38,532 AZZ, Inc. (NON) 730 29,324 BAE Systems PLC (United Kingdom) 64,343 359,610 Bio-Treat Technology, Ltd. (China) (NON) 83,000 4,113 Boeing Co. (The) 2,968 160,717 Bucyrus International, Inc. Class A 173 6,162 Calgon Carbon Corp. (NON) 970 14,385 Canon, Inc. (Japan) 5,900 236,404 Capstone Turbine Corp. (NON) (S) 18,904 24,953 Chart Industries, Inc. (NON) 4,053 87,504 China High Speed Transmission Equipment Group Co., Ltd. (China) 13,000 26,454 China National Materials Co., Ltd. (China) 26,000 22,080 CLARCOR, Inc. 486 15,241 Cobham PLC (United Kingdom) 25,533 89,455 Conergy AG (Germany) (NON) 6,454 8,034 Crown Holdings, Inc. (NON) 5,100 138,720 Cummins, Inc. 1,385 62,062 Deere (John) & Co. 1,271 54,551 Doosan Heavy Industries and Construction Co., Ltd. (South Korea) 756 43,116 DynCorp International, Inc. Class A (NON) 3,071 55,278 Ebara Corp. (Japan) (NON) 12,000 52,595 EMCOR Group, Inc. (NON) 3,001 75,985 Emerson Electric Co. 6,505 260,720 Energy Recovery, Inc. (NON) 2,512 14,620 EnergySolutions, Inc. 1,259 11,608 EnPro Industries, Inc. (NON) 930 21,260 Epure International, Ltd. (China) 9,000 3,610 European Aeronautic Defense and Space Co. (France) 18,511 415,965 Exide Technologies (NON) 3,036 24,197 Fanuc, Ltd. (Japan) 500 44,745 Flowserve Corp. 2,176 214,423 Fluor Corp. 2,761 140,397 Foster Wheeler AG (NON) 7,003 223,466 Franklin Electric Co., Inc. 522 14,966 Fuel Systems Solutions, Inc. (NON) 1,315 47,327 Fuel Tech, Inc. (NON) 2,105 23,576 Gardner Denver, Inc. (NON) 1,327 46,286 General Cable Corp. (NON) (S) 1,570 61,466 General Dynamics Corp. 1,983 128,102 GLV, Inc. Class A (Canada) (NON) 1,477 11,754 Gorman-Rupp Co. (The) 844 21,024 GrafTech International, Ltd. (NON) 1,897 27,886 GUD Holdings, Ltd. (Australia) 1,308 10,057 Harbin Electric, Inc. (China) (NON) 2,629 44,378 Haynes International, Inc. (NON) 526 16,737 Hyflux, Ltd. (Singapore) 7,000 15,091 ITT Corp. 645 33,637 John Bean Technologies Corp. 1,782 32,379 Joy Global, Inc. 7,281 356,332 Kurita Water Industries, Ltd. (Japan) 800 28,655 L-3 Communications Holdings, Inc. 3,944 316,782 Lindsay Corp. 470 18,509 Lockheed Martin Corp. 4,518 352,765 LSB Industries, Inc. (NON) 2,938 45,745 Met-Pro Corp. 529 5,126 Mitsubishi Electric Corp. (Japan) 54,000 406,254 MTU Aero Engines Holding AG (Germany) 910 43,123 Mueller Industries, Inc. 1,609 38,407 Mueller Water Products, Inc. Class A 4,262 23,356 Nalco Holding Co. 1,434 29,383 Nordex AG (Germany) (NON) 1,110 19,376 Northrop Grumman Corp. (S) 5,810 300,668 Organo Corp. (Japan) 1,000 7,565 Owens-Illinois, Inc. (NON) 4,200 154,980 Pactiv Corp. (NON) 5,000 130,250 Parker-Hannifin Corp. 907 47,019 Pentair, Inc. 1,329 39,232 Powell Industries, Inc. (NON) 1,244 47,757 Prysmian SpA (Italy) 14,671 275,428 Raser Technologies, Inc. (NON) 4,200 6,426 Raytheon Co. 9,832 471,641 Roper Industries, Inc. 745 37,980 SembCorp Industries, Ltd. (Singapore) 34,000 81,268 Siemens AG (Germany) 789 73,114 Silgan Holdings, Inc. 497 26,207 Solaria Energia y Medio Ambiente SA (Spain) (NON) 1,655 7,683 Solon AG Fuer Solartechnik (Germany) (NON) 290 3,907 Spirax-Sarco Engineering PLC (United Kingdom) 1,746 29,202 Stanley, Inc. (NON) 430 11,060 Steelcase, Inc. 9,313 57,834 Sunpower Corp. Class A (NON) 450 13,451 Suntech Power Holdings Co., Ltd. ADR (China) (NON) 543 8,254 Tanfield Group PLC (United Kingdom) (NON) 5,322 4,238 Tetra Tech, Inc. (NON) 2,118 56,191 Thomas & Betts Corp. (NON) 2,200 66,176 Timken Co. 1,577 36,949 Toyoda Gosei Co., Ltd. (Japan) 900 26,122 United Technologies Corp. 6,998 426,388 USEC, Inc. (NON) 4,451 20,875 Valmont Industries, Inc. 467 39,779 Vestas Wind Systems A/S (Denmark) (NON) 691 50,002 Vinci SA (France) 816 46,197 VSE Corp. 821 32,027 WESCO International, Inc. (NON) 2,105 60,624 Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) 847 10,554 Communication services (2.5%) AboveNet, Inc. (NON) 479 23,356 ADTRAN, Inc. 1,109 27,226 America Movil SAB de CV ADR Ser. L (Mexico) 2,044 89,589 Applied Signal Technology, Inc. 430 10,006 AT&T, Inc. 40,131 1,083,938 Atlantic Tele-Network, Inc. 697 37,234 BCE, Inc. (Canada) 1,815 44,844 Carphone Warehouse Group PLC (The) (United Kingdom) 12,367 37,845 Cincinnati Bell, Inc. (NON) 13,270 46,445 Comcast Corp. Class A 19,613 331,264 DIRECTV Group, Inc. (The) (NON) (S) 12,122 334,325 DISH Network Corp. Class A (NON) 11,631 224,013 Earthlink, Inc. 4,633 38,964 EchoStar Corp. Class A (NON) 2,481 45,799 France Telecom SA (France) 9,949 265,234 j2 Global Communications, Inc. (NON) 1,074 24,713 Jupiter Telecommunications Co., Ltd. (Japan) 19 18,415 KDDI Corp. (Japan) 62 349,315 KT Corp. (South Korea) 880 30,315 Leap Wireless International, Inc. (NON) 2,110 41,251 LG Dacom Corp. (South Korea) 2,470 41,864 Liberty Global, Inc. Class A (NON) 11,779 265,852 NeuStar, Inc. Class A (NON) 2,239 50,601 NII Holdings, Inc. (NON) 8,173 245,027 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 10,400 480,858 PT Telekomunikasi (Indonesia) 51,500 45,835 Qwest Communications International, Inc. 44,500 169,545 Sprint Nextel Corp. (NON) 52,076 205,700 Swisscom AG (Switzerland) 91 32,578 Tele2 AB Class B (Sweden) 1,679 22,322 Telefonica SA (Spain) 3,678 101,554 Telekom Austria AG (Austria) 1,275 23,003 Telenet Group Holding NV (Belgium) (NON) 2,114 55,847 Time Warner Cable, Inc. 3,939 169,732 USA Mobility, Inc. 3,753 48,339 Verizon Communications, Inc. 14,196 429,713 Vodafone Group PLC (United Kingdom) 56,497 126,774 Windstream Corp. 10,900 110,417 Conglomerates (0.9%) 3M Co. (S) 4,707 347,377 Danaher Corp. 549 36,959 General Electric Co. (S) 54,545 895,629 Hutchison Whampoa, Ltd. (Hong Kong) 9,000 64,587 Marubeni Corp. (Japan) 13,000 65,246 Mitsubishi Corp. (Japan) 5,300 106,615 Mitsui & Co., Ltd. (Japan) 4,200 54,750 Silex Systems, Ltd. (Australia) (NON) 1,432 8,803 SPX Corp. 1,600 98,032 Tyco International, Ltd. 1,033 35,618 Vivendi SA (France) 8,793 272,273 Consumer cyclicals (4.7%) Advance Auto Parts, Inc. 2,900 113,912 Aeropostale, Inc. (NON) 620 26,951 Alliance Data Systems Corp. (NON) (S) 3,777 230,699 Amazon.com, Inc. (NON) 1,396 130,331 American Media, Inc. 144A (F)(NON) 583 AutoZone, Inc. (NON) 600 87,732 Bally Technologies, Inc. (NON) 746 28,624 Bayerische Motoren Werke (BMW) AG (Germany) 1,576 76,045 Best Buy Co., Inc. 3,300 123,816 Big Lots, Inc. (NON) 1,202 30,074 Boral, Ltd. (Australia) 15,171 81,197 Bridgestone Corp. (Japan) 12,200 217,607 Buckle, Inc. (The) (S) 2,653 90,573 Carter's, Inc. (NON) 1,078 28,783 Cash America International, Inc. 900 27,144 Christian Dior SA (France) 299 29,555 Coach, Inc. 4,700 154,724 Compass Group PLC (United Kingdom) 8,680 53,110 Dana Holding Corp. (NON) 1,209 8,233 Deckers Outdoor Corp. (NON) 757 64,231 Deluxe Corp. 2,265 38,732 Dolby Laboratories, Inc. Class A (NON) 2,918 111,438 Dollar Tree, Inc. (NON) 2,205 107,339 Dress Barn, Inc. (NON) 3,780 67,775 Electrolux AB Class B (Sweden) (NON) 20,552 471,146 Emergency Medical Services Corp. Class A (NON) 598 27,807 Equifax, Inc. 3,000 87,420 Experian Group, Ltd. (Ireland) 5,319 44,821 EZCORP, Inc. Class A (NON) 7,048 96,276 Fields Corp. (Japan) 25 37,530 Ford Motor Co. (NON) 20,800 149,968 Gannett Co., Inc. 7,951 99,467 Gap, Inc. (The) 14,400 308,160 Geberit International AG (Switzerland) 466 71,637 Gestevision Telecinco SA (Spain) 2,114 26,685 Goodyear Tire & Rubber Co. (The) (NON) 6,300 107,289 Greek Organization of Football Prognostics (OPAP) SA (Greece) 4,921 126,975 Gymboree Corp. (The) (NON) 741 35,850 Hasbro, Inc. 6,645 184,399 Hertz Global Holdings, Inc. (NON) 7,400 80,142 Hino Motors, Ltd. (Japan) (NON) 20,000 75,580 Home Depot, Inc. (The) 5,000 133,200 Home Retail Group PLC (United Kingdom) 5,241 22,808 Jos. A. Bank Clothiers, Inc. (NON) 792 35,458 Kanto Auto Works, Ltd. (Japan) 4,400 44,057 Kenneth Cole Productions, Inc. Class A 2,455 24,624 Kloeckner & Co., AG (Germany) (NON) 1,122 25,730 Landauer, Inc. 200 10,996 LG Corp. (South Korea) 886 59,261 Limited Brands, Inc. 10,100 171,599 Lodgenet Interactive Corp. (NON) 4,337 32,744 Lowe's Cos., Inc. 6,100 127,734 Macy's, Inc. 12,000 219,480 Maidenform Brands, Inc. (NON) 1,629 26,162 Marks & Spencer Group PLC (United Kingdom) 10,632 61,617 Mediaset SpA (Italy) 42,755 299,278 Navistar International Corp. (NON) 4,500 168,390 Next PLC (United Kingdom) 14,822 425,109 Nissan Motor Co., Ltd. (Japan) 21,300 143,280 Nokian Renkaat OYJ (Finland) 1,419 33,102 OfficeMax, Inc. 5,867 73,807 Perry Ellis International, Inc. (NON) 1,884 30,219 Phillips-Van Heusen Corp. 2,376 101,669 Porsche Automobil Holding SE (Preference) (Germany) 680 53,524 PRG-Schultz International, Inc. (NON) 1,637 9,167 PT Astra International TbK (Indonesia) 4,500 15,506 QC Holdings, Inc. 1,745 11,779 R. R. Donnelley & Sons Co. 4,800 102,048 RadioShack Corp. 7,891 130,754 Reed Elsevier PLC (United Kingdom) 6,861 51,424 Renault SA (France) (NON) 681 31,778 Rent-A-Center, Inc. (NON) 1,761 33,248 Ross Stores, Inc. 3,100 148,087 School Specialty, Inc. (NON) 1,099 26,068 Sky City Entertainment Group, Ltd. (New Zealand) 21,962 51,602 Sony Corp. (Japan) 3,900 114,257 Sotheby's Holdings, Inc. Class A 3,863 66,559 Stantec, Inc. (Canada) (NON) 1,214 30,461 Steiner Leisure, Ltd. (Bahamas) (NON) 846 30,253 Steinhoff International Holdings, Ltd. (South Africa) (NON) 6,224 13,695 Steven Madden, Ltd. (NON) 1,226 45,129 Suzuki Motor Corp. (Japan) 15,600 363,021 Swire Pacific, Ltd. (Hong Kong) 19,000 222,479 Tempur-Pedic International, Inc. 1,680 31,819 Tenneco Automotive, Inc. (NON) 1,646 21,464 Thomas Cook Group PLC (United Kingdom) 23,016 85,573 Time Warner, Inc. 15,696 451,731 TJX Cos., Inc. (The) 5,200 193,180 Toro Co. (The) (S) 3,270 130,048 Tractor Supply Co. (NON) 347 16,802 True Religion Apparel, Inc. (NON) 1,078 27,953 TRW Automotive Holdings Corp. (NON) 4,000 67,000 TUI Travel PLC (United Kingdom) 8,968 36,543 URS Corp. (NON) 1,300 56,745 Valeo SA (France) (NON) 5,271 138,824 ValueClick, Inc. (NON) 1,895 24,995 Vertis Holdings, Inc. (F)(NON) 1,807 2 Visa, Inc. Class A 3,700 255,707 Wal-Mart Stores, Inc. 16,897 829,474 Walt Disney Co. (The) 8,372 229,895 Warnaco Group, Inc. (The) (NON) (S) 1,206 52,895 Watson Wyatt Worldwide, Inc. Class A 755 32,888 Wheelock and Co., Ltd. (Hong Kong) 4,000 13,048 Whirlpool Corp. 1,800 125,928 World Fuel Services Corp. 614 29,515 WPP PLC (United Kingdom) 5,557 47,761 Wright Express Corp. (NON) 649 19,152 Wyndham Worldwide Corp. 5,800 94,656 Consumer staples (5.1%) AFC Enterprises (NON) 8,077 68,008 Altria Group, Inc. 21,623 385,106 Anheuser-Busch InBev NV (Belgium) 6,857 313,342 Apollo Group, Inc. Class A (NON) 2,900 213,643 Bare Escentuals, Inc. (NON) 3,090 36,740 Beacon Roofing Supply, Inc. (NON) 1,971 31,497 BJ's Wholesale Club, Inc. (NON) 5,106 184,939 Bridgepoint Education, Inc. (NON) 1,659 25,316 Brink's Co. (The) 3,009 80,972 Brinker International, Inc. 4,100 64,493 British American Tobacco (BAT) PLC (United Kingdom) 4,070 127,871 Britvic PLC (United Kingdom) 12,252 69,123 Bunge, Ltd. 3,742 234,287 Carlsberg A/S Class B (Denmark) 1,348 97,743 CEC Entertainment, Inc. (NON) 1,785 46,160 Cermaq ASA (Norway) (NON) 2,679 21,748 Cheesecake Factory, Inc. (The) (NON) 1,114 20,631 Clorox Co. 1,121 65,937 Coca-Cola Enterprises, Inc. 9,500 203,395 Colgate-Palmolive Co. 3,158 240,892 Colruyt SA (Belgium) (NON) 77 18,109 Constellation Brands, Inc. Class A (NON) 8,041 121,821 Core-Mark Holding Co., Inc. (NON) 791 22,623 Cosan, Ltd. Class A (Brazil) (NON) 6,103 48,214 CVS Caremark Corp. 6,100 218,014 Dean Foods Co. (NON) 8,498 151,179 Domino's Pizza, Inc. (NON) 4,790 42,344 Energizer Holdings, Inc. (NON) 584 38,743 Estee Lauder Cos., Inc. (The) Class A 2,700 100,116 Fresh Del Monte Produce, Inc. (Cayman Islands) (NON) 675 15,262 General Mills, Inc. 5,800 373,404 Heineken Holding NV (Netherlands) 2,701 110,255 Henkel AG & Co. KGaA (Germany) 2,690 115,892 Herbalife, Ltd. (Cayman Islands) 5,417 177,353 HLTH Corp. (NON) 2,648 38,687 Hormel Foods Corp. 1,800 63,936 J Sainsbury PLC (United Kingdom) 26,056 135,534 Japan Tobacco, Inc. (Japan) 28 95,502 Jardine Cycle & Carriage, Ltd. (Singapore) 3,000 51,466 Kao Corp. (Japan) 9,000 222,227 Kellogg Co. 2,000 98,460 Kerry Group PLC Class A (Ireland) 5,122 146,630 Kimberly-Clark Corp. 7,100 418,758 Koninklijke Ahold NV (Netherlands) 20,557 247,452 Kraft Foods, Inc. Class A 16,387 430,486 Kroger Co. 13,665 282,046 Lawson, Inc. (Japan) 900 41,900 Leroy Seafood Group ASA (Norway) 677 12,037 Lincoln Educational Services Corp. (NON) 2,966 67,862 Lion Nathan, Ltd. (Australia) 4,633 46,816 Lorillard, Inc. 928 68,950 Marine Harvest (Norway) (NON) (S) 140,583 102,247 McDonald's Corp. 7,014 400,289 Metro, Inc. (Canada) 762 24,962 MWI Veterinary Supply, Inc. (NON) 767 30,642 Nash Finch Co. 911 24,907 National Presto Industries, Inc. 597 51,646 Nestle SA (Switzerland) 7,456 317,938 Newell Rubbermaid, Inc. 7,100 111,399 Nutreco Holding NV (Netherlands) 175 8,518 PepsiCo, Inc. 8,780 515,035 Philip Morris International, Inc. 13,161 641,467 Prestige Brands Holdings, Inc. (NON) 4,402 30,990 Procter & Gamble Co. (The) 11,824 684,846 Rakuten, Inc. (Japan) 76 50,602 Reckitt Benckiser Group PLC (United Kingdom) 1,992 97,495 Reynolds American, Inc. 1,345 59,879 Safeway, Inc. 6,780 133,702 Sally Beauty Holdings, Inc. (NON) 4,780 33,986 Sara Lee Corp. 14,500 161,530 Spartan Stores, Inc. 1,870 26,423 Spectrum Brands, Inc. (NON) 1,982 45,586 SRA International, Inc. Class A (NON) 843 18,200 SunOpta, Inc. (Canada) (NON) 4,300 17,415 Swedish Match AB (Sweden) 12,006 241,583 Toyo Suisan Kaisha, Ltd. (Japan) 13,000 352,815 Universal Corp. 615 25,719 WebMD Health Corp. Class A (NON) 1,215 40,241 Woolworths, Ltd. (Australia) 16,319 420,659 Yamazaki Baking Co., Inc. (Japan) 7,000 94,633 Yum! Brands, Inc. 11,484 387,700 Energy (5.2%) Alpha Natural Resources, Inc. (NON) 6,442 226,114 Apache Corp. 4,300 394,869 Arch Coal, Inc. 255 5,643 Areva SA (France) 31 17,904 Australian Worldwide Exploration, Ltd. (Australia) 5,477 13,084 Aventine Renewable Energy Holdings, Inc. (NON) 5,563 1,613 Ballard Power Systems, Inc. (Canada) (NON) 7,226 19,004 Basic Energy Services, Inc. (NON) 1,625 13,796 BG Group PLC (United Kingdom) 8,130 141,441 Bolt Technology Corp. (NON) 1,626 20,439 Boots & Coots International Control, Inc. (NON) 21,917 35,286 BP PLC (United Kingdom) 46,154 408,498 Bronco Energy, Ltd. (Canada) (NON) (S) 1,386 1,038 Cairn Energy PLC (United Kingdom) (NON) 801 35,729 Cameron International Corp. (NON) 4,300 162,626 Canadian Oil Sands Trust (Unit) (Canada) 694 19,980 Canadian Solar, Inc. (China) (NON) 734 12,639 Chevron Corp. 17,201 1,211,466 China Coal Energy Co. (China) 34,000 44,303 China Shenhua Energy Co., Ltd. (China) 3,500 15,115 China Sunergy Co., Ltd. ADR (China) (NON) 1,280 5,542 Compagnie Generale de Geophysique-Veritas SA (France) (NON) 8,833 206,249 Complete Production Services, Inc. (NON) 2,030 22,939 Connacher Oil and Gas, Ltd. (Canada) (NON) 4,421 4,553 ConocoPhillips 12,848 580,216 CONSOL Energy, Inc. 155 6,992 Contango Oil & Gas Co. (NON) 362 18,484 Covanta Holding Corp. (NON) 2,423 41,191 Devon Energy Corp. 986 66,387 Dresser-Rand Group, Inc. (NON) 6,396 198,724 EDP Renovaveis SA (Spain) (NON) 2,996 32,971 ENI SpA (Italy) 19,893 497,563 ENSCO International, Inc. 4,768 202,831 Evergreen Energy, Inc. (NON) 13,730 8,513 Evergreen Solar, Inc. (NON) 2,697 5,178 Exxon Mobil Corp. 26,704 1,832,161 Felix Resources, Ltd. (Australia) 456 6,870 Fersa Energias Renovables SA (Spain) 5,098 17,171 First Solar, Inc. (NON) 958 146,440 FuelCell Energy, Inc. (NON) 5,748 24,544 Gamesa Corp Tecnologica SA (Spain) 1,570 35,199 GT Solar International, Inc. (NON) 1,164 6,763 GulfMark Offshore, Inc. (NON) 629 20,593 Gushan Environmental Energy, Ltd. ADR (China) 4,818 8,769 Halliburton Co. 6,878 186,531 Headwaters, Inc. (NON) 2,333 9,029 Hess Corp. 5,567 297,612 Hornbeck Offshore Services, Inc. (NON) 2,220 61,183 Iberdrola Renovables SA (Spain) 7,810 38,428 International Coal Group, Inc. (NON) 6,730 27,122 ION Geophysical Corp. (NON) 13,851 48,756 JA Solar Holdings Co., Ltd. ADR (China) (NON) 1,927 7,766 Key Energy Services, Inc. (NON) 4,318 37,567 Marathon Oil Corp. 13,559 432,532 Massey Energy Co. 191 5,327 Murphy Oil Corp. 3,400 195,738 National-Oilwell Varco, Inc. (NON) 5,400 232,902 Nexen, Inc. (Canada) 4,868 110,933 Nippon Mining Holdings, Inc. (Japan) 5,000 24,400 Noble Corp. 5,538 210,222 Occidental Petroleum Corp. 7,415 581,336 Oil States International, Inc. (NON) 927 32,566 Oilsands Quest, Inc. (Canada) (NON) 3,790 4,283 OPTI Canada, Inc. (Canada) (NON) 1,529 3,078 Patterson-UTI Energy, Inc. 5,904 89,150 Peabody Energy Corp. 188 6,997 Petroleo Brasileiro SA ADR (Preference) (Brazil) 902 35,458 Petroleum Development Corp. (NON) 2,710 50,569 Q-Cells AG (Germany) (NON) 468 8,971 Renewable Energy Corp. AS (Norway) (NON) 1,214 10,676 Repsol YPF SA (Spain) 3,847 104,728 Rosetta Resources, Inc. (NON) 2,547 37,415 Rowan Cos., Inc. 5,494 126,747 Royal Dutch Shell PLC Class A (United Kingdom) 4,437 126,654 Royal Dutch Shell PLC Class B (United Kingdom) 15,420 428,440 Sasol, Ltd. ADR (South Africa) 533 20,318 Schlumberger, Ltd. 3,300 196,680 Solar Millennium AG (Germany) (NON) 290 10,022 Solarfun Power Holdings Co., Ltd. ADR (China) (NON) (S) 1,380 7,921 StatoilHydro ASA (Norway) 19,764 445,325 Suncor Energy, Inc. (Canada) 742 25,644 Sunoco, Inc. 5,075 144,384 Swift Energy Co. (NON) 1,200 28,416 T-3 Energy Services, Inc. (NON) 1,560 30,732 Theolia SA (France) (NON) 1,894 13,507 Tidewater, Inc. 4,698 221,229 Total SA (France) 1,518 90,263 Trina Solar, Ltd. ADR (China) (NON) 413 13,286 Unit Corp. (NON) 734 30,278 UTS Energy Corp. (Canada) (NON) 5,393 8,735 Vaalco Energy, Inc. (NON) 4,172 19,191 Walter Industries, Inc. 907 54,474 Williams Cos., Inc. (The) 9,700 173,339 Yanzhou Coal Mining Co., Ltd. (China) 6,000 8,634 Financials (8.2%) 3i Group PLC (United Kingdom) 23,228 107,291 ACE, Ltd. 1,417 75,753 Aflac, Inc. 6,880 294,051 Agree Realty Corp. (R) 1,277 29,282 Allianz SE (Germany) 109 13,627 Allied World Assurance Company Holdings, Ltd. (Bermuda) 830 39,782 American Campus Communities, Inc. (R) 3,946 105,950 American Capital Agency Corp. (R) 982 27,938 American Equity Investment Life Holding Co. 5,782 40,590 American Express Co. 2,400 81,360 American Financial Group, Inc. 11,681 297,866 American Safety Insurance Holdings, Ltd. (Bermuda) (NON) 1,462 23,100 Amerisafe, Inc. (NON) 2,986 51,509 Anworth Mortgage Asset Corp. (R) 3,368 26,540 AON Corp. 5,200 211,588 Arch Capital Group, Ltd. (NON) 2,735 184,722 Argo Group International Holdings, Ltd. (Bermuda) (NON) 783 26,363 Ashford Hospitality Trust, Inc. (R) 8,082 27,964 Aspen Insurance Holdings, Ltd. (Bermuda) 1,315 34,808 Assicurazioni Generali SpA (Italy) 16,942 464,689 Assured Guaranty, Ltd. (Bermuda) 1,919 37,267 AXA SA (France) 6,214 168,346 Banca Monte dei Paschi di Siena SpA (Italy) 116,056 248,470 Banco Bilbao Vizcaya Argentaria SA (Spain) 8,057 143,118 Banco do Brasil SA (Brazil) 2,459 43,333 Banco Latinoamericano de Exportaciones SA Class E (Panama) 4,772 67,858 Banco Popolare SC (Italy) (NON) 21,703 208,330 Banco Santander Central Hispano SA (Spain) 7,780 125,323 Bank of America Corp. 40,004 676,868 Bank of China Ltd. (China) 54,000 28,249 Bank of Hawaii Corp. 800 33,232 Bank of New York Mellon Corp. (The) 4,200 121,758 Bank of the Ozarks, Inc. 1,431 37,964 Bankinter SA (Spain) 11,477 144,960 Barclays PLC (United Kingdom) 96,006 568,533 BB&T Corp. 2,000 54,480 BlackRock, Inc. 1,200 260,184 BNP Paribas (Rights) (France) (NON) 5,438 11,786 BNP Paribas SA (France) 5,438 434,802 Brookfield Properties Corp. (Canada) 3,359 38,178 Calamos Asset Management, Inc. Class A 3,357 43,842 CBL & Associates Properties (R) 3,240 31,428 CFS Retail Property Trust (Australia) (R) 70,689 124,976 Charles Schwab Corp. (The) 6,600 126,390 Cheung Kong Holdings, Ltd. (Hong Kong) 7,000 88,144 Chubb Corp. (The) 7,159 360,885 Citigroup, Inc. 48,994 237,131 CNA Surety Corp. (NON) 1,569 25,418 Commonwealth Bank of Australia (Australia) 674 30,660 Conseco, Inc. (NON) 11,458 60,269 Credit Saison Co., Ltd. (Japan) 1,100 12,883 Credit Suisse Group (Switzerland) 6,084 337,804 Danske Bank A/S (Denmark) (NON) 7,563 198,298 DBS Group Holdings, Ltd. (Singapore) 39,500 369,904 Deutsche Bank AG (Germany) 464 35,635 Dexia (Belgium) (NON) (S) 24,158 222,875 Diamond Lease Co., Ltd. (Japan) 290 8,702 Digital Realty Trust, Inc. (R) 1,600 73,136 DnB NOR ASA (Norway) (NON) 2,655 30,809 Dollar Financial Corp. (NON) 1,332 21,339 E*Trade Financial Corp. (NON) 37,698 65,972 Entertainment Properties Trust (R) 1,095 37,383 Evercore Partners, Inc. Class A 1,939 56,658 Fairfax Financial Holdings, Ltd. (Canada) 132 49,153 Federated Investors, Inc. 1,487 39,212 First Bancorp 1,360 24,548 First Financial Holdings, Inc. 1,453 23,204 First Mercury Financial Corp. 1,338 17,822 Flushing Financial Corp. 2,913 33,208 Fondiaria SAI SpA (Italy) 3,975 83,648 GFI Group, Inc. 3,867 27,958 Glimcher Realty Trust (R) 5,337 19,587 Goldman Sachs Group, Inc. (The) 5,253 968,391 Hallmark Financial Services, Inc. (NON) 2,960 23,828 Hammerson PLC (United Kingdom) (R) 2,606 16,446 Hana Financial Group, Inc. (South Korea) 1,380 47,362 Hang Lung Group, Ltd. (Hong Kong) 5,000 24,881 HRPT Properties Trust (R) 5,025 37,788 HSBC Holdings PLC (London Exchange) (United Kingdom) 22,220 254,632 Hudson City Bancorp, Inc. 10,500 138,075 ING Groep NV (Netherlands) (NON) 7,519 134,332 Interactive Brokers Group, Inc. Class A (NON) 746 14,823 Intercontinental Exchange, Inc. (NON) 1,100 106,909 International Bancshares Corp. 2,089 34,072 Invesco, Ltd. 3,500 79,660 Investment Technology Group, Inc. (NON) 7,764 216,771 Irish Life & Permanent PLC (Ireland) 3,310 27,241 Japan Retail Fund Investment Corp. (Japan) (R) 7 38,047 Jones Lang LaSalle, Inc. 1,800 85,266 JPMorgan Chase & Co. 27,243 1,193,788 GAM Holding, Ltd. Class B (Ireland) 519 25,935 KBC Groupe SA (Belgium) (NON) 2,589 130,137 Knight Capital Group, Inc. Class A (NON) 2,764 60,117 Korea Exchange Bank (South Korea) 3,020 35,326 Leopalace21 Corp. (Japan) 3,000 23,965 Lexington Corporate Properties Trust (R) 3,782 19,288 Liberty Property Trust (R) 3,100 100,843 Lloyds Banking Group PLC (United Kingdom) 19,097 31,696 Loews Corp. 2,404 82,337 LTC Properties, Inc. (R) 1,796 43,176 Mack-Cali Realty Corp. (R) 5,100 164,883 Macquarie Bank, Ltd. (Australia) 844 43,490 Macquarie Office Trust (Australia) 115,792 30,527 Maiden Holdings, Ltd. (Bermuda) 4,170 30,316 Mediobanca SpA (Italy) 2,300 31,458 MetLife, Inc. 3,600 137,052 Moody's Corp. 4,600 94,116 Morgan Stanley 9,269 286,227 National Australia Bank, Ltd. (Australia) 2,690 72,742 National Bank of Canada (Canada) 1,308 72,913 National Bank of Greece SA (Greece) (NON) 2,161 77,532 National Health Investors, Inc. (R) 1,889 59,787 Nationale A Portefeuille (Belgium) 159 8,657 Nationwide Health Properties, Inc. (R) 2,425 75,151 Nelnet, Inc. Class A (NON) 2,245 27,928 NGP Capital Resources Co. 2,503 18,172 Nomura Securities Co., Ltd. (Japan) 4,200 25,700 Northern Trust Corp. 1,271 73,921 NorthStar Realty Finance Corp. (R) 4,468 15,683 Old Mutual PLC (South Africa) 105,055 168,141 optionsXpress Holdings, Inc. 1,147 19,820 Oriental Financial Group (Puerto Rico) 2,801 35,573 ORIX Corp. (Japan) 1,250 76,124 ORIX Corp. 144A (Japan) (NON) 100 6,090 Penson Worldwide, Inc. (NON) (S) 3,308 32,220 Pico Holdings, Inc. (NON) 1,123 37,452 Piper Jaffray Cos. (NON) 860 41,039 Platinum Underwriters Holdings, Ltd. (Bermuda) 736 26,378 Principal Financial Group 5,200 142,428 Prudential Financial, Inc. 1,700 84,847 PS Business Parks, Inc. (R) 866 44,443 Public Storage, Inc. (R) 1,900 142,956 QBE Insurance Group, Ltd. (Australia) 2,499 52,884 Ramco-Gershenson Properties (R) 1,741 15,530 Renhe Commercial Holdings Co., Ltd. (China) 144,000 28,893 Royal Bank of Canada (Canada) 1,229 66,219 RSA Insurance Group PLC (United Kingdom) 20,779 44,498 Saul Centers, Inc. (R) 650 20,865 SCOR (France) 769 21,036 SeaBright Insurance Holdings, Inc. (NON) 6,463 73,807 Shinhan Financial Group Co., Ltd. (South Korea) (NON) 1,560 62,445 Sierra Bancorp (S) 544 6,533 SL Green Realty Corp. (R) 1,826 80,070 Smithtown Bancorp, Inc. 1,390 16,041 Societe Generale (France) 1,756 141,432 State Bank of India, Ltd. (India) 904 41,051 State Street Corp. 5,582 293,613 Suffolk Bancorp 1,399 41,424 Sumitomo Mitsui Financial Group, Inc. (Japan) 600 20,804 SWS Group, Inc. 5,412 77,933 TD Ameritrade Holding Corp. (NON) 7,300 143,226 Toronto-Dominion Bank (Canada) 1,659 107,561 TradeStation Group, Inc. (NON) 3,446 28,085 Travelers Cos., Inc. (The) 4,502 221,633 U.S. Bancorp 18,842 411,886 UniCredito Italiano SpA (Italy) 140,727 550,235 Universal Health Realty Income Trust (R) 419 13,638 Universal Insurance Holdings, Inc. 3,734 18,782 Uranium Participation Corp. (Canada) (NON) 905 5,499 Urstadt Biddle Properties, Inc. Class A (R) 1,339 19,536 Validus Holdings, Ltd. (Bermuda) 850 21,930 Wells Fargo & Co. (S) 27,885 785,799 Westfield Group (Australia) 5,198 63,322 Westpac Banking Corp. (Australia) 11,761 271,087 Wharf (Holdings), Ltd. (Hong Kong) 7,000 36,931 Wilshire Bancorp, Inc. 2,380 17,469 World Acceptance Corp. (NON) (S) 1,857 46,815 Zurich Financial Services AG (Switzerland) 795 189,231 Health care (6.0%) Abbott Laboratories 9,100 450,177 Actelion NV (Switzerland) (NON) 1,891 117,503 Aetna, Inc. 5,922 164,809 Alapis Holding Industrial and Commercial SA (Greece) 105,958 93,099 Alliance Imaging, Inc. (NON) 5,809 32,879 Allscripts-Misys Healthcare Solutions, Inc. (NON) 2,550 51,689 Amedisys, Inc. (NON) 1,361 59,380 American Dental Partners, Inc. (NON) 1,355 18,970 American Medical Systems Holdings, Inc. (NON) 1,848 31,268 AmerisourceBergen Corp. 6,500 145,470 Amgen, Inc. (NON) 10,863 654,278 AmSurg Corp. (NON) 915 19,425 Assisted Living Concepts, Inc. Class A (NON) 1,327 27,495 Astellas Pharma, Inc. (Japan) 3,200 131,707 AstraZeneca PLC (United Kingdom) 10,825 485,805 athenahealth, Inc. (NON) 2,700 103,599 Auxilium Pharmaceuticals, Inc. (NON) 566 19,363 Baxter International, Inc. 3,845 219,203 Biogen Idec, Inc. (NON) 2,400 121,248 Biotest AG (Preference) (Germany) 699 42,224 Biovail Corp. (Canada) 1,272 19,627 Bristol-Myers Squibb Co. (S) 21,885 492,850 Brookdale Senior Living, Inc. 4,162 75,457 Cantel Medical Corp. (NON) 550 8,283 Centene Corp. (NON) 1,641 31,081 Cephalon, Inc. (NON) 2,726 158,762 Cerner Corp. (NON) 743 55,576 Community Health Systems, Inc. (NON) 4,300 137,299 Computer Programs & Systems, Inc. 715 29,608 Covidien PLC (Ireland) 1,946 84,184 Cubist Pharmaceuticals, Inc. (NON) 1,813 36,623 Eclipsys Corp. (NON) 2,406 46,436 Eli Lilly & Co. 16,725 552,427 Emergent Biosolutions, Inc. (NON) 1,466 25,890 Emeritus Corp. (NON) 2,615 57,399 Endo Pharmaceuticals Holdings, Inc. (NON) 2,421 54,787 Ensign Group, Inc. (The) 362 5,079 Enzon Pharmaceuticals, Inc. (NON) 2,621 21,623 Express Scripts, Inc. (NON) 3,469 269,125 Facet Biotech Corp. (NON) 1,224 21,163 Forest Laboratories, Inc. (NON) 7,925 233,312 Fujirebio, Inc. (Japan) 1,500 48,924 Gentiva Health Services, Inc. (NON) 1,321 33,038 Genzyme Corp. (NON) 5,536 314,057 Gilead Sciences, Inc. (NON) 7,500 349,350 GlaxoSmithKline PLC (United Kingdom) 14,966 294,503 Harvard Bioscience, Inc. (NON) 4,258 16,138 Health Management Associates, Inc. Class A (NON) 22,069 165,297 HealthSpring, Inc. (NON) 3,725 45,631 Hospira, Inc. (NON) 3,400 151,640 Humana, Inc. (NON) 4,000 149,200 Invacare Corp. 1,657 36,918 Inverness Medical Innovations, Inc. (NON) 751 29,086 Johnson & Johnson 17,010 1,035,739 Kindred Healthcare, Inc. (NON) 2,825 45,850 Kinetic Concepts, Inc. (NON) (S) 5,295 195,809 LHC Group, Inc. (NON) 1,138 34,060 Lincare Holdings, Inc. (NON) 5,526 172,688 Magellan Health Services, Inc. (NON) 757 23,512 Martek Biosciences Corp. (NON) 1,347 30,429 Maxygen, Inc. (NON) 6,920 46,295 McKesson Corp. 3,853 229,446 Medco Health Solutions, Inc. (NON) 5,000 276,550 Medicis Pharmaceutical Corp. Class A 3,208 68,491 Medivation, Inc. (NON) 1,128 30,614 Medtronic, Inc. 1,786 65,725 Millipore Corp. (NON) 363 25,530 Mylan, Inc. (NON) (S) 17,327 277,405 Myriad Genetics, Inc. (NON) 642 17,591 Natus Medical, Inc. (NON) 1,617 24,950 Novartis AG (Switzerland) 6,386 319,732 Obagi Medical Products, Inc. (NON) 3,092 35,867 Omega Healthcare Investors, Inc. (R) 1,353 21,675 Omnicare, Inc. 4,500 101,340 Ono Pharmaceutical Co., Ltd. (Japan) 400 20,773 Onyx Pharmaceuticals, Inc. (NON) 590 17,682 OSI Pharmaceuticals, Inc. (NON) 916 32,335 Osiris Therapeutics, Inc. (NON) (S) 524 3,490 Pall Corp. 721 23,274 Par Pharmaceutical Cos., Inc. (NON) 3,808 81,910 Perrigo Co. 794 26,988 Pfizer, Inc. (S) 55,423 917,251 Quality Systems, Inc. (S) 2,375 146,229 Questcor Pharmaceuticals, Inc. (NON) 4,641 25,618 Roche Holding AG (Switzerland) 2,097 339,173 Sanofi-Aventis (France) 4,407 323,649 Santarus, Inc. (NON) 11,064 36,401 Schering-Plough Corp. 10,089 285,014 Sinopharm Group Co. 144A (China) (NON) 1,200 3,041 Skilled Healthcare Group, Inc. Class A (NON) 683 5,484 Steris Corp. 2,200 66,990 Sun Healthcare Group, Inc. (NON) 3,828 33,074 Sunrise Senior Living, Inc. (NON) 9,089 27,540 Suzuken Co., Ltd. (Japan) 1,100 37,973 Taisho Pharmaceutical Co., Ltd. (Japan) 5,000 101,214 Takeda Pharmaceutical Co., Ltd. (Japan) 2,400 100,137 Talecris Biotherapeutics Holdings Corp. (NON) (FWC) 585 11,115 Techne Corp. 489 30,587 Terumo Corp. (Japan) 1,400 76,798 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 1,157 58,498 UCB SA (Belgium) 1,894 79,990 United Therapeutics Corp. (NON) 580 28,414 UnitedHealth Group, Inc. 13,321 333,558 Valeant Pharmaceuticals International (NON) 1,017 28,537 WellCare Health Plans, Inc. (NON) 1,004 24,749 WellPoint, Inc. (NON) 2,559 121,194 Young Innovations, Inc. 1,331 35,019 Technology (7.6%) 3Com Corp. (NON) 15,808 82,676 3PAR, Inc. (NON) 3,323 36,653 A123 Systems, Inc. (NON) 785 16,736 Accenture PLC Class A 6,831 254,591 Acme Packet, Inc. (NON) 3,005 30,080 Actuate Corp. (NON) 4,127 23,854 Acxiom Corp. (NON) 2,666 25,220 ADC Telecommunications, Inc. (NON) (S) 8,882 74,076 Adobe Systems, Inc. (NON) 2,079 68,690 Advanced Battery Technologies, Inc. (NON) (S) 7,833 33,995 Akamai Technologies, Inc. (NON) 4,059 79,881 Amkor Technologies, Inc. (NON) 4,540 31,235 ANSYS, Inc. (NON) 621 23,269 Apple, Inc. (NON) 6,972 1,292,400 ArcSight, Inc. (NON) 768 18,486 ARRIS Group, Inc. (NON) (S) 7,051 91,734 ASML Holding NV (Netherlands) 989 29,111 Atmel Corp. (NON) 6,490 27,193 Autonomy Corp. PLC (United Kingdom) (NON) 1,712 44,636 Avnet, Inc. (NON) 4,967 128,993 Badger Meter, Inc. 654 25,303 Black Box Corp. 1,157 29,029 Blackboard, Inc. (NON) 618 23,348 BMC Software, Inc. (NON) 3,932 147,568 Brocade Communications Systems, Inc. (NON) 4,376 34,395 BYD Co., Ltd. (China) (NON) 6,000 48,944 CACI International, Inc. Class A (NON) 365 17,254 Check Point Software Technologies (Israel) (NON) 1,076 30,505 Checkpoint Systems, Inc. (NON) 1,924 31,631 China BAK Battery, Inc. (China) (NON) 4,400 21,780 Cisco Systems, Inc. (NON) 41,838 984,867 Citrix Systems, Inc. (NON) 2,976 116,748 Compuware Corp. (NON) 8,831 64,731 Concur Technologies, Inc. (NON) 1,997 79,401 CSG Systems International, Inc. (NON) 3,912 62,631 Dell, Inc. (NON) 5,741 87,608 EMC Corp. (NON) 33,119 564,348 Emulex Corp. (NON) 4,852 49,927 Energy Conversion Devices, Inc. (NON) 458 5,304 EnerSys (NON) 1,157 25,593 Epistar Corp. 144A GDR (Taiwan) (F)(NON) 297 5,362 F5 Networks, Inc. (NON) 5,983 237,106 Fair Isaac Corp. 1,508 32,407 FEI Co. (NON) 9,199 226,755 Formfactor, Inc. (NON) 706 16,888 Fujitsu, Ltd. (Japan) 77,000 499,515 Garmin, Ltd. 635 23,965 Google, Inc. Class A (NON) 1,658 822,119 Greatbatch, Inc. (NON) 823 18,493 GS Yuasa Corp. (Japan) (S) 4,000 36,394 Harris Corp. 635 23,876 Hewlett-Packard Co. 12,259 578,747 Hon Hai Precision Industry Co., Ltd. (Taiwan) 4,000 16,016 Hynix Semiconductor, Inc. (South Korea) (NON) 660 11,094 i2 Technologies, Inc. (NON) 2,840 45,554 IBM Corp. 11,472 1,372,166 Indra Sistemas SA Class A (Spain) 2,549 63,606 Integrated Device Technology, Inc. (NON) 10,800 73,008 Intel Corp. 40,353 789,708 Interactive Intelligence, Inc. (NON) 1,485 28,378 Jabil Circuit, Inc. 9,400 126,054 Juniper Networks, Inc. (NON) 3,487 94,219 LDK Solar Co., Ltd. ADR (China) (NON) 846 7,293 Lexmark International, Inc. Class A (NON) 5,600 120,624 LG Display Co., Ltd. (South Korea) 910 26,192 LG Electronics, Inc. (South Korea) 474 50,305 Logitech International SA (Switzerland) (NON) 1,893 34,530 Longtop Financial Technologies Ltd. ADR (China) (NON) 2,442 69,499 Mantech International Corp. Class A (NON) 399 18,817 Marvell Technology Group, Ltd. (NON) 9,600 155,424 McAfee, Inc. (NON) 664 29,077 MedAssets, Inc. (NON) 1,539 34,735 MEMC Electronic Materials, Inc. (NON) 825 13,720 Micron Technology, Inc. (NON) (S) 3,033 24,871 Microsoft Corp. 54,111 1,400,934 MicroStrategy, Inc. (NON) 535 38,274 Monotype Imaging Holdings, Inc. (NON) 4,314 36,281 Motorola, Inc. 7,113 61,101 Multi-Fineline Electronix, Inc. (NON) 1,290 37,036 National Semiconductor Corp. 17,964 256,346 NCI, Inc. (NON) 362 10,375 NCR Corp. (NON) 5,190 71,726 NEC Corp. (Japan) (NON) (S) 68,000 212,056 NetApp, Inc. (NON) 3,805 101,517 Netezza Corp. (NON) 3,767 42,341 NetSuite, Inc. (NON) 1,955 29,912 Nokia OYJ (Finland) 2,356 34,674 Omnicell, Inc. (NON) 2,168 24,152 Oracle Corp. 41,882 872,821 Perfect World Co., Ltd. ADR (China) (NON) 813 39,105 Photronics, Inc. (NON) 3,645 17,277 PV Crystalox Solar PLC (United Kingdom) 3,448 4,089 Qualcomm, Inc. 2,239 100,710 Quest Software, Inc. (NON) 7,933 133,671 Red Hat, Inc. (NON) 909 25,125 Renesola, Ltd. ADR (China) (NON) 1,200 5,772 Rosetta Stone, Inc. (NON) (S) 706 16,210 Roth & Rau AG (Germany) (NON) 233 8,885 Saft Groupe SA (France) 583 32,442 SAIC, Inc. (NON) 1,558 27,327 Salesforce.com, Inc. (NON) 2,107 119,952 SeaChange International, Inc. (NON) 2,264 16,980 Seagate Technology 13,200 200,772 Silicon Graphics International Corp. (NON) 6,958 46,688 Sohu.com, Inc. (China) (NON) 3,080 211,842 Solarworld AG (Germany) 420 10,210 Sourcefire, Inc. (NON) 823 17,670 Starent Networks Corp. (NON) 978 24,861 Sumco Corp. (Japan) 1,000 22,597 Symantec Corp. (NON) 37,703 620,968 Synaptics, Inc. (NON) 904 22,781 Tech Data Corp. (NON) 1,096 45,605 Texas Instruments, Inc. (S) 16,399 388,492 TIBCO Software, Inc. (NON) 7,763 73,671 Tokyo Electron, Ltd. (Japan) 500 31,655 TTM Technologies, Inc. (NON) 6,505 74,612 Ultralife Batteries, Inc. (NON) 1,420 8,605 Unisys Corp. (NON) 39,122 104,456 United Microelectronics Corp. ADR (Taiwan) (NON) 7,700 29,260 United Online, Inc. 5,944 47,790 Valence Technology, Inc. (NON) 5,600 10,080 Veeco Instruments, Inc. (NON) 5,098 118,885 Venture Corp., Ltd. (Singapore) 6,000 38,154 VeriSign, Inc. (NON) 1,192 28,238 VMware, Inc. Class A (NON) 5,744 230,736 Watts Water Technologies, Inc. Class A 1,177 35,604 Web.com Group, Inc. (NON) 5,192 36,811 Western Digital Corp. (NON) 11,065 404,204 Western Union Co. (The) 8,800 166,496 Transportation (0.7%) British Airways PLC (United Kingdom) (NON) 23,959 84,554 Central Japan Railway Co. (Japan) 28 201,256 ComfortDelgro Corp., Ltd. (Singapore) 76,000 86,469 Con-way, Inc. 1,800 68,976 CSX Corp. 4,628 193,728 Deutsche Post AG (Germany) 2,907 54,490 DP World, Ltd. (United Arab Emirates) 223,314 125,056 easyJet PLC (United Kingdom) (NON) 9,374 56,892 Hawaiian Holdings, Inc. (NON) 3,313 27,365 International Shipholding Corp. 972 29,947 Norfolk Southern Corp. 5,001 215,593 Qantas Airways, Ltd. (Australia) 18,640 46,951 Ryder System, Inc. 5,304 207,174 SembCorp Marine, Ltd. (Singapore) 56,000 125,388 Singapore Airlines, Ltd. (Singapore) 7,000 68,494 Teekay Tankers, Ltd. Class A (Bahamas) 1,612 13,460 Wabtec Corp. 1,501 56,333 Utilities and power (2.2%) A2A SpA (Italy) 55,452 109,057 AES Corp. (The) (NON) 4,135 61,281 Alliant Energy Corp. 3,630 101,096 American States Water Co. 467 16,896 Aqua America, Inc. 1,309 23,091 Babcock & Brown Wind Partners (Australia) 20,782 27,641 BKW FMB Energie AG (Switzerland) 242 21,008 California Water Service Group 423 16,472 Centrica PLC (United Kingdom) 22,439 90,359 CEZ AS (Czech Republic) 915 48,892 Chubu Electric Power, Inc. (Japan) 3,900 94,783 Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) 923 35,009 CMS Energy Corp. 6,600 88,440 Consolidated Water Co., Inc. (Cayman Islands) 553 9,030 DPL, Inc. 1,138 29,702 E.ON AG (Germany) 585 24,826 EDF Energies Nouvelles SA (France) 649 35,801 Edison International 10,727 360,213 El Paso Corp. 23,000 237,360 Electricite de France (France) 991 58,832 Endesa SA (Spain) 1,033 34,157 Enel SpA (Italy) 14,987 95,195 Energen Corp. 2,244 96,716 Energias de Portugal (EDP) SA (Portugal) 45,314 207,700 Entergy Corp. 411 32,822 Exelon Corp. 5,835 289,533 FirstEnergy Corp. 1,532 70,043 FPL Group, Inc. 4,885 269,799 Gaz de France SA (France) 1,639 72,833 Guangdong Investment, Ltd. (China) 152,000 74,815 Hera SpA (Italy) 12,233 29,791 Hokkaido Electric Power Co., Inc. (Japan) 1,100 22,919 Hokuriku Electric Power Co. (Japan) 1,000 25,471 Huaneng Power International, Inc. (China) 10,000 6,562 International Power PLC (United Kingdom) 14,211 65,732 Kansai Electric Power, Inc. (Japan) 1,600 38,726 Kyushu Electric Power Co., Inc. (Japan) 1,500 33,999 Mirant Corp. (NON) 13,367 219,620 National Grid PLC (United Kingdom) 44,970 434,726 NSTAR 2,800 89,096 NV Energy, Inc. 8,700 100,833 Ormat Technologies, Inc. 256 10,450 PG&E Corp. 4,721 191,153 Pike Electric Corp. (NON) 2,396 28,704 PPL Corp. 5,800 175,972 Public Power Corp. SA (Greece) (NON) 4,403 98,070 Public Service Enterprise Group, Inc. 1,362 42,821 RWE AG (Germany) 440 40,896 Sempra Energy 3,698 184,197 Severn Trent PLC (United Kingdom) 1,597 24,806 Shikoku Electric Power Co., Inc. (Japan) 900 27,501 SJW Corp. 524 11,973 Southwest Water Co. 1,043 5,132 Terna SPA (Italy) 36,099 140,881 Toho Gas Co., Ltd. (Japan) 1,000 4,568 Tokyo Electric Power Co. (Japan) 2,300 60,418 Tokyo Gas Co., Ltd. (Japan) 27,000 112,209 TransAlta Corp. (Canada) 299 6,114 UGI Corp. 3,100 77,686 Veolia Environnement (France) 1,580 60,597 VeraSun Energy Corp. (NON) 4,830 37 Total common stocks (cost $110,629,756) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (17.1%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, October 1, 2039 $4,000,000 $4,255,000 5 1/2s, TBA, October 1, 2039 1,000,000 1,049,141 4 1/2s, TBA, October 1, 2039 2,000,000 2,029,688 U.S. Government Agency Mortgage Obligations (13.9%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, October 1, 2039 2,000,000 2,136,875 5 1/2s, TBA, October 1, 2039 7,000,000 7,322,109 5 1/2s, TBA, October 1, 2024 1,000,000 1,057,188 5s, TBA, October 1, 2039 1,000,000 1,032,813 4 1/2s, TBA, November 1, 2039 4,000,000 4,037,656 4 1/2s, TBA, October 1, 2039 16,000,000 16,205,000 Total U.S. government and agency mortgage obligations (cost $38,827,696) U.S. TREASURY OBLIGATIONS (%)(a) Principal amount Value U.S. Treasury Notes 4 1/4s, November 15, 2013 $20,000 $21,848 Total U.S. treasury obligations (cost $20,059) CORPORATE BONDS AND NOTES (14.5%)(a) Principal amount Value Basic materials (1.0%) Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018 $35,000 $36,094 Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON)(PIK) 55,000 55 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (Luxembourg) 15,000 17,684 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (Luxembourg) 34,000 33,495 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 70,000 81,214 Builders FirstSource, Inc. company guaranty sr. notes FRN 4.69s, 2012 40,000 34,600 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.299s, 2013 (Netherlands) 75,000 61,125 Compass Minerals International, Inc. 144A sr. notes 8s, 2019 15,000 15,169 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 22,000 24,337 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 90,000 92,374 E.I. du Pont de Nemours & Co. sr. unsec. notes 5 7/8s, 2014 15,000 16,587 FMG Finance Pty Ltd. 144A sr. sec. notes 10 5/8s, 2016 (Australia) 5,000 5,538 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 247,000 262,438 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 2,000 2,125 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 30,000 31,125 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 46,000 48,990 Glencore Funding LLC 144A company guaranty sr. unsec. unsub. notes 6s, 2014 480,000 460,405 Graphic Packaging International, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2017 10,000 10,625 Grief, Inc. 144A sr. notes 7 3/4s, 2019 10,000 10,300 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 29,000 24,940 International Paper Co. bonds 7.95s, 2018 140,000 151,754 International Paper Co. sr. unsec. notes 9 3/8s, 2019 20,000 23,300 International Paper Co. sr. unsec. unsub. notes 7 1/2s, 2021 105,000 111,254 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 10,000 7,125 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 61,719 Metals USA, Inc. sec. notes 11 1/8s, 2015 40,000 38,450 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 35,000 27,125 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 20,000 21,334 Nalco Co. 144A sr. notes 8 1/4s, 2017 10,000 10,500 NewPage Corp. 144A sr. sec. notes 11 3/8s, 2014 25,000 24,563 NewPage Holding Corp. sr. unsec. unsub. notes FRN 8.579s, 2013 (PIK) 14,860 2,749 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 40,000 27,600 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 60,000 51,900 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 9s, 2019 (Australia) 22,000 27,007 Rio Tinto Finance USA LTD sr. unsec. notes 5 7/8s, 2013 (Australia) 72,000 77,263 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 40,000 35,200 Smurfit-Stone Container Corp. sr. unsec. unsub. notes 8 3/8s, 2012 (In default) (NON) 5,000 3,569 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 40,000 40,400 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 45,000 45,225 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 20,000 23,250 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 40,000 45,200 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 30,000 33,000 Teck Resources, Ltd. sr. unsec. notes 6 1/8s, 2035 (Canada) 15,000 12,750 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 35,000 28,350 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.233s, 2014 15,000 9,300 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 13,000 9,620 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. sec. notes 11 1/2s, 2014 45,000 46,125 Weyerhaeuser Co. sr. unsec. notes 7 3/8s, 2019 15,000 14,912 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 35,000 34,412 Capital goods (0.5%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 28,000 27,020 BBC Holding Corp. sr. notes 8 7/8s, 2014 40,000 38,100 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 35,000 35,875 Belden CDT, Inc. 144A company guaranty sr. sub. notes 9 1/4s, 2019 10,000 10,400 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 5,000 4,250 Berry Plastics Holding Corp. sec. notes FRN 4.174s, 2014 5,000 3,850 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 28,000 28,280 Eaton Corp. notes 5.6s, 2018 66,000 68,698 General Cable Corp. company guaranty sr. unsec. notes FRN 2.972s, 2015 45,000 39,488 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 5 1/4s, 2014 40,000 43,693 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/2s, 2012 15,000 15,150 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 1/2s, 2015 3,000 2,130 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 65,000 70,249 L-3 Communications Corp. company guaranty 7 5/8s, 2012 81,000 82,114 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 24,000 24,180 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015 20,000 19,900 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 74,000 69,201 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 10,000 8,713 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 50,000 72,488 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 $50,000 51,630 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 35,000 33,950 Ryerson Tull, Inc. company guaranty sr. sec. notes 12 1/4s, 2015 119,000 113,050 Spirit Aerosystems Inc. 144A company guaranty sr. notes 7 1/2s, 2017 5,000 4,975 Titan International, Inc. company guaranty 8s, 2012 47,000 45,473 Transdigm, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2014 40,000 39,700 Transdigm, Inc. 144A company guaranty sr. sub. notes 7 3/4s, 2014 (FWC) 5,000 4,856 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 116,338 Communication services (2.2%) Adelphia Communications Corp. escrow bonds zero %, 2010 55,000 1,238 American Tower Corp. sr. unsec. notes 7s, 2017 130,000 133,250 AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 84,000 111,272 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 214,000 232,240 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 25,000 26,084 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 250,000 263,697 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 93,000 98,969 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 137,000 164,234 British Telecommunications PLC notes 8 3/8s, 2010 (United Kingdom) 84,000 90,441 Cablevision Systems Corp. sr. unsec. notes Ser. B, 8s, 2012 10,000 10,425 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default) (NON) 21,000 23,625 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default) (NON) 65,000 72,800 CCO Holdings LLC/CCO Holdings Capital Corp. sr. unsec. notes 8 3/4s, 2013 (In default) (NON) 47,000 47,705 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 30,000 30,900 Cincinnati Bell, Inc. company guaranty 7 1/4s, 2013 95,000 96,425 Citizens Communications Co. notes 9 1/4s, 2011 105,000 114,450 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 156,000 174,121 Cox Communications, Inc. notes 7 1/8s, 2012 35,000 39,043 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 55,000 67,189 Cox Communications, Inc. 144A notes 5 7/8s, 2016 82,000 85,969 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 45,000 45,675 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 (WIS) 110,000 113,025 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 5,000 5,150 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 5,000 5,188 CSC Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2014 10,000 10,500 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 143,000 185,188 France Telecom notes 7 3/4s, 2011 (France) 84,000 90,953 Global Crossing, Ltd. 144A sr. sec. notes 12s, 2015 (United Kingdom) 5,000 5,250 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 41,000 42,435 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 105,000 112,350 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 10,000 9,975 iPCS, Inc. company guaranty sr. notes FRN 2.608s, 2013 15,000 12,675 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 55,000 48,469 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 25,000 20,750 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 65,000 66,463 NII Capital Corp. 144A company guaranty sr. notes 10s, 2016 5,000 5,200 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 75,000 77,625 Nordic Telephone Co. Holdings ApS 144A sr. sec. notes FRN 6.399s, 2016 (Denmark) EUR 135,000 196,541 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 $20,000 18,150 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 30,000 29,625 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 195,000 205,238 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 21,563 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 45,000 45,900 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 93,000 102,666 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 5,000 5,150 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 5,000 5,113 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 35,000 34,825 TCI Communications, Inc. company guaranty 7 7/8s, 2026 251,000 293,809 TCI Communications, Inc. debs. 9.8s, 2012 62,000 71,410 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 144,000 149,079 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Italy) 20,000 21,039 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 40,000 44,156 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 10,000 10,559 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Spain) 5,000 6,475 Telefonica Europe BV company guaranty 7 3/4s, 2010 (Spain) 84,000 88,855 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 120,000 140,426 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 27,036 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 35,000 36,050 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 3,000 3,075 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 162,000 203,047 Verizon Global Funding Corp. notes 7 3/4s, 2030 30,000 36,245 Verizon New England, Inc. sr. notes 6 1/2s, 2011 82,000 88,170 Verizon New Jersey, Inc. debs. 8s, 2022 45,000 51,560 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 50,000 58,010 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 30,000 31,152 Vodafone Group PLC sr. unsec. notes 7 3/4s, 2010 (United Kingdom) 84,000 86,100 West Corp. company guaranty 9 1/2s, 2014 25,000 24,500 Windstream Corp. company guaranty 8 5/8s, 2016 55,000 56,238 Windstream Corp. company guaranty 8 1/8s, 2013 35,000 35,963 Consumer cyclicals (2.0%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 35,000 35,963 Affinion Group, Inc. company guaranty 10 1/8s, 2013 55,000 56,513 Affinity Group, Inc. sr. sub. notes 9s, 2012 50,000 34,875 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 25,000 23,250 AMC Entertainment, Inc. company guaranty 11s, 2016 60,000 63,900 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 20,000 19,300 American Casino & Entertainment Properties LLC 144A sr. notes 11s, 2014 20,000 17,800 American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (PIK) 31,817 19,886 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013 (PIK) 2,766 1,687 Aramark Corp. company guaranty 8 1/2s, 2015 45,000 45,394 Associated Materials, Inc. company guaranty 9 3/4s, 2012 65,000 63,863 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 3/8s, 2012 30,000 26,250 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 45,000 32,850 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 30,000 26,400 Building Materials Corp. company guaranty notes 7 3/4s, 2014 40,000 38,500 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) (In default) (NON) 56,690 44,502 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 100,000 94,000 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 5,000 2,725 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 48,000 40,320 DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 (Germany) 5,000 5,387 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 117,000 122,892 Dana Corp. escrow sr. notes 5.85s, 2015 (In default) (F)(NON) 55,000 6 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 25,000 26,750 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 185,000 187,313 DIRECTV Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 40,000 39,750 DISH DBS Corp. 144A sr. notes 7 7/8s, 2019 (FWC) 20,000 20,200 Echostar DBS Corp. company guaranty 6 5/8s, 2014 5,000 4,863 Echostar DBS Corp. sr. notes 6 3/8s, 2011 35,000 35,700 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 185,000 189,163 Ford Motor Credit Co., LLC sr. notes 7 1/4s, 2011 45,000 43,704 Goodyear Tire & Rubber Co. (The) notes 7.857s, 2011 4,000 4,080 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 40,000 41,500 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 35,000 37,975 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 50,000 43,875 Harrah's Operating Co., Inc. 144A sr. sec. notes 11 1/4s, 2017 20,000 20,200 Hertz Corp. company guaranty 8 7/8s, 2014 65,000 65,650 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 110,000 115,004 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 100,000 100,875 Interpublic Group of Companies, Inc. (The) 144A sr. unsec. notes 10s, 2017 10,000 10,800 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 11,000 9,790 Jarden Corp. company guaranty 7 1/2s, 2017 35,000 34,038 KB Home company guaranty 6 3/8s, 2011 49,000 49,490 Lamar Media Corp. company guaranty 7 1/4s, 2013 55,000 54,106 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 163,000 169,520 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 30,000 30,375 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 50,000 52,000 Liberty Media Corp. debs. 8 1/4s, 2030 50,000 41,250 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 695,000 702,184 Masco Corp. sr. unsec. unsub. notes 6 1/8s, 2016 25,000 23,697 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 40,000 14,500 Meritage Homes Corp. company guaranty 6 1/4s, 2015 47,000 43,240 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 7,000 6,948 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 95,000 79,563 MGM Mirage, Inc. 144A sr. sec. notes 10 3/8s, 2014 5,000 5,338 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 30,000 28,050 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 (PIK) 104,933 89,718 News America Holdings, Inc. company guaranty 7 3/4s, 2024 50,000 52,585 News America Holdings, Inc. debs. 7 3/4s, 2045 100,000 106,420 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 35,000 35,175 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 30,000 23,625 Omnicom Group, Inc. sr. notes 5.9s, 2016 30,000 31,652 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 50,000 54,000 Penn National Gaming, Inc. 144A sr. unsec. sub. notes 8 3/4s, 2019 5,000 5,013 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 35,000 30,975 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 45,000 45,000 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 5,000 5,025 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 10,000 9,900 Realogy Corp. company guaranty sr. notes zero %, 2014 (PIK) 5,000 3,300 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 40,000 29,000 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 15,000 13,875 Sealy Mattress Co. 144A sr. sec. notes 10 7/8s, 2016 25,000 27,563 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 5,000 5,100 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 15,000 13,125 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2014 10,000 8,700 Standard Pacific Escrow, LLC 144A sr. notes 10 3/4s, 2016 40,000 39,400 Station Casinos, Inc. sr. notes 6s, 2012 (In default) (NON) 90,000 26,550 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 24,000 24,960 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 35,000 35,700 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 (In default) (NON) 75,000 51,750 Time Warner, Inc. debs. 9.15s, 2023 40,000 50,257 Time Warner, Inc. debs. 9 1/8s, 2013 125,000 145,152 Toys R Us Property Co., LLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 40,000 43,000 Travelport LLC company guaranty 9 7/8s, 2014 20,000 19,350 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default) (NON) 80,000 9,600 TRW Automotive, Inc. 6 3/8s, 2014 50,000 63,701 United Auto Group, Inc. company guaranty 7 3/4s, 2016 40,000 36,900 Umbrella Acquisition, 144A company guaranty unsec. unsub. notes 9 3/4s, 2015 (PIK) 31,575 24,313 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (PIK) 36,183 2,895 Viacom, Inc. unsec. sr. company guaranty 7 7/8s, 2030 55,000 52,431 Visant Corp. Company guaranty sr. unsec. sub. notes company guaranty 7 5/8s, 2012 40,000 40,050 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 165,730 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. Ser. EXCH, 6 5/8s, 2014 11,000 10,615 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 30,000 28,200 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default) (NON) 30,000 38 Consumer staples (1.0%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 75,000 87,180 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 50,000 59,163 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 30,000 26,100 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 20,000 18,000 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 68,143 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 35,000 34,825 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 5,000 5,150 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default) (NON)(PIK) 27,296 16,378 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010 17,000 17,994 CVS Caremark, Corp. sr. unsec. FRN 6.302s, 2037 138,000 117,990 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 126,242 132,917 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 50,000 53,807 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 35,000 38,092 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 55,000 60,367 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 25,000 26,792 Diageo PLC company guaranty 8s, 2022 (Canada) 40,000 49,095 Dole Food Co. 144A sr. unsec. notes 13 7/8s, 2014 35,000 41,038 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 55,000 52,250 General Mills, Inc. sr. unsec. notes 5.65s, 2019 25,000 27,058 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 81,718 Kellogg Co. sr. unsec. notes 4.45s, 2016 50,000 52,294 Kroger Co. company guaranty 6.4s, 2017 137,000 151,584 McDonald's Corp. sr. unsec. bond 6.3s, 2037 51,000 59,408 McDonald's Corp. sr. unsec. notes 5.7s, 2039 59,000 63,877 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 73,238 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 20,000 20,300 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 40,000 40,800 Reynolds American, Inc. company guaranty 7 1/4s, 2013 55,000 59,842 Rite Aid Corp. company guaranty 9 1/2s, 2017 33,000 26,730 Rite Aid Corp. sec. notes 7 1/2s, 2017 40,000 35,200 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 20,000 21,500 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 40,000 42,000 Spectrum Brands, Inc. sr. unsec. sub. bond zero %, 2019 (PIK) 15,997 15,197 Supervalu, Inc. sr. unsec. notes 7 1/2s, 2014 40,000 40,200 United Rentals North America, Inc. 144A company guaranty sr. unsec. notes 10 7/8s, 2016 5,000 5,350 Universal Corp. notes Ser. MTNC, 5.2s, 2013 460,000 448,209 Wendy's/Arby's Restaurants LLC 144A sr. unsec. notes 10s, 2016 30,000 31,875 Energy (1.1%) Amerada Hess Corp. unsub. notes 6.65s, 2011 80,000 85,848 Anadarko Petroleum Corp. sr. unsec. notes 6.95s, 2019 70,000 77,769 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 115,000 113,131 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 45,000 46,488 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 30,000 24,150 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 110,000 109,313 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 45,000 44,719 Complete Production Services, Inc. company guaranty 8s, 2016 25,000 22,750 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 50,000 37,750 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 40,000 39,700 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 25,000 20,375 ConocoPhillips notes 6 1/2s, 2039 90,000 103,747 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 40,000 39,700 Encore Acquisition Co. sr. sub. notes 6s, 2015 79,000 71,495 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 65,000 61,831 Forest Oil Corp. sr. notes 8s, 2011 65,000 65,975 Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 100,000 91,630 Halliburton Co. sr. unsec. notes 7.45s, 2039 75,000 94,403 Harvest Operations Corp. sr. notes 7 7/8s, 2011 35,000 33,775 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 70,000 70,000 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 15,000 14,175 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 10,000 9,275 Kerr-McGee Corp. sec. notes 6.95s, 2024 80,000 85,652 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 25,000 23,750 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 15,000 15,786 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 30,000 29,475 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 40,000 39,300 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 35,000 38,019 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 40,000 31,000 Peabody Energy Corp. company guaranty Ser. B, 6 7/8s, 2013 25,000 25,250 Peabody Energy Corp. sr. notes 5 7/8s, 2016 50,000 47,625 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 74,000 77,485 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 55,000 56,513 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 20,000 19,700 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 5,000 4,963 Plains Exploration & Production Co. company guaranty 7s, 2017 40,000 38,100 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 60,000 61,500 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 10,000 8,675 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 15,000 16,538 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 10,000 9,950 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 85,375 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 4.222s, 2014 15,000 13,365 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 120,000 115,500 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 (In default) (NON) 25,000 10,750 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 70,000 65,800 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 15,000 15,772 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 25,000 26,596 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 35,000 46,917 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (China) 20,000 20,366 Whiting Petroleum Corp. company guaranty 7s, 2014 20,000 19,750 Williams Cos., Inc. (The) notes 7 3/4s, 2031 5,000 5,243 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 15,000 16,225 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 80,000 86,372 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 10,000 10,266 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 56,000 57,795 Financials (3.2%) Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 33,000 35,125 American Express Co. sr. unsec. notes 8 1/8s, 2019 90,000 106,442 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 214,000 156,220 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 65,000 68,325 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 90,000 95,306 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 1.079s, 2027 158,000 91,691 Barclays Bank PLC 144A sub. notes 10.179s, 2021 95,000 126,690 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 155,000 172,544 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 25,125 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.24s, 2012 62,500 55,070 Capital One Capital III company guaranty 7.686s, 2036 31,000 26,195 Citigroup, Inc. sr. unsec. notes 5 1/2s, 2013 279,000 285,508 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 110,000 109,214 Citigroup, Inc. sr. unsec. unsub. notes FRN 0.604s, 2010 10,000 9,938 Citigroup, Inc. sub. notes 5s, 2014 135,000 128,464 Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 130,000 140,333 Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (United Kingdom) 118,000 89,680 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 125,000 126,542 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 55,000 40,150 Dresdner Funding Trust I 144A bonds 8.151s, 2031 100,000 68,000 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 57,000 53,563 Fleet Capital Trust V bank guaranty FRN 1.292s, 2028 199,000 111,974 Fund American Cos., Inc. notes 5 7/8s, 2013 91,000 86,994 GATX Financial Corp. notes 5.8s, 2016 25,000 22,422 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.661s, 2016 65,000 57,205 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.613s, 2012 10,000 9,250 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 392,000 405,769 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 135,000 111,713 GMAC, LLC sr. unsec. unsub. notes 7 1/4s, 2011 115,000 110,522 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 34,000 31,620 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 60,000 55,200 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 79,000 74,655 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 3/4s, 2014 5,000 4,250 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 6,000 5,520 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.561s, 2014 9,000 6,975 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 150,000 171,602 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 100,000 107,495 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 194,000 201,461 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 28,000 26,150 Health Care REIT, Inc. sr. notes 6s, 2013 (R) 20,000 20,223 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 (R) 60,000 52,844 HSBC Finance Capital Trust IX FRN 5.911s, 2035 200,000 150,000 HSBC Finance Corp. notes 5s, 2015 200,000 200,766 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 10,000 9,313 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 10,000 9,650 JPMorgan Chase & Co. sr. notes 6s, 2018 270,000 289,798 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 119,000 114,123 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 85,000 85,541 Lehman Brothers E-Capital Trust I FRN 3.589s, 2065 (In default) (NON) 285,000 29 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 15,000 15,300 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 30,000 28,800 Liberty Mutual Group 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 181,000 173,963 Liberty Mutual Insurance 144A notes 7.697s, 2097 100,000 76,816 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 110,000 113,672 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 60,000 62,439 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 0.704s, 2011 50,000 48,662 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 318,000 334,440 MetLife, Inc. sr. unsec. 6 3/4s, 2016 55,000 61,380 MetLife, Inc. sr. unsec. notes Ser. A, 6.817s, 2018 135,000 150,255 Morgan Stanley sr. unsec. notes FRN Ser. MTN, 0.333s, 2010 100,000 99,947 Morgan Stanley sr. unsec. unsub. notes 6 3/4s, 2011 182,000 194,062 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 25,000 22,875 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 (R) 30,000 30,923 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 102,000 102,929 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 43,017 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 72,040 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 5,000 4,944 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 100,000 52,000 Simon Property Group LP sr. unsec. notes 6 3/4s, 2014 (R) 48,000 51,438 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 (R) 41,000 41,868 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 22,000 21,685 Simon Property Group LP unsub. bonds 5 3/4s, 2015 (R) 17,000 17,390 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 171,000 166,155 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 35,000 36,025 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.299s, 2037 75,000 48,083 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 45,000 43,650 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.315s, 2014 5,000 4,156 VTB Capital SA 144A notes 6 7/8s, 2018 (Russia) 192,000 189,120 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 21,129 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 0.511s, 2012 95,000 92,875 Wells Fargo & Co. sr. notes 4 3/8s, 2013 160,000 165,221 Wells Fargo & Co. sr. unsec. unsub. notes 5 1/4s, 2012 175,000 186,714 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2049 (Australia) 60,000 52,217 Willis Group North America, Inc. company guaranty 6.2s, 2017 10,000 9,789 Health care (0.9%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 90,000 100,312 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 40,101 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 83,399 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 148,000 165,595 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 35,000 35,875 DaVita, Inc. company guaranty 6 5/8s, 2013 55,000 54,450 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 65,000 66,300 GlaxoSmith Kline Capital, Inc. company guaranty sr. notes 5.65s, 2018 134,000 146,797 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 38,000 39,520 HCA, Inc. sr. sec. notes 9 1/4s, 2016 42,000 43,418 HCA, Inc. sr. sec. notes 9 1/8s, 2014 30,000 30,975 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 10,000 9,300 Healthsouth Corp. company guaranty 10 3/4s, 2016 25,000 27,125 Hospira, Inc. sr. notes 6.05s, 2017 25,000 26,179 Hospira, Inc. sr. notes 5.55s, 2012 99,000 105,055 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 20,000 20,000 Merck & Co., Inc. sr. unsec. unsub. notes 5.85s, 2039 25,000 27,857 Merck & Co., Inc. sr. unsec. unsub. notes 5s, 2019 25,000 26,585 Novartis Securities Investment, Ltd. company guaranty sr. unsec. notes 5 1/8s, 2019 55,000 58,420 Omnicare, Inc. company guaranty 6 3/4s, 2013 20,000 19,350 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 10,000 9,600 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 50,000 48,125 Pfizer, Inc. sr. unsec. notes 7.2s, 2039 27,000 33,983 Pfizer, Inc. sr. unsec. notes 6.2s, 2019 78,000 87,923 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 45,000 43,425 Roche Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2039 30,000 37,827 Select Medical Corp. company guaranty 7 5/8s, 2015 53,000 49,621 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 80,000 78,400 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 60,000 58,350 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 35,000 34,825 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 12,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 15,721 12,498 Tenet Healthcare Corp. sr. notes 9 1/4s, 2015 5,000 5,219 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 6,000 6,615 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 50,000 52,250 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 45,000 48,187 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.428s, 2012 (PIK) 21,000 18,323 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 50,000 51,000 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 110,000 115,500 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 25,000 24,500 WellPoint, Inc. notes 7s, 2019 35,000 39,678 Technology (0.7%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 58,000 52,200 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 40,000 35,850 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 30,000 27,975 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 435,000 479,169 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 70,000 75,044 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 10,000 9,238 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 45,000 49,687 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 60,000 45,900 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 2,000 1,330 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 39,404 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 21,854 Hewlett-Packard Co. sr. unsec. notes 4 1/4s, 2012 55,000 58,111 IBM Corp. sr. unsec. notes 5.7s, 2017 200,000 220,233 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 15,000 15,600 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 95,950 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 10,000 7,613 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 86,763 Oracle Corp. sr. unsec. notes 5s, 2011 84,000 87,854 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 35,000 32,725 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 10,000 10,925 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 22,000 22,440 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 88,000 88,880 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 13,000 12,041 Xerox Corp. sr. notes 8 1/4s, 2014 5,000 5,649 Xerox Corp. sr. notes 6.4s, 2016 60,000 62,865 Xerox Corp. sr. unsec. notes FRN 1.042s, 2009 90,000 90,008 Transportation (0.2%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 10,000 9,350 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 60,000 68,721 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 11,870 11,099 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 54,810 51,521 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 87,704 74,987 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 35,000 33,469 RailAmerica, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 35,000 36,663 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 28,046 27,937 Union Pacific Corp. sr. unsec. bond 5.7s, 2018 35,000 37,487 Union Pacific Corp. sr. unsec. notes 6 1/8s, 2020 60,000 66,639 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 45,000 48,240 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 18,205 15,474 Utilities and power (1.7%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 104,000 110,208 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 15,000 15,094 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 61,000 62,144 American Water Capital Corp. sr. unsec. bonds 6.085s, 2017 76,000 80,061 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 24,673 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,194 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 55,000 59,657 Beaver Valley II Funding debs. 9s, 2017 80,000 81,766 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 116,000 117,781 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 176,534 173,248 CMS Energy Corp. sr. notes 8 1/2s, 2011 25,000 26,279 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 10,000 10,252 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 15,000 16,575 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 98,000 104,150 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 45,000 47,677 Consumers Energy Co. 1st mtge. sec. bond 6 1/8s, 2019 62,000 68,630 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 165,000 132,000 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 25,000 27,428 Dominion Resources, Inc. unsub. notes 5.7s, 2012 91,000 99,407 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 40,000 43,904 Dynegy Holdings, Inc. sr. unsec. notes 8 3/8s, 2016 45,000 42,075 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 40,000 36,750 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 15,000 13,125 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 10,000 9,375 Edison Mission Energy sr. unsec. notes 7.2s, 2019 20,000 16,200 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 32,067 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 10,000 10,331 Electricite de France 144A notes 6 1/2s, 2019 (France) 60,000 68,749 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 45,000 44,919 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 21,000 22,713 Florida Power Corp. 1st mtge. sec. bond 6.4s, 2038 44,000 52,051 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 25,000 27,004 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 85,000 81,175 Inergy LP/Inergy Finance Corp. 144A company guaranty sr. unsec. notes 8 3/4s, 2015 20,000 20,550 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 35,000 35,088 ITC Holdings Corp. 144A notes 5 7/8s, 2016 76,000 77,594 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 36,241 Kansas Gas & Electric bonds 5.647s, 2021 17,714 17,980 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 264,000 284,972 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 130,000 150,220 Mirant North America, LLC company guaranty 7 3/8s, 2013 80,000 79,600 National Fuel Gas Co. notes 5 1/4s, 2013 114,000 116,366 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 40,000 45,659 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 10,000 11,757 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 85,000 89,421 Northwestern Corp. sec. notes 5 7/8s, 2014 76,000 80,091 NRG Energy, Inc. company guaranty 7 3/8s, 2017 20,000 19,400 NRG Energy, Inc. sr. notes 7 3/8s, 2016 135,000 130,613 Oncor Electric Delivery Co. debs. 7s, 2022 11,000 12,555 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 110,000 122,364 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 76,000 79,295 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 38,878 39,690 PSEG Power, LLC 144A company guaranty sr. unsec. notes 5.32s, 2016 37,000 37,933 Public Service Co. of Colorado 1st mtge. sec. bonds 5 1/8s, 2019 35,000 37,520 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 98,000 78,716 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 40,000 41,150 Southern Natural Gas. Co. 144A notes 5.9s, 2017 25,000 25,748 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 53,333 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 135,000 141,115 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 6 3/4s, 2015 5,000 5,366 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes Ser. A, 10 1/4s, 2015 (United Kingdom) 105,000 75,600 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada) 30,000 31,452 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 30,000 26,284 TXU Corp. sr. notes Ser. P, 5.55s, 2014 90,000 61,420 Union Electric Co. sr. sec. notes 6.4s, 2017 50,000 55,231 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 26,051 Total corporate bonds and notes (cost $32,420,275) MORTGAGE-BACKED SECURITIES (13.0%)(a) Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 $36,571 $40,290 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A2, 5.837s, 2049 414,000 413,250 FRB Ser. 07-3, Class A3, 5.837s, 2049 98,000 93,479 Ser. 07-2, Class A2, 5.634s, 2049 71,000 70,252 Ser. 04-3, Class A5, 5.578s, 2039 190,000 188,205 Ser. 06-4, Class A2, 5.522s, 2046 471,000 477,024 Ser. 05-6, Class A2, 5.165s, 2047 36,000 36,150 Ser. 07-5, Class XW, IO, 0.606s, 2051 2,871,643 48,531 Ser. 07-1, Class XW, IO, 0.463s, 2049 1,659,350 22,603 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 1.001s, 2035 782,966 11,990 Ser. 04-5, Class XC, IO, 0.398s, 2041 2,490,302 31,176 Ser. 04-4, Class XC, IO, 0.342s, 2042 1,698,038 25,753 Ser. 06-5, Class XC, IO, 0.133s, 2016 5,881,868 69,659 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.885s, 2036 305,987 180,532 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.243s, 2022 95,000 48,167 FRB Ser. 05-MIB1, Class J, 1.293s, 2022 102,000 40,800 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 18,503 18,538 Bayview Commercial Asset Trust 144A Ser. 04-2, IO, 2.97s, 2034 196,848 6,614 Ser. 07-1, Class S, IO, 2.477s, 2037 1,362,249 82,552 Ser. 06-4A, IO, 2.331s, 2036 97,660 7,178 Ser. 05-3A, IO, 2.15s, 2035 326,684 17,314 Ser. 05-1A, IO, 2.15s, 2035 193,702 7,477 Ser. 04-3, IO, 2.15s, 2035 131,975 4,566 Ser. 06-2A, IO, 1.798s, 2036 115,113 6,930 FRB Ser. 05-1A, Class A1, 0.546s, 2035 43,498 26,969 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 431,018 204,431 FRB Ser. 06-6, Class 2A1, 5.82s, 2036 225,829 120,456 FRB Ser. 05-7, Class 23A1, 5.637s, 2035 187,679 120,005 Ser. 04-9, Class 1A1, 4.275s, 2034 6,054 4,126 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 07-PW18, Class A2, 5.613s, 2050 882,000 883,695 Ser. 04-PR3I, Class X1, IO, 0.219s, 2041 (F) 567,049 7,809 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.88s, 2038 1,548,871 51,701 Ser. 06-PW14, Class X1, IO, 0.13s, 2038 1,666,656 23,400 Ser. 07-PW15, Class X1, IO, 0.108s, 2044 4,878,769 49,032 Ser. 07-PW18, Class X1, IO, 0.095s, 2050 708,595 5,776 Ser. 05-PW10, Class X1, IO, 0.079s, 2040 5,811,652 16,563 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 23,562 24,358 Citigroup FRB Ser. 07-AR5, Class 1A2A, 5.605s, 2037 697,942 429,561 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.299s, 2014 465,000 427,203 Ser. 08-C7, Class A2A, 6.034s, 2049 255,000 257,080 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.182s, 2036 261,621 136,442 FRB Ser. 07-6, Class 1A3A, 5.761s, 2046 784,742 431,608 FRB Ser. 06-AR7, Class 2A2A, 5.607s, 2036 262,775 165,548 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 07-CD4, Class A2B, 5.205s, 2049 1,107,000 1,101,791 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.558s, 2049 1,709,425 20,684 Ser. 06-CD2, Class X, IO, 0.127s, 2046 3,675,137 9,304 Ser. 07-CD4, Class XC, IO, 0.088s, 2049 5,717,319 25,156 CNL Funding Ser. 99-1, Class A2, 7.645s, 2014 87,052 52,231 Commercial Mortgage Acceptance Corp. Ser. 97-ML1, IO, 1.217s, 2017 390,500 11,893 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 98,000 89,164 Ser. 98-C2, Class F, 5.44s, 2030 435,000 368,349 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.22s, 2017 126,000 104,657 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.756s, 2019 45,000 16,650 Ser. 06-CN2A, Class J, 5.756s, 2019 36,000 9,720 FRB Ser. 01-J2A, Class A2F, 0.741s, 2034 74,000 62,928 Ser. 05-LP5, Class XC, IO, 0.181s, 2043 2,727,555 14,904 Ser. 06-C8, Class XS, IO, 0.085s, 2046 5,322,694 28,134 Ser. 05-C6, Class XC, IO, 0.064s, 2044 5,562,794 20,862 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 255,409 167,293 Ser. 06-J8, Class A4, 6s, 2037 218,371 124,471 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 105,373 85,006 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.661s, 2035 528,130 369,691 FRB Ser. 06-HYB1, Class 1A1, 5.309s, 2036 383,755 189,584 FRB Ser. 06-HYB1, Class 2A1, 5.276s, 2036 775,931 457,799 FRB Ser. 05-HYB4, Class 2A1, 4.864s, 2035 387,417 232,450 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.626s, 2035 384,659 38,947 Ser. 06-R1, Class AS, IO, 5.61s, 2036 105,166 10,385 Ser. 05-R3, Class AS, IO, 5.557s, 2035 398,423 39,593 FRB Ser. 06-R2, Class AS, IO, 5.452s, 2036 429,493 41,607 IFB Ser. 05-R2, Class 1AS, IO, 5.283s, 2035 222,130 21,658 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 6.003s, 2039 349,000 352,258 Ser. 06-C5, Class AX, IO, 0.139s, 2039 (F) 3,407,662 36,384 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.279s, 2049 (F) 8,012,889 45,929 Ser. 06-C4, Class AX, IO, 0.132s, 2039 4,605,759 59,994 Ser. 07-C1, Class AX, IO, 0.097s, 2040 (F) 6,192,452 36,326 CS First Boston Mortgage Securities Corp. Ser. 04-C2, Class A2, 5.416s, 2036 210,000 213,970 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP3, Class AX, IO, 1.634s, 2035 781,280 26,104 FRB Ser. 04-TF2A, Class J, 1.193s, 2016 50,000 37,500 FRB Ser. 05-TF2A, Class J, 1.143s, 2020 31,319 26,621 FRB Ser. 04-TF2A, Class H, 0.943s, 2019 50,000 42,500 Ser. 01-CK1, Class AY, IO, 0.9s, 2035 2,730,210 16,262 Ser. 04-C4, Class AX, IO, 0.428s, 2039 676,942 14,707 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.765s, 2031 323,802 6,967 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 64,824 66,052 Ser. 99-CG2, Class B3, 6.1s, 2032 100,000 91,000 Ser. 99-CG2, Class B4, 6.1s, 2032 130,000 117,000 Fannie Mae IFB Ser. 06-49, Class SE, 28.015s, 2036 111,907 154,945 IFB Ser. 05-25, Class PS, 27.077s, 2035 65,553 90,121 IFB Ser. 06-115, Class ES, 25.575s, 2036 93,268 127,263 IFB Ser. 05-74, Class CP, 23.847s, 2035 58,956 78,682 IFB Ser. 06-8, Class HP, 23.664s, 2036 89,895 120,534 IFB Ser. 05-99, Class SA, 23.664s, 2035 61,275 80,483 IFB Ser. 05-45, Class DC, 23.407s, 2035 59,607 81,458 IFB Ser. 03-44, Class SI, IO, 7.754s, 2033 383,197 63,482 IFB Ser. 06-90, Class SE, IO, 7.554s, 2036 80,175 14,105 IFB Ser. 02-81, Class SJ, IO, 7.254s, 2032 308,397 29,110 IFB Ser. 05-52, Class DC, IO, 6.954s, 2035 103,838 18,753 IFB Ser. 06-79, Class DI, IO, 6.904s, 2036 259,858 34,070 IFB Ser. 06-60, Class SI, IO, 6.904s, 2036 184,874 25,263 IFB Ser. 06-60, Class UI, IO, 6.904s, 2036 73,571 10,686 IFB Ser. 03-122, Class SA, IO, 6.854s, 2028 169,708 15,973 IFB Ser. 03-122, Class SJ, IO, 6.854s, 2028 177,774 13,696 IFB Ser. 04-60, Class SW, IO, 6.804s, 2034 276,235 39,267 IFB Ser. 05-65, Class KI, IO, 6.754s, 2035 673,242 87,407 IFB Ser. 08-41, Class S, IO, 6.554s, 2036 80,273 8,765 IFB Ser. 05-48, Class SM, IO, 6.554s, 2034 128,812 15,187 IFB Ser. 07-54, Class CI, IO, 6.514s, 2037 124,972 17,168 IFB Ser. 08-34, Class SM, IO, 6.504s, 2038 404,667 44,865 IFB Ser. 07-58, Class SP, IO, 6.504s, 2037 165,604 25,843 IFB Ser. 07-28, Class SE, IO, 6.504s, 2037 144,336 19,579 IFB Ser. 07-24, Class SD, IO, 6.504s, 2037 123,887 14,361 IFB Ser. 05-12, Class SC, IO, 6.504s, 2035 133,718 16,464 IFB Ser. 05-17, Class ES, IO, 6.504s, 2035 120,649 14,905 IFB Ser. 05-17, Class SY, IO, 6.504s, 2035 56,591 7,223 IFB Ser. 07-30, Class IE, IO, 6.494s, 2037 361,767 55,202 IFB Ser. 06-123, Class CI, IO, 6.494s, 2037 317,541 39,200 IFB Ser. 05-82, Class SY, IO, 6.484s, 2035 235,637 26,868 IFB Ser. 05-45, Class EW, IO, 6.474s, 2035 465,690 56,516 IFB Ser. 05-45, Class SR, IO, 6.474s, 2035 318,404 37,108 IFB Ser. 06-31, Class SX, IO, 6.454s, 2036 324,211 48,064 IFB Ser. 06-33, Class JS, IO, 6.454s, 2036 174,441 21,324 IFB Ser. 06-36, Class SP, IO, 6.454s, 2036 121,424 13,778 IFB Ser. 06-16, Class SM, IO, 6.454s, 2036 107,508 16,229 IFB Ser. 05-95, Class CI, IO, 6.454s, 2035 144,623 19,965 IFB Ser. 05-84, Class SG, IO, 6.454s, 2035 229,015 30,303 IFB Ser. 05-57, Class NI, IO, 6.454s, 2035 63,915 8,527 IFB Ser. 06-3, Class SB, IO, 6.454s, 2035 318,074 44,203 IFB Ser. 05-54, Class SA, IO, 6.454s, 2035 222,522 26,366 IFB Ser. 05-23, Class SG, IO, 6.454s, 2035 181,821 24,054 IFB Ser. 05-17, Class SA, IO, 6.454s, 2035 163,206 23,938 IFB Ser. 05-17, Class SE, IO, 6.454s, 2035 176,827 21,891 IFB Ser. 06-128, Class GS, IO, 6.434s, 2037 135,665 18,231 IFB Ser. 06-114, Class IS, IO, 6.404s, 2036 138,875 17,806 IFB Ser. 06-115, Class GI, IO, 6.394s, 2036 144,656 21,141 IFB Ser. 06-115, Class IE, IO, 6.394s, 2036 108,334 13,725 IFB Ser. 06-117, Class SA, IO, 6.394s, 2036 163,320 20,906 IFB Ser. 06-109, Class SG, IO, 6.384s, 2036 212,872 22,578 IFB Ser. 06-109, Class SH, IO, 6.374s, 2036 171,923 26,207 IFB Ser. 06-104, Class IC, IO, 6.354s, 2036 474,000 64,000 IFB Ser. 06-103, Class SB, IO, 6.354s, 2036 145,650 17,532 IFB Ser. 06-43, Class SI, IO, 6.354s, 2036 320,368 38,079 IFB Ser. 06-8, Class JH, IO, 6.354s, 2036 504,547 64,814 IFB Ser. 09-12, Class CI, IO, 6.354s, 2036 446,695 60,907 IFB Ser. 05-122, Class SG, IO, 6.354s, 2035 110,391 14,005 IFB Ser. 05-122, Class SW, IO, 6.354s, 2035 144,679 17,576 IFB Ser. 06-101, Class SA, IO, 6.334s, 2036 365,232 42,130 IFB Ser. 06-92, Class JI, IO, 6.334s, 2036 82,394 10,304 IFB Ser. 06-92, Class LI, IO, 6.334s, 2036 160,269 21,114 IFB Ser. 06-96, Class ES, IO, 6.334s, 2036 199,853 23,763 IFB Ser. 06-99, Class AS, IO, 6.334s, 2036 97,311 11,483 IFB Ser. 06-86, Class SB, IO, 6.304s, 2036 397,471 53,913 IFB Ser. 09-12, Class AI, IO, 6.254s, 2037 567,555 69,338 IFB Ser. 07-15, Class NI, IO, 6.254s, 2022 182,247 19,273 IFB Ser. 07-109, Class XI, IO, 6.204s, 2037 83,849 13,272 IFB Ser. 07-30, Class LI, IO, 6.194s, 2037 511,817 59,099 IFB Ser. 07-86, Class SE, IO, 6.184s, 2037 1,110,056 120,632 IFB Ser. 07-89, Class SA, IO, 6.184s, 2037 466,509 52,576 IFB Ser. 07-44, Class SB, IO, 6.184s, 2037 558,216 66,707 IFB Ser. 07-54, Class IA, IO, 6.164s, 2037 155,955 19,712 IFB Ser. 07-54, Class IB, IO, 6.164s, 2037 155,955 19,712 IFB Ser. 07-54, Class IC, IO, 6.164s, 2037 155,955 19,712 IFB Ser. 07-54, Class ID, IO, 6.164s, 2037 155,955 19,712 IFB Ser. 07-54, Class IE, IO, 6.164s, 2037 155,955 19,712 IFB Ser. 07-54, Class IF, IO, 6.164s, 2037 231,271 26,564 IFB Ser. 07-54, Class UI, IO, 6.164s, 2037 195,812 25,640 IFB Ser. 07-15, Class CI, IO, 6.134s, 2037 590,004 67,845 IFB Ser. 06-115, Class JI, IO, 6.134s, 2036 419,704 48,770 IFB Ser. 08-12, Class SC, IO, 6.104s, 2038 614,051 63,229 IFB Ser. 06-123, Class LI, IO, 6.074s, 2037 283,025 31,557 IFB Ser. 07-81, Class IS, IO, 6.054s, 2037 234,041 25,578 IFB Ser. 07-39, Class AI, IO, 5.874s, 2037 273,789 28,124 IFB Ser. 07-32, Class SD, IO, 5.864s, 2037 185,483 20,425 IFB Ser. 07-30, Class UI, IO, 5.854s, 2037 152,905 16,440 IFB Ser. 07-32, Class SC, IO, 5.854s, 2037 246,064 29,373 IFB Ser. 07-1, Class CI, IO, 5.854s, 2037 171,826 21,096 IFB Ser. 09-12, Class DI, IO, 5.784s, 2037 679,848 75,823 IFB Ser. 05-58, Class IK, IO, 5.754s, 2035 194,966 29,854 Ser. 06-W3, Class 1AS, IO, 5.723s, 2046 571,766 58,963 IFB Ser. 07-75, Class ID, IO, 5.624s, 2037 156,787 18,195 IFB Ser. 09-3, Class SE, IO, 5.254s, 2037 223,361 20,006 Ser. 03-W12, Class 2, IO, 2.218s, 2043 389,644 25,472 Ser. 03-W10, Class 3, IO, 1.913s, 2043 228,817 12,136 Ser. 03-W10, Class 1, IO, 1.864s, 2043 828,897 44,786 Ser. 03-W8, Class 12, IO, 1.637s, 2042 817,029 33,928 Ser. 03-W17, Class 12, IO, 1.143s, 2033 293,934 8,248 Ser. 06-26, Class NB, 1s, 2036 50,232 46,744 Ser. 03-T2, Class 2, IO, 0.808s, 2042 1,118,953 22,053 Ser. 03-W6, Class 51, IO, 0.67s, 2042 271,648 5,194 Ser. 01-T12, Class IO, 0.565s, 2041 245,655 3,977 Ser. 03-W2, Class 1, IO, 0.466s, 2042 1,919,304 21,121 Ser. 02-T4, IO, 0.449s, 2041 1,326,617 15,379 Ser. 01-50, Class B1, IO, 0.437s, 2041 432,057 5,516 Ser. 02-T1, Class IO, IO, 0.424s, 2031 273,049 2,891 Ser. 03-W6, Class 3, IO, 0.368s, 2042 376,636 3,411 Ser. 03-W6, Class 23, IO, 0.352s, 2042 401,791 3,428 Ser. 01-79, Class BI, IO, 0.325s, 2045 911,647 8,347 Ser. 06-46, Class OC, PO, zero %, 2036 78,986 70,596 Ser. 04-61, Class JO, PO, zero %, 2032 32,404 28,900 Ser. 326, Class 1, PO, zero %, 2032 44,476 39,102 Ser. 318, Class 1, PO, zero %, 2032 16,745 14,843 Ser. 314, Class 1, PO, zero %, 2031 80,158 71,909 FRB Ser. 06-115, Class SN, zero %, 2036 71,756 69,646 FRB Ser. 05-57, Class UL, zero %, 2035 26,958 26,604 FRB Ser. 05-65, Class CU, zero %, 2034 14,187 13,672 FRB Ser. 05-77, Class HF, zero %, 2034 13,129 12,970 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.854s, 2043 95,544 15,526 Ser. T-56, Class A, IO, 0.524s, 2043 301,879 3,968 Ser. T-56, Class 1, IO, 0.234s, 2043 407,726 2,588 Ser. T-56, Class 3, IO, 0.141s, 2043 312,431 3,157 Ser. T-56, Class 2, IO, 0.036s, 2043 377,436 2 First Horizon Alternative Mortgage Securities FRB Ser. 05-AA10, Class 2A1, 5.723s, 2035 121,939 69,505 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.946s, 2033 1,363,293 21,540 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 131,000 113,457 Ser. 97-C2, Class G, 7 1/2s, 2029 40,000 34,800 Freddie Mac IFB Ser. 3408, Class EK, 24.814s, 2037 79,178 102,109 IFB Ser. 2976, Class KL, 23.491s, 2035 96,321 127,557 IFB Ser. 3065, Class DC, 19.13s, 2035 88,016 110,302 IFB Ser. 2990, Class LB, 16.324s, 2034 100,693 119,393 IFB Ser. 3489, Class SD, IO, 7.557s, 2032 142,100 18,845 IFB Ser. 2759, Class SG, IO, 7.307s, 2033 227,498 34,757 IFB Ser. 2828, Class GI, IO, 7.257s, 2034 155,576 25,981 IFB Ser. 3184, Class SP, IO, 7.107s, 2033 186,588 22,102 IFB Ser. 3269, Class KS, IO, 7.007s, 2037 2,167,745 260,129 IFB Ser. 3156, Class PS, IO, 7.007s, 2036 223,547 33,483 IFB Ser. 2869, Class JS, IO, 7.007s, 2034 284,777 24,711 IFB Ser. 2927, Class SI, IO, 7s, 2035 128,529 18,168 IFB Ser. 3149, Class LS, IO, 6.957s, 2036 527,287 88,331 IFB Ser. 3119, Class PI, IO, 6.957s, 2036 148,663 24,672 IFB Ser. 2882, Class LS, IO, 6.957s, 2034 109,978 15,255 IFB Ser. 3149, Class SE, IO, 6.907s, 2036 185,489 28,339 IFB Ser. 3157, Class SA, IO, 6.907s, 2036 377,879 56,451 IFB Ser. 3203, Class SH, IO, 6.897s, 2036 110,511 16,825 IFB Ser. 2835, Class AI, IO, 6.857s, 2034 52,037 7,473 IFB Ser. 2815, Class PT, IO, 6.807s, 2032 152,215 18,857 IFB Ser. 2828, Class TI, IO, 6.807s, 2030 69,401 7,882 IFB Ser. 3397, Class GS, IO, 6.757s, 2037 102,443 13,263 IFB Ser. 3287, Class SD, IO, 6.507s, 2037 205,888 27,552 IFB Ser. 3281, Class BI, IO, 6.507s, 2037 87,564 11,046 IFB Ser. 3281, Class CI, IO, 6.507s, 2037 105,731 13,001 IFB Ser. 3249, Class SI, IO, 6.507s, 2036 79,491 10,672 IFB Ser. 2922, Class SE, IO, 6.507s, 2035 174,367 19,323 IFB Ser. 2981, Class AS, IO, 6.477s, 2035 160,039 18,643 IFB Ser. 3287, Class SE, IO, 6.457s, 2037 343,502 45,624 IFB Ser. 3136, Class NS, IO, 6.457s, 2036 198,507 25,677 IFB Ser. 3122, Class DS, IO, 6.457s, 2036 170,684 25,286 IFB Ser. 3123, Class LI, IO, 6.457s, 2036 189,039 27,675 IFB Ser. 3118, Class SD, IO, 6.457s, 2036 292,524 35,490 IFB Ser. 3107, Class DC, IO, 6.457s, 2035 208,030 30,487 IFB Ser. 3001, Class IH, IO, 6.457s, 2035 64,590 8,291 IFB Ser. 2950, Class SM, IO, 6.457s, 2016 213,301 22,710 IFB Ser. 3256, Class S, IO, 6.447s, 2036 203,131 23,871 IFB Ser. 3031, Class BI, IO, 6.447s, 2035 80,058 13,677 IFB Ser. 3244, Class SB, IO, 6.417s, 2036 121,911 14,136 IFB Ser. 3249, Class SM, IO, 6.407s, 2036 164,704 20,575 IFB Ser. 3236, Class IS, IO, 6.407s, 2036 224,401 30,996 IFB Ser. 3240, Class SM, IO, 6.407s, 2036 164,235 19,620 IFB Ser. 3147, Class SD, IO, 6.407s, 2036 447,780 51,477 IFB Ser. 3067, Class SI, IO, 6.407s, 2035 570,490 80,955 IFB Ser. 3114, Class TS, IO, 6.407s, 2030 458,019 55,329 IFB Ser. 3128, Class JI, IO, 6.387s, 2036 235,029 27,992 IFB Ser. 2990, Class LI, IO, 6.387s, 2034 152,740 19,792 IFB Ser. 3240, Class S, IO, 6.377s, 2036 470,210 55,160 IFB Ser. 3065, Class DI, IO, 6.377s, 2035 67,798 8,990 IFB Ser. 3145, Class GI, IO, 6.357s, 2036 198,700 25,923 IFB Ser. 3114, Class GI, IO, 6.357s, 2036 88,257 11,759 IFB Ser. 3114, Class IP, IO, 6.357s, 2036 214,873 24,534 IFB Ser. 3218, Class AS, IO, 6.337s, 2036 144,457 17,638 IFB Ser. 3221, Class SI, IO, 6.337s, 2036 174,544 21,577 IFB Ser. 3346, Class SC, IO, 6.307s, 2033 832,439 102,731 IFB Ser. 3346, Class SB, IO, 6.307s, 2033 235,137 28,910 IFB Ser. 3201, Class SG, IO, 6.257s, 2036 238,362 27,583 IFB Ser. 3203, Class SE, IO, 6.257s, 2036 204,272 22,568 IFB Ser. 3171, Class PS, IO, 6.242s, 2036 187,433 22,022 IFB Ser. 3171, Class ST, IO, 6.242s, 2036 338,186 39,737 IFB Ser. 3152, Class SY, IO, 6.237s, 2036 175,490 22,557 IFB Ser. 3510, Class DI, IO, 6.237s, 2035 292,947 35,502 IFB Ser. 3181, Class PS, IO, 6.227s, 2036 122,293 16,315 IFB Ser. 3284, Class BI, IO, 6.207s, 2037 143,269 17,312 IFB Ser. 3199, Class S, IO, 6.207s, 2036 90,904 10,549 IFB Ser. 3284, Class LI, IO, 6.197s, 2037 604,022 68,798 IFB Ser. 3281, Class AI, IO, 6.187s, 2037 213,184 25,124 IFB Ser. 3311, Class IA, IO, 6.167s, 2037 215,242 25,007 IFB Ser. 3311, Class IB, IO, 6.167s, 2037 215,242 25,007 IFB Ser. 3311, Class IC, IO, 6.167s, 2037 215,242 25,007 IFB Ser. 3311, Class ID, IO, 6.167s, 2037 215,242 25,007 IFB Ser. 3311, Class IE, IO, 6.167s, 2037 311,573 36,199 IFB Ser. 3240, Class GS, IO, 6.137s, 2036 291,056 32,464 IFB Ser. 3257, Class SI, IO, 6.077s, 2036 133,623 15,727 IFB Ser. 3225, Class EY, IO, 6.047s, 2036 695,568 69,529 IFB Ser. 3225, Class JY, IO, 6.047s, 2036 581,251 62,915 IFB Ser. 3339, Class TI, IO, 5.897s, 2037 235,534 25,018 IFB Ser. 3284, Class CI, IO, 5.877s, 2037 459,768 48,984 IFB Ser. 3309, Class SG, IO, 5.827s, 2037 448,862 46,727 IFB Ser. 2965, Class SA, IO, 5.807s, 2032 168,314 17,257 IFB Ser. 3510, Class BI, IO, 5.787s, 2037 557,817 60,534 IFB Ser. 3397, Class SQ, IO, 5.727s, 2037 412,793 41,234 FRB Ser. 3232, Class FG, 0.543s, 2036 20,749 20,622 Ser. 3327, Class IF, IO, zero %, 2037 65,413 688 Ser. 3292, Class DO, PO, zero %, 2037 63,907 56,450 Ser. 3252, Class LO, PO, zero %, 2036 77,498 67,451 Ser. 3124, Class DO, PO, zero %, 2036 59,944 55,512 Ser. 201, PO, zero %, 2029 49,295 42,795 FRB Ser. 3304, Class UF, zero %, 2037 100,000 97,138 FRB Ser. 3289, Class SF, zero %, 2037 53,888 53,904 FRB Ser. 3326, Class YF, zero %, 2037 25,974 25,654 FRB Ser. 3147, Class SF, zero %, 2036 90,280 88,365 FRB Ser. 3047, Class BD, zero %, 2035 48,453 45,305 FRB Ser. 3003, Class XF, zero %, 2035 65,573 62,722 FRB Ser. 2958, Class FB, zero %, 2035 32,180 30,267 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.168s, 2043 4,390,000 27,133 Ser. 05-C3, Class XC, IO, 0.117s, 2045 10,469,335 27,041 Ser. 07-C1, Class XC, IO, 0.103s, 2019 11,817,678 43,725 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.36s, 2029 92,025 4,410 Ser. 05-C1, Class X1, IO, 0.216s, 2043 4,338,086 28,386 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 66,392 51,122 Ser. 06-C1, Class XC, IO, 0.07s, 2045 6,739,210 19,407 Government National Mortgage Association IFB Ser. 08-47, Class S, IO, 7.459s, 2038 166,494 21,311 IFB Ser. 04-59, Class SC, IO, 6.959s, 2034 92,724 13,281 IFB Ser. 04-26, Class IS, IO, 6.959s, 2034 30,655 2,549 IFB Ser. 04-5, Class PS, IO, 6.704s, 2033 274,000 44,224 IFB Ser. 07-22, Class S, IO, 6.554s, 2037 140,037 16,149 IFB Ser. 07-8, Class SH, IO, 6.554s, 2037 153,282 19,697 IFB Ser. 05-84, Class AS, IO, 6.554s, 2035 47,879 5,674 IFB Ser. 05-77, Class CS, IO, 6.554s, 2032 124,248 11,163 IFB Ser. 07-51, Class SJ, IO, 6.504s, 2037 160,569 16,519 IFB Ser. 07-53, Class SY, IO, 6.489s, 2037 87,079 8,980 IFB Ser. 07-58, Class PS, IO, 6.454s, 2037 687,008 62,417 IFB Ser. 07-59, Class PS, IO, 6.424s, 2037 117,497 9,604 IFB Ser. 07-59, Class SP, IO, 6.424s, 2037 364,783 30,380 IFB Ser. 07-68, Class PI, IO, 6.404s, 2037 162,882 15,515 IFB Ser. 07-16, Class KU, IO, 6.404s, 2037 149,039 17,907 IFB Ser. 06-29, Class SN, IO, 6.404s, 2036 52,878 5,303 IFB Ser. 06-36, Class SN, IO, 6.364s, 2036 104,462 9,693 IFB Ser. 03-110, Class SP, IO, 6.359s, 2030 39,288 3,499 IFB Ser. 04-22, Class SE, IO, 6.354s, 2034 254,290 24,920 IFB Ser. 07-17, Class AI, IO, 6.309s, 2037 506,590 71,693 IFB Ser. 09-13, Class SD, IO, 6.309s, 2033 1,049,933 87,093 IFB Ser. 07-9, Class AI, IO, 6.259s, 2037 161,723 16,947 IFB Ser. 06-26, Class S, IO, 6.254s, 2036 116,185 11,905 IFB Ser. 06-28, Class GI, IO, 6.254s, 2035 229,393 19,233 IFB Ser. 09-35, Class SP, IO, 6.159s, 2037 452,706 52,383 IFB Ser. 05-71, Class SA, IO, 6.119s, 2035 43,570 5,112 IFB Ser. 05-65, Class SI, IO, 6.104s, 2035 149,117 15,575 IFB Ser. 07-17, Class IC, IO, 6.009s, 2037 305,310 36,526 IFB Ser. 07-17, Class IB, IO, 6.004s, 2037 126,105 16,775 IFB Ser. 06-14, Class S, IO, 6.004s, 2036 162,405 15,490 IFB Ser. 06-11, Class ST, IO, 5.994s, 2036 99,035 9,320 IFB Ser. 07-25, Class KS, IO, 5.959s, 2037 83,384 7,679 IFB Ser. 07-21, Class S, IO, 5.959s, 2037 251,881 23,156 IFB Ser. 07-7, Class JI, IO, 5.954s, 2037 294,922 30,811 IFB Ser. 07-17, Class SI, IO, 5.947s, 2037 182,570 19,676 IFB Ser. 07-31, Class AI, IO, 5.939s, 2037 151,452 20,089 IFB Ser. 05-17, Class S, IO, 5.934s, 2035 43,826 4,917 IFB Ser. 07-43, Class SC, IO, 5.859s, 2037 153,418 15,169 IFB Ser. 05-27, Class SP, IO, 5.854s, 2035 82,086 8,686 IFB Ser. 04-89, Class HS, IO, 5.754s, 2034 177,440 18,615 IFB Ser. 04-41, Class SG, IO, 5.754s, 2034 34,407 1,853 FRB Ser. 07-49, Class UF, zero %, 2037 9,783 9,755 FRB Ser. 07-35, Class UF, zero %, 2037 28,993 28,047 FRB Ser. 07-35, Class VF, zero %, 2037 20,699 19,873 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class A2, 5.117s, 2037 168,000 167,589 Ser. 05-GG5, Class XC, IO, 0.096s, 2037 8,391,556 24,811 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.999s, 2045 187,000 180,596 Ser. 06-GG6, Class A2, 5.506s, 2038 89,000 89,615 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 59,000 55,460 Ser. 06-GG8, Class X, IO, 0.666s, 2039 1,590,154 39,713 Ser. 03-C1, Class X1, IO, 0.343s, 2040 607,745 12,227 Ser. 04-C1, Class X1, IO, 0.329s, 2028 1,117,598 5,215 Ser. 06-GG6, Class XC, IO, 0.073s, 2038 2,532,057 5,712 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 12,002 10,034 Ser. 05-RP3, Class 1A3, 8s, 2035 40,634 32,926 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 31,786 25,427 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 35,549 29,180 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 38,913 31,566 GSR Mortgage Loan Trust Ser. 05-AR2, Class 2A1, 4.815s, 2035 63,422 48,835 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.051s, 2037 528,167 311,619 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.356s, 2037 (F) 401,511 202,763 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 5.957s, 2036 83,923 47,848 FRB Ser. 07-AR15, Class 1A1, 5.939s, 2037 298,054 166,910 FRB Ser. 07-AR9, Class 2A1, 5.89s, 2037 281,350 149,115 FRB Ser. 05-AR31, Class 3A1, 5.512s, 2036 424,951 246,471 FRB Ser. 05-AR5, Class 4A1, 5.253s, 2035 255,145 165,365 FRB Ser. 07-AR11, Class 1A1, 5.126s, 2037 230,931 122,393 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.048s, 2036 240,273 121,097 FRB Ser. 06-A1, Class 5A1, 5.93s, 2036 195,764 121,374 FRB Ser. 06-A6, Class 1A1, 0.406s, 2036 121,947 58,254 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 42,000 38,220 FRB Ser. 07-LD12, Class AM, 6.26s, 2051 196,000 134,741 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 1,563,000 1,458,833 FRB Ser. 07-LD11, Class A3, 6.006s, 2049 234,000 222,553 Ser. 07-CB20, Class A3, 5.863s, 2051 469,000 448,696 Ser. 07-LD12, Class A2, 5.827s, 2051 433,000 434,196 Ser. 06-CB15, Class A4, 5.814s, 2043 258,000 231,529 Ser. 07-CB20, Class A4, 5.794s, 2051 102,000 88,430 Ser. 05-LDP2, Class AM, 4.78s, 2042 80,000 66,148 Ser. 06-LDP8, Class X, IO, 0.761s, 2045 2,113,746 52,152 Ser. 06-CB17, Class X, IO, 0.7s, 2043 2,034,599 46,582 Ser. 06-LDP9, Class X, IO, 0.64s, 2047 3,031,230 55,324 Ser. 07-LDPX, Class X, IO, 0.525s, 2049 3,467,201 39,867 Ser. 06-CB16, Class X1, IO, 0.124s, 2045 2,401,979 28,323 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 44,000 43,716 Ser. 05-CB12, Class X1, IO, 0.149s, 2037 3,315,498 22,333 Ser. 07-CB20, Class X1, IO, 0.112s, 2051 6,047,498 48,618 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 35,110 24,421 Ser. 99-C1, Class G, 6.41s, 2031 37,135 20,719 Ser. 98-C4, Class H, 5.6s, 2035 (F) 50,000 35,241 LB-UBS Commercial Mortgage Trust Ser. 04-C7, Class A6, 4.786s, 2029 83,000 77,850 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.914s, 2038 1,448,007 45,759 Ser. 03-C5, Class XCL, IO, 0.485s, 2037 954,761 17,557 Ser. 05-C3, Class XCL, IO, 0.349s, 2040 2,568,737 45,749 Ser. 05-C5, Class XCL, IO, 0.27s, 2020 3,159,137 36,722 Ser. 05-C2, Class XCL, IO, 0.192s, 2040 3,894,061 31,627 Ser. 05-C7, Class XCL, IO, 0.168s, 2040 3,744,085 25,288 Ser. 06-C7, Class XCL, IO, 0.137s, 2038 2,554,897 35,389 Ser. 06-C1, Class XCL, IO, 0.123s, 2041 5,521,197 46,069 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 1.193s, 2017 52,000 35,149 FRB Ser. 05-LLFA, Class J, 1.043s, 2018 20,000 9,435 MASTR Adjustable Rate Mortgages Trust Ser. 04-7, Class 2A1, 4.476s, 2034 5,340 3,670 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 169,233 114,444 MASTR Reperforming Loan Trust 144A Ser. 05-1, Class 1A4, 7 1/2s, 2034 51,202 42,017 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.866s, 2027 74,765 47,634 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.148s, 2049 7,875,869 88,477 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.743s, 2022 99,963 69,974 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.985s, 2030 31,000 23,997 FRB Ser. 05-A9, Class 3A1, 5.259s, 2035 173,920 137,186 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 128,000 110,975 FRB Ser. 07-C1, Class A4, 6.022s, 2050 103,000 87,715 Ser. 05-MCP1, Class XC, IO, 0.262s, 2043 3,157,263 23,679 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.384s, 2039 737,486 14,307 Ser. 05-LC1, Class X, IO, 0.1s, 2044 1,674,399 10,045 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 6.156s, 2049 316,000 239,086 FRB Ser. 07-8, Class A2, 6.119s, 2049 152,000 147,592 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C2, Class X, IO, 6.004s, 2040 116,774 10,218 Ser. 05-C3, Class X, IO, 5.555s, 2044 130,631 9,471 Ser. 06-C4, Class X, IO, 5.454s, 2016 545,827 36,843 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.635s, 2043 873,662 25,083 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 76,000 73,974 FRB Ser. 06-IQ11, Class A4, 5.942s, 2042 258,000 242,978 Ser. 05-HQ6, Class A4A, 4.989s, 2042 119,000 114,014 Ser. 04-HQ4, Class A7, 4.97s, 2040 99,000 96,814 Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 6s, 2039 100,000 9,000 Ser. 04-RR, Class F6, 6s, 2039 100,000 8,000 Ser. 05-HQ5, Class X1, IO, 0.185s, 2042 1,375,267 6,973 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 3.991s, 2035 152,540 88,473 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.183s, 2030 49,000 34,790 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 6.281s, 2035 23,408 17,445 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 16,239 15,374 Residential Asset Mortgage Products, Inc. Ser. 02-SL1, Class AI3, 7s, 2032 58,226 55,901 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 353,066 222,431 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.596s, 2036 1,078,236 36,876 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 521,700 323,454 FRB Ser. 06-9, Class 1A1, 5.653s, 2036 89,796 47,556 FRB Ser. 05-18, Class 6A1, 5.23s, 2035 79,822 63,059 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.596s, 2034 34,981 27,985 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.004s, 2037 1,975,170 212,331 Ser. 07-4, Class 1A4, IO, 1s, 2037 2,151,022 64,057 Structured Asset Securities Corp. 144A Ser. 08-RF1, Class AI, IO, 4.534s, 2037 1,831,137 157,936 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.1s, 2051 249,000 239,738 Ser. 07-C30, Class A3, 5.246s, 2043 277,000 265,271 Ser. 04-C15, Class A4, 4.803s, 2041 147,000 141,858 Ser. 07-C34, IO, 0.52s, 2046 1,630,789 23,524 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 0.549s, 2035 718,338 18,366 Ser. 06-C27, Class XC, IO, 0.156s, 2045 2,740,771 16,742 Ser. 05-C18, Class XC, IO, 0.151s, 2042 3,633,378 24,928 Ser. 06-C23, Class XC, IO, 0.08s, 2045 2,871,644 8,744 Ser. 06-C26, Class XC, IO, 0.066s, 2045 1,697,152 3,599 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 10,000 3,191 Ser. 06-SL1, Class X, IO, 0.934s, 2043 352,090 12,598 WAMU Mortgage Pass-Through Certificates 144A Ser. 04-RP1, Class 1S, IO, 5.294s, 2034 706,363 66,962 Total mortgage-backed securities (cost $27,381,554) ASSET-BACKED SECURITIES (2.8%)(a) Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.396s, 2036 $62,000 $16,637 FRB Ser. 06-HE3, Class A2C, 0.396s, 2036 75,000 21,608 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 27,496 22,271 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 (In default) (NON) 2,980 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 0.656s, 2029 103,683 45,431 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 2.746s, 2036 16,240 42 Argent Securities, Inc. FRB Ser. 06-W4, Class A2C, 0.406s, 2036 133,000 40,792 Asset Backed Funding Certificates FRB Ser. 05-WMC1, Class M1, 0.686s, 2035 60,000 36,000 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.436s, 2036 19,646 10,188 FRB Ser. 06-HE4, Class A5, 0.406s, 2036 74,704 46,761 FRB Ser. 06-HE7, Class A4, 0.386s, 2036 42,000 13,493 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 52,000 73,279 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 39,000 38,405 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.246s, 2039 217,774 104,532 FRB Ser. 04-D, Class A, 0.831s, 2044 39,067 33,673 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 1.596s, 2038 18,794 11,464 FRB Ser. 03-SSRA, Class A, 0.946s, 2038 18,794 12,874 FRB Ser. 04-SSRA, Class A1, 0.846s, 2039 27,640 18,795 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 03-3, Class A2, 0.836s, 2043 61,819 45,264 FRB Ser. 03-1, Class A1, 0.746s, 2042 47,184 34,316 FRB Ser. 05-3, Class A1, 0.696s, 2035 27,779 22,824 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 270,595 154,239 Ser. 00-A, Class A2, 7.575s, 2030 47,283 26,029 Ser. 99-B, Class A-5, 7.44s, 2020 176,557 92,693 Ser. 99-B, Class A3, 7.18s, 2015 179,027 94,078 Ser. 99-B, Class A2, 6.975s, 2012 6,173 2,848 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 81,164 4,261 Ser. 00-5, Class A7, 8.2s, 2032 123,000 99,395 Ser. 00-5, Class A6, 7.96s, 2032 254,213 202,238 Ser. 02-1, Class M1F, 7.954s, 2033 67,000 48,378 Ser. 02-2, Class M1, 7.424s, 2033 32,000 22,077 Ser. 01-4, Class A4, 7.36s, 2033 187,530 172,264 Ser. 00-6, Class A5, 7.27s, 2031 57,350 51,742 Ser. 01-1, Class A5, 6.99s, 2032 654,866 581,656 Ser. 01-3, Class A4, 6.91s, 2033 72,126 64,264 Ser. 02-1, Class A, 6.681s, 2033 87,708 83,391 FRB Ser. 02-1, Class M1A, 2.311s, 2033 356,000 159,049 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.636s, 2034 44,950 34,294 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 1.056s, 2035 23,815 21,924 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.396s, 2036 97,000 35,249 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.576s, 2036 137,000 55,583 FRB Ser. 06-2, Class 2A3, 0.416s, 2036 230,000 93,864 GE Corporate Aircraft Financing, LLC 144A Ser. 04-1A, Class B, 1.096s, 2018 8,767 7,364 GEBL 144A Ser. 04-2, Class D, 2.993s, 2032 (F) 61,965 2,785 Ser. 04-2, Class C, 1.093s, 2032 (F) 61,965 6,192 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 80,451 42,464 Ser. 96-5, Class M1, 8.05s, 2027 33,057 27,218 Ser. 96-6, Class M1, 7.95s, 2027 173,000 122,830 Ser. 99-5, Class A5, 7.86s, 2030 396,165 328,551 Ser. 97-2, Class A7, 7.62s, 2028 8,623 8,321 Ser. 96-2, Class M1, 7.6s, 2026 98,000 77,786 Ser. 97-6, Class A9, 7.55s, 2029 26,941 24,289 Ser. 97-4, Class A7, 7.36s, 2029 43,669 40,007 Ser. 96-10, Class M1, 7.24s, 2028 63,000 54,180 Ser. 97-6, Class M1, 7.21s, 2029 73,000 50,077 Ser. 97-3, Class A5, 7.14s, 2028 11,746 11,725 Ser. 97-6, Class A8, 7.07s, 2029 7,336 7,085 Ser. 98-4, Class A7, 6.87s, 2030 16,687 15,533 Ser. 97-7, Class A8, 6.86s, 2029 25,270 23,353 Ser. 93-3, Class B, 6.85s, 2018 9,391 7,623 Ser. 99-3, Class A7, 6.74s, 2031 15,771 12,932 Ser. 98-6, Class A7, 6.45s, 2030 6,391 6,339 Ser. 99-2, Class A7, 6.44s, 2030 62,375 51,027 Ser. 98-7, Class M1, 6.4s, 2030 20,000 11,431 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 589,690 424,577 Ser. 99-5, Class A4, 7.59s, 2028 46,479 44,886 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 (F) 4,092 4,051 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.396s, 2036 342,000 93,940 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.964s, 2036 89,131 49,022 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.576s, 2036 69,000 26,478 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class M1, 6.63s, 2028 10,000 5,900 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 604,053 365,068 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.246s, 2036 120,000 8,400 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 (F) 287,229 137,870 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.506s, 2036 66,000 22,777 FRB Ser. 06-1, Class 2A3, 0.436s, 2036 79,567 36,757 Marriott Vacation Club Owner Trust 144A Ser. 04-1A, Class C, 5.265s, 2026 11,448 8,738 FRB Ser. 02-1A, Class A1, 0.946s, 2024 9,049 7,935 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 34,764 28,508 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 4,480 4,254 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 55,086 46,612 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.406s, 2036 82,000 44,780 FRB Ser. 06-2, Class A2C, 0.396s, 2036 82,000 42,020 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 55,421 33,974 Ser. 95-B, Class B1, 7.55s, 2021 20,887 11,645 Ser. 00-D, Class A3, 6.99s, 2022 5,103 5,001 Ser. 98-A, Class M, 6.825s, 2028 31,000 14,694 Ser. 01-E, Class A4, 6.81s, 2031 109,705 73,502 Ser. 99-B, Class A3, 6.45s, 2017 33,724 28,336 Ser. 01-E, Class A, IO, 6s, 2009 103,976 1,040 Ser. 01-D, Class A3, 5.9s, 2022 78,490 41,156 Ser. 02-C, Class A1, 5.41s, 2032 153,844 113,075 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 50,451 44,023 Origen Manufactured Housing Ser. 04-B, Class A2, 3.79s, 2017 357 355 People's Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.376s, 2036 123,611 41,378 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.436s, 2036 75,557 42,996 FRB Ser. 07-RZ1, Class A2, 0.406s, 2037 114,000 61,419 Residential Asset Securities Corp. 144A Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default) (NON) 4,095 20 Saco I Trust FRB Ser. 05-10, Class 1A1, 0.506s, 2036 39,584 6,863 Securitized Asset Backed Receivables, LLC FRB Ser. 07-NC2, Class A2B, 0.386s, 2037 107,000 36,290 FRB Ser. 07-BR5, Class A2A, 0.376s, 2037 149,086 99,142 FRB Ser. 07-BR4, Class A2A, 0.336s, 2037 188,611 116,939 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.456s, 2036 139,000 48,743 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.416s, 2036 66,000 42,319 FRB Ser. 06-3, Class A3, 0.406s, 2036 344,000 183,713 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.506s, 2036 66,000 5,750 TIAA Real Estate CDO, Ltd. 144A FRB Ser. 02-1A, Class III, 7.6s, 2037 100,000 12,000 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.356s, 2037 590,189 365,917 Total asset-backed securities (cost $9,816,895) PURCHASED OPTIONS OUTSTANDING (1.2%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $7,480,000 $1,185,056 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,480,000 75 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,480,000 1,185,056 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 7,480,000 75 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 2,081,000 133,415 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.23 2,081,000 132,689 Total purchased options outstanding (cost $1,220,528) INVESTMENT COMPANIES (0.9%)(a) Shares Value Eurazeo (France) 753 $49,246 Harris & Harris Group, Inc. (NON) 9,005 56,281 iShares Dow Jones U.S. Real Estate Index Fund 2,200 93,852 iShares Russell 2000 Growth Index Fund 746 48,870 iShares Russell 2000 Value Index Fund 461 26,060 MCG Capital Corp. (NON) 8,144 34,123 S&P 500 Index Depository Receipts (SPDR Trust Series 1) (S) 12,409 1,309,894 SPDR KBW Bank ETF (S) 21,400 499,262 Total investment companies (cost $1,782,669) COMMODITY LINKED NOTES (0.5%)(a) UBS AG/ Jersey Branch144Asr. notesSer. CMCI, zero %, 2010 (indexed to the UBS Bloomberg CMCI Composite) (United Kingdom) 1,134,000 $1,151,812 Total commodity linked notes (cost $1,134,000) SENIOR LOANS (0.5%)(a)(c) Principal amount Value Capital goods (0.1%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.598s, 2014 $7,482 $5,687 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.372s, 2014 148,786 113,077 Polypore, Inc. bank term loan FRN Ser. B, 2.52s, 2014 17,729 16,554 Sequa Corp. bank term loan FRN 3.844s, 2014 24,615 21,230 Wesco Aircraft Hardware Corp. bank term loan FRN 2.52s, 2013 18,000 16,718 Communication services (0.1%) Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 99,539 74,505 Intelsat Corp. bank term loan FRN Ser. B2, 2.753s, 2011 4,698 4,457 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.753s, 2013 4,698 4,458 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.753s, 2013 4,698 4,457 Intelsat, Ltd. bank term loan FRN 3.253s, 2014 (Bermuda) 85,000 76,146 Level 3 Communications, Inc. bank term loan FRN 2.683s, 2014 18,000 15,876 MetroPCS Wireless, Inc. bank term loan FRN 2.683s, 2013 7,072 6,738 TW Telecom, Inc. bank term loan FRN Ser. B, 2.02s, 2013 12,996 12,536 West Corp. bank term loan FRN 2.623s, 2013 17,727 16,702 Consumer cyclicals (0.2%) Affinion Group, Inc. bank term loan FRN Ser. B, 2.761s, 2013 17,824 17,049 Allison Transmission, Inc. bank term loan FRN Ser. B, 3s, 2014 62,241 54,184 Building Materials Holdings Corp. bank term loan FRN 3.005s, 2014 19,950 18,143 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 47,082 40,091 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 191,405 190,831 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.504s, 2015 14,523 11,713 National Bedding Co. bank term loan FRN 2.255s, 2011 7,879 7,091 Navistar Financial Corp. bank term loan FRN 2.057s, 2012 4,800 4,632 Navistar International Corp. bank term loan FRN 3.496s, 2012 13,200 12,738 Thomas Learning bank term loan FRN Ser. B, 2.76s, 2014 14,962 13,458 TRW Automotive, Inc. bank term loan FRN Ser. B, 6 1/4s, 2014 32,064 31,969 Univision Communications, Inc. bank term loan FRN Ser. B, 2.511s, 2014 18,000 15,191 Visteon Corp. bank term loan FRN Ser. B1, 5 3/4s, 2013 95,000 76,713 Yankee Candle Co., Inc. bank term loan FRN 2 1/4s, 2014 10,418 9,762 Consumer staples (%) Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.009s, 2014 17,683 16,615 Spectrum Brands, Inc. bank term loan FRN 1 1/2s, 2013 1,149 1,093 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 8.003s, 2013 16,706 15,892 Health care (%) Health Management Associates, Inc. bank term loan FRN 2.348s, 2014 16,592 15,548 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.261s, 2014 4,261 4,006 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 1,151 1,082 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.261s, 2014 12,313 11,574 Sun Healthcare Group, Inc. bank term loan FRN 0.498s, 2014 3,001 2,791 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 2.683s, 2014 19,605 18,233 Technology (0.1%) First Data Corp. bank term loan FRN Ser. B1, 2.998s, 2014 17,684 15,223 First Data Corp. bank term loan FRN Ser. B3, 3.034s, 2014 123,116 105,707 Freescale Semiconductor, Inc. bank term loan FRN 12 1/2s, 2014 12,050 12,081 Utilities and power (%) Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.754s, 2014 17,684 13,957 Total senior loans (cost $1,218,085) FOREIGN GOVERNMENT BONDS AND NOTES (0.2%)(a) Principal amount Value Brazil (Federal Republic of) notes zero %, 2012 BRL 853 $480,389 Total foreign government bonds and notes (cost $499,669) CONVERTIBLE BONDS AND NOTES (0.1%)(a) Principal amount Value Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 $20,000 $22,975 ArcelorMittal cv. sr. unsec. unsub. notes 5s, 2014 (Luxembourg) 10,000 14,438 General Cable Corp. cv. company guaranty sr. unsec. unsub. notes 0 7/8s, 2013 5,000 4,931 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 110,000 74,250 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 8,000 9,430 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 25,000 18,438 Total convertible bonds and notes (cost $167,795) MUNICIPAL BONDS AND NOTES (0.1%)(a) Principal amount Value MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 $45,000 $36,032 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 100,000 79,152 Total municipal bonds and notes (cost $144,995) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Baoshan Iron & Steel Co. 144A (China) 12/23/09 $0.001 56,300 $53,277 Gansu Qilianshan Cement Group Co. 144A (China) 8/17/10 - 20,300 35,984 Mediobanca SpA (Italy) (F) EUR 3/18/11 9 2,191 156 Vertis Holdings, Inc. (F) 10/18/15 $0.01 22 Total warrants (cost $83,489) PREFERRED STOCKS (%)(a) Shares Value Preferred Blocker, Inc. 144A 7.00% cum. pfd. 43 $25,006 Total preferred stocks (cost $15,483) CONVERTIBLE PREFERRED STOCKS (%)(a) Shares Value Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 140 $882 Total convertible preferred stocks (cost $131,961) SHORT-TERM INVESTMENTS (22.3%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) $29,579,923 $29,579,924 Short-term investments held as collateral for loaned securities with yields ranging from 0.01% to 0.47% and due dates ranging from October 1, 2009 to October 9,2009 (d) 6,278,065 6,277,982 U.S. Treasury Cash Management Bills for effective yields ranging from 0.32% to 0.35%, July 15, 2010 (SEGSF) 1,781,999 1,777,107 U.S. Treasury Bills for effective yields ranging from 0.61% to 0.70%, December 17, 2009 (SEG) (SEGSF) 4,668,000 4,661,040 U.S. Treasury Bills for an effective yield of 0.62%, November 19, 2009 (SEG) (SEGSF) 8,757,000 8,749,550 Total short-term investments (cost $51,045,972) TOTAL INVESTMENTS Total investments (cost $276,540,881)(b) FORWARD CURRENCY CONTRACTS TO BUY at 9/30/09 (aggregate face value $43,694,202) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $8,897,843 $8,396,989 10/21/09 $500,854 Brazilian Real 679,683 658,058 10/21/09 21,625 British Pound 3,400,767 3,434,357 10/21/09 (33,590) Canadian Dollar 1,692,037 1,677,040 10/21/09 14,997 Chilean Peso 48,230 48,081 10/21/09 149 Czech Koruna 151,594 149,496 10/21/09 2,098 Danish Krone 336,446 334,625 10/21/09 1,821 Euro 13,813,230 13,547,803 10/21/09 265,427 Hungarian Forint 234,288 230,269 10/21/09 4,019 Japanese Yen 5,444,137 5,282,349 10/21/09 161,788 Mexican Peso 173,674 176,260 10/21/09 (2,586) New Zealand Dollar 52,715 50,768 10/21/09 1,947 Norwegian Krone 4,750,470 4,535,417 10/21/09 215,053 Polish Zloty 545,113 553,780 10/21/09 (8,667) Singapore Dollar 604,708 597,240 10/21/09 7,468 South African Rand 564,305 563,736 10/21/09 569 South Korean Won 455,599 438,209 10/21/09 17,390 Swedish Krona 1,799,209 1,755,049 10/21/09 44,160 Swiss Franc 777,349 763,651 10/21/09 13,698 Taiwan Dollar 57,079 55,993 10/21/09 1,086 Turkish Lira (New) 448,295 445,032 10/21/09 3,263 Total FORWARD CURRENCY CONTRACTS TO SELL at 9/30/09 (aggregate face value $48,521,693) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $3,323,455 $3,227,944 10/21/09 $(95,511) Brazilian Real 626,231 605,875 10/21/09 (20,356) British Pound 9,030,957 9,168,129 10/21/09 137,172 Canadian Dollar 2,898,427 2,868,598 10/21/09 (29,829) Chilean Peso 157,185 156,553 10/21/09 (632) Czech Koruna 370,234 366,788 10/21/09 (3,446) Euro 17,359,726 16,909,385 10/21/09 (450,341) Hong Kong Dollar 105,874 105,882 10/21/09 8 Hungarian Forint 141,798 139,429 10/21/09 (2,369) Japanese Yen 4,485,820 4,386,403 10/21/09 (99,417) Mexican Peso 379,238 385,016 10/21/09 5,778 New Zealand Dollar 340,915 326,479 10/21/09 (14,436) Norwegian Krone 906,324 870,939 10/21/09 (35,385) Polish Zloty 221,588 224,789 10/21/09 3,201 Singapore Dollar 1,369,791 1,353,166 10/21/09 (16,625) South African Rand 535,114 531,374 10/21/09 (3,740) South Korean Won 1,788 1,720 10/21/09 (68) Swedish Krona 1,075,221 1,031,832 10/21/09 (43,389) Swiss Franc 5,287,307 5,237,716 10/21/09 (49,591) Taiwan Dollar 625,464 612,148 10/21/09 (13,316) Turkish Lira (New) 11,562 11,528 10/21/09 (34) Total FUTURES CONTRACTS OUTSTANDING at 9/30/09 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchanges index (Short) 9 $822,407 Oct-09 $(6,549) Canadian Government Bond 10 yr (Long) 37 4,204,026 Dec-09 25,769 DAX Index (Long) 5 1,038,717 Dec-09 16,639 Dow Jones Euro Stoxx 50 Index (Long) 1 41,838 Dec-09 597 Dow Jones Euro Stoxx 50 Index (Short) 150 6,275,686 Dec-09 (148,890) Euro-Bobl 5 yr (Long) 7 1,184,480 Dec-09 2,682 Euro-Bund 10 yr (Long) 21 3,748,103 Dec-09 11,914 Euro-Schatz 2 yr (Short) 9 1,425,506 Dec-09 (2,200) IBEX 35 Index (Short) 4 686,950 Oct-09 (22,757) Japanese Government Bond 10 yr (Long) 3 4,664,361 Dec-09 21,521 Japanese Government Bond 10 yr (Short) 2 3,109,574 Dec-09 (14,292) Japanese Government Bond 10 yr Mini (Long) 10 1,554,564 Dec-09 10,143 Japanese Government Bond 10 yr Mini (Short) 16 2,487,302 Dec-09 (16,318) MSCI EAFE Index E-Mini (Long) 10 773,000 Dec-09 1,780 NASDAQ 100 Index E-Mini (Short) 37 1,270,950 Dec-09 (39,775) New Financial Times Stock Exchange 100 Index (Short) 42 3,422,221 Dec-09 (82,126) OMXS 30 Index (Short) 71 913,318 Oct-09 21,532 Russell 2000 Index Mini (Long) 36 2,170,800 Dec-09 73,368 Russell 2000 Index Mini (Short) 33 1,989,900 Dec-09 (67,386) S&P 500 Index (Long) 9 2,369,025 Dec-09 17,854 S&P 500 Index E-Mini (Long) 474 24,956,100 Dec-09 587,997 S&P 500 Index E-Mini (Short) 32 1,684,800 Dec-09 (39,823) S&P Mid Cap 400 Index E-Mini (Long) 61 4,204,120 Dec-09 128,193 SGX MSCI Singapore Index (Short) 10 455,747 Oct-09 (6,436) SPI 200 Index (Short) 18 1,885,366 Dec-09 (60,045) Tokyo Price Index (Short) 39 3,960,054 Dec-09 105,116 U.K. Gilt 10 yr (Long) 22 4,174,616 Dec-09 753 U.S. Treasury Bond 20 yr (Short) 155 18,813,125 Dec-09 (334,551) U.S. Treasury Note 2 yr (Long) 36 7,810,875 Dec-09 40,963 U.S. Treasury Note 2 yr (Short) 235 50,987,656 Dec-09 (64,428) U.S. Treasury Note 5 yr (Long) 12 1,393,125 Dec-09 19,279 U.S. Treasury Note 5 yr (Short) 483 56,073,281 Dec-09 (306,805) U.S. Treasury Note 10 yr (Long) 509 60,229,016 Dec-09 588,178 U.S. Treasury Note 10 yr (Short) 25 2,958,203 Dec-09 (20,303) Total WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $4,463,974) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $877,000 Aug-11/4.7 $76,045 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 877,000 Aug-11/4.7 37,483 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 874,000 Aug-11/4.55 68,723 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 874,000 Aug-11/4.55 41,253 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 1,141,000 Aug-11/4.475 85,290 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 1,141,000 Aug-11/4.475 56,411 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,638,000 Jul-11/4.52 123,247 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,638,000 Jul-11/4.52 203,786 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 1,319,000 Jul-11/4.5475 103,792 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 1,319,000 Jul-11/4.5475 60,621 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,748,000 Aug-11/4.49 132,026 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 1,748,000 Aug-11/4.49 85,477 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing February 18, 2020. 7,801,000 Feb-10/5.215 1,069,439 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.215% versus the three month USD-LIBOR-BBA maturing February 18, 2020. 7,801,000 Feb-10/5.215 19,969 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 5,475,000 Feb-10/5.08 689,412 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 5,475,000 Feb-10/5.22 750,404 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.08% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 5,475,000 Feb-10/5.08 19,546 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.22% versus the three month USD-LIBOR-BBA maturing February 24, 2020. 5,475,000 Feb-10/5.22 15,385 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 2,081,000 Jun-10/5.235 17,980 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 2,081,000 Jun-10/5.23 17,834 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,813,000 Jul-11/4.525 216,578 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,813,000 Jul-11/4.46 207,126 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,813,000 Jul-11/4.46 136,010 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 2,813,000 Jul-11/4.525 130,780 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 4,219,500 Jul-11/4.745 375,073 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 4,219,500 Jul-11/4.745 172,072 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 1,966,000 May-12/5.51 252,028 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 1,966,000 May-12/5.51 67,994 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/09 (proceeds receivable $4,046,563) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4 1/2s, October 1, 2039 $4,000,000 10/14/09 $4,051,250 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $13,516,000 $ 9/18/38 4.36125% 3 month USD-LIBOR-BBA $(1,057,350) 28,048,000 9/18/10 3 month USD-LIBOR-BBA 2.86667% 642,293 Barclays Bank PLC 30,613,000 12/17/13 2.42875% 3 month USD-LIBOR-BBA (239,770) Citibank, N.A. MXN 7,010,000 7/18/13 1 month MXN-TIIE-BANXICO 9.175% 34,002 MXN 2,105,000 7/22/13 1 month MXN-TIIE-BANXICO 9.21% 10,587 $18,139,000 9/17/13 3 month USD-LIBOR-BBA 3.4975% 841,215 20,724,000 9/18/38 4.45155% 3 month USD-LIBOR-BBA (1,950,379) 13,650,000 9/18/10 3 month USD-LIBOR-BBA 2.92486% 320,513 Credit Suisse International 5,610,000 9/18/10 3 month USD-LIBOR-BBA 2.91916% 131,435 1,952,000 11/6/15 3.97005% 3 month USD-LIBOR-BBA (144,933) 7,000,000 6/16/11 3 month USD-LIBOR-BBA 1.689% 103,483 15,000,000 6/16/24 3 month USD-LIBOR-BBA 4.306% 1,146,244 8,000,000 6/16/39 4.361% 3 month USD-LIBOR-BBA (718,773) Deutsche Bank AG 11,468,000 12/17/23 3 month USD-LIBOR-BBA 2.81682% (1,092,059) 14,041,000 12/19/10 3 month USD-LIBOR-BBA 1.53429% 191,745 30,024,000 3/20/11 3 month USD-LIBOR-BBA 1.43% 227,766 32,948,000 (257,094) 9/21/39 3 month USD-LIBOR-BBA 4.15% 1,088,888 7,399,000 36,236 9/21/24 3.98% 3 month USD-LIBOR-BBA (159,649) 39,525,000 (15,576) 9/21/11 1.32% 3 month USD-LIBOR-BBA (58,879) Goldman Sachs International 1,103,000 (6,827) 11/18/18 3 month USD-LIBOR-BBA 4.10% 73,021 AUD 3,100,000 (E) 2/14/12 3 month AUD-BBR-BBSW 4.39% (38,611) JPMorgan Chase Bank, N.A. $34,240,000 3/22/10 3 month USD-LIBOR-BBA 2.23% 326,251 16,987,000 3/20/13 3 month USD-LIBOR-BBA 3.13% 612,899 1,558,000 6/19/19 3 month USD-LIBOR-BBA 3.8725% 74,973 4,900,000 9/22/38 3 month USD-LIBOR-BBA 4.48% 483,521 11,500,000 11/10/18 4.12% 3 month USD-LIBOR-BBA (859,642) JPY 56,400,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% (3,430) JPY 75,800,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA 4,787 $4,780,000 4/3/11 3 month USD-LIBOR-BBA 1.365% 54,112 9,570,000 4/3/14 2.203% 3 month USD-LIBOR-BBA 32,981 Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/09 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received (paid) appreciation/ Notional amount received (paid) date fund per annum by fund (depreciation) Credit Suisse International $672 $(672,000) 7/15/10 (3 month USD- The Middle East $183,244 LIBOR-BBA plus Custom Basket 1.00% ) Index currently sponsored by Credit Suisse ticker CSGCPUT Deutsche Bank AG EUR 1,824,000 3/27/14 1.785% Eurostat 13,355 Eurozone HICP excluding tobacco Goldman Sachs International EUR 3,040,000 4/30/13 2.375% French Consumer 184,927 Price Index excluding tobacco EUR 3,040,000 4/30/13 (2.41%) Eurostat (192,139) Eurozone HICP excluding tobacco EUR 3,040,000 5/6/13 2.34% French Consumer 178,694 Price Index excluding tobacco EUR 3,040,000 5/6/13 (2.385%) Eurostat (187,331) Eurozone HICP excluding tobacco $1,348 (1,344,683) 7/9/10 (3 month USD- A basket 261,744 LIBOR-BBA plus (GSPMTGCC) 85 bps) of common stocks 122,265 (4,317,226) 9/3/10 (3 month USD- iShares MSCI 438,814 LIBOR-BBA plus 5 Emerging Markets percent) Index 1,390,000 7/9/14 (1.70%) USA Non Revised 8,243 Consumer Price Index- Urban (CPI-U) 1,112,000 7/13/14 (1.60%) USA Non Revised 11,943 Consumer Price Index- Urban (CPI-U) EUR 1,824,000 4/14/14 1.835% Eurostat 2,938 Eurozone HICP excluding tobacco $2,990,000 5/18/10 (0.25%) USA Non Revised 50,920 Consumer Price Index- Urban (CPI-U) JPMorgan Chase Bank, N.A. 9,508 (3,181,930) 7/29/10 (3 month USD- S&P 500 234,737 LIBOR-BBA ) Information Technology Total Return Index 5,917 3,182,056 7/29/10 3 month USD- S&P 500 Energy (235,050) LIBOR-BBA Total Return Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. DJ ABX CMBX BBB Index $208 $302,000 10/12/52 (134 bp) $217,095 Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 Baa1 20,000 12/20/12 95 bp (3,073) Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14 95,000 3/20/12 (95 bp) (1,395) Nalco Co., 7.75%, 11/15/11 Ba2 10,000 9/20/12 350 bp 54 Citibank, N.A. DJ ABX HE PEN AAA Series 6 Version 1 Index BBB- 35,814 168,438 5/25/46 11 bp (11,767) DJ ABX HE PEN AAA Series 6 Version 2 Index BBB- 20,174 109,885 5/25/46 11 bp (10,866) Lighthouse International Co., SA, 8%, 4/30/14 B3 EUR 190,000 3/20/13 815 bp (47,537) Marsh & Mclennan Co. Inc., 5 3/8%, 7/15/14 $60,000 9/20/14 (105 bp) (1,835) Credit Suisse International DJ ABX HE PEN AAA Series 6 Version 2 Index BBB- 147,776 323,240 5/25/46 11 bp 56,467 DJ CMB NA CMBX AJ Index (120,890) 376,000 2/17/51 (96 bp) 32,082 DJ CMBX NA AAA Series 4 Version 1 Index AA+ 644,216 1,559,500 2/17/51 35 bp 331,004 Deutsche Bank AG DJ CDX NA IG Series 13 Version 1 Index 2,418 8,704,000 12/20/14 (100 bp) DJ iTraxx Europe Series 8 Version 1 (21,180) EUR 220,800 12/20/12 (375 bp) 825 DJ iTraxx Europe Series 9 Version 1 42,626 EUR 624,000 6/20/13 (650 bp) 28,052 Korea Monetary STAB Bond, 5.15%, 2/12/10 A2 $620,000 2/19/10 153 bp 2,302 Nalco Co., 7.75%, 11/15/11 Ba2 10,000 12/20/12 363 bp 84 Pacific Gas & Electric Co., 4.8%, 3/1/14 A3 135,000 12/20/13 112 bp 292 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 EUR 90,000 9/20/13 715 bp 4,469 Thomson SA, 5 3/4%, 9/25/49 EUR 4,600 12/20/12 (375 bp) 1,391 Thomson SA, 5 3/4%, 9/25/49 EUR 13,000 6/20/13 (650 bp) 3,406 Universal Corp., 5.2%, 10/15/13 $115,000 3/20/15 (95 bp) (2,382) Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2 EUR 125,000 9/20/13 477 bp 2,017 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B2 EUR 125,000 9/20/13 535 bp 5,687 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 $65,000 9/20/13 495 bp 2,731 DJ ABX HE PEN AAA Series 6 Version 2 Index BBB- 34,961 81,010 5/25/46 11 bp 12,077 DJ CDX NA CMBX AAA Index AAA 4,023 110,000 3/15/49 7 bp (9,451) DJ CDX NA IG Series 12 Version 1 Index (446,764) 10,166,000 6/20/14 (100 bp) (404,959) Lighthouse International Co, SA, 8%, 4/30/14 B3 EUR 110,000 3/20/13 680 bp (27,782) Macy's Retail Holdings, Inc., 7.45%, 7/15/17 $445,000 6/20/11 (254.9 bp) (1,128) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2 EUR 80,000 9/20/13 720 bp 3,707 Southern California Edison Co., 7 5/8%, 1/15/10 A3 $90,000 12/20/13 118.1 bp (907) JPMorgan Chase Bank, N.A. Computer Science Corp., 5%, 2/15/13 435,000 3/20/18 (82 bp) (14,184) DJ ABX HE PEN AAA Series 6 Version 2 Index BBB- 39,409 180,469 5/25/46 11 bp (11,570) DJ CMBX NA AAA Series 4 Version 1 Index (732,184) 1,875,000 2/17/51 (35 bp) (354,934) DJ iTraxx Europe Crossover Series 8 Version 1 (40,278) EUR 301,440 12/20/12 (375 bp) (10,236) GATX Corp., 8.875%, 6/1/09 $25,000 3/20/16 (100 bp) 698 Glencore Funding LLC, 6%, 4/15/14 480,000 6/20/14 (148 bp) 16,295 Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 60,000 6/20/13 595 bp (2,680) TDC AS, 6 1/2%, 4/19/12 EUR 135,000 9/20/13 (200 bp) (7,124) Thomson SA, 5 3/4%, 9/25/49 EUR 6,280 12/20/12 (375 bp) 1,898 Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3 $145,000 12/20/13 113 bp 517 Morgan Stanley Capital Services, Inc. DJ CDX NA IG Series 12 Version 1 Index (46,316) 1,140,000 6/20/14 (100 bp) (41,628) DJ CMB NA CMBX AAA Index (66,856) 741,500 2/17/51 (35 bp) 82,056 Nalco Co., 7.75%, 11/15/11 Ba2 10,000 9/20/12 330 bp (14) Nalco Co., 7.75%, 11/15/11 Ba2 15,000 3/20/13 460 bp 559 Universal Corp., 5.2%, 10/15/13 345,000 3/20/13 (89 bp) (4,160) UBS, AG Meritage Homes Corp., 7%, 5/1/14 15,000 (F) 9/20/13 (760 bp) (1,887) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2009. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for ASC 450 disclosures based on securities valuation inputs. Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real EUR Euro JPY Japanese Yen MXN Mexican Peso USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts FRB Floating Rate Bonds FRN Floating Rate Notes GDR Global Depository Receipts GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A MTNC Medium Term Notes Class C MTNE Medium Term Notes Class E PO Principal Only TBA To Be Announced Commitments NOTES (a) Percentages indicated are based on net assets of $229,196,733. (b) The aggregate identified cost on a tax basis is $280,287,611, resulting in gross unrealized appreciation and depreciation of $23,309,487 and $20,891,751, respectively, or net unrealized appreciation of $2,417,736. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at September 30, 2009. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at September 30, 2009. (FWC) Forward commitments, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at September 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2009, the value of securities loaned amounted to $6,079,670. The fund received cash collateral of $6,277,982 which is pooled with collateral of other Putnam funds into 3 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $42,304 for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $129,412,777 and $99,832,853, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") disclosures based on the securities valuation inputs. On September 30, 2009, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at September 30, 2009. At September 30, 2009, liquid assets totaling $109,188,856 have been segregated to cover open forward commitments, swap contracts, and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRB and FRN are the current interest rates at September 30, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at September 30, 2009. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at September 30, 2009 (as a percentage of Portfolio Value): United States 85.3% United Kingdom 3.0 Japan 2.3 France 1.2 Italy 1.2 Australia 0.8 Canada 0.7 Switzerland 0.7 Other 4.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At September 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts at period end are indicative of the volume of activity during the period. The fund had an average contract amount of appoximately $43,800,000 on Purchased options contracts for the period ended September 30, 2009. The fund had an average contract amount of appoximately $60,900,000 on Written options contracts for the period ended September 30, 2009. The fund had an average contract amount of approximately $2,000 on Futures contracts for the period ended September 30, 2009. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts at period end are indicative of the volume of activity during the period. Total return swap contracts: The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $25,000,000 on Total return swap contracts for the period September 30, 2009. Interest rate swap contracts: The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $1,252,300,000 on Interest rate swap contracts for the period ended September 30, 2009. Credit default contracts: The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $42,300,000 on Credit default swap contracts for the period ended September 30, 2009. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $2,320,053 at September 30, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At September 30, 2009, the fund had a net liability position of $3,879,173 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $3,797,264. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $443,188 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $6,382,270 $137,870 Common stocks: Basic materials 6,658,445 1,337,539 Capital goods 7,341,603 1,121,863 Communication services 4,763,050 966,602 Conglomerates 1,685,888 300,001 Consumer cyclicals 9,356,111 1,438,425 2 Consumer staples 10,330,355 1,376,620 Energy 11,800,518 112,406 Financial 17,128,145 1,665,189 Health care 13,085,435 517,526 Technology 16,421,491 992,922 5,362 Transportation 1,133,568 528,558 Utilities and power 4,575,450 529,612 Total common stocks Commodity linked notes 1,151,812 Convertible bonds and notes 144,462 Convertible preferred stocks 882 Corporate bonds and notes 33,170,286 6 Foreign government bonds and notes 480,389 Investment companies 2,117,588 Mortgage-backed securities 29,635,246 126,448 Municipal bonds and notes 115,184 Preferred stocks 25,006 Purchased options outstanding 2,636,366 Senior loans 1,126,508 U.S. Government and agency mortgage obligations 39,125,470 U.S Treasury obligations 21,848 Warrants 89,261 156 Short-term investments 29,579,924 21,465,679 Totals by level Level 1 Level 2 Level 3 Other financial instruments: Other financial instruments include futures, written options, TBA sale commitments, swaps, forward currency contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of September 30, 2009: Investments in securities: Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of December discounts/ Realized appreciation/ purchases/ and/or out September 31, 2008 premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009 Asset-backed securities $ $ Common stocks: Consumer cyclicals $2 (12,922) 12,922 2 Energy $7,838 834 (1,700) (6,972) Financial $38,668 (6,905) 45,825 (77,588) Technology $ 1,501 3,861 5,362 Total common stocks (6,071) 32,704 (67,777) Corporate bonds and notes (2,721) $6 Mortgage-backed securities (18,620) Senior loans 3,611 (284,244) 192,283 (83,700) $ Warrants $ (2) 158 Totals:  Includes $(60,252) related to Level 3 securities still held at period end. Change in net Net Balance Accrued unrealized Net transfers in Balance as of as of December discounts/ Realized appreciation/ purchases/ and/or out September 31, 2008  premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009  Other financial instruments: $  Includes $3,508 related to Level 3 securities still held at period end.  Includes amount payable under receivable purchase agreement. Market Values of Derivative Instruments as of September 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $1,040,668 $703,559 Foreign exchange contracts 1,460,783 960,540 Equity contracts 11,587,454 3,890,893 Interest rate contracts 10,473,225 12,714,286 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Equity Fund The fund's portfolio 9/30/09 (Unaudited) COMMON STOCKS (98.4%)(a) Shares Value Aerospace and defense (3.4%) BAE Systems PLC (United Kingdom) 476,325 $2,662,155 Bombardier, Inc. (Canada) 181,500 844,542 L-3 Communications Holdings, Inc. 65,100 5,228,832 Agriculture (2.7%) Archer Daniels Midland Co. 187,400 5,475,828 Wilmar International, Ltd. (Singapore) 329,000 1,467,482 Airlines (1.8%) Qantas Airways, Ltd. (Australia) 582,000 1,465,956 Singapore Airlines, Ltd. (Singapore) 314,000 3,072,467 Automotive (0.7%) Nissan Motor Co., Ltd. (Japan) 141,500 951,837 Porsche Automobil Holding SE (Preference) (Germany) 8,800 692,661 Banking (10.8%) Banco Santander Central Hispano SA (Spain) 367,384 5,917,968 Bank of America Corp. (S) 281,700 4,766,364 Bank of China Ltd. (China) 2,412,000 1,261,802 DBS Group Holdings, Ltd. (Singapore) 185,000 1,732,461 Hudson City Bancorp, Inc. 126,700 1,666,105 Mizuho Financial Group, Inc. (Japan) 475,100 940,621 National Bank of Greece SA (Greece) (NON) 98,637 3,538,879 Societe Generale (France) 31,509 2,537,798 State Street Corp. 97,000 5,102,200 Basic materials (1.3%) Antofagasta PLC (United Kingdom) 136,439 1,658,525 Sumitomo Metal Mining Co., Ltd. (Japan) 100,000 1,630,938 Biotechnology (1.0%) Amgen, Inc. (NON) 40,900 2,463,407 Broadcasting (0.5%) Mediaset SpA (Italy) 197,961 1,385,694 Cable television (0.4%) DISH Network Corp. Class A (NON) 47,100 907,146 Chemicals (1.4%) Cabot Corp. 67,300 1,555,303 Terra Industries, Inc. 54,700 1,896,449 Commercial and consumer services (0.8%) Daito Trust Construction Co., Ltd. (Japan) 14,500 632,153 Swire Pacific, Ltd. (Hong Kong) 73,000 854,788 TUI Travel PLC (United Kingdom) 140,606 572,952 Computers (2.4%) Fujitsu, Ltd. (Japan) 133,000 862,799 Lexmark International, Inc. Class A (NON) 72,212 1,555,446 Western Digital Corp. (NON) 96,800 3,536,104 Conglomerates (1.1%) Mitsubishi Corp. (Japan) 80,100 1,611,290 Vivendi SA (France) 35,336 1,094,170 Construction (0.5%) Buzzi Unicem SpA (Italy) 41,000 708,477 HeidelbergCement AG 144A (Germany) (NON) 9,283 601,400 Consumer goods (1.1%) Colgate-Palmolive Co. (S) 36,300 2,768,964 Electric utilities (2.3%) E.ON AG (Germany) 68,000 2,885,805 RWE AG (Germany) 32,195 2,992,379 Electronics (5.4%) AU Optronics Corp. (Taiwan) 584,000 568,035 Coretronic Corporation (Taiwan) 1,021,000 1,264,273 Intel Corp. 140,100 2,741,757 LG Display Co., Ltd. (South Korea) 33,000 949,740 Media Tek, Inc. (Taiwan) 192,000 3,204,744 Quanta Computer, Inc. (Taiwan) 720,000 1,513,625 Texas Instruments, Inc. (S) 150,200 3,558,238 Engineering and construction (0.9%) Aveng, Ltd. (South Africa) 395,636 2,281,896 Financial (2.0%) Broadridge Financial Solutions, Inc. 28,900 580,890 Discover Financial Services 162,400 2,635,752 ORIX Corp. (Japan) 32,030 1,950,605 Food (0.5%) Bunge, Ltd. (S) 20,000 1,252,200 Gaming and lottery (1.1%) Greek Organization of Football Prognostics (OPAP) SA (Greece) 106,212 2,740,559 Health-care services (1.4%) CIGNA Corp. 56,700 1,592,703 UnitedHealth Group, Inc. 81,600 2,043,264 Insurance (6.9%) Aflac, Inc. 39,400 1,683,956 Allied World Assurance Company Holdings, Ltd. (Bermuda) 21,900 1,049,667 AXA SA (France) 161,500 4,375,261 ING Groep NV (Netherlands) (NON) 164,493 2,938,779 UnumProvident Corp. 48,100 1,031,264 Zurich Financial Services AG (Switzerland) 27,296 6,497,165 Investment banking/Brokerage (1.0%) Goldman Sachs Group, Inc. (The) 14,300 2,636,205 Machinery (0.3%) Timken Co. 32,200 754,446 Metals (4.2%) ArcelorMittal South Africa, Ltd. (South Africa) 118,623 1,898,297 BHP Billiton, Ltd. (Australia) 19,098 631,389 Boliden AB (Sweden) 90,550 974,789 Inmet Mining Corp. (Canada) 48,900 2,745,103 Noble Group, Ltd. (Hong Kong) 490,000 844,456 Tokyo Steel Manufacturing Co., Ltd. (Japan) 184,700 2,252,104 Voestalpine AG (Austria) 33,517 1,197,117 Natural gas utilities (0.2%) UGI Corp. 23,900 598,934 Office equipment and supplies (1.5%) Canon, Inc. (Japan) 92,600 3,710,342 Oil and gas (10.2%) BP PLC (United Kingdom) 156,761 1,387,455 Dragon Oil PLC (United Arab Emirates) (NON) 217,000 1,323,245 Exxon Mobil Corp. 26,400 1,811,304 Inpex Holdings, Inc. (Japan) 260 2,208,354 OMV AG (Austria) 87,500 3,532,682 Petroleo Brasileiro SA ADR (Brazil) 17,100 784,890 Royal Dutch Shell PLC Class A (United Kingdom) 288,120 8,248,588 StatoilHydro ASA (Norway) 258,400 5,822,303 Valero Energy Corp. 34,600 670,894 Pharmaceuticals (9.2%) Astellas Pharma, Inc. (Japan) 51,800 2,132,001 AstraZeneca PLC (United Kingdom) 57,274 2,570,344 Eli Lilly & Co. (S) 119,800 3,956,994 Forest Laboratories, Inc. (NON) 21,400 630,016 Johnson & Johnson (S) 48,900 2,977,521 Pfizer, Inc. (S) 388,700 6,432,985 Roche Holding AG (Switzerland) 22,918 3,706,803 Wyeth 19,800 961,884 Publishing (2.5%) R. R. Donnelley & Sons Co. 246,300 5,236,338 Yellow Pages Income Fund (Unit) (Canada) (S) 204,200 1,032,375 Real estate (1.6%) Hospitality Properties Trust (R) 60,000 1,222,200 HRPT Properties Trust (R) 185,356 1,393,877 Japan Retail Fund Investment Corp. (Japan) (R) 257 1,396,873 Regional Bells (0.4%) Verizon Communications, Inc. 36,700 1,110,909 Retail (2.7%) Hennes & Mauritz AB (H&M) Class B (Sweden) 29,526 1,661,410 RadioShack Corp. (S) 312,352 5,175,673 Schools (2.4%) Apollo Group, Inc. Class A (NON) 83,700 6,166,179 Semiconductor (0.3%) Macronix International (Taiwan) 1,497,130 825,165 Shipping (0.7%) D/S Norden (Denmark) 47,650 1,800,201 Software (0.9%) Microsoft Corp. 47,200 1,222,008 Oracle Corp. 51,300 1,069,092 Technology services (2.6%) Computer Sciences Corp. (NON) 22,900 1,207,059 Ingram Micro, Inc. Class A (NON) 312,100 5,258,885 Telephone (3.3%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 100,400 4,642,129 Qwest Communications International, Inc. 975,600 3,717,036 Tobacco (3.4%) Altria Group, Inc. (S) 112,200 1,998,282 Philip Morris International, Inc. 138,000 6,726,120 Toys (0.2%) Nintendo Co., Ltd. (Japan) 2,100 537,834 Transportation (0.4%) DP World, Ltd. (United Arab Emirates) 1,650,000 924,000 Total common stocks (cost $236,432,394) SHORT-TERM INVESTMENTS (11.4%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 1,097,655 $1,097,655 Short-term investments held as collateral for loaned securities with yields ranging from 0.01% to 0.47% and due dates ranging from October 1, 2009 to October 9, 2009 (d) $27,280,683 27,280,300 U.S. Treasury Cash Management Bills for effective yields ranging from 0.37% to 0.44%, April 1, 2010 (SEGSF) 430,000 429,144 Total short-term investments (cost $28,807,044) TOTAL INVESTMENTS Total investments (cost $265,239,438) (b) FORWARD CURRENCY CONTRACTS TO BUY at 9/30/09 (aggregate face value $60,837,178) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $16,450,568 $15,516,038 10/21/09 $934,530 British Pound 12,123,375 12,274,234 10/21/09 (150,859) Canadian Dollar 7,781,758 7,710,944 10/21/09 70,814 Euro 7,737,465 7,514,703 10/21/09 222,762 Hong Kong Dollar 553,181 553,221 10/21/09 (40) Japanese Yen 5,688,092 5,517,677 10/21/09 170,415 Norwegian Krone 4,398,273 4,192,962 10/21/09 205,311 Swedish Krona 1,809,890 1,736,546 10/21/09 73,344 Swiss Franc 5,961,126 5,820,853 10/21/09 140,273 Total FORWARD CURRENCY CONTRACTS TO SELL at 9/30/09 (aggregate face value $51,937,097) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $8,855,280 $8,361,030 10/21/09 $(494,250) British Pound 4,817,567 4,877,503 10/21/09 59,936 Danish Krone 877,931 873,178 10/21/09 (4,753) Euro 10,690,377 10,372,752 10/21/09 (317,625) Japanese Yen 5,802,308 5,648,274 10/21/09 (154,034) Norwegian Krone 9,062,757 8,641,148 10/21/09 (421,609) Singapore Dollar 5,438,893 5,370,720 10/21/09 (68,173) Swedish Krona 1,456,098 1,399,867 10/21/09 (56,231) Swiss Franc 6,544,355 6,392,625 10/21/09 (151,730) Total Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $253,715,046. (b) The aggregate identified cost on a tax basis is $267,545,321, resulting in gross unrealized appreciation and depreciation of $30,091,934 and $19,150,546, respectively, or net unrealized appreciation of $10,941,388. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at September 30, 2009. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2009, the value of securities loaned amounted to $26,236,726. The fund received cash collateral of $27,280,300 which is pooled with collateral of other Putnam funds into 3 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,917 for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $44,596,789 and $43,499,134, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at September 30, 2009. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at September 30, 2009 (as a percentage of Portfolio Value): United States 47.2% Japan 10.1 United Kingdom 6.8 Switzerland 4.1 France 3.2 Taiwan 2.9 Germany 2.9 Greece 2.5 Singapore 2.5 Spain 2.4 Norway 2.3 Austria 1.9 Canada 1.8 South Africa 1.7 Netherlands 1.2 Sweden 1.0 United Arab Emirates 0.9 Australia 0.8 Italy 0.8 Denmark 0.7 Hong Kong 0.7 China 0.5 Other 1.1 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At September 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the period ended September 30, 2009 are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At September 30, 2009, the fund had a net liability position of $941,053 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $139,175. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $563,743 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $18,711,288 $6,826,369 $ Capital goods 11,771,871 3,710,342 Communication services 5,735,091 4,642,129 Conglomerates 1,094,170 1,611,290 Consumer cyclicals 18,497,662 2,976,612 Consumer staples 18,911,745 Energy 23,581,361 2,208,354 Financial 49,574,330 7,282,362 Health care 27,335,921 2,132,001 Technology 20,148,589 9,188,381 Transportation 2,724,201 4,538,423 Utilities and power 6,477,118 Total common stocks Short-term investments 1,097,655 27,709,444 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include forward currency contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of September 30, 2009: Investments in securities: Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of December discounts/ Realized appreciation/ purchases/ and/or out September 31, 2008 premiums gain/(loss) (depreciation) sales of Level 3 30, 2009 Common stocks: Financial $ $(479,126) $697,976 $(784,158) $ $ Totals: $ $ $ Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of December discounts/ Realized appreciation/ purchases/ and/or out September 31, 2008  premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009  Other financial instruments: $  Includes $4,462 related to Level 3 securities still held at period end.  Includes amount payable under receivable purchase agreement. Market Values of Derivative Instruments as of September 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,877,385 $1,819,304 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Health Care Fund The fund's portfolio 9/30/09 (Unaudited) COMMON STOCKS (98.6%)(a) Shares Value Biotechnology (19.7%) Amgen, Inc. (NON) 156,500 $9,425,995 Amylin Pharmaceuticals, Inc. (NON) 31,200 427,128 Arqule, Inc. (NON) 32,700 148,458 Auxilium Pharmaceuticals, Inc. (NON) 31,300 1,070,773 Basilea Pharmaceutical AG (Switzerland) (NON) 21 2,115 BioMarin Pharmaceuticals, Inc. (NON) 37,000 668,960 Dendreon Corp. (NON) (S) 81,500 2,281,185 Facet Biotech Corp. (NON) 70,300 1,215,487 Genzyme Corp. (NON) (S) 121,200 6,875,676 Human Genome Sciences, Inc. (NON) 21,600 408,672 Idenix Pharmaceuticals, Inc. (NON) 73,700 227,733 Life Technologies Corp. (NON) 33,800 1,573,390 OSI Pharmaceuticals, Inc. (NON) 20,500 723,650 United Therapeutics Corp. (NON) (S) 14,000 685,860 Vivus, Inc. (NON) 79,812 834,035 Health-care services (16.6%) Aetna, Inc. 43,900 1,221,737 AMERIGROUP Corp. (NON) 32,700 724,959 AmerisourceBergen Corp. 139,800 3,128,724 Cardinal Health, Inc. (S) 54,600 1,463,280 Centene Corp. (NON) 41,049 777,468 Coventry Health Care, Inc. (NON) 25,950 517,962 Grifols SA (Spain) 37,731 719,121 LifePoint Hospitals, Inc. (NON) 60,700 1,642,542 McKesson Corp. 61,200 3,644,460 Omnicare, Inc. (S) 65,900 1,484,068 Quest Diagnostics, Inc. 24,100 1,257,779 Sinopharm Group Co. 144A (China) (NON) 34,800 88,192 Suzuken Co., Ltd. (Japan) 34,400 1,187,518 UnitedHealth Group, Inc. 29,400 736,176 Universal Health Services, Inc. Class B 16,900 1,046,617 WellPoint, Inc. (NON) 57,800 2,737,408 Medical technology (24.5%) Baxter International, Inc. 80,900 4,612,109 Becton, Dickinson and Co. 25,200 1,757,700 Boston Scientific Corp. (NON) (S) 307,700 3,258,543 China Medical Technologies, Inc. ADR (China) (S) 20,500 332,510 Covidien PLC (Ireland) 69,500 3,006,570 Edwards Lifesciences Corp. (NON) 10,365 724,617 Hospira, Inc. (NON) 125,400 5,592,840 Medtronic, Inc. 174,600 6,425,280 Patterson Cos., Inc. (NON) (S) 45,500 1,239,875 Sirona Dental Systems, Inc. (NON) 20,200 600,950 St. Jude Medical, Inc. (NON) 78,500 3,062,285 Stryker Corp. 7,900 358,897 Synthes, Inc. 7 844 West Pharmaceutical Services, Inc. 21,400 869,054 Zimmer Holdings, Inc. (NON) 24,700 1,320,215 Pharmaceuticals (36.4%) Abbott Laboratories 131,000 6,480,570 Astellas Pharma, Inc. (Japan) 37,000 1,522,858 Bayer AG (Germany) 22,020 1,526,852 Cephalon, Inc. (NON) 35,000 2,038,400 Eli Lilly & Co. 19,000 627,570 GlaxoSmithKline PLC (United Kingdom) 98,565 1,939,577 Johnson & Johnson 90,300 5,498,366 Novartis AG (Switzerland) 99,035 4,958,444 Ono Pharmaceutical Co., Ltd. (Japan) 13,900 721,868 Pfizer, Inc. (S) 430,800 7,129,740 Roche Holding AG (Switzerland) 42,413 6,859,962 Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) 82,406 4,166,447 Wyeth 119,000 5,781,020 Retail (1.4%) CVS Caremark Corp. 49,200 1,758,408 Mead Johnson Nutrition Co. Class A 1,554 68,846 Total common stocks (cost $116,848,356) SHORT-TERM INVESTMENTS (15.9%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 0.45% to 0.47% and due dates ranging from October 1, 2009 to October 9, 2009 (d) $19,686,567 $19,686,280 Putnam Money Market Liquidity Fund (e) 1,497,167 1,497,167 U.S. Treasury Cash Management Bills with yields ranging from 0.30% to 0.47%, April 1, 2010 110,000 109,781 U.S. Treasury Bills with effective yields ranging from 0.21% to 0.62%, December 19, 2009 (i) 164,967 164,967 Total short-term investments (cost $21,458,200) TOTAL INVESTMENTS Total investments (cost $138,306,556)(b) FORWARD CURRENCY CONTRACTS TO BUY at 9/30/09 (aggregate face value $13,575,217) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $1,587,525 $1,500,463 10/21/09 $87,062 British Pound 3,221,526 3,261,915 10/21/09 (40,389) Danish Krone 1,844,326 1,834,341 10/21/09 9,985 Euro 3,951,030 3,834,135 10/21/09 116,895 Japanese Yen 1,921,313 1,861,971 10/21/09 59,342 Swiss Franc 1,313,352 1,282,392 10/21/09 30,960 Total Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $135,131,239. (b) The aggregate identified cost on a tax basis is $142,557,560, resulting in gross unrealized appreciation and depreciation of $20,683,567 and $8,594,587, respectively, or net unrealized appreciation of $12,088,980. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2009, the value of securities loaned amounted to $18,864,892. Certain of these securities were sold prior to period-end. The fund received cash collateral of $19,686,280 which is pooled with collateral of other Putnam funds into 2 issues of short-term investments. (e) In April 2009, the fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $8,478 for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $21,961,217 and $20,464,050, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. (i) Security purchased with cash or received, that was pledged to the fund for collateral on certain derivative contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at September 30, 2009 (as a percentage of Portfolio Value): Switzerland 8.8% Israel 3.1 Japan 2.5 Ireland 2.2 United Kingdom 1.4 Germany 1.1 Spain 0.5 United States 79.9 Other 0.5 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At September 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts at period end are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund. may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At September 30, 2009, the fund had a net liability position of $30,404 on derivative contracts subject to the Master Agreements. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples 1,827,254 Health care 127,928,847 3,432,244 Total common stocks Short-term investments 1,497,167 19,961,028 Totals by level $ Market Values of Derivative Instruments as of September 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts 304,244 40,389 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Global Utilities Fund The fund's portfolio 9/30/09 (Unaudited) COMMON STOCKS (97.3%)(a) Shares Value Chemicals (%) Yingde Gases Group Co. 144A (China) (NON) 85,000 $76,776 Electric utilities (70.6%) Allegheny Energy, Inc. 49,700 1,318,044 Alliant Energy Corp. 48,058 1,338,415 American Electric Power Co., Inc. 134,594 4,171,068 Chubu Electric Power, Inc. (Japan) 31,300 760,693 CMS Energy Corp. (S) 387,867 5,197,418 Constellation Energy Group, Inc. 52,800 1,709,136 Dominion Resources, Inc. 46,246 1,595,487 Duke Energy Corp. (S) 174,226 2,742,317 Edison International 121,615 4,083,832 EDF (France) 76,284 4,528,735 Endesa SA (Spain) 101,601 3,359,554 Entergy Corp. (S) 72,614 5,798,954 E.On AG (Germany) 414,648 17,596,961 Exelon Corp. 136,515 6,773,874 FirstEnergy Corp. 15,135 691,972 FPL Group, Inc. (S) 61,893 3,418,350 Great Plains Energy, Inc. 160,200 2,875,590 Hong Kong Electric Holdings, Ltd. (Hong Kong) 378,500 2,071,616 Iberdrola SA (Spain) (S) 670,335 6,581,887 ITC Holdings Corp. 25,500 1,158,975 Kansai Electric Power, Inc. (Japan) 66,100 1,599,854 Kyushu Electric Power Co., Inc. (Japan) 64,600 1,464,219 Northeast Utilities 95,204 2,260,143 NV Energy, Inc. 427,858 4,958,874 Oesterreichische Elektrizitaetswirtschafts AG (Verbund) Class A (Austria) 17,934 907,371 PG&E Corp. (S) 208,479 8,441,315 Pinnacle West Capital Corp. 37,900 1,243,878 Public Power Corp. SA (Greece) (NON) 199,184 4,436,529 Public Service Enterprise Group, Inc. 65,596 2,062,338 RWE AG (Germany) 89,610 8,328,843 Scottish and Southern Energy PLC (United Kingdom) 197,197 3,702,150 Southern Co. (The) 36,700 1,162,289 Tohoku Electric Power Co., Inc. (Japan) 61,700 1,375,299 Tokyo Electric Power Co. (Japan) 307,200 8,069,788 Wisconsin Energy Corp. 45,304 2,046,382 Manufacturing (0.6%) General Cable Corp. (NON) (S) 28,000 1,096,200 Natural gas utilities (21.2%) Centrica PLC (United Kingdom) 2,034,064 8,190,887 Gaz de France SA (France) 274,848 12,213,480 Osaka Gas Co., Ltd. (Japan) 759,000 2,666,155 Sempra Energy 72,537 3,613,068 Snam Rete Gas SpA (Italy) 990,254 4,821,675 Tokyo Gas Co., Ltd. (Japan) 1,813,000 7,534,615 Power producers (4.1%) AES Corp. (The) (NON) (S) 311,807 4,620,980 International Power PLC (United Kingdom) 626,492 2,897,804 Water Utilities (0.8%) United Utilities Group PLC (United Kingdom) 201,654 1,473,665 Total common stocks (cost $146,759,876) SHORT-TERM INVESTMENTS (16.4%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 1,515,784 $1,515,784 SSGa Prime Money Market Fund (i) 130,000 130,000 Short-term investments held as collateral for loaned securities with yields ranging from 0.01% to 0.47% and due dates ranging from October 1, 2009 to October 9, 2009 (d) $28,312,774 28,312,435 U.S. Treasury Bills 0.44%, April 1, 2010 220,000 219,562 Total short-term investments (cost $30,177,749) TOTAL INVESTMENTS Total investments (cost $176,937,625) (b) FORWARD CURRENCY CONTRACTS TO BUY at 9/30/09 (aggregate face value $19,332,799) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $1,383,709 $1,307,824 10/21/09 $75,885 British Pound 821,785 832,091 10/21/09 (10,306) Canadian Dollar 1,953,538 1,935,708 10/21/09 17,830 Euro 10,499,862 10,186,917 10/21/09 312,945 Hong Kong Dollar 4,049,018 4,049,306 10/21/09 (288) Japanese Yen 1,021,530 1,020,953 10/21/09 577 Total $396,643 FORWARD CURRENCY CONTRACTS TO SELL at 9/30/09 (aggregate face value $8,703,459) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) British Pound $2,305,320 $2,333,985 10/21/09 $28,665 Euro 6,019,021 5,898,835 10/21/09 (120,186) Japanese Yen 484,950 470,639 10/21/09 (14,311) Total $(105,832) NOTES (a) Percentages indicated are based on net assets of $183,969,060. (b) The aggregate identified cost on a tax basis is $149,422,366, resulting in gross unrealized appreciation and depreciation of $65,074,436, and $5,301,566 respectively, or net unrealized appreciation of $59,772,870. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2009, the value of securities loaned amounted to $27,366,473. The fund received cash collateral of $28,312,435 which is pooled with collateral of other Putnam funds into 3 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,903 for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $19,073,520 and $17,557,736, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (i) Security purchased with cash or received, that was pledged to the fund for collateral on certain derivative contracts. (S) Securities on loan, in part or in entirety, at September 30, 2009. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at September 30, 2009 (as a percentage of Portfolio Value): United States 42.1% Germany 14.3 Japan 13.0 France 9.3 United Kingdom 9.0 Spain 5.5 Italy 2.7 Greece 2.5 Hong Kong 1.1 Austria 0.5 China 0.0 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At September 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on Forward currency contracts at the period ended September 30, 2009 are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At September 30, 2009, the fund had a net liability position of $110,517 on derivative contracts subject to the Master Agreements. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $76,776 $ $ Capital goods 1,096,200 Utilities and power 152,322,240 25,542,239 Total common stocks Short-term investments 1,645,784 28,531,997 Totals by level $ Market Values of Derivative Instruments as of September 30, 2009 Derivatives not accounted for as hedging instruments Asset derivatives Liability derivatives under ASC 815 Market value Market value Foreign exchange contracts $ 435,902 $ Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam VT Growth and Income Fund The fund's portfolio 9/30/09 (Unaudited) COMMON STOCKS (98.4%)(a) Shares Value Aerospace and defense (2.4%) Goodrich Corp. 75,100 $4,080,934 Lockheed Martin Corp. 124,100 9,689,728 Raytheon Co. 219,300 10,519,821 United Technologies Corp. (S) 189,100 11,521,863 Automotive (0.2%) Ford Motor Co. (NON) 324,365 2,338,672 Banking (10.8%) Bank of America Corp. 2,574,152 43,554,652 Bank of New York Mellon Corp. (The) 502,400 14,564,576 Citigroup, Inc. 1,226,647 5,936,971 JPMorgan Chase & Co. 882,058 38,651,782 PNC Financial Services Group, Inc. (S) 129,000 6,268,110 State Street Corp. 244,600 12,865,960 SunTrust Banks, Inc. (S) 330,500 7,452,775 U.S. Bancorp (S) 287,900 6,293,494 Wells Fargo & Co. (S) 834,720 23,522,410 Beverage (0.5%) Coca-Cola Co. (The) 71,000 3,812,700 Coca-Cola Enterprises, Inc. (S) 179,900 3,851,659 Biotechnology (1.6%) Amgen, Inc. (NON) (S) 299,800 18,056,954 Genzyme Corp. (NON) (S) 95,100 5,395,023 Broadcasting (0.7%) CBS Corp. Class B (S) 359,447 4,331,336 Liberty Media Corp. - Entertainment Class A (NON) 208,300 6,480,213 Building materials (0.6%) Masco Corp. (S) 206,200 2,664,104 Owens Corning, Inc. (NON) 283,900 6,373,555 Cable television (2.4%) Comcast Corp. Class A (S) 219,000 3,698,910 DIRECTV Group, Inc. (The) (NON) (S) 304,900 8,409,142 DISH Network Corp. Class A (NON) 473,800 9,125,388 Time Warner Cable, Inc. (S) 337,948 14,562,179 Chemicals (2.2%) Dow Chemical Co. (The) (S) 446,400 11,637,648 E.I. du Pont de Nemours & Co. (S) 630,800 20,273,912 Combined utilities (0.3%) El Paso Corp. 365,400 3,770,928 Commercial and consumer services (0.5%) Alliance Data Systems Corp. (NON) (S) 129,900 7,934,292 Communications equipment (1.3%) Cisco Systems, Inc. (NON) 562,400 13,238,896 Nokia OYJ ADR (Finland) (S) 191,200 2,795,344 Qualcomm, Inc. 68,600 3,085,628 Computers (2.7%) Apple, Inc. (NON) 16,900 3,132,753 EMC Corp. (NON) (S) 600,000 10,224,000 Hewlett-Packard Co. (S) 197,110 9,305,563 IBM Corp. 90,800 10,860,588 Lexmark International, Inc. Class A (NON) (S) 132,300 2,849,742 Longtop Financial Technologies Ltd. ADR (China) (NON) 99,800 2,840,308 Conglomerates (3.3%) 3M Co. (S) 51,315 3,787,047 General Electric Co. (S) 2,029,270 33,320,613 Honeywell International, Inc. (S) 147,600 5,483,340 Tyco International, Ltd. 169,475 5,843,498 Construction (0.2%) Chicago Bridge & Iron Co., NV (Netherlands) 148,300 2,770,244 Consumer finance (0.6%) American Express Co. 132,200 4,481,580 Capital One Financial Corp. (S) 121,400 4,337,622 Consumer goods (2.2%) Clorox Co. 66,809 3,929,705 Energizer Holdings, Inc. (NON) (S) 62,700 4,159,518 Estee Lauder Cos., Inc. (The) Class A 63,540 2,356,063 Kimberly-Clark Corp. 69,000 4,069,620 Newell Rubbermaid, Inc. (S) 568,000 8,911,920 Procter & Gamble Co. (The) 147,800 8,560,576 Electric utilities (3.7%) American Electric Power Co., Inc. (S) 281,141 8,712,560 Edison International 315,100 10,581,058 Entergy Corp. (S) 100,022 7,987,757 Exelon Corp. 112,927 5,603,438 Great Plains Energy, Inc. (S) 228,500 4,101,575 NV Energy, Inc. 372,300 4,314,957 PG&E Corp. (S) 326,600 13,224,034 Electrical equipment (0.6%) Emerson Electric Co. (S) 216,000 8,657,280 Electronics (1.2%) Integrated Device Technology, Inc. (NON) 415,321 2,807,570 Micron Technology, Inc. (NON) 454,600 3,727,720 Texas Instruments, Inc. 427,500 10,127,475 Tyco Electronics, Ltd. (Switzerland) 22,401 499,094 Energy (oil field) (2.1%) Halliburton Co. 357,600 9,698,112 Schlumberger, Ltd. 90,100 5,369,960 Transocean, Ltd. (Switzerland) (NON) 76,800 6,568,704 Weatherford International, Ltd. (Switzerland) (NON) 430,200 8,918,046 Engineering and construction (0.3%) Fluor Corp. 79,700 4,052,745 Food (1.3%) Campbell Soup Co. 67,700 2,208,374 General Mills, Inc. (S) 113,400 7,300,692 Kraft Foods, Inc. Class A 366,513 9,628,297 Health-care services (1.4%) AmerisourceBergen Corp. 270,600 6,056,028 Cardinal Health, Inc. 102,268 2,740,782 McKesson Corp. 93,700 5,579,835 Omnicare, Inc. (S) 88,000 1,981,760 WellPoint, Inc. (NON) 98,000 4,641,280 Homebuilding (0.8%) D.R. Horton, Inc. (S) 251,300 2,867,333 M.D.C. Holdings, Inc. 39,300 1,365,282 Pulte Homes, Inc. (S) 403,310 4,432,377 Toll Brothers, Inc. (NON) (S) 194,500 3,800,530 Insurance (7.1%) ACE, Ltd. 262,400 14,027,904 Aflac, Inc. 395,500 16,903,670 Assured Guaranty, Ltd. (Bermuda) 253,400 4,921,028 Berkshire Hathaway, Inc. Class B (NON) 2,229 7,406,967 Chubb Corp. (The) 143,717 7,244,774 Everest Re Group, Ltd. 120,500 10,567,850 Hartford Financial Services Group, Inc. (The) 204,900 5,429,850 Loews Corp. 150,400 5,151,200 Marsh & McLennan Cos., Inc. 209,000 5,168,570 MetLife, Inc. 169,700 6,460,479 Prudential Financial, Inc. 64,800 3,234,168 RenaissanceRe Holdings, Ltd. 38,412 2,103,441 Travelers Cos., Inc. (The) 258,400 12,721,032 XL Capital, Ltd. Class A 150,700 2,631,222 Investment banking/Brokerage (2.2%) Goldman Sachs Group, Inc. (The) (S) 108,769 20,051,565 Morgan Stanley 389,664 12,032,824 Lodging/Tourism (0.9%) Marriott International, Inc. Class A (S) 136,010 3,752,516 Wyndham Worldwide Corp. (S) 618,539 10,094,556 Machinery (0.6%) Cummins, Inc. 73,000 3,271,130 Deere (John) & Co. (S) 77,400 3,322,008 Parker-Hannifin Corp. 47,463 2,460,482 Media (2.7%) Time Warner, Inc. (S) 508,000 14,620,240 Viacom, Inc. Class B (NON) (S) 385,700 10,815,028 Walt Disney Co. (The) (S) 516,000 14,169,360 Medical technology (3.6%) Baxter International, Inc. 128,800 7,342,888 Boston Scientific Corp. (NON) (S) 824,330 8,729,655 Covidien PLC (Ireland) 161,575 6,989,735 Hospira, Inc. (NON) 373,000 16,635,800 Medtronic, Inc. 219,500 8,077,600 St. Jude Medical, Inc. (NON) 111,400 4,345,714 Metals (1.7%) Alcoa, Inc. (S) 413,600 5,426,432 Freeport-McMoRan Copper & Gold, Inc. Class B (S) 97,400 6,682,614 Nucor Corp. 123,200 5,791,632 Steel Dynamics, Inc. 315,000 4,832,100 United States Steel Corp. (S) 59,500 2,640,015 Oil and gas (12.8%) Anadarko Petroleum Corp. 164,500 10,319,085 BP PLC ADR (United Kingdom) (S) 132,400 7,047,652 Chevron Corp. 592,900 41,757,947 ConocoPhillips 131,100 5,920,476 EOG Resources, Inc. (S) 28,600 2,388,386 Exxon Mobil Corp. 667,000 45,762,870 Marathon Oil Corp. 408,400 13,027,960 Newfield Exploration Co. (NON) (S) 222,700 9,478,112 Nexen, Inc. (Canada) 323,000 7,290,110 Noble Energy, Inc. (S) 75,100 4,953,596 Occidental Petroleum Corp. 265,086 20,782,742 Total SA ADR (France) 174,900 10,364,574 Valero Energy Corp. 117,800 2,284,142 XTO Energy, Inc. 143,400 5,925,288 Pharmaceuticals (6.5%) Abbott Laboratories 232,100 11,481,987 Eli Lilly & Co. 57,900 1,912,437 Johnson & Johnson 316,700 19,283,863 Merck & Co., Inc. (S) 114,500 3,621,635 Pfizer, Inc. (S) 2,117,200 35,039,660 Schering-Plough Corp. 194,600 5,497,450 Wyeth 385,600 18,732,448 Power producers (0.3%) AES Corp. (The) (NON) 258,800 3,835,416 Publishing (0.3%) Gannett Co., Inc. 298,500 3,734,235 Real estate (0.3%) Simon Property Group, Inc. (R) 23,300 1,617,719 Westfield Group (Australia) 208,368 2,538,325 Regional Bells (3.2%) AT&T, Inc. 993,500 26,834,435 Verizon Communications, Inc. 683,300 20,683,491 Restaurants (0.3%) McDonald's Corp. 87,900 5,016,453 Retail (5.8%) CVS Caremark Corp. 307,000 10,972,180 GameStop Corp. (NON) (S) 118,600 3,139,342 Gap, Inc. (The) 269,800 5,773,720 Home Depot, Inc. (The) (S) 234,700 6,252,408 Kroger Co. 93,100 1,921,584 Lowe's Cos., Inc. 359,400 7,525,836 Macy's, Inc. 465,300 8,510,337 Mead Johnson Nutrition Co. Class A 8,436 380,555 Nordstrom, Inc. 168,700 5,152,098 Staples, Inc. 394,000 9,148,680 Supervalu, Inc. 291,900 4,396,014 Target Corp. (S) 80,500 3,757,740 TJX Cos., Inc. (The) 130,400 4,844,360 Wal-Mart Stores, Inc. 230,980 11,338,808 Walgreen Co. (S) 62,200 2,330,634 Schools (0.3%) Apollo Group, Inc. Class A (NON) 38,000 2,799,460 DeVry, Inc. 26,200 1,449,384 Semiconductor (1.2%) ASM Holding NV (NY Reg Shares) (Netherlands) 112,000 3,311,840 Atmel Corp. (NON) 1,277,700 5,353,563 Formfactor, Inc. (NON) (S) 166,345 3,978,972 KLA-Tencor Corp. 100,800 3,614,688 Lam Research Corp. (NON) 49,400 1,687,504 Software (1.8%) Electronic Arts, Inc. (NON) (S) 226,400 4,312,920 Microsoft Corp. 664,200 17,196,138 Symantec Corp. (NON) 280,000 4,611,600 Telecommunications (1.0%) America Movil SAB de CV ADR Ser. L (Mexico) 85,800 3,760,614 Motorola, Inc. (S) 1,186,600 10,192,894 Tobacco (1.6%) Altria Group, Inc. (S) 390,700 6,958,367 Lorillard, Inc. 133,500 9,919,050 Philip Morris International, Inc. 132,100 6,438,554 Waste Management (0.3%) Waste Management, Inc. 134,600 4,013,772 Total common stocks (cost $1,216,519,890) CONVERTIBLE PREFERRED STOCKS (0.2%)(a) Shares Value Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 29,000 $2,965,250 Total convertible preferred stocks (cost $2,280,784) INVESTMENT COMPANIES (0.2%)(a) Shares Value KKR Private Equity Investors LP (Unit) (NON) 277,232 $2,592,119 Total investment companies (cost $1,557,003) SHORT-TERM INVESTMENTS (20.8%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 16,568,646 $16,568,646 Short-term investments held as collateral for loaned securities with yields ranging from 0.45% to 0.47% and due dates ranging from October 1, 2009 to October 9, 2009 (d) $289,095,471 289,091,262 Total short-term investments (cost $305,659,908) TOTAL INVESTMENTS Total investments (cost $1,526,017,585) (b) Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $1,467,128,771. (b) The aggregate identified cost on a tax basis is $1,577,444,992, resulting in gross unrealized appreciation and depreciation of $270,007,982 and $92,465,024, respectively, or net unrealized appreciation of $177,542,958. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned.
